Exhibit 10.44
EXECUTION COPY
 
 
CREDIT AGREEMENT
dated as of
August 4, 2010
between
THE GEO GROUP, INC.,
as Borrower,
the Lenders referred to herein
and
BNP PARIBAS,
as Administrative Agent
 
$750,000,000
 
 
 
BNP PARIBAS SECURITIES CORP.,
as Lead Arranger

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I
       
 
       
DEFINITIONS
       
 
       
SECTION 1.01 Defined Terms
    1  
SECTION 1.02 Classification of Loans and Borrowings
    29  
SECTION 1.03 Terms Generally
    30  
SECTION 1.04 Accounting Terms; GAAP
    30  
SECTION 1.05 Currencies; Currency Equivalents
    30  
 
       
ARTICLE II
       
 
       
THE CREDITS
       
 
       
SECTION 2.01 The Commitments
    31  
SECTION 2.02 Loans and Borrowings
    32  
SECTION 2.03 Requests for Syndicated Borrowings
    34  
SECTION 2.04 Swingline Loans
    35  
SECTION 2.05 Letters of Credit
    36  
SECTION 2.06 Funding of Borrowings
    41  
SECTION 2.07 Interest Elections
    41  
SECTION 2.08 Termination and Reduction of the Commitments
    43  
SECTION 2.09 Repayment of Loans; Evidence of Debt
    46  
SECTION 2.10 Prepayment of Loans
    48  
SECTION 2.11 Fees
    53  
SECTION 2.12 Interest
    54  
SECTION 2.14 Increased Costs
    56  
SECTION 2.15 Break Funding Payments
    57  
SECTION 2.16 Taxes
    58  
SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Setoffs
    60  
SECTION 2.18 Mitigation Obligations; Replacement of Lenders
    62  
SECTION 2.19 Defaulting Lenders
    63  
SECTION 2.20 Illegality
    65  
 
       
ARTICLE III
       
 
       
REPRESENTATIONS AND WARRANTIES
       
 
       
SECTION 3.01 Organization; Powers and Qualifications
    65  
SECTION 3.02 Authorization; Enforceability
    65  

-i- 



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 3.03 Governmental Approvals; No Conflicts
    66  
SECTION 3.04 Financial Condition; No Material Adverse Change
    66  
SECTION 3.05 Properties
    67  
SECTION 3.06 Litigation
    67  
SECTION 3.07 Environmental Matters
    67  
SECTION 3.08 Compliance with Laws and Agreements; No Defaults
    67  
SECTION 3.09 Government Regulation
    68  
SECTION 3.10 Tax Returns and Payments
    68  
SECTION 3.11 ERISA
    68  
SECTION 3.12 Disclosure
    68  
SECTION 3.13 Margin Stock
    68  
SECTION 3.14 Agreements and Liens
    68  
SECTION 3.15 Material Contracts; Material Government Contracts of the Target
Company
    69  
SECTION 3.16 Subsidiaries and Investments
    69  
SECTION 3.17 Real Property
    70  
SECTION 3.18 Solvency
    70  
SECTION 3.19 Employee Relations
    70  
SECTION 3.20 Burdensome Provisions
    70  
 
       
ARTICLE IV
       
 
       
CONDITIONS
       
 
       
SECTION 4.01 Effective Date
    70  
SECTION 4.02 Each Extension of Credit
    73  
SECTION 4.03 Acquisition
    74  
 
       
ARTICLE V
       
 
       
AFFIRMATIVE COVENANTS
       
 
       
SECTION 5.01 Financial Statements and Other Information
    76  
SECTION 5.02 Notices of Material Events
    78  
SECTION 5.03 Existence; Conduct of Business
    79  
SECTION 5.04 Payment of Obligations
    79  
SECTION 5.05 Maintenance of Properties; Insurance
    79  
SECTION 5.06 Books and Records; Inspection Rights
    80  
SECTION 5.07 Compliance with Laws
    80  
SECTION 5.08 Use of Proceeds and Letters of Credit
    80  
SECTION 5.09 Additional Subsidiaries; Restricted and Unrestricted Subsidiaries
    80  
SECTION 5.10 New Collateral
    82  
SECTION 5.11 Further Assurances; Post-Closing Deliverables
    83  

-ii- 



--------------------------------------------------------------------------------



 

\

              Page  
 
       
ARTICLE VI
       
 
       
NEGATIVE COVENANTS
       
 
       
SECTION 6.01 Indebtedness
    87  
SECTION 6.02 Liens
    88  
SECTION 6.03 Fundamental Changes
    89  
SECTION 6.04 Investments
    91  
SECTION 6.05 Restricted Payments
    92  
SECTION 6.06 Transactions with Affiliates
    93  
SECTION 6.07 Restrictive Agreements
    93  
SECTION 6.08 Modifications of Certain Documents
    94  
SECTION 6.09 Certain Financial Covenants
    94  
SECTION 6.10 Limitations on Exchange and Issuance of Equity Interests
    94  
SECTION 6.11 Nature of Business
    95  
SECTION 6.12 Impairment of Security Interest
    95  
SECTION 6.13 Payments and Prepayments of Certain Debt
    95  
 
       
ARTICLE VII
       
 
       
EVENTS OF DEFAULT
       
 
       
SECTION 7.01 Events of Default
    95  
SECTION 7.02 Application of Payments
    98  
 
       
ARTICLE VIII
       
 
       
AGENCY
       
 
       
SECTION 8.01 Administrative Agent
    99  
SECTION 8.02 Bookrunners, Etc.
    102  
 
       
ARTICLE IX
       
 
       
MISCELLANEOUS
       
 
       
SECTION 9.01 Notices
    102  
SECTION 9.02 Waivers; Amendments
    105  
SECTION 9.03 Expenses; Indemnity; Damage Waiver
    107  
SECTION 9.04 Successors and Assigns
    109  
SECTION 9.05 Survival
    112  
SECTION 9.06 Counterparts; Integration; Effectiveness; Lender Addendum
    113  
SECTION 9.07 Severability
    113  
SECTION 9.08 Right of Setoff
    113  
SECTION 9.09 Governing Law; Jurisdiction; Etc.
    114  

-iii- 



--------------------------------------------------------------------------------



 



              Page  
 
       
SECTION 9.10 WAIVER OF JURY TRIAL
    114  
SECTION 9.11 Headings
    115  
SECTION 9.12 Treatment of Certain Information; Confidentiality
    115  
SECTION 9.13 USA PATRIOT Act
    116  
SECTION 9.14 Interest Rate Limitation
    116  
SECTION 9.15. Judgment Currency
    116  

         
EXHIBIT A
  —   Form of Assignment and Assumption
EXHIBIT B
  —   Form of Collateral Agreement
EXHIBIT C
  —   Form of Guaranty Agreement
EXHIBIT D
  —   Form of Collateral Assignment
EXHIBIT E
  —   Form of Mortgage
EXHIBIT F
  —   Form of Joinder Agreement
EXHIBIT G
  —   Form of Opinion of Counsel to the Borrower
EXHIBIT H
  —   Form of Opinion of Special Counsel
EXHIBIT I
  —   Form of Lender Addendum

-iv- 



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT (this “Agreement”) dated as of August 4, 2010,
between THE GEO GROUP, INC., a Florida corporation, as borrower (the
“Borrower”), the Lenders referred to herein and BNP PARIBAS, as administrative
agent for such Lenders (in such capacity, the “Administrative Agent”).
          WHEREAS, the Borrower has requested the extension of credit to it in
an aggregate principal or face amount not exceeding $750,000,000 at any one time
outstanding, to finance the Acquisition (as defined below), to refinance certain
indebtedness (including all loans under the Existing Credit Agreement (as
defined below)) and for other purposes; and
          WHEREAS, the Lenders and the Administrative Agent have agreed to such
extensions of credit on the terms and conditions hereof.
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01 Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Alternate Base Rate.
          “Acquisition” means the acquisition by the Borrower of 100% of the
outstanding capital stock of the Target Company in accordance with the Merger
Agreement.
          “Acquisition Date” means the date the Acquisition is consummated in
accordance with the Merger Agreement.
          “Acquisition Indemnity” means an agreement between the Borrower and
the Target, in form and substance reasonably satisfactory to the Administrative
Agent, pursuant to which, among other things, (a) the Target agrees to issue,
immediately prior to the consummation of the Acquisition at the request of the
Borrower following mutual agreement by the Borrower and the Target that all
conditions precedent to the Acquisition have been satisfied, a notice of
redemption of the 10.75% Senior Notes due 2012 issued by the Target Company,
(b) the Borrower agrees to indemnify the Target Company for all losses,
liabilities, damages and expenses suffered by the Target in connection with such
request if the Acquisition is not consummated within a specified period after
such request and (c) the Borrower agrees
Credit Agreement



--------------------------------------------------------------------------------



 



-2-

to lend to the Target sufficient funds to enable the Target to redeem the Target
Company Debt pursuant to such notice of redemption if the Acquisition is not
consummated within such specified period after such request.
          “Adjusted EBITDA” means, for any period, (a) EBITDA for such period
minus (b) the amount, if a positive number, by which the amount of such EBITDA
attributable to Unrestricted Subsidiaries and Other Consolidated Persons minus
Non-Recourse Debt Service of the Unrestricted Subsidiaries and the Other
Consolidated Persons exceeds 20% of such EBITDA.
          “Adjusted LIBO Rate” means, for the Interest Period for any Eurodollar
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.
          “Administrative Agent” has the meaning assigned thereto in the
Preamble hereof.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agreed Foreign Currency” means in respect of any Letter of Credit
requested to be issued by an Issuing Lender, Euros, Sterling, Australian
Dollars, South African Rand and any other Foreign Currency approved by such
Issuing Lender (each of whom agrees not to withhold such approval unreasonably)
but only if at such time (a) such Foreign Currency is freely transferable and
convertible into Dollars in the London foreign exchange market and (b) no
central bank or other governmental authorization in the country of issue of such
Foreign Currency (including, in the case of Euros, any authorization by the
European Central Bank) is required to permit use of such Foreign Currency by any
Lender for issuing any Letter of Credit or participating in any LC Exposure
hereunder, unless such authorization has been obtained and is in full force and
effect.
          “Alternate Base Rate” means, for any day, for any Borrowing, a rate
per annum equal to the greater of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate for such day plus 1/2 of 1% and (c) the
Adjusted LIBO Rate that would apply to a Eurodollar Borrowing of the same Class
as such Borrowing with an Interest Period of one month starting on the second
Business Day following such day, plus 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Federal Funds Effective Rate, as the case
may be.
          “Applicable Percentage” means (a) with respect to any Revolving Credit
Lender for purposes of Section 2.04 or Section 2.05 or in respect of any
indemnity claim under Section 9.03(c) arising out of an action or omission of
any Swingline Lender or any Issuing Lender under this Agreement, the percentage
of the total Revolving Credit Commitments represented by such Revolving Credit
Lender’s Revolving Credit Commitment, and (b) with respect to any Lender in
respect of any indemnity
Credit Agreement



--------------------------------------------------------------------------------



 



-3-

claim under Section 9.03(c) arising out of an action or omission of the
Administrative Agent under this Agreement, the percentage of the total
Commitments or Loans of all Classes hereunder represented by the aggregate
amount of such Lender’s Commitments or Loans of all Classes hereunder; provided
that in the case of Section 2.19 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the total Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment. If the Revolving Credit Commitments have expired or been terminated,
the Applicable Percentages shall be determined based upon the Revolving Credit
Commitments most recently in effect, giving effect to any assignments.
          “Applicable Rate”means, (a) for Revolving Credit Loans and Tranche A
Term Loans, (i) 2.50% per annum in the case of Eurodollar Loans and (ii) 1.50%
in the case of ABR Loans (including Swingline Loans), (b) for Tranche B Term
Loans, (i) 3.25% per annum in the case of Eurodollar Loans and (ii) 2.25% in the
case of ABR Loans, (c) for commitment fees, 0.50% per annum and (d) for
Incremental Loans of any Series, such rate or rates of interest as shall be
agreed upon at the time the Incremental Loan Commitments of such Series are
established; provided that from and after December 31, 2010, the “Applicable
Rate” for Revolving Credit Loans, Tranche A Term Loans and commitment fees shall
be the applicable rate per annum set forth below, based upon the Total Leverage
Ratio as of the most recent determination date:

                                              ABR     Eurodollar                
    Applicable     Applicable     Commitment   Category     Total Leverage Ratio
  Rate     Rate     Fee Rate     1    
>4.25 to 1.00
    2.00 %     3.00 %     0.500 %   2    
>3.75 to 1.00 and ≤4.25 to 1.00
    1.75 %     2.75 %     0.500 %   3    
>3.25 to 1.00 and ≤3.75 to 1.00
    1.50 %     2.50 %     0.500 %   4    
>2.50 to 1.00 and ≤3.25 to 1.00
    1.25 %     2.25 %     0.500 %   5    
≤2.50 to 1.00
    1.00 %     2.00 %     0.375 %

          For purposes of the foregoing, (i) the Total Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Borrower (starting with
its fiscal quarter ending nearest to September 30, 2010) based upon the
Borrower’s consolidated financial statements delivered pursuant to
Section 5.01(a) or (b) and (ii) each change in the Applicable Rate resulting
from a change in the Total Leverage Ratio shall be effective during the period
commencing on and including the date of December 31, 2010 and the date 10
Business Days after delivery to the Administrative Agent of such consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change; provided that the Total
Leverage Ratio shall be deemed to be in Category 1 (A) at any time that an Event
of Default has occurred and is continuing and (B) if the Borrower fails to
deliver the consolidated financial statements required to be delivered by it
pursuant to Section 5.01(a) or (b), during the period from the expiration of the
time for delivery thereof until such consolidated financial statements are
delivered.
          Notwithstanding anything to the contrary contained in this definition,
the determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.12(f).
Credit Agreement



--------------------------------------------------------------------------------



 



-4-

          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
          “Assignment Agreement” has the meaning set forth in the Collateral
Agreement.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.
          “Assuming Lender” has the meaning assigned to such term in
Section 2.08(e)(i).
          “Australian Dollars” or “A$” refers to the lawful currency of
Australia.
          “Bankruptcy Event” means, with respect to any Person, such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
          “Basic Documents” means, collectively, the Loan Documents and the
Merger Agreement.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” has the meaning assigned thereto in the Preamble hereof.
          “Borrowing” means (a) all Syndicated ABR Loans of the same Class,
(b) all Eurodollar Loans of the same Class that have the same Interest Period or
(c) a Swingline Loan.
          “Borrowing Request” means a request by the Borrower for a Syndicated
Borrowing in accordance with Section 2.03.
          “Business Day” means any day (a) that is not a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
by law to remain closed and (b) if such day relates to a borrowing, a
continuation or conversion of or into, or the Interest Period for, a Eurodollar
Borrowing, or to a notice by the Borrower with respect to any such borrowing,
payment, prepayment,
Credit Agreement



--------------------------------------------------------------------------------



 



-5-

continuation, conversion, or Interest Period, that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.
          “Capital Asset” means any asset that should, in accordance with GAAP,
be classified and accounted for as a capital asset on a consolidated balance
sheet of the Borrower, its Subsidiaries and the Other Consolidated Persons.
          “Capital Expenditures” means, for any period, expenditures (including
the aggregate amount of obligations under Capital Leases and Synthetic Leases
incurred during such period) made by the Borrower, any of its Subsidiaries or
any Other Consolidated Person to acquire or construct Capital Assets (including
renewals, improvements and replacements) during such period computed in
accordance with GAAP, but excluding Reimbursed Capital Expenditures.
          “Capital Lease” means any lease of any property by the Borrower, any
of its Subsidiaries or any Other Consolidated Person, as lessee, that should, in
accordance with GAAP, be classified and accounted for as a capital lease on a
consolidated balance sheet of the Borrower, its Subsidiaries and the Other
Consolidated Persons.
          “Casualty Event” means, with respect to any property of any Person,
any loss of or damage to, or any condemnation or other taking of, such property
for which such Person receives insurance proceeds, or proceeds of a condemnation
award or other compensation.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of shares
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding capital stock of the Borrower; (b) the occupation of
a majority of the seats (other than vacant seats) on the board of directors of
the Borrower over a period of shorter than or equal to 24 months by Persons who
were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated; or (c) the occurrence of any “change
in control” as defined in any indenture or other instrument evidencing any
Indebtedness in excess of $10,000,000 obligating the Borrower (at the option of
one or more holders of such Indebtedness or otherwise) to repurchase, redeem or
repay all or any part of such Indebtedness.
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Credit
Loans, Tranche A Term Loans, Tranche B Term Loans, Incremental Loans of the same
Series or Swingline Loans and, when used in reference to any Commitment, refers
to whether such Commitment is a Revolving Credit Commitment, Tranche A Term Loan
Commitment, Tranche B Term Loan Commitment or Incremental Loan Commitment.
Credit Agreement



--------------------------------------------------------------------------------



 



-6-

          “Code” means the Internal Revenue Code of 1986.
          “Collateral Account” has the meaning assigned to such term in
Section 2.05(k).
          “Collateral Agreement” means the Collateral Agreement substantially in
the form of Exhibit B among the Borrower, each Restricted Domestic Subsidiary
and the Administrative Agent.
          “Collateral Assignment” means the Collateral Assignment Agreement
substantially in the form of Exhibit D among the Borrower, certain of its
Restricted Subsidiaries and the Administrative Agent.
          “Commitment” means a Revolving Credit Commitment, Tranche A Term Loan
Commitment, Tranche B Term Loan Commitment or Incremental Loan Commitment, or
any combination thereof (as the context requires).
          “Commitment Increase Date” has the meaning assigned to such term in
Section 2.08(e)(i).
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Party” means the Administrative Agent, any Issuing Lender, any
Swingline Lender or any other Lender.
          “Currency” means Dollars or any Foreign Currency.
          “Debt Incurrence” means the incurrence by the Borrower or any of its
Restricted Subsidiaries after the Effective Date of any Indebtedness, other than
Indebtedness permitted by Section 6.01.
          “Default” means any event or condition which constitutes an Event of
Default or which with the giving of notice, the lapse of time or both would,
unless cured or waived, become an Event of Default.
          “Defaulting Lender” means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) if such Lender is a Revolving Credit Lender, fund any portion
of its participations in Letters of Credit or Swingline Loans or (iii) pay over
to any Credit Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular breach, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has
Credit Agreement



--------------------------------------------------------------------------------



 



-7-

failed, within three Business Days after request by a Credit Party, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Loans and, if such Lender is a
Revolving Credit Lender, participations in then outstanding Letters of Credit
and Swingline Loans under this Agreement, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
          “Disclosed Matters” means the actions, suits and proceedings disclosed
in the Disclosure Supplement.
          “Disclosure Supplement” means the Disclosure Supplement dated as of
the date hereof heretofore furnished to the Administrative Agent and the
Lenders.
          “Disposition” means any sale, assignment, transfer or other
disposition of any property (whether now owned or hereafter acquired) by the
Borrower or any of its Restricted Subsidiaries to any Person other than the
Borrower or any of its Restricted Subsidiaries, excluding any sale, assignment,
transfer or other disposition of any property sold or disposed of in the
ordinary course of business and on ordinary business terms.
          “Dollar Equivalent” means, on any date of determination, (i) with
respect to an amount denominated in Dollars, such Dollar amount and (ii) with
respect to an amount denominated in any Foreign Currency, the amount of Dollars
that would be required to purchase such amount of such Foreign Currency on such
date, based upon the rate appearing on the applicable page of the Reuters Screen
(or on any successor or substitute page of such screen, or any successor to or
substitute for such screen, providing rate quotations comparable to those
currently provided on such page of such screen, as determined by the
Administrative Agent from time to time for purposes of) providing quotations of
exchange rates applicable to the sale of such Foreign Currency in the London
foreign exchange market at approximately 11.00 a.m., London Time, for delivery
two days later.
          “Dollars” or “$” refers to lawful money of the United States of
America.
          “Domestic Subsidiary” means a Subsidiary of the Borrower that is
organized under the laws of the United States of America, any State therein or
the District of Columbia.
          “EBITDA” means, for any period, Net Income for such period plus the
sum of the following determined on a consolidated basis, without duplication,
for the Borrower and its Subsidiaries and Other Consolidated Persons in
accordance with GAAP: (a) the sum of the following to the extent deducted in
determining Net Income: (i) income and franchise taxes, (ii) Interest Expense,
(iii) amortization, depreciation and other non-cash charges (excluding insurance
reserves), (iv) extraordinary losses and (v) an amount (not exceeding
$10,000,000) equal to the aggregate amount of start-up and transition costs
incurred during such period in connection with Facilities less (b) to the extent
added in determining Net Income, interest income and any extraordinary gains. If
the Acquisition or any Permitted Acquisition is consummated at any time during a
period for which EBITDA is calculated, EBITDA for such period shall be
calculated on a Pro Forma Basis and, to the extent deducted in
Credit Agreement



--------------------------------------------------------------------------------



 



-8-

determining Net Income for such period, the amount of transaction costs and
expenses relating to the Acquisition or such Permitted Acquisition, as the case
may be, shall be added to EBITDA for such period.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “EMU Legislation” means legislation enacted by the European Union’s
Economic and Monetary Union.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Materials or human health matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment,
disposal or permitting or arranging for the disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
Equity Rights entitling the holder thereof to purchase or acquire any such
equity interest.
          “Equity Issuance” means (a) any issuance or sale by the Borrower after
the Effective Date of any of its Equity Interests (other than any Equity
Interests issued to directors, officers or employees of the Borrower or any of
its Restricted Subsidiaries pursuant to employee benefit compensation, purchase
or incentive plans established in the ordinary course of business and any
capital stock of the Borrower issued upon the exercise, exchange or conversion
of such Equity Interests) or (b) the receipt by the Borrower or any of its
Restricted Subsidiaries after the Effective Date of any capital contribution
(whether or not evidenced by any equity security issued by the recipient of such
contribution); provided that Equity Issuance shall not include (x) any such
issuance or sale by any Subsidiary of the Borrower to the Borrower or any wholly
owned Restricted Subsidiary of the Borrower or (y) any capital contribution by
the Borrower or any wholly owned Restricted Subsidiary of the Borrower to any
Subsidiary of the Borrower, or (z) any capital contribution by any holder of
Equity Interests in any Restricted Subsidiary.
          “Equity Rights” means, with respect to any Person, any subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any shareholders’ or voting trust
Credit Agreement



--------------------------------------------------------------------------------



 



-9-

agreements) for the issuance, sale, registration or voting of, or securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, such Person.
          “ERISA” means the Employee Retirement Income Security Act of 1974.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
failure to satisfy with respect to any Plan the “minimum funding standard” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.
          “Euro” or “€” refers to the single currency of the European Union as
constituted by the Treaty on European Union and as referred to in EMU
Legislation.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excess Cash Flow” means, for any period (without duplication) the sum
of (a) Adjusted EBITDA (excluding from the calculation thereof the effect, if
any, of the last sentence of the definition of “EBITDA”) for such period minus
(b) the sum (without duplication) of (i) Capital Expenditures (excluding Capital
Expenditures to the extent financed with the proceeds of Indebtedness, or
constituting Capital Lease obligations or Synthetic Lease obligations) during
such period) plus (ii) Interest Expense and the amount of all regularly
scheduled payments or prepayments of principal of Indebtedness (including the
principal component of any payments in respect of Capital Leases and Synthetic
Leases) made by the Borrower, its Subsidiaries and the Other Consolidated
Persons during such period plus (iii) taxes of the Borrower, its Subsidiaries
and the Other Consolidated Persons for such period plus (iv) Non-Recourse Debt
Service for such period plus (v) 50% of the amount of Restricted Payments made
Credit Agreement



--------------------------------------------------------------------------------



 



-10-

in cash during such period that were otherwise permitted to be made hereunder
plus (vi) without duplication, the cash consideration paid, plus all transaction
costs paid in cash, by the Borrower, its Subsidiaries and the Other Consolidated
Persons during such period in respect of the Acquisition or any Permitted
Acquisition minus (in the case of increases) or plus (in the case of decreases)
(c) any change in Working Capital from the first day through the last day of
such period.
          “Excluded Property” means:
     (i) voting Equity Interests of any direct Foreign Subsidiary of the
Borrower or of any Domestic Subsidiary in excess of 65% of all of the
outstanding voting Equity Interests of such Foreign Subsidiary;
     (ii) rights under any contracts, leases or other instruments that contain a
valid and enforceable prohibition on assignment of such rights (except to the
extent that any such prohibition would be rendered ineffective pursuant to
Section 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law or principles of equity), but only for so long as such
prohibition exists and is effective and valid; and
     (iii) property and assets owned by the Borrower or any Guarantor that are
the subject of Liens permitted by Section 6.02(d) hereof for so long as such
Liens are in effect, if the Indebtedness secured thereby constitutes
Indebtedness permitted by Section 6.01(f) hereof, the agreements or instruments
evidencing or governing such Indebtedness prohibit the Loans from being secured
thereby and no part of the Loans and no Letter of Credit was used to finance the
acquisition, construction or improvement of such assets.
          “Excluded Taxes” means, with respect to (each of which shall be
considered a “Payee”) the Administrative Agent, any Lender or any Issuing Lender
or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) any United States backup
withholding tax that is required by the Code to be withheld from amounts payable
to a recipient that has failed to comply with Section 2.16(e), and (d) in the
case of a Foreign Payee (other than an assignee pursuant to a request by the
Borrower under Section 2.18(b)), any withholding tax that is imposed on amounts
payable to such Foreign Payee (including fees payable pursuant to Section 2.11)
pursuant to the Code, treasury regulations or treaties (including officially
published interpretations and guidelines), in each case as in place at the time
such Foreign Payee becomes a party hereto (or designates a new lending office)
or is attributable to such Foreign Payee’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.16(e), except to the extent
that such Foreign Payee (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.16(a).
Credit Agreement



--------------------------------------------------------------------------------



 



-11-

          “Existing Cornell Credit Agreement” means the Amended and Restated
Credit Agreement dated as of October 10, 2007 by and among the Target Company,
certain of its Subsidiaries, JPMorgan Chase Bank, N.A., as administrative agent,
Bank of America, N.A., as syndication agent, and the lenders party thereto.
          “Existing Credit Agreement” means the Third Amended and Restated
Credit Agreement dated as of January 24, 2007 by and among the Borrower, BNP
Paribas, as administrative agent, and the lenders party thereto.
          “Facility” means a correctional, detention, mental health or other
facility the principal function of which is to carryout a Permitted Business.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.
          “Foreign Currency” means at any time any Currency other than Dollars.
          “Foreign Currency Equivalent” means, with respect to any amount in
Dollars, the amount of any Foreign Currency that could be purchased with such
amount of Dollars using the reciprocal of the foreign exchange rate(s) specified
in the definition of the term “Dollar Equivalent”, as determined by the
Administrative Agent.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
          “Foreign Payee” means any Payee that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
          “Foreign Subsidiary” means any Subsidiary of the Borrower that is not
a Domestic Subsidiary.
Credit Agreement



--------------------------------------------------------------------------------



 



-12-

          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “GEO Acquisition Subsidiary” means GEO Acquisition III, Inc., a
wholly-owned Restricted Subsidiary created by the Borrower to merge with the
Target Company in order to consummate the Acquisition.
          “Government Contract” means a contract between the Borrower or any
Restricted Subsidiary and a Governmental Authority located in the United States
or all obligations of any such Governmental Authority as account debtor arising
under any Account (as defined in the UCC) now existing or hereafter arising
owing to the Borrower or any Restricted Subsidiary.
          “Governmental Approvals” means all authorizations, consents,
approvals, licenses and exemptions of, registrations and filings with, and
reports to, any Governmental Authority.
          “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including (i) any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation and (ii) any Lien on any assets of the
guarantor securing payment of Indebtedness or other obligations of the primary
obligor; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business; provided, that the
Acquisition Indemnity shall not constitute a Guarantee hereunder.
          “Guarantors” means the Restricted Domestic Subsidiaries and any other
Person which, after the Effective Date, becomes a party to the Guaranty
Agreement pursuant to a supplement to the Guaranty Agreement.
Credit Agreement



--------------------------------------------------------------------------------



 



-13-

          “Guaranty Agreement” means the Guaranty Agreement substantially in the
form of Exhibit C between the Borrower, the Guarantors and the Administrative
Agent.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated or with respect to
which liability or standards of conduct are imposed pursuant to any
Environmental Law.
          “Hedge Counterparty” means each Person that is a Lender or an
Affiliate of a Lender (i) at the time it enters into a Hedging Agreement or
(ii) party to a Hedging Agreement outstanding as of the Effective Date, in each
case with the Borrower or any Restricted Subsidiary, in its capacity as a party
thereto.
          “Hedging Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or its Subsidiaries shall be a Hedging Agreement.
          “Increasing Lender” has the meaning assigned to such term in Section
2.08(e)(i).
          “Incremental” when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are made pursuant
to Section 2.01(d).
          “Incremental Lenders” means, in respect of any Series of Incremental
Loans, the Lenders (or other financial institutions referred to in
Section 2.01(d)) whose offers to make Incremental Loans of such Series shall
have been accepted by the Borrower in accordance with the provisions of
Section 2.01(d).
          “Incremental Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Incremental Loans of any Series that
is accepted by the Borrower in accordance with the provisions of
Section 2.01(d), Section 2.08 or Section 2.10(b) reduced or increased from time
to time pursuant to assignments by or to such Lender pursuant to Section 9.04.
          “Indebtedness” of any Person means, without duplication, (a) all
liabilities, obligations and indebtedness of such Person for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person, (b) all obligations of such
Person to pay the deferred purchase price of property or services, except trade
payables arising in the ordinary course of business not more than 90 days past
due or payable on such later date as is customary in the trade, (c) all
obligations of such Person as lessee under Capital Leases, (d) all Indebtedness
of any other Person secured by a Lien on any asset of such Person, (e) all
Guarantees by such Person of Indebtedness of others (including all Guarantees by
the Borrower or any Restricted Subsidiary of
Credit Agreement



--------------------------------------------------------------------------------



 



-14-

Unrestricted Subsidiary Debt), (f) all obligations, contingent or otherwise, of
such Person with respect to letters of credit (supporting payment of
Indebtedness), whether or not drawn, including, without limitation,
reimbursement obligations related thereto, and banker’s acceptances issued for
the account of such Person, (g) all obligations of such Person to redeem,
repurchase, exchange, defease or otherwise make payments in respect of Equity
Interests of such Person, (h) all outstanding payment obligations with respect
to Synthetic Leases, (i) the outstanding attributed principal amount under any
asset securitization program and (j) all outstanding payment obligations with
respect to performance surety bonds that have been drawn upon. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Interest Election Request” means a request by the Borrower to convert
or continue a Syndicated Borrowing in accordance with Section 2.07.
          “Interest Expense” means, for any period, the sum, for the Borrower
and its Subsidiaries and Other Consolidated Persons (determined on a
consolidated basis without duplication in accordance with GAAP), of the
following: (a) all interest and fees in respect of Indebtedness (including the
interest component of any payments in respect of Capital Leases and Synthetic
Leases accounted for as interest under GAAP) accrued or capitalized during such
period (whether or not actually paid during such period) plus (b) the net amount
payable (or minus the net amount receivable) under Hedging Agreements relating
to interest during such period (whether or not actually paid or received during
such period) minus (c) interest income during such period (whether or not
actually received during such period).
          “Interest Payment Date” means (a) with respect to any Syndicated ABR
Loan, each Quarterly Date, (b) with respect to any Eurodollar Loan, the last day
of each Interest Period therefor and, in the case of any Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at three-month intervals after the first day of such Interest
Period, and (c) with respect to any Swingline Loan, the day that such Loan is
required to be repaid.
          “Interest Period” means, for any Eurodollar Loan or Borrowing, the
period commencing on the date of such Loan or Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter (or on such other day as all of the Lenders holding such
Loan or Borrowing may agree in their sole discretion) or for any period ending
on or prior to the 30th day following the Effective Date, one, two or three
weeks thereafter, in each case, as specified in the applicable Borrowing Request
or Interest Election Request; provided that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period and (iii) unless otherwise agreed to by the Administrative
Agent, until the date falling on the 30th day following the Effective Date, all
Interest
Credit Agreement



--------------------------------------------------------------------------------



 



-15-

Periods for all Eurodollar Borrowings shall be coterminous and no Interest
Period may commence before and end after such 30th day. For purposes hereof, the
date of a Loan or Borrowing initially shall be the date on which such Loan or
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan or Borrowing.
          “Investment” means, for any Person: (a) the acquisition (whether for
cash, property, services or securities or otherwise) of capital stock, bonds,
notes, debentures, partnership or other ownership interests or other securities
of any other Person or any agreement to make any such acquisition (including any
“short sale” or any sale of any securities at a time when such securities are
not owned by the Person entering into such sale, but excluding any such
agreement expressly subject to a condition that such acquisition shall not be
consummated if such acquisition would constitute a Default); (b) the making of
any deposit with, or advance, loan or other extension of credit to, any other
Person (including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person), but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days arising in connection with the sale of inventory or
supplies by such Person in the ordinary course of business; (c) the entering
into of any Guarantee of, or other contingent obligation with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced, lent or extended to such Person; or (d) the
entering into of any Hedging Agreement.
          “Issuing Lenders” means (i) BNP Paribas or (ii) any Lender selected by
the Borrower that is reasonably acceptable to the Administrative Agent and
consents to be an “Issuing Lender” hereunder, and their successors in such
capacity as provided in Section 2.05(j). An Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Lender, in which case the term “Issuing Lender” shall include
any such Affiliate with respect to Letters of Credit issued by such Affiliate.
Each reference herein to “the Issuing Lender” shall refer to the respective
Issuing Lender of a Letter of Credit.
          “Joinder Agreement” means collectively, each joinder agreement
executed in favor of the Administrative Agent for the ratable benefit of itself
and the other Secured Parties, substantially in the form of Exhibit F.
          “LC Disbursement” means a payment made by an Issuing Lender pursuant
to a Letter of Credit.
          “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
          “Lead Arranger” means BNP Paribas Securities Corp.
          “Lender Addendum” means a Lender Addendum in the form of Exhibit I or
any other form approved by the Administrative Agent, to be executed and
delivered by each initial Lender as provided in Section 9.06(b).
Credit Agreement



--------------------------------------------------------------------------------



 



-16-

          “Lenders” means each Person that shall have become a party hereto
pursuant to a Lender Addendum (including, without limitation, any Issuing Lender
and any Swingline Lender, unless the context otherwise requires), each
Incremental Lender and each other Person that shall have become a party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “Letter of Credit Documents” means, with respect to any Letter of
Credit, collectively, any application therefor and any other agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.
          “LIBO Rate” means, for the Interest Period for any Eurodollar
Borrowing, the rate appearing on Reuters Page LIBOR01 (or on any successor or
substitute page or service providing quotations of interest rates applicable to
dollar deposits in the London interbank market comparable to those currently
provided on such page, as determined by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for Dollar deposits with a
maturity comparable to such Interest Period. If such rate is not available at
such time for any reason, then the LIBO Rate for such Interest Period shall be
the rate at which Dollar deposits of $5,000,000 for a maturity comparable to
such Interest Period are offered by the principal London office of the
Administrative Agent in the London interbank market to first class banks at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. If the LIBO Rate for any Interest Period
for any Tranche B Term Eurodollar Borrowing as determined above in this
definition would otherwise be less than 1.50%, then such LIBO Rate shall instead
be 1.50%.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, other than customary rights of a third party to acquire Equity
Interests in a Subsidiary pursuant to an agreement for a sale of such Equity
Interests permitted hereunder.
          “Loan Documents” means, collectively, this Agreement, the Letter of
Credit Documents and the Security Documents.
          “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement, including Incremental Loans of any Series.
          “Margin Stock” means “margin stock” within the meaning of Regulations
T, U and X of the Board.
Credit Agreement



--------------------------------------------------------------------------------



 



-17-

          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
and each Restricted Subsidiary to perform any of its obligations under this
Agreement or any of the other Loan Documents to which it is a party, (c) the
legality, validity, binding effect or enforceability of this Agreement or any of
the other Loan Documents or (d) the rights of or benefits available to the
Lenders under this Agreement or any of the other Loan Documents.
          “Material Contract” means (a) any Material Government Contract or
(b) any other contract or agreement, written or oral, of the Borrower or any of
its Restricted Subsidiaries the failure to comply with which could reasonably be
expected to have a Material Adverse Effect.
          “Material Government Contract” means any Government Contract, with
respect to which the aggregate amount of EBITDA reasonably attributable to such
Government Contract for the four fiscal quarters ending on or most recently
ended prior to any date of determination is greater than ten percent of EBITDA
for the same four fiscal quarter period.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit) or obligations in respect of one or more Hedging Agreements,
of any one or more of the Borrower and its Restricted Subsidiaries (including
Unrestricted Subsidiary Debt and any such obligations of Unrestricted
Subsidiaries that are Guaranteed by the Borrower or any Restricted Subsidiary)
in an aggregate principal amount exceeding $10,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
any Person in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that such Person
would be required to pay if such Hedging Agreement were terminated at such time.
          “Material Real Property” means any real property interest, including
improvements, now or hereafter owned or leased by the Borrower or any of its
Restricted Subsidiaries having a book value in excess of $20,000,000.
          “MCF Bonds” means the $197,400,000 8.47% amortizing bonds due 2016
issued by MCF.
          “MCF” means Municipal Corrections Finance L.P.
          “Merger Agreement” means the Agreement and Plan of Merger dated as of
April 18, 2010 by and among the Borrower, the GEO Acquisition Subsidiary and
Target Company, as amended by Amendment to Agreement and Plan of Merger, dated
as of July 22, 2010.
          “Mortgages” means, collectively, one or more mortgages and deeds of
trust (or equivalent instruments) (including any amendment to any Mortgage
existing on the Effective Date recorded in connection with the Existing Credit
Agreement), in substantially the form attached hereto as Exhibit E (with such
changes as may be appropriate in the applicable jurisdiction) and otherwise in
form and substance satisfactory to the Administrative Agent, executed by the
Borrower or a Restricted Subsidiary in favor of the Administrative Agent for the
benefit of the Secured Parties, as any such document may be amended, restated,
supplemented or otherwise modified from time to time and covering
Credit Agreement



--------------------------------------------------------------------------------



 



-18-

(i) as of the Effective Date, the properties and leasehold interests identified
in Schedule 3.17 of the Disclosure Supplement as subject to existing Mortgages
and (ii) thereafter, the properties and leasehold interests of the Borrower and
its Restricted Subsidiaries that are required to be subject to the Lien of a
Mortgage in accordance with the terms hereof.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Available Proceeds” means:
     (a) in the case of any Disposition, the aggregate amount of all cash
payments, received by the Borrower and its Restricted Subsidiaries directly or
indirectly in connection with such Disposition; provided that (i) Net Available
Proceeds shall be net of (x) the amount of any legal fees and expenses, title
premiums and costs, recording fees and expenses, state and local taxes,
commissions, and other fees and expenses paid by the Borrower and its Restricted
Subsidiaries in connection with such Disposition and (y) any Federal, foreign,
state and local income or other taxes estimated to be payable by the Borrower
and its Restricted Subsidiaries as a result of such Disposition and (ii) Net
Available Proceeds shall be net of any repayments by the Borrower or any of its
Restricted Subsidiaries of Indebtedness to the extent that (x) such Indebtedness
is secured by a Lien on the property that is the subject of such Disposition and
(y) the transferee of (or holder of a Lien on) such property requires that such
Indebtedness be repaid as a condition to the purchase of such property;
     (b) in the case of any Casualty Event, the aggregate amount of proceeds of
insurance, condemnation awards and other compensation received by the Borrower
and its Restricted Subsidiaries in respect of such Casualty Event net of
(i) reasonable fees and expenses incurred by the Borrower and its Restricted
Subsidiaries in connection therewith and (ii) contractually required repayments
of Indebtedness to the extent secured by a Lien on such property and any income
and transfer taxes payable by the Borrower or any of its Restricted Subsidiaries
in respect of such Casualty Event;
     (c) in the case of any Equity Issuance, the aggregate amount of all cash
received by the Borrower and its Restricted Subsidiaries in respect of such
Equity Issuance net of reasonable fees and expenses incurred by the Borrower and
its Restricted Subsidiaries in connection therewith; and
     (d) in the case of any Debt Incurrence, the aggregate amount of all cash
received by the Borrower and its Restricted Subsidiaries in respect of such Debt
Incurrence net of reasonable fees and expenses incurred by the Borrower and its
Restricted Subsidiaries in connection therewith.
          “Net Income” means, with respect to the Borrower and its Subsidiaries
and Other Consolidated Persons, for any period of determination, the net income
(or loss) for such period, determined on a consolidated basis in accordance with
GAAP; provided that, solely for the purposes of calculating the amount of
Restricted Payments permitted to be made pursuant to Section 6.05(d)(ii), there
Credit Agreement



--------------------------------------------------------------------------------



 



-19-

shall be added back to Net Income (to the extent otherwise deducted) for such
period the amount of transaction costs and expenses relating to the Acquisition
or any Permitted Acquisition.
          “Non-Recourse Debt Service” means, with respect to any Person, for any
period, the sum of, without duplication (a) the net interest expense of such
Person with respect to Indebtedness that is Non-Recourse to the Borrower and the
Restricted Subsidiaries, determined for such period, without duplication, on a
consolidated or combined basis, as the case may be, in accordance with GAAP,
(b) the scheduled principal payments required to be made during such period by
such Person with respect to Indebtedness that is Non-Recourse to the Borrower
and the Restricted Subsidiaries and (c) rent expense for such period associated
with Indebtedness that is Non-Recourse to the Borrower and the Restricted
Subsidiaries.
          “Non-Recourse” means, with respect to any Indebtedness or other
obligation and to any Person, that such Person has not Guaranteed such
Indebtedness or other obligation, and is not otherwise liable, directly or
indirectly for such Indebtedness or other obligation, and that any action or
inaction by such Person, including without limitation any default by such Person
on its own Indebtedness or other obligations, will not result in any default,
event of default, acceleration, or increased financial or other obligations,
under or with respect to such Indebtedness or other obligation; provided, that,
any Indebtedness or other obligation of any Unrestricted Subsidiary or Other
Consolidated Person that would otherwise be Non-Recourse to the Borrower and the
Restricted Subsidiaries shall not be Non-Recourse to the Borrower and the
Restricted Subsidiaries solely due to (A) any investment funded at the time or
prior to the incurrence of such Indebtedness or other obligation or (B) the
assignment by the Borrower or any Restricted Subsidiary of its rights under any
Government Contract to secure Unrestricted Subsidiary Debt, or Indebtedness or
other obligations of any Other Consolidate Person, related to such Government
Contract or (C) to the extent undrawn, the issuance of any Letter of Credit in
support of such Indebtedness or other obligation.
          “Notice of Assignment” has the meaning assigned to such term in the
Collateral Agreement.
          “Obligations” means, collectively, (a) all obligations of the Borrower
under the Loan Documents to pay the principal of and interest on the Loans and
all fees, indemnification payments and other amounts whatsoever, whether direct
or indirect, absolute or contingent, now or hereafter from time to time owing to
the Administrative Agent or the Lenders under the Loan Documents, (b) all
existing or future payment and other obligations owing by the Borrower or any
Restricted Subsidiary under any Hedging Agreement permitted hereunder or
outstanding as of the Effective Date, in each case with any Hedge Counterparty
and (c) all other interest, fees and commissions (including reasonable
attorneys’ fees), charges, indebtedness, loans, liabilities, financial
accommodations, obligations, covenants and duties owing by the Borrower or any
of its Subsidiaries to the Lenders or the Administrative Agent, in each case
under or in respect of this Agreement, any Note, any Letter of Credit or any of
the other Loan Documents of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note.
          “Officer’s Compliance Certificate” has the meaning assigned to such
term in Section 5.01(c).
Credit Agreement



--------------------------------------------------------------------------------



 



-20-

          “Other Consolidated Persons” means Persons, none of the Equity
Interests of which are owned by the Borrower or any of its Subsidiaries, whose
financial statements are required to be consolidated with the financial
statements of the Borrower in accordance with GAAP; provided that MCF shall not
be excluded as an Other Consolidated Person solely by reason of the ownership by
the Borrower or any of its Subsidiaries of Equity Rights in MCF.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.
          “Parent” means, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.
          “Participant” means any Person to whom a participation is sold as
permitted by clause (d) of Section 9.04.
          “Payee” has the meaning assigned to such term in the definition of
“Excluded Taxes” in this Section 1.01.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Acquisition” means an acquisition by the Borrower or a
Restricted Subsidiary of a Facility, all of the Equity Interests of a Person or
all or substantially all of the assets and related rights constituting an
ongoing business, in each case primarily constituting a Permitted Business, and
where each of the following conditions is satisfied:
     (a) at the time of such acquisition, both before and immediately after the
consummation thereof, no Default shall have occurred and be continuing;
     (b) unless the consideration paid for such acquisition (including, without
duplication, the assumption of Indebtedness and aggregate amount of Indebtedness
of the subject of such acquisition remaining outstanding after the consummation
thereof) is less than $15,000,000, Subject EBITDA for the period of four fiscal
quarters of the Facility, Person or business so acquired ended most recently
before the consummation of such acquisition, was greater than zero;
     (c) the Total Leverage Ratio and Senior Secured Leverage Ratio on the last
day of the period of four fiscal quarters of the Borrower ended most recently
before the consummation of such acquisition for which financial statements have
been delivered under Section 5.01(a) or (b), calculated on a Pro Forma Basis as
if the acquisition had occurred on the first day of such period, and giving pro
forma effect to all payments, prepayments, redemptions, retirements, sinking
fund payments, and borrowings, issuances and other incurrences, of Indebtedness
from and after such day through and including the date of the consummation of
such acquisition, is at least 0.25
Credit Agreement



--------------------------------------------------------------------------------



 



-21-

below the Total Leverage Ratio and Senior Secured Leverage Ratio, respectively,
required to be maintained by the Borrower pursuant to Section 6.09 on such day;
and
     (d) such acquisition shall be consummated such that, after giving effect
thereto, the subject of such acquisition shall be one or more Restricted
Subsidiaries or (to the extent constituting assets that are not Persons) or
shall be acquired directly by the Borrower and/or one or more of its Restricted
Subsidiaries; provided that nothing herein shall prevent the Borrower from
designating the subject of such acquisition as an Unrestricted Subsidiary in
accordance with Section 5.09(d) hereof.
          “Permitted Business” means a business, a line of business or a
facility in the same line of business as is conducted by the Borrower and its
Restricted Subsidiaries on the date hereof, or a business reasonably related
thereto or ancillary or incidental thereto, or a reasonable extension thereof,
including the privatization of governmental services.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes, assessments and other governmental
charges that are not yet due beyond the period of grace or are being contested
in compliance with Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s, banker’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under Section 7.01(k); and
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
Credit Agreement



--------------------------------------------------------------------------------



 



-22-

          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least AA from
Standard & Poor’s Ratings Services, a Division of the McGraw-Hill Companies,
Inc. (“S&P”) or Aa from Moody’s Investors Service, Inc. (“Moody’s”);
     (c) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 from S&P or P-2 from Moody’s;
     (d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof, or by any, Lender which
has a combined capital and surplus and undivided profits of not less than
$500,000,000;
     (e) fully collateralized repurchase agreements with a term of not more than
90 days for securities described in clause (a) of this definition and entered
into with a financial institution satisfying the criteria described in clause
(d) of this definition; and
     (f) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated at least AA by S&P or Aa by Moody’s and (iii) have
portfolio assets of at least $1,000,000,000.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Prime Rate” means, at any time, the rate of interest per annum
established from time to time by BNP Paribas as its prevailing “base rate” or
“prime rate” for loans in Dollars in the United States. Each change in the Prime
Rate shall be effective as of the opening of business on the day such change in
such prime rate occurs. The parties hereto acknowledge that the rate announced
publicly by BNP Paribas
Credit Agreement



--------------------------------------------------------------------------------



 



-23-

as its prime rate is an index or base rate and shall not necessarily be its
lowest or best rate charged to its customers or other banks.
          “Principal Payment Dates” means (a) in the case of Tranche A Term
Loans, the quarter-annual anniversaries of the Effective Date, beginning with
and including the first such quarter-annual anniversary falling after the
Tranche A Term Loans are made and ending with and including the Term Loan
Maturity Date for Tranche A Term Loans and (b) in the case of Tranche B Term
Loans, the 24 consecutive quarter-annual anniversaries of the Effective Date
beginning with and including the first such quarter-annual anniversary falling
after the Effective Date and ending with and including the Term Loan Maturity
Date for Tranche B Term Loans; provided that if there is no day corresponding to
the Effective Date in the appropriate calendar month, then the relevant
Principal Payment Date shall be the last day of such month.
          “Pro Forma Basis” means, in making any determination of EBITDA or
Adjusted EBITDA for any period, that pro forma effect shall be given to any
acquisition permitted hereunder (including the Acquisition) that occurred during
such period, taking into account both revenues (excluding revenues created by
synergies) and estimated cost-savings, as determined reasonably and in good
faith by a Financial Officer and approved by the Administrative Agent, provided
that Borrower delivers to the Administrative Agent a certificate of a Financial
Officer setting forth such pro forma calculations and all assumptions that are
material to such calculations.
          “Pro Forma Senior Secured Leverage Ratio” means, on any date, (a) if
such date is the last day of a fiscal quarter of the Borrower, the Senior
Secured Leverage Ratio on such date and (b) if such date is not the last day of
a fiscal quarter of the Borrower, the Senior Secured Leverage Ratio on the last
day of the Borrower’s fiscal quarter then most recently ended, after giving pro
forma effect to all payments, prepayments, redemptions, retirements, sinking
fund payments, and borrowings, issuances and other incurrences, of Indebtedness
since such last day through and including such date.
          “Pro Forma Total Leverage Ratio” means, on any date, (a) if such date
is the last day of a fiscal quarter of the Borrower, the Total Leverage Ratio on
such date and (b) if such date is not the last day of a fiscal quarter of the
Borrower, the Total Leverage Ratio on the last day of the Borrower’s fiscal
quarter then most recently ended, after giving pro forma effect to all payments,
prepayments, redemptions, retirements, sinking fund payments, and borrowings,
issuances and other incurrences, of Indebtedness since such last day through and
including such date.
          “Quarterly Dates” means the last Business Day of January, April, July
and October in each year, the first of which shall be the first such day after
the date hereof.
          “Register” has the meaning assigned to such term in Section 9.04.
          “Reimbursed Capital Expenditures” means with respect to the Borrower,
its Subsidiaries and the Other Consolidated Persons for any period, the
aggregate cost of all Capital Assets acquired by the Borrower, its Subsidiaries
and the Other Consolidated Persons during such period, as determined in
accordance with GAAP, which are reimbursable to the Borrower, any of its
Subsidiaries or any Other Consolidated Person by a Person (other than the
Borrower, any of its Subsidiaries or any Other
Credit Agreement



--------------------------------------------------------------------------------



 



-24-

Consolidated Person) within three months after such costs were incurred pursuant
to a legally binding agreement with respect to which such Person is not in
default.
          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
          “Required Lenders” means, at any time, subject to the last paragraph
of Section 9.02(b), Lenders having Revolving Credit Exposures, outstanding Term
Loans, outstanding Incremental Loans and unused Commitments representing more
than 50% of the sum of the total Revolving Credit Exposures, outstanding Term
Loans, outstanding Incremental Loans and unused Commitments at such time. The
“Required Lenders” of a particular Class of Loans means Lenders having Revolving
Credit Exposures, outstanding Term Loans, outstanding Incremental Loans and
unused Commitments of such Class representing more than 50% of the total
Revolving Credit Exposures, outstanding Term Loans, outstanding Incremental
Loans and unused Commitments of such Class at such time.
          “Restricted Domestic Subsidiary” means any Domestic Subsidiary of the
Borrower that is not an Unrestricted Subsidiary.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests of
the Borrower or any of its Subsidiaries, or any payment to any Person other than
the Borrower (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such shares of
capital stock of the Borrower or any option, warrant or other right to acquire
any such shares of capital stock of the Borrower; provided, that, any payment or
distribution made pursuant to the Merger Agreement with respect to any Equity
Interest of the Target Company shall not be a Restricted Payment.
          “Restricted Subsidiary” means any Subsidiary of the Borrower that is
not an Unrestricted Subsidiary.
          “Revolving Credit”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are made
pursuant to Section 2.01(a).
          “Revolving Credit Availability Period” means the period from and
including the Effective Date to but excluding the earlier of the Revolving
Credit Commitment Termination Date and the date of termination of the Revolving
Credit Commitments.
          “Revolving Credit Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced or increased
from time to time pursuant to Section 2.08 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial aggregate amount of the Lenders’
Credit Agreement



--------------------------------------------------------------------------------



 



-25-

Revolving Credit Commitments is $400,000,000, and the initial amount of each
Lender’s Revolving Credit Commitment on the Effective Date is set forth in such
Lender’s Lender Addendum.
          “Revolving Credit Commitment Increase” has the meaning assigned to
such term in Section 2.08(e)(i).
          “Revolving Credit Commitment Termination Date” means the fifth
anniversary of the Effective Date.
          “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Credit Loans and its LC Exposure and Swingline Exposure at such time.
          “Revolving Credit Lender” means a Lender with a Revolving Credit
Commitment or, if the Revolving Credit Commitments have expired or been
terminated, a Lender with Revolving Credit Exposure.
          “Revolving Credit Loan” means a Loan made pursuant to Section 2.01(a).
          “Secured Parties” means the Administrative Agent, the Lenders and the
Hedge Counterparties.
          “Security Documents” means the Guaranty Agreement, the Collateral
Agreement, the Mortgages, the Collateral Assignment and each other agreement or
writing pursuant to which the Borrower or any Restricted Subsidiary thereof
purports to grant a Lien on any property or assets securing their obligations
under the Loan Documents.
          “Senior Note Indenture” means the Indenture dated October 20, 2009
under which the Senior Notes are issued.
          “Senior Notes” means the $250,000,000 73/4% Senior Notes due 2017
issued by the Borrower.
          “Senior Secured Leverage Ratio” means, on any date, the ratio of
(a) the result of (i) the aggregate outstanding principal amount of all secured
Indebtedness of the Borrower and its Restricted Subsidiaries on such date
(calculated on a consolidated basis without duplication in accordance with GAAP)
minus (ii) the sum of (x) the aggregate amount (not less than zero) of
Unrestricted Cash held by the Borrower and its Restricted Subsidiaries on such
date plus (y) to the extent included in the calculation under the clause (a)(i)
of this definition, the undrawn amount of all outstanding Letters of Credit on
such date to (b) Adjusted EBITDA for the period of four fiscal quarters of the
Borrower ending on or most recently ended prior to such date.
          “Series” has the meaning assigned to such term in Section 2.01(d).
          “Significant Subsidiary” means any Subsidiary (or group of
Subsidiaries on a consolidated or combined basis) that would be a “significant
subsidiary” as defined in Article 1, Rule
Credit Agreement



--------------------------------------------------------------------------------



 



-26-

1-02 of Regulation S-X, promulgated pursuant to the Securities Act of 1933, as
such Regulation is in effect on the date hereof.
          “Solvent” means, as to the Borrower and its Restricted Subsidiaries on
a particular date, that any such Person (a) has capital sufficient to carry on
its business and transactions and all business and transactions in which it is
about to engage and is able to pay its debts as they mature, and (b) owns
property having a value, both at fair valuation and at present fair saleable
value, greater than the amount required to pay its probable liabilities
(including contingencies).
          “South African Rand” refers to the lawful currency of South Africa.
          “Special Counsel” means Milbank, Tweed, Hadley & McCloy LLP, in its
capacity as special counsel to BNP Paribas, as Administrative Agent.
          “Statutory Reserve Rate” means, for the Interest Period for any
Eurodollar Borrowing, a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
arithmetic mean, taken over each day in such Interest Period, of the aggregate
of the maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves) expressed as a decimal established by the Board to
which the Administrative Agent is subject for eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to Regulation D of the
Board. Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D of the Board or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
          “Sterling” or “£” refers to the lawful currency of the United Kingdom.
          “Subject EBITDA” means, for any period, for any Facility, Person or
business that is the subject of a proposed Permitted Acquisition (the “Acquired
Business”), the sum of the following for such period (calculated without
duplication on a consolidated basis for such Acquired Business and its
Subsidiares to the fullest extent practicable in accordance with GAAP (and, if
such Acquired Business consists of assets rather than a Person, as if such
Acquired Business were a Person)) (a) net operating income (or loss) plus
(b) the sum of the following to the extent deducted in determining such net
operating income: (i) income and franchise taxes, (ii) interest expense,
(iii) amortization, depreciation and other non-cash charges (excluding insurance
reserves), and (iv) extraordinary losses.
          “Subsidiary” means, with respect to any Person (the “parent”) at any
date, any other corporation, limited liability company, partnership, association
or other entity of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, “Subsidiary” means a Subsidiary of the Borrower.
Credit Agreement





--------------------------------------------------------------------------------



 



-27-

          “Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
          “Swingline Lender” means (i) BNP Paribas or (ii) any Lender selected
by the Borrower that is reasonably acceptable to the Administrative Agent and
consents to be an “Swingline Lender” hereunder. Each reference herein to “the
Swingline Lender” shall refer to the respective Swingline Lender of a Swingline
Loan.
          “Swingline Loan” means a Loan made pursuant to Section 2.04.
          “Syndicated”, when used in reference to any Loan or Borrowing, refers
to whether the Class of such Loan or Borrowing is Revolving Credit, Tranche A
Term, Tranche B Term or Incremental, as opposed to Swingline.
          “Synthetic Leases” means any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product
where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease in accordance with GAAP.
          “Target Company” means Cornell Companies, Inc., a corporation
organized under the laws of the State of Delaware.
          “Target Company Debt” has the meaning assigned to such term in Section
4.03(b).
          “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
          “Term”, when used in reference to any Loan or Borrowing, refers to
whether the Class of such Loan or Borrowing is Tranche A Term or Tranche B Term,
as opposed to Revolving Credit or Swingline.
          “Term Lender” means a Lender with a Term Loan Commitment or an
outstanding Term Loan.
          “Term Loan Commitments” means, collectively, the Tranche A Term Loan
Commitments and the Tranche B Term Loan Commitments.
          “Term Loan Maturity Date” means: (a) with respect to the Tranche A
Term Loans, the fifth anniversary of the Effective Date, and (b) with respect to
the Tranche B Term Loans, the sixth anniversary of the Effective Date.
          “Term Loans” means, collectively, Tranche A Term Loans and Tranche B
Term Loans.
          “Title Companies” has the meaning assigned to such term in Section
5.10(a)(ii).
Credit Agreement



--------------------------------------------------------------------------------



 



-28-

          “Total Leverage Ratio” means, on any date, the ratio of (a) the result
of the following calculation: (i) the aggregate outstanding principal amount of
all Indebtedness of the Borrower, its Subsidiaries and the Other Consolidated
Persons on such date (calculated on a consolidated basis without duplication in
accordance with GAAP) minus (ii) the sum of (x) the aggregate amount (not less
than zero) of Unrestricted Cash held by the Borrower and its Restricted
Subsidiaries on such date and the aggregate amount of cash and Permitted
Investments held in the MCF Debt Service Reserve Fund and the MCF Bond Fund
Payment Account established and as defined in connection with the MCF Bonds plus
(y) the aggregate outstanding principal amount of all Indebtedness (other than
the MCF Bonds) of the Unrestricted Subsidiaries and the Other Consolidated
Persons on such date that is Non-Recourse to the Borrower and its Restricted
Subsidiaries plus (z) to the extent included in the calculation under the clause
(a)(i) of this definition, the undrawn amount of all outstanding Letters of
Credit on such date to (b) Adjusted EBITDA for the period of four fiscal
quarters of the Borrower ending on or most recently ended prior to such date.
          “Tranche A Term”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are made
pursuant to Section 2.01(b).
          “Tranche A Term Lender” means a Lender with a Tranche A Term Loan
Commitment or an outstanding Tranche A Term Loan.
          “Tranche A Term Loan Availability Period” means the period from and
including the Effective Date to the date falling six months after the Effective
Date; provided that if there is no day corresponding to such date in the sixth
month following the month in which the Effective Date falls, the last day of the
Tranche A Term Loan Availability Period shall be the last day of such sixth
month.
          “Tranche A Term Loan Commitment” means, with respect to each Lender,
the commitment, if any, of such Lender to make a single Tranche A Term Loan
hereunder during the Tranche A Term Loan Availability Period, expressed as an
amount representing the maximum principal amount of the Tranche A Term Loan to
be made by such Lender hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 or Section 2.10(b) or reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial aggregate amount of the Lenders’ Tranche A Term Loan
Commitments is $150,000,000, and the initial amount of each Lender’s Tranche A
Term Loan Commitment on the Effective Date is set forth on the applicable Lender
Addendum.
          “Tranche B Term”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are made
pursuant to Section 2.01(c).
          “Tranche B Term Lender” means a Lender with a Tranche B Term Loan
Commitment or an outstanding Tranche B Term Loan.
          “Tranche B Term Loan Commitment” means, with respect to each Lender,
the commitment, if any, of such Lender to make a single Tranche B Term Loan
hereunder on the Effective Date, expressed as an amount representing the maximum
aggregate principal amount of the Tranche B Term Loans to be made by such Lender
hereunder, as such commitment may be (a) reduced from time to
Credit Agreement



--------------------------------------------------------------------------------



 



-29-

time pursuant to Section 2.08 or Section 2.10(b) or reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial aggregate amount of the Lenders’ Tranche B Term Loan
Commitments is $200,000,000, and the initial amount of each Lender’s Tranche B
Term Loan Commitment on the Effective Date is set forth on the applicable Lender
Addendum.
          “Transactions” means the execution, delivery and performance by the
Borrower and each Restricted Subsidiary of this Agreement and the other Basic
Documents to which it intended to be a party, the borrowing of Loans, the use of
the proceeds thereof, the issuance, amendment, renewal or extension of Letters
of Credit hereunder and the discharge of the 10.75% Senior Notes due 2012,
issued by the Target Company.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the applicable jurisdiction.
          “Unrestricted Cash” means cash and Permitted Investments held by the
Borrower and its Restricted Subsidiaries that are not subject to any Lien or
preferential arrangement in favor of any Person to protect such Person against
loss and are not part of any funded reserve established by the Borrower or any
of its Restricted Subsidiaries required by GAAP.
          “Unrestricted Subsidiary” means any Subsidiary of the Borrower
identified in the Disclosure Supplement as an Unrestricted Subsidiary or
designated as an Unrestricted Subsidiary after the Effective Date pursuant to
Section 5.09(d), provided that such Unrestricted Subsidiary meets the
requirements set forth in Section 5.09(d).
          “Unrestricted Subsidiary Debt” means Indebtedness of any one or more
Unrestricted Subsidiaries.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Working Capital” means, at any time, the excess at such time of
current assets (excluding cash and cash equivalents) over current liabilities
(excluding the current portion of long-term debt) of the Borrower, its
Subsidiaries and the Other Consolidated Persons (determined on a consolidated
basis without duplication in accordance with GAAP).
          SECTION 1.02 Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Syndicated Loan”), by Type (e.g., an “ABR Loan”) or by Class and Type (e.g., a
“Syndicated ABR Loan”). Borrowings also may be classified and referred to by
Class (e.g., a “Syndicated Borrowing”), by Type (e.g., an “ABR Borrowing”) or by
Class and Type (e.g., a “Syndicated ABR Borrowing”).
Credit Agreement



--------------------------------------------------------------------------------



 



-30-

          SECTION 1.03 Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. Any
reference herein to “the date hereof”, “the date of this Agreement” and words of
similar import shall be deemed to mean August 4, 2010. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein, including in
Section 6.13), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
supplemented, re-enacted or redesignated from time to time and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP as in effect from time to time; provided that,
if the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. To enable the ready
and consistent determination of compliance with the covenants set forth in
Article VI, the Borrower will not change the last day of its fiscal year from
the Sunday closest to December 31 of the calendar year most closely
approximating such fiscal year, or the duration of any of its fiscal quarters
from either 13 weeks or 14 weeks.
          SECTION 1.05 Currencies; Currency Equivalents. At any time, any
reference in the definition of the term “Agreed Foreign Currency” or in any
other provision of this Agreement to the Currency of any particular nation means
the lawful currency of such nation at such time whether or not the name of such
Currency is the same as it was on the date hereof. For purposes of determining
     (i) whether the amount of any Revolving Credit Borrowing or Letter of
Credit, together with all other Revolving Credit Borrowings and Letters of
Credit then outstanding or to be borrowed or issued at the same time that such
Revolving Credit Borrowing or Letter of Credit is outstanding, would exceed the
aggregate amount of the Revolving Credit Commitments,
Credit Agreement



--------------------------------------------------------------------------------



 



-31-

     (ii) the aggregate unutilized amount of the Commitments of any Class, or
     (iii) the Revolving Credit Exposure or the LC Exposure of any Class,
the outstanding principal amount of any Letter of Credit that is denominated in
any Foreign Currency shall be deemed to be the Dollar Equivalent of the amount
of the Foreign Currency of such Letter of Credit, determined as of the date of
such Letter of Credit. Wherever in this Agreement in connection with a Letter of
Credit a required minimum or multiple amount is expressed in Dollars, but such
Letter of Credit is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar amount (rounded to the
nearest 1,000 units of such Foreign Currency).
ARTICLE II
THE CREDITS
          SECTION 2.01 The Commitments.
          (a) Revolving Credit Loans. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender agrees to make Revolving Credit Loans
to the Borrower from time to time during the Revolving Credit Availability
Period, in Dollars, in an aggregate principal amount that will result in neither
(i) such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving
Credit Commitment nor (ii) the total Revolving Credit Exposures exceeding the
total Revolving Credit Commitments. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Credit Loans.
          (b) Tranche A Term Loans. Subject to the terms and conditions set
forth herein, each Tranche A Term Lender agrees to make one or more Tranche A
Term Loans to the Borrower on the Acquisition Date (but in no event after the
termination of the Tranche A Term Loan Availability Period) in Dollars, in a
principal amount not exceeding its Tranche A Term Loan Commitment. Amounts
prepaid or repaid in respect of Tranche A Term Loans may not be reborrowed.
          (c) Tranche B Term Loans. Subject to the terms and conditions set
forth herein, each Tranche B Term Lender agrees to make one or more Tranche B
Term Loans to the Borrower on the Effective Date, in Dollars, in a principal
amount not exceeding its Tranche B Term Loan Commitment. Amounts prepaid or
repaid in respect of Tranche B Term Loans may not be reborrowed.
          (d) Incremental Loans. In addition to Borrowings of Revolving Credit
Loans and Term Loans pursuant to paragraphs (a), (b) and (c) above, at any time
and from time to time, the Borrower may request that any one or more of the
Lenders or, at the option of the Borrower, other financial institutions or funds
selected by the Borrower offer to enter into commitments to make additional term
Incremental Loans to the Borrower, in Dollars, under this paragraph (d). In the
event that one or more of the Lenders or such other financial institutions or
funds offer, in their sole discretion, to enter into such commitments, and such
Lenders or financial institutions or funds and the Borrower agree as to the
Credit Agreement



--------------------------------------------------------------------------------



 



-32-

amount of such commitments that shall be allocated to the respective Lenders or
financial institutions or funds making such offers and the fees (if any) to be
payable by the Borrower in connection therewith, such Lenders or financial
institutions or funds shall become obligated to make Incremental Loans under
this Agreement in an amount equal to the amount of their respective Incremental
Loan Commitments (and such financial institutions shall become “Incremental
Lenders” hereunder). The Incremental Loans to be made pursuant to any such
agreement between the Borrower and any such Lenders or financial institutions or
funds in response to any such request by the Borrower shall be deemed to be a
separate “Series” of Incremental Loans for all purposes of this Agreement.
          Anything herein to the contrary notwithstanding, (i) the minimum
aggregate principal amount of Incremental Loan Commitments entered into pursuant
to any such request (and, accordingly, the minimum aggregate principal amount of
any Series of Incremental Loans) shall be (A) $20,000,000 or a larger multiple
of $1,000,000 or (B) any other amount consented to by the Administrative Agent
and (ii) the aggregate principal amount of all Incremental Loan Commitments
established after the date hereof plus the aggregate principal amount of all
Revolving Credit Commitment Increases obtained after the date hereof shall not
exceed $250,000,000. Except as otherwise expressly provided herein, the
Incremental Loans of any Series shall have the interest rate, participation and
other fees, commitment reduction schedule (if any), amortization and maturity
date, and be subject to such conditions to effectiveness and initial credit
extension, as shall be agreed upon by the respective Incremental Lenders of such
Series, the Borrower and the Administrative Agent (which agreement by the
Administrative Agent shall not be unreasonably withheld in the case of interest
rates and participation and other fees), provided that in any event (i) the
Incremental Loans shall be subject to, and entitled to the benefits of, the
collateral security and Guarantees provided for herein and in the other Loan
Documents on an equal and ratable basis with each other Loan, (ii) the maturity
for Incremental Loans shall not be earlier than the Term Loan Maturity Date for
Tranche B Term Loans and may be later than such Term Loan Maturity Date to the
extent so agreed by the Borrower and such Incremental Lenders and (iii) the
weighted average-life-to-maturity for such Series of Incremental Loans shall not
be shorter than the weighted average-life-to-maturity for the Tranche B Term
Loans and may be longer than the weighted average-life-to-maturity for the
Tranche B Term Loans to the extent so agreed by the Borrower and such
Incremental Lenders.
          Following the acceptance by the Borrower of the offers made by any one
or more Lenders to make any Series of Incremental Loans pursuant to the
foregoing provisions of this paragraph (d), each Incremental Lender in respect
of such Series of Incremental Loans severally agrees, on the terms and
conditions of this Agreement, to make such Incremental Loans to the Borrower
during the period from and including the date of such acceptance to and
including the commitment termination date specified in the agreement entered
into with respect to such Series in an aggregate principal amount up to but not
exceeding the amount of the Incremental Loan Commitment of such Incremental
Lender in
          respect of such Series as in effect from time to time. Amounts prepaid
or repaid in respect of Incremental Loans may not be reborrowed.
          SECTION 2.02 Loans and Borrowings.
          (a) Obligations of Lenders. Each Syndicated Loan shall be made as part
of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class. Each Swingline Loan shall be made in
Credit Agreement



--------------------------------------------------------------------------------



 



-33-

accordance with the procedures set forth in Section 2.04. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
          (b) Type of Loans. Subject to Section 2.13, each Syndicated Borrowing
shall be comprised entirely of ABR Loans or of Eurodollar Loans as the Borrower
may request in accordance herewith. Each Swingline Loan shall be an ABR Loan.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.
          (c) Minimum Amounts; Limitation on Number of Borrowings. Each
Eurodollar Borrowing shall be in an aggregate amount of $2,500,000 or a larger
multiple of $1,000,000. Each Syndicated ABR Borrowing shall be in an aggregate
amount equal to $1,000,000 or a larger multiple of $1,000,000; provided that a
Syndicated ABR Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments of the applicable Class or (in
the case of a Revolving Credit ABR Borrowing) that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(f). Each
Swingline Loan shall be in an amount equal to $100,000 or a larger multiple of
$100,000. Borrowings of more than one Class and Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of
fifteen Eurodollar Borrowings outstanding.
          (d) Limitations on Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request (or
to elect to convert to or continue as a Eurodollar Borrowing):
     (i) any Revolving Credit Borrowing if the Interest Period requested
therefor would end after the Revolving Credit Commitment Termination Date;
     (ii) any Term Borrowing if the Interest Period requested therefor would end
after the applicable Term Loan Maturity Date;
     (iii) any Term Borrowing of either Class if the Interest Period requested
therefor would commence before and end after any Principal Payment Date unless,
after giving effect thereto, the aggregate principal amount of the Term Loans of
such Class having Interest Periods that end after such Principal Payment Date
shall be equal to or less than the aggregate principal amount of the Term Loans
of such Class permitted to be outstanding after giving effect to the payments of
principal required to be made on such Principal Payment Date; and
     (iv) any Borrowing of a Series of Incremental Term Loans if the Interest
Period requested therefor would commence before and end after (x) the final
maturity date for such Series or (y) any date specified for the amortization of
such Series unless, in the case of this clause (y), after giving effect thereto,
the aggregate principal amount of the Incremental Loans of such Series having
Interest Periods that end after such date shall be equal to or less than the
Credit Agreement



--------------------------------------------------------------------------------



 



-34-

aggregate principal amount of the Incremental Loans of such Series permitted to
be outstanding after giving effect to the payments of principal required to be
made on such date.
          SECTION 2.03 Requests for Syndicated Borrowings.
          (a) Notice by the Borrower. To request a Syndicated Borrowing, the
Borrower shall notify the Administrative Agent of such request (i) in the case
of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing, or (ii) in the case of
a Syndicated ABR Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that any such
notice of a Revolving Credit ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.05(f) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each
Borrowing Request shall be irrevocable and shall be in writing in a form
approved by the Administrative Agent and signed by the Borrower.
          (b) Content of Borrowing Requests. Each Borrowing Request shall
specify the following information in compliance with Section 2.02:
     (i) whether the requested Borrowing is to be a Revolving Credit Borrowing,
Tranche A Term Borrowing, Tranche B Term Borrowing or Incremental Borrowing;
     (ii) the aggregate amount of the requested Borrowing;
     (iii) the date of such Borrowing, which shall be a Business Day;
     (iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (v) in the case of a Eurodollar Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and
     (vi) the location and number of the Borrower’s account to which funds are
to be disbursed, which shall comply with the requirements of Section 2.06.
          (c) Notice by the Administrative Agent to the Lenders. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
          (d) Failure to Elect. If no election as to the Type of a Syndicated
Borrowing is specified, then the requested Borrowing shall be an ABR Borrowing.
If no Interest Period is specified with respect to any requested Eurodollar
Borrowing, the Borrower shall be deemed to have selected an Interest Period of
one month’s duration.
Credit Agreement



--------------------------------------------------------------------------------



 



-35-

          SECTION 2.04 Swingline Loans.
          (a) Agreement to Make Swingline Loans. Subject to the terms and
conditions set forth herein, each Swingline Lender agrees to make Swingline
Loans to the Borrower from time to time during the Revolving Credit Availability
Period, in Dollars, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $25,000,000 or (ii) the total Revolving Credit
Exposures exceeding the total Revolving Credit Commitments, provided that such
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
          (b) Notice of Swingline Loans by the Borrower. To request a Swingline
Loan, the Borrower shall notify the Administrative Agent of such request in
writing, not later than 1:00 p.m., New York City time, on the day of a proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the applicable
Swingline Lender of any such notice received from the Borrower. Such Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with such Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(f), by remittance to the respective
Issuing Lender) by 2:00 p.m., New York City time, on the requested date of such
Swingline Loan.
          (c) Participations by Lenders in Swingline Loans. The applicable
Swingline Lender may by written notice given to the Administrative Agent not
later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Credit Lenders to acquire participations on such Business Day in all
or a portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Credit Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each Revolving Credit Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Revolving Credit Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above in this paragraph, to pay to the
Administrative Agent, for account of such Swingline Lender, such Revolving
Credit Lender’s Applicable Percentage of such Swingline Loan or Loans. Each
Revolving Credit Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Credit Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Revolving Credit Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to such Swingline
Lender the amounts so received by it from the Revolving Credit Lender.
          The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to the preceding
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to a Swingline Lender. Any amounts
Credit Agreement



--------------------------------------------------------------------------------



 



-36-

received by a Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by such Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Credit Lenders that shall have made their payments pursuant to the
preceding paragraph and to such Swingline Lender, as their interests may appear,
provided that any such payment so remitted shall be repaid to such Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.
          SECTION 2.05 Letters of Credit.
          (a) General. Subject to the terms and conditions set forth herein, in
addition to the Loans provided for in Section 2.01, the Borrower may request any
Issuing Lender to issue, at any time and from time to time during the Revolving
Credit Availability Period, Letters of Credit for its own account (or in the
case of letters of credit referred to in Section 2.05(m), for the account of the
Target Company) in such form as is acceptable to the Administrative Agent and
such Issuing Lender in its reasonable determination, which Letters of Credit may
be denominated in Dollars or in any Agreed Foreign Currency. Letters of Credit
issued hereunder shall constitute utilization of the Revolving Credit
Commitments.
          (b) Notice of Issuance, Amendment, Renewal or Extension. To request
the issuance of a Letter of Credit (or the amendment, renewal or extension of an
outstanding Letter of Credit), the Borrower shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the respective Issuing Lender) to an Issuing Lender selected by it
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (d) of this Section), the amount and
Currency of such Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. Such notice shall be given to the
Administrative Agent (i) in the case of a Letter of Credit to be denominated in
Dollars, not later than 4:00 p.m., New York City time, three Business Days
before the date of the proposed issuance, amendment, renewal or extension and
(ii) in the case of a Letter of Credit to be denominated in a Foreign Currency,
not later than 4:00 p.m., London time, three Business Days (or four Business
Days if longer notice is determined by the Administrative Agent to be required)
before the date of the proposed issuance, amendment, renewal or extension. The
Issuing Lender shall promptly notify each Lender of the issuance of any Letter
of Credit and upon request by any Lender, furnish to such Lender a copy of such
Letter of Credit and the amount of such Lender’s participation therein.
          If requested by the respective Issuing Lender, the Borrower also shall
submit a letter of credit application on such Issuing Lender’s standard form in
connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the
Credit Agreement



--------------------------------------------------------------------------------



 



-37-

Borrower to, or entered into by the Borrower with, an Issuing Lender relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
          (c) Limitations. A Letter of Credit shall be issued, amended, renewed
or extended (including pursuant to paragraphs (l) and (m) of this Section 2.05)
only if after giving effect to such issuance, amendment, renewal or extension
(A) the aggregate LC Exposure shall not exceed $125,000,000 and (B) the total
Revolving Credit Exposure shall not exceed the total Revolving Credit
Commitments (and upon issuance, amendment, renewal or extension of each Letter
of Credit the Borrower shall be deemed to represent and warrant as to the same).
          (d) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date reasonably satisfactory to
the applicable Issuing Lender and (ii) the date that is five Business Days prior
to the Revolving Credit Commitment Termination Date.
          (e) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) by any Issuing
Lender, and without any further action on the part of such Issuing Lender or the
Lenders, such Issuing Lender hereby grants to each Revolving Credit Lender, and
each Revolving Credit Lender hereby acquires from such Issuing Lender, a
participation in such Letter of Credit equal to such Revolving Credit Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. Each Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments.
          In consideration and in furtherance of the foregoing, each Revolving
Credit Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for account of the respective Issuing Lender, such
Revolving Credit Lender’s Applicable Percentage of the Dollar Equivalent of each
LC Disbursement made by an Issuing Lender promptly upon the request of such
Issuing Lender at any time from the time of such LC Disbursement until such LC
Disbursement is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any reason.
Such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each such payment shall be made in the same manner as
provided in Section 2.06 with respect to Loans made by such Revolving Credit
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Credit Lenders), and the Administrative Agent shall
promptly pay to the respective Issuing Lender the amounts so received by it from
the Revolving Credit Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to the immediately following
paragraph, the Administrative Agent shall distribute such payment to the
respective Issuing Lender or, to the extent that the Revolving Credit Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Lender,
then to such Revolving Credit Lenders and such Issuing Lender as their interests
may appear. Any payment made by a Revolving Credit Lender pursuant to this
paragraph to reimburse an Issuing Lender for any LC Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
Credit Agreement



--------------------------------------------------------------------------------



 



-38-

          (f) Reimbursement. If an Issuing Lender shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such Issuing
Lender in respect of such LC Disbursement by paying to the Administrative Agent
an amount equal to the Dollar Equivalent of such LC Disbursement not later than
4:00 p.m., New York City time, on (i) the Business Day that the Borrower
receives notice of such LC Disbursement, if such notice is received prior to
11:00 a.m., New York City time, or (ii) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time, provided that, if the Dollar Equivalent of such LC
Disbursement is not less than $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.03 or Section 2.04 that such payment be financed with a Revolving Credit ABR
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Revolving Credit ABR Borrowing or Swingline Loan. If
the Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Credit Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving Credit
Lender’s Applicable Percentage of the Dollar Equivalent thereof.
          (g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement in such draft or other document being untrue or
inaccurate in any respect, (iii) payment by the respective Issuing Lender under
a Letter of Credit against presentation of a draft or other document that does
not comply strictly with the terms of such Letter of Credit, or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.
          Neither the Administrative Agent, the Lenders nor any Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by the respective Issuing Lender or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder) or any error in interpretation of technical terms or any
consequence arising from causes beyond the control of any Issuing Lender;
provided that the foregoing shall not be construed to excuse an Issuing Lender
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Lender’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Lender (as finally determined by a court of competent jurisdiction),
such Issuing Lender shall be deemed to have exercised care in each such
determination, and that:
Credit Agreement



--------------------------------------------------------------------------------



 



-39-

     (i) any Issuing Lender may accept documents that appear on their face to be
in substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
     (ii) any Issuing Lender shall have the right, in its sole discretion, to
decline to accept such documents and to decline to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit;
and
     (iii) this sentence shall establish the standard of care to be exercised by
each Issuing Lender when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof (and the
parties hereto hereby waive, to the extent permitted by applicable law, any
standard of care inconsistent with the foregoing).
          (h) Disbursement Procedures. The Issuing Lender for any Letter of
Credit shall, within a reasonable time following its receipt thereof, examine
all documents purporting to represent a demand for payment under such Letter of
Credit. Such Issuing Lender shall promptly after such examination notify the
Administrative Agent and the Borrower in writing of such demand for payment and
whether such Issuing Lender has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Lender and the
Lenders with respect to any such LC Disbursement.
          (i) Interim Interest. If the Issuing Lender for any Letter of Credit
shall make any LC Disbursement, then, unless the Borrower shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to
Revolving Credit ABR Loans; provided that, if the Borrower fails to reimburse
such LC Disbursement when due pursuant to paragraph (f) of this Section, then
Section 2.12(c) shall apply. Interest accrued pursuant to this paragraph shall
be for account of such Issuing Lender, except that interest accrued on and after
the date of payment by any Revolving Credit Lender pursuant to paragraph (f) of
this Section to reimburse such Issuing Lender shall be for account of such
Revolving Credit Lender to the extent of such payment.
          (j) Replacement of an Issuing Lender. Any Issuing Lender may be
replaced at any time by written agreement between the Borrower, the
Administrative Agent, the replaced Issuing Lender and the successor Issuing
Lender. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Lender. At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for account of the
replaced Issuing Lender pursuant to Section 2.11(b). From and after the
effective date of any such replacement, (i) the successor Issuing Lender shall
have all the rights and obligations of an Issuing Lender under this Agreement
with respect to Letters of Credit to be issued by it thereafter and
(ii) references herein to the term “Issuing Lender” shall be deemed to include
such successor or any previous Issuing Lender, or such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
an Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and
Credit Agreement



--------------------------------------------------------------------------------



 



-40-

obligations of an Issuing Lender under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.
          (k) Cash Collateralization. If either (i) any Event of Default shall
occur and be continuing, on the Business Day that the Borrower receives notice
from the Administrative Agent or the Required Lenders of the Revolving Credit
Loans (or, if the maturity of the Loans has been accelerated, Revolving Credit
Lenders with LC Exposure representing more than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, or (ii) the
Borrower shall be required to provide cover for LC Exposure pursuant to
Section 2.10(c), the Borrower shall immediately deposit into a cash collateral
account established at a banking institution selected by the Administrative
Agent (the “Collateral Account”), which account may be a “securities account”
(within the meaning of Section 8-501 of the UCC as in effect in the State of New
York), in the name of the Administrative Agent and for the benefit of the
Revolving Credit Lenders, an amount in cash equal to, in the case of an Event of
Default, 105% of the Dollar Equivalent of the LC Exposure as of such date plus
any accrued and unpaid interest thereon and, in the case of cover pursuant to
Section 2.10(c), the amount required under Section 2.10(c), provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Section 7.01. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement.
          The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in the
Collateral Account. Moneys in the Collateral Account shall be applied by the
Administrative Agent to reimburse each Issuing Lender for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of all Lenders with LC Exposure), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of (i) the occurrence of an Event of Default, or (ii) pursuant to
Section 2.10(c)(ii), such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived (in the case of the preceding clause (i)) or
as provided in said Section 2.10(c)(ii) (in the case of the preceding clause
(ii)).
          (l) Letters of Credit Under the Existing Credit Agreement. To the
extent that, pursuant to Section 3.1 of the Existing Credit Agreement, BNP
Paribas, as the “Issuing Lender” thereunder, has issued “Letters of Credit”
under and as defined in the Existing Credit Agreement then, on the Effective
Date, subject to (i) the satisfaction of the conditions to effectiveness of the
obligations of the Lenders hereunder set forth in Sections 4.01 and 4.02 and
(ii) the limitations set forth in Section 2.05(c), each of such “Letters of
Credit” under the Existing Credit Agreement shall automatically, and without any
action on the part of any Person, become Letters of Credit hereunder.
Credit Agreement



--------------------------------------------------------------------------------



 



-41-

          (m) Letters of Credit Under the Existing Cornell Credit Agreement. If
any letters of credit issued by JPMorgan Chase Bank, N.A. under the Existing
Cornell Credit Agreement remain outstanding on the Acquisition Date, then,
subject to (i) the satisfaction of the conditions set forth in Section 4.03,
(ii) the Borrower selecting JPMorgan Chase Bank, N.A. as, and JPMorgan Chase
Bank, N.A. consenting to be, an “Issuing Lender” hereunder (in which case,
JPMorgan Chase Bank, N.A. shall be deemed acceptable to the Administrative Agent
to be an “Issuing Lender”) and (iii) the limitations set forth in
Section 2.05(c), such letters of credit shall automatically, and without any
action on the part of any Person, become Letters of Credit hereunder.
          SECTION 2.06 Funding of Borrowings.
          (a) Funding by Lenders. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 2:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request;
provided that Revolving Credit ABR Borrowings made to finance the reimbursement
of an LC Disbursement as provided in Section 2.05(f) shall be remitted by the
Administrative Agent to the respective Issuing Lender.
          (b) Presumption by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
          SECTION 2.07 Interest Elections.
          (a) Elections by the Borrower for Syndicated Borrowings. The Loans
comprising
Credit Agreement



--------------------------------------------------------------------------------



 



-42-

each Syndicated Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have the Interest Period specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a Borrowing of a different Type
or to continue such Borrowing as a Borrowing of the same Type and, in the case
of a Eurodollar Borrowing, may elect the Interest Period therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
          (b) Notice of Elections. To make an election pursuant to this Section,
the Borrower shall notify the Administrative Agent of such election by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Syndicated Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each Interest Election
Request shall be irrevocable and shall be in writing in a form approved by the
Administrative Agent and signed by the Borrower.
          (c) Content of Interest Election Requests. Each Interest Election
Request shall specify the following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).
          (d) Notice by the Administrative Agent to the Lenders. Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.
          (e) Failure to Elect; Events of Default. If the Borrower fails to
deliver a timely and complete Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period therefor, then,
unless such Eurodollar Borrowing is repaid as provided herein, the Borrower
shall be deemed to have selected an Interest Period of one month’s duration.
Credit Agreement



--------------------------------------------------------------------------------



 



-43-

          Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as such Event of
Default is continuing (i) no outstanding Syndicated Borrowing may be converted
to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall automatically be converted to a Syndicated ABR
Borrowing at the end of the Interest Period therefor.
          SECTION 2.08 Termination and Reduction of the Commitments.
          (a) Scheduled Termination. Unless previously terminated, (i) the Term
Loan Commitments of each Class shall terminate at 5:00 p.m., New York City time,
on the Effective Date (in the case of Tranche B Term Loan Commitments) or the
Acquisition Date (in the case of Tranche A Term Loan Commitments), (ii) the
Revolving Credit Commitments shall terminate on the Revolving Credit Commitment
Termination Date and (iii) the Incremental Loan Commitments of any Series shall
terminate on the close of business on the commitment termination date specified
in the agreement establishing such Series pursuant to Section 2.01(d).
          (b) Voluntary Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided
that (i) each partial reduction of the Commitments of any Class pursuant to this
Section shall be in an amount that is $3,000,000 or a larger multiple of
$1,000,000 and (ii) the Borrower shall not terminate or reduce the Revolving
Credit Commitments if, after giving effect to any concurrent prepayment of the
Revolving Credit Loans in accordance with Section 2.10, the total Revolving
Credit Exposure would exceed the total Revolving Credit Commitments.
          (c) Notice of Voluntary Termination or Reduction. The Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments of any Class under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Term Loan
Commitments, the Incremental Loan Commitments or the Revolving Credit
Commitments delivered by the Borrower may state that such notice is conditioned
upon the receipt of funds under other credit facilities or pursuant to an Equity
Issuance, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
          (d) Effect of Termination or Reduction. Any termination or reduction
of the Commitments of any Class shall be permanent. Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.
          (e) Increase of the Revolving Credit Commitments.
     (i) Requests for Increase by Borrower. The Borrower may, from time to time
at any time prior to the Revolving Credit Commitment Termination Date, propose
that the Revolving
Credit Agreement



--------------------------------------------------------------------------------



 



-44-

Credit Commitments be increased (each such proposed increase being a “Revolving
Credit Commitment Increase”) by notice to the Administrative Agent, specifying
each existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed (in its sole discretion) to
increase or to assume a Revolving Credit Commitment and the date on which such
increase or assumption is to be effective (the “Commitment Increase Date”),
which shall be a Business Day at least three Business Days after delivery of
such notice and at least 30 days prior to the Revolving Credit Commitment
Termination Date; provided that:
     (A) the minimum amount of any such increase shall be (1) $20,000,000 or a
larger multiple of $1,000,000 or (2) any other amount consented to by the
Administrative Agent, and the minimum amount of the Revolving Credit Commitment
of any Assuming Lender, and the minimum amount of the increase of the Revolving
Credit Commitment of any Increasing Lender, as part of such Revolving Credit
Commitment Increase shall be $5,000,000 or a larger multiple of $1,000,000 in
excess thereof;
     (B) the aggregate principal amount of all Incremental Loan Commitments
established after the date hereof plus the aggregate principal amount of all
Revolving Credit Commitment Increases obtained after the date hereof shall not
exceed $250,000,000;
     (C) the Borrower shall have delivered to the Administrative Agent a
certificate of the Borrower stating on such Commitment Increase Date that (i) no
Default has occurred and is continuing and (ii) the representations and
warranties contained in this Agreement are true and correct in all material
respects as if made on and as of such date (or, if any such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date); and
     (D) each Assuming Lender shall be acceptable to the Administrative Agent,
each Issuing Lender and each Swingline Lender in the reasonable exercise of
their discretion.
     (ii) Effectiveness of Revolving Credit Commitment Increase. Each Assuming
Lender, if any, shall become a Revolving Credit Lender hereunder as of such
Commitment Increase Date and the Revolving Credit Commitment of any Increasing
Lender and such Assuming Lender shall be increased as of such Commitment
Increase Date; provided that:
     (x) the Administrative Agent shall have received on or prior to 11:00 a.m.,
New York City time, on such Commitment Increase Date (or on or prior to a time
on an earlier date specified by the Administrative Agent in its reasonable
discretion) a certificate of a duly authorized officer of the Borrower stating
that each of the applicable conditions to such Revolving Credit Commitment
Increase set forth in the foregoing paragraph (i)(C) have been satisfied;
     (y) each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time on
Credit Agreement



--------------------------------------------------------------------------------



 



-45-

such Commitment Increase Date (or on or prior to a time on an earlier date
specified by the Administrative Agent in its reasonable discretion), an
agreement, in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent, pursuant to which such Lender shall, effective as of such
Commitment Increase Date, undertake a Revolving Credit Commitment or an increase
of Revolving Credit Commitment duly executed by such Assuming Lender and the
Borrower and acknowledged by the Administrative Agent; and
     (z) the Administrative Agent shall have received on or prior to 11:00 a.m.,
New York City time, on such Commitment Increase Date (or on or prior to a time
on an earlier date specified by the Administrative Agent) such proof of
corporate action, opinions of counsel and other documents as is consistent with
those delivered by the Borrower pursuant to Section 4.01 and reasonably
requested by the Administrative Agent, any Assuming Lender and/or any Increasing
Lender in connection with such Revolving Credit Commitment Increase.
Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders (including any Assuming Lenders) thereof and of the
occurrence of the Commitment Increase Date by facsimile transmission or
electronic messaging system.
     (iii) Recordation into Register. Upon its receipt of an agreement referred
to in clause (ii)(y) above executed by an Assuming Lender or any Increasing
Lender, together with the certificate referred to in clause (ii)(x) above and
the satisfaction of the conditions referred to in clause (ii)(z) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.
     (iv) Adjustments of Borrowings. On the Commitment Increase Date, the
Borrower shall (A) prepay in full the outstanding Revolving Credit Loans (if
any) made to it, (B) simultaneously borrow new Revolving Credit Loans hereunder
in an amount equal to such prepayment and (C) pay to the Revolving Credit
Lenders the amounts, if any, payable under Section 2.15 as a result of any such
prepayment; provided that with respect to subclauses (A) and (B) above, (x) the
prepayment to, and borrowing from, any existing Lender shall be effected by book
entry to the extent that any portion of the amount prepaid to such Lender will
be subsequently borrowed from such Lender and (y) the existing Lenders, the
Increasing Lenders and the Assuming Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Revolving Credit Borrowings are held ratably by
the Revolving Credit Lenders in accordance with the respective Revolving Credit
Commitments of the Revolving Credit Lenders (after giving effect to such
Revolving Credit Commitment Increase). Concurrently therewith, the Revolving
Credit Lenders shall be deemed to have adjusted their participation interests in
any outstanding Letters of Credit and Swingline Loans so that such interests are
held ratably in accordance with their Revolving Credit Commitments as so
increased.
Credit Agreement



--------------------------------------------------------------------------------



 



-46-

     SECTION 2.09 Repayment of Loans; Evidence of Debt.
     (a) Repayment. The Borrower hereby unconditionally promises to pay the
Loans as follows:
     (i) to the Administrative Agent for account of the Revolving Credit Lenders
the outstanding principal amount of the Revolving Credit Loans on the Revolving
Credit Commitment Termination Date;
     (ii) to the Administrative Agent for account of the Tranche A Term Lenders
the outstanding principal amount of the Tranche A Term Loans on each Principal
Payment Date set forth below in the aggregate principal amount set forth
opposite such Principal Payment Date (subject to adjustment pursuant to
paragraph (b) of this Section):

      Each of the Principal Payment Dates falling on or before the first
anniversary of the Effective Date  
An amount equal to $7,500,000 divided by the number of Principal Payment Dates
for Tranche A Term Loans falling on or before the first anniversary of the
Effective Date
Each of the Principal Payment Dates falling after the first anniversary of the
Effective Date and on or before the second anniversary of the Effective Date  
$1,875,000
Each of the Principal Payment Dates falling after the second anniversary of the
Effective Date and on or before the third anniversary of the Effective Date  
$3,750,000
Each of the Principal Payment Dates falling after the third anniversary of the
Effective Date and on or before the fourth anniversary of the Effective Date  
$7,500,000
Each of the Principal Payment Dates falling after the fourth anniversary of the
Effective Date and on or before the fifth anniversary of the Effective Date  
$22,500,000

     (iii) to the Administrative Agent for account of the Tranche B Term Lenders
the outstanding principal amount of the Tranche B Term Loans on each Principal
Payment Date set forth below in the aggregate principal amount set forth
opposite such Principal Payment Date (subject to adjustment pursuant to
paragraph (b) of this Section):

      Each of the 1st through 20th Principal Payment Dates  
$500,000
Each of the 21st through 24th Principal Payment Dates  
$47,500,000

Credit Agreement



--------------------------------------------------------------------------------



 



-47-

     (iv) to each Swingline Lender or, to the extent required by
Section 2.04(c), to the Administrative Agent for account of the Revolving Credit
Lenders, the then unpaid principal amount of each Swingline Loan made by such
Swingline Lender on the earlier of the Revolving Credit Commitment Termination
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Credit
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding; and
     (v) to the Administrative Agent for account of the Incremental Lenders of
any Series, the principal of the Incremental Loans of such Series on the dates
and in the amounts specified in the agreement establishing such Series pursuant
to Section 2.01(d).
          (b) Adjustment of Amortization Schedule. If the initial aggregate
amount of the Term Loan Commitments of either Class exceeds the aggregate
principal amount of Term Loans of such Class that are made on the Effective Date
(in the case of Tranche B Term Loans) or that are made during the Tranche A Term
Loan Availability Period (in the case of the Tranche A Term Loans), then the
scheduled repayments of Borrowings of such Class to be made pursuant to this
Section shall be reduced ratably by an aggregate amount equal to such excess.
Any prepayment of a Term Loan Borrowing of either Class or of a Class of
Incremental Loans shall be applied to reduce the subsequent scheduled repayments
of the Term Borrowings of such Class to be made pursuant to this Section 2.09
ratably. To the extent not previously paid, all Term Loans of each Class shall
be due and payable on the Term Loan Maturity Date for such Class.
          (c) Manner of Payment. Prior to any repayment or prepayment of any
Borrowings of any Class hereunder, and subject (in the case of a prepayment) to
any applicable provisions of Section 2.10, the Borrower shall select the
Borrowing or Borrowings of the applicable Class to be paid and shall notify the
Administrative Agent in writing of such selection not later than 1:00 p.m., New
York City time, three Business Days before the scheduled date of such repayment;
provided that each repayment of Borrowings of any Class shall be applied to
repay any outstanding ABR Borrowings of such Class before any other Borrowings
of such Class. If the Borrower fails to make a timely selection of the Borrowing
or Borrowings to be repaid or prepaid, such payment shall be applied, first, to
pay any outstanding ABR Borrowings of the applicable Class and, second, to other
Borrowings of such Class in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first). Each payment of a Syndicated Borrowing shall be
applied ratably to the Loans included in such Borrowing.
          (d) Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.
Credit Agreement





--------------------------------------------------------------------------------



 



-48-

          (e) Maintenance of Records by the Administrative Agent. The
Administrative Agent shall maintain records in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and each Interest
Period therefor, (ii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
account of the Lenders and each Lender’s share thereof.
          (f) Effect of Entries. The entries made in the records maintained
pursuant to paragraph (d) or (e) of this Section shall be prima facie evidence,
absent manifest error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.
          (g) Promissory Notes. Any Lender may request that Loans of any Class
made by it be evidenced by a promissory note. In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).
          SECTION 2.10 Prepayment of Loans.
          (a) Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.
          (b) Mandatory Prepayments. The Borrower will prepay the Loans, and/or
the Commitments shall be subject to automatic reduction, as follows:
     (i) Casualty Events. Upon the date 180 days following the receipt by the
Borrower or any of its Restricted Subsidiaries of the proceeds of insurance,
condemnation award or other compensation in respect of any Casualty Event
affecting any property of the Borrower or any of its Restricted Subsidiaries (or
upon such earlier date as the Borrower or such Restricted Subsidiary, as the
case may be, shall have determined not to repair or replace the property
affected by such Casualty Event), the Borrower shall prepay the Loans, and/or
the Commitments shall be subject to automatic reduction, in an aggregate amount,
if any, equal to 100% of the Net Available Proceeds of such Casualty Event not
theretofore applied or committed to be applied (and if committed to be applied,
not actually applied within 360 days following the receipt of such proceeds) to
the repair or replacement of such property, such prepayment and/or reduction to
be effected in each case in the manner and to the extent specified in clause
(vi) of this paragraph. Nothing in this paragraph shall be deemed to limit any
obligation of the Borrower or any of its Restricted Subsidiaries pursuant to any
of the Security Documents to remit to a collateral or similar account maintained
by the Administrative Agent pursuant to any of the Security
Credit Agreement



--------------------------------------------------------------------------------



 



-49-

Documents the proceeds of insurance, condemnation award or other compensation
received in respect of any Casualty Event.
     (ii) Equity Issuance. Not later than the date falling five Business Days
after any Equity Issuance, the Borrower shall prepay the Loans, and/or the
Commitments shall be subject to automatic reduction, in an aggregate amount
equal to the lesser of (x) 50% of the Net Available Proceeds thereof and (y) an
amount necessary to reduce the Pro Forma Total Leverage Ratio on the date of
such prepayment to 3.50 to 1.00, such prepayment and/or reduction to be effected
in each case in the manner and to the extent specified in clause (vi) of this
paragraph. Notwithstanding the foregoing, the Borrower shall not be required to
make a prepayment and the Commitments shall not be subject to automatic
reduction pursuant to this Section 2.10(b)(ii) with respect to the Net Available
Proceeds from an Equity Issuance, so long as (A) no Default has occurred and is
continuing on such date or during the period of up to 180 days referred to below
in clause (C) of this paragraph (ii) prior to the date on which such Net
Available Proceeds are applied, (B) the Borrower advises the Administrative
Agent no later than five Business Days after such Equity Issuance that the
Borrower intends to retain such Net Available Proceeds and apply the same to
make Permitted Acquisitions and (C) the Net Available Proceeds so retained from
such Equity Issuance are in fact so applied within 180 days of such Equity
Issuance (it being understood that in the event that Net Available Proceeds from
more than one Equity Issuance are retained by the Borrower pending application,
such Net Available Proceeds shall be deemed to be applied in the same order in
which such Equity Issuances occurred and, accordingly, with respect to any such
Net Available Proceeds so retained for more than 180 days, the Borrower shall
prepay the Loans, and/or the Commitments shall be subject to automatic
reduction, as provided above).
     (iii) Excess Cash Flow. Not later than the date falling 125 days after the
last day of the Borrower’s fiscal year ending nearest to December 31, 2010 and
after the last day of each fiscal year of the Borrower thereafter, if the Total
Leverage Ratio on such last day exceeded 2.50 to 1.00, the Borrower shall prepay
the Loans, and/or the Commitments shall be subject to automatic reduction, in an
aggregate amount equal to (x) 50% of Excess Cash Flow for such fiscal year minus
(y) the aggregate amount of optional prepayments of Term Loans made by the
Borrower during such fiscal year under Section 2.10(a), such prepayment and/or
reduction to be effected in each case in the manner and to the extent specified
in clause (vi) of this paragraph. Notwithstanding the foregoing, Excess Cash
Flow computed for any period shall exclude any portion thereof attributable to
the Target Company and its Subsidiaries or to any Acquired Business (as defined
in the definition of “Subject EBITDA”) and its Subsidiaries acquired during such
period in the Acquisition or any Permitted Acquisition to the extent that such
portion arose before such acquisition.
     (iv) Sale of Assets. Without limiting the obligation of the Borrower to
obtain the consent of the Required Lenders pursuant to Section 6.03 to any
Disposition not otherwise permitted hereunder, no later than five Business Days
prior to the occurrence of any Disposition, the Borrower will deliver to the
Lenders a statement, certified by a Financial Officer of the Borrower, in form
and detail reasonably satisfactory to the Administrative Agent, of the amount of
the Net Available Proceeds of such Disposition (except that such statement shall
not be
Credit Agreement



--------------------------------------------------------------------------------



 



-50-

required for any Disposition the Net Available Proceeds of which are less than
or equal to $50,000,000) and upon the consummation of such Disposition will
prepay the Loans, and/or the Commitments shall be subject to automatic
reduction, in an aggregate amount equal to 100% of the Net Available Proceeds of
such Disposition, such prepayment and/or reduction to be effected in each case
in the manner and to the extent specified in clause (vi) of this paragraph.
Notwithstanding the foregoing, the Borrower shall not be required to make a
prepayment and the Commitments shall not be subject to automatic reduction
pursuant to this Section 2.10(b)(iv) with respect to the Net Available Proceeds
from any Disposition, so long as no Default has occurred and is continuing on
such date or during the Applicable Period (prior to the date the Net Available
Proceeds are used or otherwise invested as provided in this sentence) and such
Net Available Proceeds are used for one or more acquisitions or otherwise
reinvested in the business of the Borrower and its Restricted Subsidiaries
within the Applicable Period (as defined below for such Disposition (it being
understood that Net Available Proceeds shall be deemed to be used in the same
order in which the related Dispositions occurred) and, accordingly, any such Net
Available Proceeds not so used on or before the last day of the Applicable
Period for such Disposition shall be forthwith applied as provided above). For
purposes hereof, “Applicable Period” means, with respect to any Disposition, the
period starting on the day such Disposition is consummated and ending on the
date falling 270 days thereafter, except that if the Borrower or the applicable
Restricted Subsidiary agrees in a legally binding commitment to reinvest the Net
Available Proceeds from the Disposition of any Facility pursuant to the proviso
in the preceding sentence in the construction and equipping of one or more
Facilities on or before such 270th day, the Applicable Period for such
Disposition shall be extended automatically by 18 months.
     (v) Debt Incurrence. Without limiting the obligation of the Borrower to
obtain the consent of the Required Lenders pursuant to Section 6.01 to any
Indebtedness not otherwise permitted hereunder, if the Pro Forma Total Leverage
Ratio on the date of any Debt Incurrence is greater than or equal to 3.50 to
1.00, the Borrower shall on such dates prepay the Loans, and/or the Commitments
shall be subject to automatic reduction, in an aggregate amount equal to 100% of
the Net Available Proceeds thereof, such prepayment and/or reduction to be
effected in each case in the manner and to the extent specified in clause (vi)
of this paragraph.
     (vi) Application. Except as otherwise provided in Section 7.02, prepayments
and/or reductions of Commitments pursuant to this paragraph shall be applied as
follows:
     first, ratably between the Classes of Term Loans and the Series of
Incremental Loans (if any) in accordance with the respective sums at such time
of the aggregate amount of the unused Term Loan Commitments of each Class (if
any) and the unused Incremental Loan Commitments of each Series (if any) and the
aggregate amount of the outstanding Term Loans of such Class (if any) and the
aggregate amount of the outstanding Incremental Loans of such Series (if any),
(A) with respect to Term Loans, (x) if such prepayment and/or reduction of the
Term Loan Commitments is required to be made before the Term Loan Commitments of
either Class have terminated, to reduce the aggregate amount of the Term Loan
Commitments of such Class (and to the extent that, after giving effect to such
reduction, the aggregate principal amount of the Term Loans of such Class would
exceed the Term Loan Commitments of such Class, the Borrower shall
Credit Agreement



--------------------------------------------------------------------------------



 



-51-

prepay the Term Loans of such Class in an aggregate amount equal to such
excess), and (y) if such prepayment and/or reduction of the Term Loan
Commitments is required to be made after the Term Loan Commitments of either
Class have terminated, to prepay the Term Loans of such Class, and (B) with
respect to Incremental Loans of each Series, to prepay the Incremental Loans of
such Series and reduce the aggregate amount of the Incremental Loan Commitments
of such Series, as specified in the agreement establishing such Series pursuant
to Section 2.01(d), and
     second, after the payment in full of the Term Loans and the Incremental
Loans (if any) and the termination of the Term Loan Commitments and the
Incremental Loan Commitments (if any), first, to prepay Swingline Loans, and
second, to prepay Revolving Credit Loans.
          Notwithstanding the foregoing, if at the time of any prepayment or
Commitment reduction described in this paragraph there are any Tranche A Term
Loans or Tranche A Term Loan Commitments outstanding, any Tranche B Term Lender
may, by notice to the Borrower and the Administrative Agent at least three
Business Days before such prepayment or Commitment reduction, decline all or any
portion (in a minimum amount at least equal to $1,000,000) of the prepayment or
Commitment reduction, as the case may be, to which it would otherwise be
entitled, in which case the portion of such prepayment or Commitment reduction,
as the case may be, so declined shall be applied ratably to the prepayment of
the Tranche A Term Loans and Incremental Loans, and/or to the reduction of the
Tranche A Term Loan Commitments and Incremental Loan Commitments as set forth in
clause first above. If any Tranche B Term Lender declines any prepayment of its
Term Loans pursuant to the preceding sentence, then, notwithstanding
Section 2.09(c), prepayments of the Tranche B Term Loans held by the
non-declining Tranche B Term Lenders shall be applied to all outstanding
Borrowings constituting such Tranche B Term Loans ratably in accordance with the
amortization of such Borrowings.
          (c) Mandatory Prepayments due to Changes in Exchange Rates.
     (i) Determination of Amount Outstanding. On each Quarterly Date prior to
the Revolving Credit Commitment Termination Date, on each date that the Borrower
shall request a Revolving Credit Borrowing or the issuance, amendment, renewal
or extension of a Letter of Credit and, in addition, promptly upon the receipt
by the Administrative Agent of a Currency Valuation Notice (as defined below),
the Administrative Agent shall determine the aggregate Revolving Credit
Exposure. For the purpose of this determination, the outstanding face amount of
any Letter of Credit that is denominated in any Foreign Currency shall be deemed
to be the Dollar Equivalent of the amount in the Foreign Currency of such Letter
of Credit, determined as of such Quarterly Date, date of such proposed Revolving
Credit Borrowing, issuance, amendment, renewal or extension or, in the case of a
Currency Valuation Notice received by the Administrative Agent prior to
11:00 a.m., New York City time, on a Business Day, on such Business Day or, in
the case of a Currency Valuation Notice otherwise received, on the first
Business Day after such Currency Valuation Notice is received. Upon making such
determination, the Administrative Agent shall promptly notify the Revolving
Credit Lenders and the Borrower thereof.
Credit Agreement



--------------------------------------------------------------------------------



 



-52-

     (ii) Prepayment and Cover. If, on the date of such determination (after
giving effect to any prior or substantially concurrent deposit made by the
Borrower, at its option, to the Collateral Account) the aggregate Revolving
Credit Exposure exceeds the aggregate amount of the Revolving Credit Commitments
as then in effect (such excess, an “Excess”), the Borrower shall, if requested
by the Administrative Agent, within five Business Days following the Borrower’s
receipt of such request:
     (A) if any Revolving Credit Loans are outstanding, prepay all such
Revolving Credit Loans or such portion thereof as is sufficient to eliminate the
Excess, and
     (B) if such prepayment is not sufficient to eliminate the Excess, provide
cover for the LC Exposure pursuant to Section 2.05(k) in an amount sufficient to
eliminate the Excess.
     (iii) Release of Cover. If, on the date of such determination, amount of
the cover provided by the Borrower pursuant to the preceding paragraph (ii)(B)
and then held by the Administrative Agent exceeds the the Excess (such excess, a
“Refundable Excess”) on such date (or if such Excess is less than or equal to
zero), and no Default has occurred and is continuing, the Administrative Agent
shall, if requested by the Borrower, within three Business Days following the
Administrative Agent’s receipt of such request, return to the Borrower the
amount of the Refundable Excess (or, if the Excess is less than or equal to
zero, the full amount of such cover).
          For purposes hereof, “Currency Valuation Notice” means a notice given
by the Required Lenders of the Revolving Credit Loans or any Issuing Lender to
the Administrative Agent stating that such notice is a “Currency Valuation
Notice” and requesting that the Administrative Agent determine the aggregate
Revolving Credit Exposure.
          Any prepayment of Loans constituting Revolving Credit Exposure
pursuant to this paragraph shall be applied, first, to Swingline Loans
outstanding and second, to Revolving Credit Loans outstanding.
          (d) Notices, Etc. The Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the applicable Swingline
Lender) in writing of any prepayment hereunder not later than 1:00 p.m., New
York City time, five Business Days before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date, the principal
amount of each Borrowing or portion thereof to be prepaid, any other information
required to be in such notice pursuant to Section 2.09(b) and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Term Loan Commitments, the
Incremental Loan Commitments or the Revolving Credit Commitments as contemplated
by Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Syndicated Borrowing, the
Administrative Agent shall advise the relevant Lenders of the contents thereof.
Each partial prepayment of any Borrowing shall be in an amount that would be
permitted in the case of a Borrowing of the same
Credit Agreement



--------------------------------------------------------------------------------



 



-53-

Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Syndicated
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing, except to the extent otherwise expressly provided herein. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.
          SECTION 2.11 Fees.
          (a) Commitment Fees. The Borrower agrees to pay to the Administrative
Agent for account of each Revolving Credit Lender and each Tranche A Term Lender
a commitment fee, which shall accrue at the Applicable Rate on the average daily
unused amount of the Revolving Credit Commitment and the Tranche A Term Loan
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date such Commitment terminates. Accrued commitment
fees shall be payable in arrears on each Quarterly Date and on the date the
relevant Commitment terminates, commencing on the first such date to occur after
the date hereof. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). For purposes of computing commitment
fees with respect to the Revolving Credit Commitments, the Revolving Credit
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Credit Loans and LC Exposure of such Lender (and the
Swingline Exposure of such Lender shall be disregarded for such purpose).
          (b) Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for account of each Revolving Credit Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at a rate per annum equal to the Applicable Rate applicable to interest on
Revolving Credit Eurodollar Loans on the average daily amount of such Lender’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Credit
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to each Issuing Lender a fronting fee, which shall accrue at
the rate or rates per annum separately agreed upon between the Borrower and such
Issuing Lender on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Credit Commitments and the date on which there
ceases to be any LC Exposure, as well as such Issuing Lender’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including each Quarterly Date shall be payable on the
third Business Day following such Quarterly Date, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Credit Commitments terminate and any
such fees accruing after the date on which the Revolving Credit Commitments
terminate shall be payable on demand. Any other fees payable to any Issuing
Lender pursuant to this paragraph shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
Credit Agreement



--------------------------------------------------------------------------------



 



-54-

          (c) Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
          (d) Payment of Fees. All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent (or to
the respective Issuing Lender, in the case of fees payable to it) for
distribution, in the case of commitment fees and participation fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.
          SECTION 2.12 Interest(a) ABR Loans. The Loans comprising each ABR
Borrowing (including each Swingline Loan) shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Rate.
          (b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Applicable Rate.
          (c) Default Interest. Notwithstanding the foregoing, if any Event of
Default shall have occurred and be continuing, (i) all Loans shall bear
interest, after as well as before judgment, at a rate per annum equal to 2% plus
the rate otherwise applicable to such Loan as provided in paragraph (a) or (b),
as applicable, of this Section and (ii) all interest, fees and other amounts
payable by the Borrower hereunder not paid when due, whether at stated maturity,
upon acceleration, by mandatory prepayment or otherwise, shall bear interest,
after as well as before judgment, at a rate per annum equal to 2% plus the rate
applicable to Revolving Credit ABR Loans as provided in paragraph (a) of this
Section.
          (d) Payment of Interest. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Credit Loans, upon termination of the Revolving Credit Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a Revolving Credit ABR Loan prior to the
Revolving Credit Commitment Termination Date), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Borrowing
prior to the end of the Interest Period therefor, accrued interest on such
Borrowing shall be payable on the effective date of such conversion.
          (e) Computation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
Credit Agreement



--------------------------------------------------------------------------------



 



-55-

          (f) Retroactive Adjustments of Applicable Rate. If, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
or for any other reason, the Borrower or the Lenders determine that (i) the
Total Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Total Leverage Ratio would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any
Lender, any Issuing Lender or any Swingline Lender), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender,
any Issuing Lender or any Swingline Lender, as the case may be, under
Section 2.05(i), 2.11(b) or 2.12(c) or under Article VII. The Borrower’s
obligations under this paragraph shall not terminate until the payment by the
Borrower of the principal of and interest on the Loans and all other outstanding
obligations owing by it under the Loan Documents, the expiration or termination
of all Letters of Credit and the expiration or termination of the Commitments if
at such time no demand shall have been made for payment (and no amount shall
have become automatically due) under this paragraph (f).
          SECTION 2.13 Alternate Rate of Interest. If prior to the commencement
of the Interest Period for any Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders of the
relevant Class that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their respective Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Eurodollar Borrowing shall be
ineffective and such Syndicated Borrowing (unless prepaid) shall be continued
as, or converted to, a Syndicated ABR Borrowing and (ii) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as a
Syndicated ABR Borrowing.
Credit Agreement



--------------------------------------------------------------------------------



 



-56-

          SECTION 2.14 Increased Costs.
          (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBO Rate)
or any Issuing Lender;
     (ii) subject any Lender or any Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Loan made by it, or change
the basis of taxation of payments to such Lender or such Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 2.16 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such Issuing Lender); or
     (iii) impose on any Lender or any Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such Issuing Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or such Issuing Lender, the
Borrower will pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.
          (b) Capital Requirements. If any Lender or any Issuing Lender
determines that any Change in Law affecting such Lender or such Issuing Lender
or any lending office of such Lender or such Lender’s or such Issuing Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Lender’s
capital or on the capital of such Lender’s or such Issuing Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Lender, to a level
below that which such Lender or such Issuing Lender or such Lender’s or such
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Lender’s policies and
the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or such Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company for any such reduction
suffered.
Credit Agreement



--------------------------------------------------------------------------------



 



-57-

          (c) Certificates for Reimbursement. A certificate of a Lender or an
Issuing Lender setting forth, in reasonable detail, the basis for determining
such amount or amounts necessary to compensate such Lender or such Issuing
Lender or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Lender, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender or
any Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or an Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender or such Issuing Lender, as the case may be, notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
          SECTION 2.15 Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of the
Interest Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any
Syndicated Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice is permitted to be revocable under
Section 2.10(c) and is revoked in accordance herewith), or (d) the assignment as
a result of a request by the Borrower pursuant to Section 2.18(b) of any
Eurodollar Loan other than on the last day of the Interest Period therefor,
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. In the case of a Eurodollar Loan,
the loss to any Lender attributable to any such event shall be deemed to include
an amount determined by such Lender to be equal to the excess, if any, of
(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted LIBO Rate for such Interest Period, over (ii) the amount
of interest that such Lender would earn on such principal amount for such period
if such Lender were to invest such principal amount for such period at the
interest rate that would be bid by such Lender (or an affiliate of such Lender)
for Dollar deposits from other banks in the eurodollar market at the
commencement of such period. A certificate of any Lender setting forth, in
reasonable detail, the basis for determining such amount or amounts that such
Lender is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
Credit Agreement



--------------------------------------------------------------------------------



 



-58-

          SECTION 2.16 Taxes.
          (a) Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any Taxes,
provided that if the Borrower shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
          (b) Payment of Other Taxes by the Borrower. Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Lender, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such Issuing Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or an Issuing Lender, shall be conclusive absent manifest error.
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Delivery of Tax Forms. To the extent required by law to reduce or
eliminate withholding or payment of taxes, each Payee shall deliver to the
Borrower, with a copy to the Administrative Agent, on or before the Effective
Date or concurrently with the delivery of the relevant Assignment and
Assumption, as applicable, two United States Internal Revenue Service Forms W-9,
Forms W-8ECI or Forms W-8BEN, as applicable (or successor forms) properly
completed and certifying in each case that such Payee is entitled to a complete
exemption from withholding or deduction for or on account of any United States
federal income taxes and backup withholding taxes. Each such Payee further
agrees to deliver to the Borrower, with a copy to the Administrative Agent, as
applicable, two Form W-9, Form W-8BEN or W-8ECI, or successor applicable forms
or manner of certification, as the case may be, on or before the date that any
such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower,
Credit Agreement



--------------------------------------------------------------------------------



 



-59-

certifying that such Payee is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes and
backup withholding tax (unless in any such case a Change in Law has occurred
prior to the date on which any such delivery would otherwise be required which
renders such forms inapplicable or the exemption to which such forms relate
unavailable and such Payee notifies the Borrower and the Administrative Agent
that it is not entitled to receive payments without deduction or withholding of
United States federal income taxes). In the case of a Payee claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, such Payee shall also deliver a certificate to the effect that such Payee
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code. Notwithstanding anything in any Loan Document
to the contrary, the Borrower shall not be required to pay additional amounts to
any Payee under this Section 2.16 if such Payee fails to comply with the
requirements of this Section 2.16(e), other than to the extent that such failure
is due to a Change in Law occurring after the date on which such Payee became a
party to this Agreement.
          (f) Treatment of Certain Refunds. (i) If any payment is made by the
Borrower to or for the account of any Payee after deduction either for or on
account of any Taxes or Other Taxes, and an indemnity payment or additional
amounts are paid by the Borrower pursuant to this Section 2.16, then, if such
Payee determines, in its sole discretion, that it is entitled to a refund of
such Taxes or Other Taxes, such Payee shall, to the extent that it can do so
without prejudice to the retention of the amount of such refund, apply for such
refund and reimburse to the Borrower such amount of any refund received (net of
reasonable out-of-pocket expenses incurred) as such Payee shall determine, in
its sole discretion, to be attributable to the relevant Taxes or Other Taxes;
and (ii) if the Administrative Agent or any Payee determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Payee, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that, in case of
both (i) and (ii) the Borrower, upon the request of the Administrative Agent or
such Payee, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Payee in the event the
Administrative Agent or such Payee is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Payee to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
          (g) Indemnity. Each Lender shall indemnify the Administrative Agent,
within 10 days after demand therefor, for the full amount of any Excluded Taxes
attributable to such Lender or any Participant of such Lender (or, in the case
of a Lender that is treated as a partnership for U.S. federal income tax
purposes, any direct or indirect beneficial owner of such Lender) that are
payable or paid by the Administrative Agent, and reasonable expenses arising
therefrom or with respect thereto, whether or not such Excluded Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Credit Agreement



--------------------------------------------------------------------------------



 



-60-

          SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.
          (a) Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
Section 2.15 or Section 2.16, or otherwise), or under any other Loan Document
(except to the extent otherwise provided therein), prior to 2:00 p.m., New York
City time, on the date when due, in immediately available funds, without setoff
or counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 787
Seventh Avenue, New York, New York 10019, except as otherwise expressly provided
in the relevant Loan Document and except payments to be made directly to an
Issuing Lender or a Swingline Lender as expressly provided herein and payments
pursuant to Section 2.14, Section 2.15, Section 2.16 and Section 9.03, which
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder or under any other Loan
Document (except to the extent otherwise provided therein) shall be made in
Dollars.
          (b) Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
          (c) Pro Rata Treatment. Except to the extent otherwise provided
herein: (i) each Syndicated Borrowing of a particular Class shall be made from
the relevant Lenders, each payment of commitment fee under Section 2.11 in
respect of Commitments of a particular Class shall be made for account of the
relevant Lenders, and each termination or reduction of the amount of the
Commitments of a particular Class under Section 2.08 shall be applied to the
respective Commitments of such Class of the relevant Lenders, pro rata according
to the amounts of their respective Commitments of such Class; (ii) each
Syndicated Borrowing of any Class shall be allocated pro rata among the relevant
Lenders according to the amounts of their respective Commitments of such Class
(in the case of the making of Syndicated Loans) or their respective Loans of
such Class that are to be included in such Borrowing (in the case of conversions
and continuations of Loans); (iii) each payment or prepayment of principal of
Revolving Credit Loans, Tranche A Term Loans and Tranche B Term Loans by the
Borrower shall be made for account of the relevant Lenders pro rata in
accordance with the respective unpaid principal amounts of the Syndicated Loans
of such Class held by them; and (iv) each payment of interest on Revolving
Credit Loans, Tranche A Term Loans and Tranche B Term Loans by the Borrower
shall be made for account of the relevant Lenders pro rata in accordance with
the amounts of interest on such Loans then due and payable to the respective
Lenders.
Credit Agreement



--------------------------------------------------------------------------------



 



-61-

          (d) Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact, and (B) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:
     (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
     (ii) the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary thereof (as to which the provisions
of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
          (e) Payments by the Borrower; Presumptions by the Administrative
Agent. Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders and each Issuing Lender
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
          (f) Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.04(c), Section 2.05(e), Section 2.06(b) or Section 2.17(e), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for account of such Lender for the benefit of the
Administrative Agent, any Swingline Lender or any Issuing Lender to
Credit Agreement



--------------------------------------------------------------------------------



 



-62-

satisfy such Lender’s obligations to it under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
          SECTION 2.18 Mitigation Obligations; Replacement of Lenders.
          (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or Section 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender becomes a Defaulting Lender, or if any Lender
does not consent to a proposed amendment, modification or waiver of this
Agreement or any other Loan Document requested by the Borrower which has been
approved by the Required Lenders but which requires the consent of such Lender
(or such Lender and other Lenders) to become effective, or if any Tranche B Term
Lender does not consent to a proposed reduction of the Applicable Rate for
Tranche B Term Loans which has been approved by the Required Lenders of the
Tranche B Term Loans, then the Borrower may, at its sole expense (and without
any obligation on the Administrative Agent or any Lender to cooperate or assist
in any way in locating an assignee), upon notice to such Lender and the
Administrative Agent, (x) require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.04), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment) or (y) in the case of any Lender that does not
consent to a proposed amendment, modification or waiver of this Agreement or any
other Loan Document as aforesaid, terminate the Commitments of such Lender and
pay to such Lender an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 2.15), all
simultaneously with an amendment and restatement of this Agreement that does not
result in the aggregate amount of the commitments of the Lenders to extend
credit thereunder to be less than the aggregate amount of the used and unused
Commitments hereunder as in effect immediately before giving effect to such
amendment and restatement, provided that:
Credit Agreement



--------------------------------------------------------------------------------



 



-63-

     (i) if a Revolving Credit Commitment is being assigned, the Borrower shall
have received the prior written consent of the Administrative Agent and each
Issuing Lender, which consent shall not unreasonably be withheld;
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.15) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts); and
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter.
In connection with any such replacement, if the replaced Lender does not execute
and deliver to the Administrative Agent a duly completed Assignment and
Assumption reflecting such replacement within five Business Days of the date on
which the replacement Lender executes and delivers such Assignment and
Assumption to the replaced Lender, then such replaced Lender shall be deemed to
have executed and delivered such Assignment and Assumption. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
          SECTION 2.19 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
          (a) fees shall cease to accrue on the unfunded portion of the
Revolving Credit Commitment and Tranche A Term Loan Commitment of such
Defaulting Lender pursuant to Section 2.11(a);
          (b) the Revolving Credit Commitment and Revolving Credit Exposure of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected or directly affected thereby;
          (c) if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:
     (i) all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Revolving Credit
Lenders in accordance with their respective Applicable Percentages but only to
the extent the sum of all non-Defaulting Revolving Credit Lenders’ Revolving
Credit Exposures plus such Defaulting Lender’s Swingline
Credit Agreement



--------------------------------------------------------------------------------



 



-64-

Exposure and LC Exposure does not exceed the total of all non-Defaulting
Revolving Credit Lenders’ Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Lender only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(k) for so long as
such LC Exposure is outstanding;
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Revolving Credit Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
     (v) if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Lender
or any other Lender hereunder, all letter of credit fees payable under
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Lender until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
          (d) so long as such Lender is a Defaulting Lender, no Swingline Lender
shall be required to fund any Swingline Loan and no Issuing Lender shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Revolving Credit Lenders and/or cash collateral will be provided
by the Borrower in accordance with Section 2.19(c), and participating interests
in any newly made Swingline Loan or any newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Revolving Credit Lenders in a
manner consistent with Section 2.19(c)(i) (and such Defaulting Lender shall not
participate therein).
          If (i) a Bankruptcy Event with respect to a Parent of any Revolving
Credit Lender shall occur following the date hereof and for so long as such
event shall continue or (ii) any Swingline Lender or any Issuing Lender has a
good faith belief that any Revolving Credit Lender has defaulted in fulfilling
its obligations under one or more other agreements in which such Lender commits
to extend credit, such Swingline Lender shall not be required to fund any
Swingline Loan and such Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless such Swingline Lender or such Issuing
Lender, as the case may be, shall have entered into arrangements with the
Borrower or such Lender,
Credit Agreement



--------------------------------------------------------------------------------



 



-65-

satisfactory to such Swingline Lender or such Issuing Lender, as the case may
be, to defease any risk to it in respect of such Lender hereunder.
          In the event that the Administrative Agent, the Borrower, each
Swingline Lender and each Issuing Lender each agrees that a Defaulting Lender
has adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Revolving Credit
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Credit Commitment and on such date such Lender shall purchase at par such of the
Revolving Credit Loans of the other Revolving Credit Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.
          SECTION 2.20 Illegality. Notwithstanding any other provision of this
Agreement, in the event that on or after the date hereof any Change in Law shall
make it unlawful for any Lender to make or maintain Eurodollar Loans as
contemplated by this Agreement, such Lender shall promptly give notice thereof
to the Administrative Agent and the Borrower, and (i) the commitments of such
Lender hereunder to make Eurodollar Loans, to continue Eurodollar Loans as such
and to convert ABR Loans to Eurodollar Loans shall be suspended during the
period of such illegality, (ii) such Lender’s Loans then outstanding as
Eurodollar Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as may be required by law and (iii) during
the period of such illegality any Loans of such Lender that would otherwise be
made or continued as Eurodollar Loans shall instead be made or continued, as the
case may be, as ABR Loans. If any such conversion of a Eurodollar Loan occurs on
a day which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.15.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Administrative Agent and
the Lenders that:
          SECTION 3.01 Organization; Powers and Qualifications. Each of the
Borrower and its Subsidiaries is duly organized, validly existing and in good
standing (or its equivalent) under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.
          SECTION 3.02 Authorization; Enforceability. The Transactions are
within the corporate or other power of the Borrower and each Restricted
Subsidiary and have been duly authorized by all necessary corporate or other
action (including, if required, equityholder action) on the part of the Borrower
and such Restricted Subsidiary. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each of the other Basic Documents
to which the Borrower or any
Credit Agreement



--------------------------------------------------------------------------------



 



-66-

Restricted Subsidiary is a party when executed and delivered will constitute, a
legal, valid and binding obligation of the Borrower and such Restricted
Subsidiary, enforceable against the Borrower and such Restricted Subsidiary in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
          SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions:
          (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) such as
have been obtained or made and are in full force and effect or in the case of
the Acquisition, will have been obtained or made and will be in full force and
effect upon the consummation of the Acquisition, (ii) as may be required by laws
affecting the offering and sale of securities generally, (iii) filings with the
United States Copyright Office and/or the United States Patent and Trademark
Office, (iv) filings under the UCC and/or the Assignment of Claims Act (or
analogous state applicable law), (v) any other filings and recordings in respect
of the Liens created pursuant to the Security Documents, and (vi) in the case of
the Acquisition consents, approvals, registrations or filings the failure of
which to be obtained or made could not reasonably be expected to result in a
Material Adverse Effect,
          (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, except in the case of
the Acquisition, for any violation of any law, regulation or order (other than a
law, regulation or order of the United States of America, any state therein, the
District of Columbia or any Governmental Authority of any thereof),
          (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and
          (d) except for the Liens created pursuant to the Loan Documents, will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries.
          SECTION 3.04 Financial Condition; No Material Adverse Change.
          (a) Financial Condition. The Borrower has heretofore furnished to the
Lenders its consolidated balance sheet and statements of income, stockholders’
equity and cash flows (i) as of and for the fiscal year ended January 3, 2010,
reported on by Grant Thornton LLC, independent public accountants, and (ii) as
of and for the fiscal period ended April 4, 2010, certified by the chief
financial officer of the Borrower. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its Subsidiaries and Other Consolidated Persons as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) of the first sentence of this paragraph.
Credit Agreement



--------------------------------------------------------------------------------



 



-67-

          (b) No Material Adverse Change. Since January 3, 2010, no event has
occurred or condition has arisen that has had or could reasonably be expected to
have a Material Adverse Effect.
           SECTION 3.05 Properties.
          (a) Property Generally. Each of the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, subject only to Liens permitted
by Section 6.02 and except for minor defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.
          (b) Intellectual Property Matters. Each of the Borrower and its
Restricted Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Borrower and its Restricted Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.06 Litigation.
          (a) Actions, Suits and Proceedings. Other than the Disclosed Matters,
there are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority now pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries, or that
involve this Agreement or the Transactions, as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
          (b) Change in Disclosed Matters. Since the date of this Agreement,
there has been no change in the status of the Disclosed Matters that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.
          SECTION 3.07 Environmental Matters. Except for the Disclosed Matters
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
written notice of any claim with respect to any Environmental Liability or
(iv) knows of any facts, events or circumstances that could give rise to any
basis for any Environmental Liability of the Borrower or any of its Restricted
Subsidiaries.
          SECTION 3.08 Compliance with Laws and Agreements; No Defaults. Each of
the Borrower and its Restricted Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.
Credit Agreement



--------------------------------------------------------------------------------



 



-68-

          SECTION 3.09 Government Regulation. Neither the Borrower nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
          SECTION 3.10 Tax Returns and Payments. Each of the Borrower and its
Subsidiaries has timely filed or caused to be filed all material Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which such Person has set aside on
its books adequate reserves with respect thereto in accordance with GAAP or
(b) to the extent that any such failure could not reasonably be expected to
result in a Material Adverse Effect.
          SECTION 3.11 ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of U.S. GAAP Codification Topic 715-30) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$5,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of U.S. GAAP Codification Topic 715-30) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $5,000,000 the fair market value of the assets of
all such underfunded Plans.
          SECTION 3.12 Disclosure. The Borrower has disclosed to the Lenders
(including by means of filings with the Securities and Exchange Commission) all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished in writing by or on behalf of the Borrower and
its Restricted Subsidiaries to the Lenders in connection with the negotiation of
this Agreement and the other Loan Documents or delivered hereunder or thereunder
(as modified or supplemented by all other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
          SECTION 3.13 Margin Stock. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, and no part of the proceeds of
any extension of credit hereunder will be used to buy or carry any Margin Stock.
          SECTION 3.14 Agreements and Liens.
          (a) Indebtedness and Guaranty Obligations. Part A of Schedule 3.14 of
the Disclosure Supplement is a complete and correct list of each credit
agreement, loan agreement, indenture, note purchase agreement, guarantee, letter
of credit or other arrangement providing for or otherwise
Credit Agreement



--------------------------------------------------------------------------------



 



-69-

relating to any Indebtedness or any extension of credit (or commitment for any
extension of credit) to, or Guarantee by, the Borrower or any of its
Subsidiaries outstanding on the date hereof the aggregate principal or face
amount of which equals or exceeds (or may equal or exceed) $1,000,000. The
aggregate principal or face amount outstanding or that may become outstanding
under each such arrangement is correctly described in said Part A of Schedule
3.14, and said Part A of Schedule 3.14 correctly indicates whether each such
arrangement constitutes Unrestricted Subsidiary Debt Guaranteed by the Borrower
or any Restricted Subsidiary.
          (b) Liens. Part B of Schedule 3.14 of the Disclosure Supplement is a
complete and correct list of each Lien securing Indebtedness of any Person
outstanding on the date hereof the aggregate principal or face amount of which
equals or exceeds (or may equal or exceed) $1,000,000 and covering any property
of the Borrower or any of its Subsidiaries, and the aggregate Indebtedness
secured (or that may be secured) by each such Lien and the property covered by
each such Lien is correctly described in said Part B of Schedule 3.14.
          SECTION 3.15 Material Contracts; Material Government Contracts of the
Target Company.
          (a) Material Contracts. Neither the Borrower nor any of its
Subsidiaries is on the date hereof or will be on the Acquisition Date (after
giving effect to the consummation of the Acquisition) party to any Material
Contract other than the Merger Agreement, the Loan Documents and the Senior Note
Indenture.
          (b) Material Government Contracts of the Target Company. Neither the
Target Company nor any of its Subsidiaries is on the date hereof party to any
Government Contract that, after giving effect to the consummation of the
Acquisition, would be a Material Government Contract.
          SECTION 3.16 Subsidiaries and Investments.
          (a) Subsidiaries. Set forth in Part A of Schedule 3.16 of the
Disclosure Supplement is a complete and correct list of all of the Subsidiaries
of the Borrower as of the date hereof together with, for each such Subsidiary,
(i) the jurisdiction of organization of such Subsidiary, (ii) each Person
holding ownership interests in such Subsidiary, (iii) the nature of the
ownership interests held by each such Person and the percentage of ownership of
such Subsidiary represented by such ownership interests and (iv) an indication
of whether such Subsidiary is a Restricted Subsidiary. Except as disclosed in
said Part A of Schedule 3.16, on the date hereof (x) each of the Borrower and
its Subsidiaries owns free and clear of Liens (other than Liens created pursuant
to the Security Documents), and has the unencumbered right to vote, all
outstanding ownership interests in each Person shown to be held by it in said
Part A of Schedule 3.16, (y) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Rights with respect to
such Person.
          (b) Investments. Set forth in Part B of Schedule 3.16 of the
Disclosure Supplement is a complete and correct list of all Investments (other
than Investments disclosed in said Part A of Schedule 3.16 and other than
Investments of the types referred to in clauses (b) through (n) of
Credit Agreement



--------------------------------------------------------------------------------



 



-70-

Section 6.04) held by the Borrower or any of its Subsidiaries in any Person on
the date hereof and, for each such Investment, (x) the identity of the Person or
Persons holding such Investment and (y) the nature of such Investment. Except as
disclosed in said Part B of Schedule 3.16, each of the Borrower and its
Subsidiaries owns, free and clear of all Liens (other than Liens created
pursuant to the Security Documents), all such Investments.
          SECTION 3.17 Real Property. Set forth on Schedule 3.17 of the
Disclosure Supplement is a list, as of the date hereof, of all of the real
property interests held by the Borrower and its Restricted Domestic
Subsidiaries, indicating in each case whether the respective property is owned
or leased, the identity of the owner or lessee, the location of the respective
property and whether such property is covered by clause (ii) of the definition
of “Mortgage” in Section 1.01. Except as set forth in said Schedule 3.17, no
Mortgage encumbers real property which is located in an area that has been
identified as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968 (the
“Flood Act”).
          SECTION 3.18 Solvency. The Borrower and each of its Subsidiaries is
Solvent.
          SECTION 3.19 Employee Relations. Neither the Borrower nor any
Restricted Subsidiary is, as of the Effective Date, party to any collective
bargaining agreement nor has any labor union been recognized as the
representative of its employees except as set forth on Schedule 3.19. The
Borrower knows of no pending, threatened or contemplated strikes, work stoppage
or other collective labor disputes involving its employees or those of its
Restricted Subsidiaries.
          SECTION 3.20 Burdensome Provisions. Neither the Borrower nor any
Restricted Subsidiary is a party to any indenture, agreement, lease or other
instrument, or subject to any corporate or partnership restriction, Governmental
Approval or applicable law which in the foreseeable future could be reasonably
expected to have a Material Adverse Effect. The Borrower and its Restricted
Subsidiaries do not presently anticipate that future expenditures needed to meet
the provisions of any statutes, orders, rules or regulations of a Governmental
Authority will be so burdensome as to have a Material Adverse Effect. No
Restricted Subsidiary (other than, with respect to Unrestricted Subsidiary Debt,
any Subsidiary that is an obligor under such Unrestricted Subsidiary Debt) is
party to any agreement or instrument of the type described in Section 6.07 or
otherwise subject to any restriction or encumbrance that restricts or limits its
ability to make dividend payments or other distributions in respect of its
capital stock to the Borrower or any Restricted Subsidiary or to transfer any of
its assets or properties to the Borrower or any other Restricted Subsidiary in
each case other than existing under or by reason of the Loan Documents or
applicable law.
ARTICLE IV
CONDITIONS
          SECTION 4.01 Effective Date. This Agreement shall not be effective and
the obligations of the Lenders to make Loans and of the Issuing Lenders to issue
Letters of Credit hereunder
Credit Agreement



--------------------------------------------------------------------------------



 



-71-

shall not become effective until the date that each of the following conditions
precedent is satisfied, each of which shall be satisfactory to the
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance (or such condition shall have been waived in accordance with
Section 9.02):
     (a) Executed Counterparts. The Administrative Agent (or Special Counsel)
shall have received counterparts of the following documents signed by the
following parties or written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page) that such
party has signed: (i) from the Borrower, a counterpart of this Agreement and
(ii) from the Borrower and each of the Persons that will be the initial Lenders
hereunder a Lender Addendum providing in the aggregate for all such Lender
Addenda for Revolving Credit Commitments in an aggregate amount equal to
$400,000,000, Tranche A Term Loan Commitments in an aggregate amount equal to
$150,000,000 and Tranche B Term Loan Commitments in an aggregate amount equal to
$200,000,000.
     (b) Opinion of Counsel to the Borrower and the Guarantors. The
Administrative Agent (or Special Counsel) shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Effective Date) of Akerman, Senterfitt & Eidson, PA, counsel for the
Borrower and the Guarantors, substantially in the form of Exhibit G, and
covering such other matters relating to the Borrower, the Guarantors, this
Agreement or the Transactions as the Administrative Agent or the Required
Lenders shall reasonably request (and the Borrower and each Guarantor hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).
     (c) Opinion of Special Counsel. The Administrative Agent shall have
received an opinion, dated the Effective Date, of Special Counsel, substantially
in the form of Exhibit H (and BNP Paribas hereby instructs such counsel to
deliver such opinion to the Lenders).
     (d) Governmental and Third Party Approvals. The Administrative Agent (or
Special Counsel) shall have received evidence that the Borrower and each
Restricted Subsidiary shall have obtained all necessary approvals,
authorizations and consents of any Person and of all Governmental Authorities
and courts having jurisdiction with respect to the transactions contemplated by
this Agreement and the other Loan Documents.
     (e) Corporate Documents. The Administrative Agent (or Special Counsel)
shall have received such documents and certificates as the Administrative Agent
or Special Counsel may reasonably request relating to the organization,
existence and good standing of the Borrower and the Guarantors, the
authorization of the Transactions and any other legal matters relating to the
Borrower, the Guarantors, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.
     (f) Officer’s Certificate. The Administrative Agent (or Special Counsel)
shall have received a certificate, dated the Effective Date and signed by the
President, a Vice President or a Financial Officer of the Borrower, to the
effect that, on and as of the Effective Date (i) the representations and
warranties of the Borrower and each Restricted Subsidiary set forth in this
Credit Agreement



--------------------------------------------------------------------------------



 



-72-

Agreement and in each of the other Loan Documents to which it is a party are
true and correct and (ii) no Default has occurred and is continuing.
     (g) Notes. The Administrative Agent (or Special Counsel) shall have
received for each Lender that shall have requested a promissory note, a duly
completed and executed promissory note for such Lender.
     (h) Collateral Agreement. The Administrative Agent (or Special Counsel)
shall have received (i) the Collateral Agreement, duly executed and delivered by
the Borrower, each Restricted Domestic Subsidiary and the Administrative Agent,
(ii) except as provided in Section 5.11(e), original stock certificates or other
certificates evidencing the capital stock or other ownership interests pledged
pursuant to the Collateral Agreement (to the extent such ownership interests are
certificated), together with an undated stock power for each such certificate so
received, duly executed in blank by the registered owner thereof, and (iii) each
original promissory note pledged pursuant to the Collateral Agreement. In
addition, all filings and recordations that are necessary to perfect the
security interests of the Lenders in the collateral described in the Security
Documents (including, without limitation, Assignment Agreements executed by the
Borrower or the applicable Restricted Subsidiary, as the case may be, and
Notices of Assignment executed by the Administrative Agent, in each case, with
respect to each Material Government Contract existing as of the Effective Date
but, for the avoidance of doubt, not including acknowledgments of any such
Notices of Assignment executed by the relevant Governmental Authorities) shall
have been received by the Administrative Agent, and the Administrative Agent
shall have received evidence reasonably satisfactory to it that upon such
filings and recordations, such security interests constitute valid and perfected
Liens therein, subject to no other Liens except for Liens permitted by
Section 6.02.
     (i) Guaranty Agreement. The Administrative Agent (or Special Counsel) shall
have received the Guaranty Agreement, duly executed and delivered by the
Borrower, the Guarantors and the Administrative Agent.
     (j) Collateral Assignment. The Administrative Agent (or Special Counsel)
shall have received the Collateral Assignment, duly executed and delivered by
the Borrower, each Guarantor and the Administrative Agent. In addition, the
Borrower and each such Guarantor shall have taken such other action as the
Administrative Agent shall have requested in order to perfect the security
interests created pursuant to the Collateral Assignment.
     (k) Lien Search Results. The Administrative Agent (or Special Counsel)
shall have received the results of a recent lien search in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Borrower
and each Restricted Domestic Subsidiary (to the extent obtainable in such
jurisdiction), and such search results shall not reveal Liens on any of the
assets of the Borrower or any Restricted Subsidiary except for Liens permitted
hereunder or Liens to be discharged on or prior to the Effective Date pursuant
to documentation reasonably satisfactory to the Administrative Agent.
Credit Agreement

 



--------------------------------------------------------------------------------



 



-73-

     (l) Insurance. The Administrative Agent (or Special Counsel) shall have
received certificates of insurance evidencing the existence of all insurance
required to be maintained by the Borrower and each of its Subsidiaries pursuant
to Section 5.05(b) and the designation of the Administrative Agent as the loss
payee or additional named insured, as the case may be, thereunder to the extent
required by Section 5.05(b), such certificates to be in such form and contain
such information as is specified in Section 5.05(b).
     (m) Repayment of Indebtedness under Existing Credit Agreement. The
Administrative Agent shall have received evidence that the Borrower shall have
paid or repaid in full the principal of and interest on all of the “Loans”
outstanding under (and as defined in) the Existing Credit Agreement and all
other amounts owing by the Borrower and its Subsidiaries thereunder and under
the “Loan Documents” (as defined therein).
     (n) Fees and Expenses. The Administrative Agent shall have received
evidence that the Borrower shall have paid such fees as the Borrower shall have
agreed to pay to any Lender or the Administrative Agent in connection herewith,
including the reasonable fees and expenses of Special Counsel, in connection
with the negotiation, preparation, execution and delivery of this Agreement and
the other Loan Documents and the extensions of credit hereunder (to the extent
that statements for such fees and expenses have been delivered to the Borrower).
     (o) Patriot Act Compliance. The Administrative Agent shall have received
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act referred to in Section 9.13.
     (p) Other Documents. The Administrative Agent (or Special Counsel) shall
have received such other documents as the Administrative Agent or any Lender (or
Special Counsel) may reasonably request.
          Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Lenders to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
September 30, 2010 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).
          SECTION 4.02 Each Extension of Credit. The obligation of each Lender
to make any Loan (other than the extension of Loans made for the consummation of
the Acquisition), and of each Issuing Lender to issue, amend, renew or extend
any Letter of Credit is subject to the satisfaction of the following conditions:
     (a) the Administrative Agent shall have received a Borrowing Request;
     (b) the representations and warranties of the Borrower and each Restricted
Subsidiary set forth in this Agreement and in each of the other Loan Documents
to which it is a party shall be true and correct on and as of the date of such
Loan or the date of issuance,
Credit Agreement



--------------------------------------------------------------------------------



 



-74-

amendment, renewal or extension of such Letter of Credit, as applicable (other
than any representations and warranties that speak as of a certain date, which
shall be true and correct on and as of such date); and
     (c) at the time of and immediately after giving effect to such Loan or the
issuance, amendment, renewal, or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
          Each Borrowing (other than Borrowings made for the consummation of the
Acquisition) and each issuance, amendment, renewal or extension of a Letter of
Credit, as applicable, shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in the
preceding sentence.
          SECTION 4.03 Acquisition. The obligation of each Lender to make
Tranche A Term Loans and other Loans, and of each Issuing Lender to issue,
amend, renew or extend any Letter of Credit, in connection with the consummation
of the Acquisition is additionally subject to the satisfaction of the following
conditions, each of which shall be satisfactory to the Administrative Agent in
form and substance (or such condition shall have been waived in accordance with
Section 9.02):
     (a) Consummation of Acquisition. The Administrative Agent (or Special
Counsel) shall have received evidence that the Acquisition shall have been (or
shall be simultaneously) consummated in all material respects in accordance with
the terms of the Merger Agreement (except for any modifications, supplements or
material waivers thereof, or written consents or determinations made by the
parties thereto, that shall be consented to by the Administrative Agent, such
consent not to be unreasonably withheld), and the Administrative Agent shall
have received a certificate of a Financial Officer of the Borrower to such
effect and to the effect that attached thereto are true and complete copies of
the documents delivered in connection with the closing of the Acquisition
pursuant to the Merger Agreement. In addition, the Administrative Agent shall
have received (or shall receive substantially contemporaneously) (i) such other
instruments as are customary for transactions of this type or as the
Administrative Agent may reasonably request (including, without limitation, the
analogous documents required to be delivered in Sections 4.01(b) and (e) with
respect to the Target Company, its Subsidiaries and their respective
authorization to execute, deliver and perform the Merger Agreement and the
transactions contemplated therein, as applicable) and (ii) such evidence as the
Administrative Agent may reasonably request that the Acquisition does not
violate the terms of the Senior Note Indenture.
     (b) Repayment of Target Company Debt. The Administrative Agent (or Special
Counsel) shall have received evidence satisfactory to it that (i) the repayment
of the $100,000,000 Amended and Restated Credit Agreement dated as of
October 10, 2007 among the Target Company, as borrower, the subsidiaries party
thereto, the lenders party thereto, JPMorgan Chase Bank, N.A., as administrative
agent, and Bank of America, N.A., as syndication agent, (ii) the discharge of
10.75% Senior Notes due 2012, issued by the Target Company (collectively, the
“Target Company Debt”) and (iii) the release of all Liens, if any, securing the
Target Company
Credit Agreement



--------------------------------------------------------------------------------



 



-75-

Debt, will take place substantially simultaneously with the making of the Loans
to finance the Acquisition.
     (c) New Collateral and Guarantors. The Administrative Agent (or Special
Counsel) shall have received evidence satisfactory to it that each of the
requirements under Section 5.09 has been satisfied with respect to the Target
Company and its Subsidiaries. Without limiting the generality of the foregoing,
the Administrative Agent shall have received the following documents:
     (i) Filings and Recordings. All filings and recordations that are necessary
to perfect the security interests of the Lenders in the collateral described in
the Collateral Agreement and acquired by the Borrower or any of its Restricted
Subsidiaries in connection with the Acquisition shall have been received by the
Administrative Agent, and the Administrative Agent shall have received evidence
reasonably satisfactory thereto that upon such filings and recordations such
security interests constitute valid and perfected first priority Liens therein.
     (ii) Pledged Collateral. The Administrative Agent shall have received
(A) original stock certificates or other certificates evidencing the capital
stock or other ownership interests pledged pursuant to the Collateral Agreement
(to the extent such ownership interests are certificated) in connection with the
Acquisition, together with an undated stock power for each such certificate so
received, duly executed in blank by the registered owner thereof, and (B) each
original promissory note pledged pursuant to the Collateral Agreement in
connection with the Acquisition.
          Notwithstanding the foregoing, the collateral shall not include assets
that would result in costs (administrative or otherwise) that, in the
determination of the Administrative Agent in its sole and absolute discretion,
would be materially disproportionate to the benefit obtained thereby.
     (d) Representations and Warranties. The representations and warranties of
the Borrower and each Restricted Subsidiary under this Agreement and the other
Loan Documents to which it is a party shall be true and correct on and as of the
Acquisition Date with the same effect as if made on and as of the Acquisition
Date, in each case, immediately before and immediately after giving effect to
the Acquisition; provided that the Borrower and the Restricted Subsidiaries
shall not be required to make any such representation or warranty that is
inaccurate (and the accuracy of any such representation or warranty shall not
constitute a condition precedent) if both (a) the Borrower shall have notified
the Administrative Agent at least three Business Days prior to the consummation
of the Acquisition of which such representation or warranty it cannot make, and
describing the inaccuracy in reasonable detail, and (b) such inaccuracy is not
materially adverse with respect to (i) the properties, business, operations, or
condition (financial or otherwise) of the Borrower and its Subsidiaries taken as
a whole, (ii) the ability of the Borrower or any of its Restricted Subsidiaries
to perform its payment and other material obligations under the Loan Documents
or (iii) the validity or enforceability of any Loan Document or the rights and
remedies of the Administrative Agent or the Lenders thereunder.
Credit Agreement



--------------------------------------------------------------------------------



 



-76-

     (e) Defaults. No Default shall have occurred and be continuing (i) at the
time of and immediately after giving effect to the issuance of Loans hereunder
and (ii) immediately before and immediately after giving effect to the
Acquisition.
     (f) Approvals. The Administrative Agent (or Special Counsel) shall have
received evidence that the Borrower and its Subsidiaries and the Target Company
and its Subsidiaries shall have obtained all necessary material approvals,
authorizations and consents of any Person and of all Governmental Authorities
(including without limitation any approvals required under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended) and courts having jurisdiction
with respect to the transactions contemplated by the Acquisition.
     (g) Litigation. Except as disclosed in the Disclosure Supplement, no
action, proceeding or investigation shall have been instituted or threatened in
writing before any Governmental Authority to enjoin, restrain, or prohibit, or
to obtain substantial damages in respect of, or which is related to or arises
out of the Acquisition or the consummation of the transactions contemplated
thereby.
     (h) Other Documents. The Administrative Agent shall have received such
other documents as the Administrative Agent or any Lender or Special Counsel may
reasonably request.
ARTICLE V
AFFIRMATIVE COVENANTS
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full, and all Letters of Credit shall have expired or been
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:
          SECTION 5.01 Financial Statements and Other Information. The Borrower
will furnish to the Administrative Agent:
     (a) within 90 days after the end of each fiscal year of the Borrower, the
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries and
Other Consolidated Persons as of the end of and for such year, setting forth in
each case in comparative form the figures for (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all reported on by Grant
Thornton LLC or other independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (it being understood and agreed
Credit Agreement



--------------------------------------------------------------------------------



 



-77-

that the Borrower’s filing of a Form 10-K with the Securities and Exchange
Commission with respect to a fiscal year within the period specified above shall
be deemed to satisfy the Borrower’s obligations under this Section 5.01(a) with
respect to such fiscal year);
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, the consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Subsidiaries and Other Consolidated Persons as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the corresponding period or periods of the
previous fiscal year, all certified by a Financial Officer of the Borrower as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes (it being understood and agreed that
the Borrower’s filing of a Form 10-Q with the Securities and Exchange Commission
with respect to a fiscal quarter within the period specified above shall be
deemed to satisfy the Borrower’s obligations under this Section 5.01(b) with
respect to such fiscal quarter);
     (c) concurrently with any delivery of financial statements under clause (a)
or (b) of this Section, a certificate of a Financial Officer of the Borrower in
form and scope reasonably satisfactory to the Administrative Agent (an
“Officer’s Compliance Certificate”) (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.01,
Section 6.02, Section 6.04, Section 6.05 and Section 6.09, (iii) stating whether
any change in GAAP or in the application thereof has occurred since the date of
the audited financial statements referred to in Section 3.04 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (iv) stating the aggregate amount
of Unrestricted Subsidiary Debt and the portion thereof Guaranteed by the
Borrower or any Restricted Subsidiary outstanding as of the last day of the
relevant fiscal quarter or fiscal year, as the case may be, and, in each case,
the aggregate amount of principal thereof and interest thereon paid by the
Borrower and its Restricted Subsidiary during the four fiscal quarters
immediately preceding such day;
     (d) concurrently with any delivery of financial statements under clause (a)
of this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines);
     (e) promptly after periodic and other reports, proxy statements and other
materials are filed by the Borrower or any of its Subsidiaries with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, notice
thereof;
Credit Agreement



--------------------------------------------------------------------------------



 



-78-

     (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent or any
Lender may reasonably request; and
     (g) within 30 days after the beginning of each fiscal year commencing for
fiscal year 2011, a business forecast of the Borrower and its Subsidiaries and
Other Consolidated Persons for such fiscal year to include the following: a
projected income statement, statement of cash flows and balance sheet (each
prepared in accordance with GAAP, except for the absence of footnotes) and, to
the extent reasonably requested by the Administrative Agent, management’s
assumptions underlying such projections, accompanied by a certificate from a
Financial Officer of the Borrower to the effect that, to the best of such
officer’s knowledge, such projections are good faith estimates (utilizing
reasonable assumptions) of the financial condition and operations of the
Borrower and its Subsidiaries for such fiscal year.
          SECTION 5.02 Notices of Material Events. The Borrower will furnish to
the Administrative Agent prompt written notice of the following:
     (a) (i) the occurrence of any Default, or (ii) any event which constitutes
or which with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Contract to which the Borrower or
any of its Subsidiaries is a party or by which the Borrower or any Subsidiary
thereof or any of their respective properties may be bound;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000;
     (d) any notice of any material violation received by the Borrower or any
Subsidiary thereof from any Governmental Authority including, without
limitation, the assertion of any environmental matters by any Person against, or
with respect to the activities of, the Borrower or any of its Subsidiaries and
any alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations, other than, in each case, any violation,
environmental matters or alleged violation that, if adversely determined, would
not (either individually or in the aggregate) have a Material Adverse Effect;
     (e) any labor controversy that has resulted in, or threatens to result in,
a strike or other work action against the Borrower or any of its Subsidiaries
thereof which could reasonably be expected to result in a Material Adverse
Effect;
     (f) contemporaneously with the delivery of the quarterly reports required
herein, (and, upon the occurrence and during the continuation of an Event of
Default, on a more frequent
Credit Agreement



--------------------------------------------------------------------------------



 



-79-

basis if requested by the Administrative Agent), a list of all Material
Government Contracts which have (i) been completed or have lapsed or terminated
and not renewed or (ii) been entered into (or which have become Material
Government Contracts) in each case, since the most recent list provided by the
Borrower and signed by a Financial Officer or other executive officer of the
Borrower as of the last Business Day of such fiscal quarter, unless in any such
case such information has been filed, and notice thereof furnished to the
Administrative Agent, as described in Section 5.01(e); and
     (g) any other development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.
          Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
          SECTION 5.03 Existence; Conduct of Business. The Borrower will, and
will cause each of its Restricted Subsidiaries to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under Section
6.03.
          SECTION 5.04 Payment of Obligations. The Borrower will, and will cause
each of its Restricted Subsidiaries to, pay its obligations, including tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default beyond the period of grace,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
          SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will,
and will cause each of its Restricted Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations, with the
Administrative Agent designated as the loss payee or additional named insured,
and on the Effective Date and from time to time thereafter deliver to the
Administrative Agent upon its request a detailed list of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby. Such insurance policies shall provide that no cancellation or
material change in coverage shall be effective until after 30 days’ prior
written notice to the Administrative Agent. If any portion of the property
covered by any Mortgage is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as an area having special
flood hazards and in which flood insurance has been made available under the the
Flood Act, then Borrower shall maintain, or cause the applicable Restricted
Subsidiary to maintain, with a financially sound and reputable insurer, flood
insurance in an amount as the Administrative Agent may from time to time
reasonably require, but
Credit Agreement



--------------------------------------------------------------------------------



 



-80-

in no event less that an amount sufficient to comply with all applicable rules
and regulations promulgated pursuant to such Flood Act, and shall otherwise
comply with the National Flood Insurance Program as set forth in the Flood
Disaster Protection Act of 1973, as amended from time to time.
          SECTION 5.06 Books and Records; Inspection Rights. The Borrower will,
and will cause each of its Restricted Subsidiaries to, keep proper books of
record and account in which full, true and correct entries are made of its
dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.
          SECTION 5.07 Compliance with Laws. The Borrower will, and will cause
each of its Restricted Subsidiaries to, comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
including ERISA and any Environmental Laws, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
          SECTION 5.08 Use of Proceeds and Letters of Credit. The proceeds of
the Loans will be used only (a) to refinance the Existing Credit Agreement,
(b) for working capital and general corporate requirements of the Borrower and
its Restricted Subsidiaries and payment of certain fees and expenses incurred in
connection with the transactions contemplated hereby, (c) to finance the
Acquisition and any other acquisition permitted hereunder, (d) to fulfill the
obligations of the Borrower under the Acquisition Indemnity, (e) to repay the
Target Company Debt, and (f) to fund Restricted Payments permitted hereunder and
to make any other Investments permitted hereunder; provided, however, that the
proceeds of Tranche A Term Loans shall only be used to finance the Acquisition
and to repay the Target Company Debt. No part of the proceeds of any Loan will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations U and X.
          SECTION 5.09 Additional Subsidiaries; Restricted and Unrestricted
Subsidiaries.
          (a) Additional Subsidiary Guarantors. The Borrower shall notify the
Administrative Agent of (i) each redesignation of an Unrestricted Subsidiary as
a Restricted Subsidiary in accordance with Section 5.09(c) below and (ii) each
creation or acquisition of any Subsidiary, and (unless such Subsidiary has been
designated as an Unrestricted Subsidiary pursuant to Section 5.09(d)) promptly
thereafter (and in any event within 30 days thereafter), in each of the cases
referred to in the foregoing clauses (i) and (ii), cause such Subsidiary (other
than a Foreign Subsidiary) to (A) become a “Guarantor” by executing and
delivering to the Administrative Agent a supplement to the Guaranty Agreement or
such other document as the Administrative Agent shall deem appropriate for such
purpose, (B) deliver to the Administrative Agent a duly executed Joinder
Agreement and comply with the terms of each Security Document, (C) take such
action (including delivering such shares of stock and executing and delivering
such UCC financing statements and account control agreements) as shall be
necessary to create and perfect valid and enforceable Liens on substantially all
of the personal property (other than Excluded Property) of such Subsidiary as
collateral security for the obligations of such Subsidiary under the Loan
Credit Agreement



--------------------------------------------------------------------------------



 



-81-

Documents subject to no Liens other than Liens permitted by Section 6.02,
(D) take all actions with respect to all Material Real Property owned or leased
by such Subsidiary required by Section 5.10 (as if such Material Real Property
had been acquired by a Subsidiary), (E) deliver to the Administrative Agent such
proof of corporate action, incumbency of officers, opinions of counsel (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clauses (A), (B), (C) and
(D)) and other documents as is consistent with those delivered by the Borrower
pursuant to Section 4.01 on the Effective Date and (F) deliver to the
Administrative Agent such other documents and closing certificates as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.
          (b) Additional Foreign Subsidiaries. The Borrower shall notify the
Administrative Agent at the time that any Person becomes a direct Foreign
Subsidiary of the Borrower or any Guarantor, and at the request of the
Administrative Agent, promptly thereafter (and in any event within 45 days after
such request), cause (i) the Borrower or such Guarantor to deliver to the
Administrative Agent a supplement to the Security Documents pledging 65% of the
total outstanding voting Equity Interests, and 100% of all other Equity
Interests, in such Foreign Subsidiary and a consent thereto executed by such new
Foreign Subsidiary (including, without limitation, if applicable, original stock
certificates (or the equivalent thereof pursuant to the applicable laws and
practices of any relevant foreign jurisdiction) evidencing such Equity Interest
of such Foreign Subsidiary, together with an appropriate undated stock power (or
the equivalent thereof pursuant to the applicable laws and practices of any
relevant foreign jurisdiction) for each certificate (or equivalent) duly
executed in blank by the registered owner thereof), (ii) the Borrower or such
Guarantor to deliver to the Administrative Agent a favorable opinion of counsel
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of such pledge), and (iii) the Borrower or such Guarantor to
deliver to the Administrative Agent such other documents and closing
certificates as may be reasonably requested by the Administrative Agent, all in
form, content and scope reasonably satisfactory to the Administrative Agent.
          (c) Designation of Restricted Subsidiaries. The Borrower may, at any
time and upon written notice to the Administrative Agent, designate an
Unrestricted Subsidiary as a Restricted Subsidiary.
          (d) Designation of Unrestricted Subsidiaries. So long as no Default
has occurred and is continuing or would result therefrom, the Borrower may, on
prior written notice to the Administrative Agent, designate any Restricted
Subsidiary as an Unrestricted Subsidiary (or designate any newly formed or
acquired Subsidiary as an Unrestricted Subsidiary). Such designation shall have
an effective date mutually acceptable to the Administrative Agent and Borrower,
but in no event earlier than five Business Days following receipt by the
Administrative Agent of such written notice.
Credit Agreement



--------------------------------------------------------------------------------



 



-82-

          SECTION 5.10 New Collateral. If the Borrower or any Restricted
Subsidiary shall acquire any Material Real Property (or shall make improvements
upon any existing real property interest resulting in such interest together
with such improvements constituting Material Real Property), and, if the
Administrative Agent elects to encumber such property in the Administrative
Agent’s sole and absolute discretion, then
          (a) the Borrower will and will cause each Restricted Subsidiary to, no
later than 120 days (or such longer period as the Administrative Agent may agree
in its sole and absolute discretion) thereafter, deliver to the Administrative
Agent the following documents (each of which shall be executed (and, where
appropriate, acknowledged) by Persons satisfactory to the Administrative Agent):
     (i) Mortgages in form and substance satisfactory to the Administrative
Agent, duly executed and delivered by the Borrower or such Restricted
Subsidiary, as the case may be, in recordable form (in such number of copies as
the Administrative Agent shall have requested) and, to the extent necessary with
respect to any leasehold property to be subject to a Mortgage, use commercially
reasonable efforts by Borrower to obtain consents of the respective landlords
with respect to such property and, to the extent necessary under applicable law,
for filing in the appropriate county land office(s), UCC financing statements
covering fixtures, in each case appropriately completed (the “Fixture Filings”);
     (ii) one or more mortgagee policies of title insurance on forms of and
issued by one or more title companies satisfactory to the Administrative Agent
(the “Title Companies”), insuring the validity and first lien priority of the
Liens created under the Mortgages for and in amounts satisfactory to the
Administrative Agent, subject only to such exceptions as are satisfactory to the
Administrative Agent; each such title policy shall contain: (A) full coverage
against mechanics’ liens (filed and inchoate) or such surety bonds or other
additional collateral as may be satisfactory to the Administrative Agent in its
sole discretion in lieu of such coverage, (B) a reference to the relevant survey
with no survey exceptions except those theretofore approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
and (C) such affirmative insurance and endorsements as the Administrative Agent
may reasonably require;
     (iii) as-built surveys of recent date of each of the Facilities to be
covered by the Mortgages, showing such matters as may be required by the
Administrative Agent, which surveys shall be in form and content acceptable to
the Administrative Agent, and certified to the Administrative Agent and to each
Lender and the Title Companies, and shall have been prepared by a registered
surveyor acceptable to the Administrative Agent;
     (iv) certified copies of permanent and unconditional certificates of
occupancy (or, if it is not the practice to issue certificates of occupancy in a
jurisdiction in which the Facilities to be covered by the Mortgages are located,
then such other evidence reasonably satisfactory to the Administrative Agent)
permitting the fully functioning operation and occupancy of each such Facility
and of such other permits necessary for the use and operation of each such
Facility issued by the respective Governmental Authorities having jurisdiction
over each such Facility;
Credit Agreement



--------------------------------------------------------------------------------



 



-83-

     (v) opinions of local counsel in the respective jurisdictions in which the
properties covered by the Mortgages are located, satisfactory in form and
substance to the Administrative Agent (and the Borrower and each Restricted
Subsidiary hereby instructs such counsel to deliver such opinion(s) to the
Lenders and the Administrative Agent);
     (vi) a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each property covered by a Mortgage; and
     (vii) such affidavits, certificates, information (including financial data)
and instruments of indemnification (including a so-called “gap” indemnification)
as shall be required to induce the Title Companies to issue the title policies
and endorsements contemplated above;
          (b) the Borrower shall have paid or caused to be paid to the Title
Companies (i) all expenses and premiums of the Title Companies in connection
with the issuance of such policies and (ii) an amount equal to the recording,
mortgage, intangibles, transfer and stamp taxes payable in connection with
recording the Mortgages and the Fixture Filings in the appropriate county land
office(s); and
          (c) promptly after the acquisition, the Borrower shall diligently
pursue and use all reasonable efforts to obtain landlord consents, estoppel
letters or consents and waivers, in form and substance reasonably acceptable to
the Administrative Agent, in respect of collateral held on leased premises.
          SECTION 5.11 Further Assurances; Post-Closing Deliverables.
          (a) Further Assurances. The Borrower will, and will cause each of its
Restricted Subsidiaries to, take such action from time to time as shall
reasonably be requested by the Administrative Agent to effectuate the purposes
and objectives of this Agreement. Without limiting the generality of the
foregoing, the Borrower will, and will cause each of its Restricted Subsidiaries
to, take such action from time to time (including filing appropriate UCC
financing statements and executing and delivering such assignments, security
agreements, account control agreements and other instruments) as shall be
reasonably requested by the Administrative Agent to create, in favor of the
Administrative Agent for the benefit of the Secured Parties, perfected security
interests and Liens in substantially all of the property of the Borrower and the
Restricted Subsidiaries (other than Excluded Property) as collateral security
for obligations of the Borrower and the Guarantors under the Loan Documents;
provided that any such security interest or Lien shall be subject to the
relevant requirements of the Security Documents.
          (b) Post-Closing Real Estate Deliverables. The Borrower will and will
cause each Restricted Subsidiary to, no later than 120 days (or such longer
period as the Administrative Agent may agree in its sole and absolute
discretion) after the Effective Date, deliver to the Administrative Agent:
     (i) Opinion(s) of Local Counsel. Opinions of local counsel in the
respective jurisdictions in which the properties covered by the Mortgages are
located, satisfactory to the Administrative Agent in form and substance (and the
Borrower and each Guarantor hereby instructs such counsel to deliver such
opinion(s) to the Lenders and the Administrative Agent).
Credit Agreement



--------------------------------------------------------------------------------



 



-84-

     (ii) Mortgages and Title Insurance. The following documents, each of which
shall be executed (and, where appropriate, acknowledged) by Persons satisfactory
to the Administrative Agent; provided, that the Borrower shall not be required
to deliver the following documents for any property that is not Material Real
Property if doing so would result in costs (administrative or otherwise) that,
in the determination of the Administrative Agent in its sole and absolute
discretion, would be materially disproportionate to the benefit obtained
thereby:
     (A) Mortgages (or, if applicable, amendments to the Mortgages securing the
obligations of the Borrower and the Guarantors under the Existing Credit
Agreement) in form and substance satisfactory to the Administrative Agent, duly
executed and delivered by the Borrower or such Restricted Subsidiary, as the
case may be, in recordable form (in such number of copies as the Administrative
Agent shall have requested) and, to the extent necessary with respect to any
leasehold property to be subject to a Mortgage, use commercially reasonable
efforts by Borrower to obtain consents of the respective landlords with respect
to such property and, to the extent necessary under applicable law, for filing
in the appropriate county land office(s), Fixture Filings;
     (B) one or more mortgagee policies of title insurance on forms of and
issued by the Title Companies, or modification and date down endorsements to the
existing policies of title insurance insuring the validity and first lien
priority of the Liens created under such Mortgages (as they may be amended) for
and in amounts satisfactory to the Administrative Agent, subject only to such
exceptions as are satisfactory to the Administrative Agent; each such title
policy shall contain: (A) full coverage against mechanics’ liens (filed and
inchoate) or such surety bonds or other additional collateral as may be
satisfactory to the Administrative Agent in its sole discretion in lieu of such
coverage, (B) a reference to the relevant survey with no survey exceptions
except those theretofore approved by the Administrative Agent (such approval not
to be unreasonably withheld or delayed) and (C) such affirmative insurance and
endorsements as the Administrative Agent may reasonably require;
     (C) as-built surveys of recent date of each of the Facilities to be covered
by the Mortgages, showing such matters as may be required by the Administrative
Agent, which surveys shall be in form and content acceptable to the
Administrative Agent, and certified to the Administrative Agent and to each
Lender and the Title Companies, and shall have been prepared by a registered
surveyor acceptable to the Administrative Agent or, with respect to existing
surveys, an affidavit (a “Survey Affidavit”) of an authorized signatory of the
owner of such property stating that there have been no improvements or
encroachments to the property since the date of the respective survey such that
the existing survey is no longer accurate, in form acceptable to the
Administrative Agent and the applicable Title Company in order to remove the
standard survey exception;
     (D) a completed Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each property covered by a Mortgage;
Credit Agreement



--------------------------------------------------------------------------------



 



-85-

     (E) such affidavits, certificates, information (including financial data)
and instruments of indemnification (including a so-called “gap” indemnification)
as shall be required to induce the Title Companies to issue the title policies
and endorsements contemplated above; and
     (F) such other certificates, documents and information as are reasonably
requested by the Administrative Agent or the Lenders, including, without
limitation, engineering and structural reports, permanent certificates of
occupancy and evidence of zoning compliance, each in form and substance
reasonably satisfactory to the Administrative Agent.
          In addition, the Borrower shall have paid to the Title Companies
(i) all expenses and premiums of the Title Companies in connection with the
issuance of such policies and (ii) an amount equal to the recording, mortgage,
intangibles, transfer and stamp taxes payable in connection with recording the
Mortgages, any amendments to the Mortgages and the Fixture Filings in the
appropriate county land office(s).
Credit Agreement



--------------------------------------------------------------------------------



 



-86-

          (c) Post-Closing Deliverables for Increases of the Revolving Credit
Commitment and Incremental Loans. The Borrower will and will cause each
Restricted Subsidiary to, no later than 120 days (or such longer period as the
Administrative Agent may agree in its sole and absolute discretion) after any
Revolving Credit Commitment Increase and Incremental Loan, deliver to the
Administrative Agent such amendments to Mortgages, title insurance and opinions
of counsel as reasonably requested by the Administrative Agent in connection
with such Revolving Credit Commitment Increase and Incremental Loan; provided,
however, notwithstanding anything herein or in any of the Loan Documents to the
contrary, the Administrative Agent may, in its sole and absolute discretion,
waive the requirement
          for the Borrower or any Restricted Subsidiary to obtain date-down
endorsements to previously issued mortgagee title insurance policies in
connection with amendments to the Mortgages entered into from time to time (each
a “Mortgage Amendment”), in order to insure the lien of such Mortgage, as
modified by any such Mortgage Amendment, if the applicable title insurance
regulations for the State in which the related real property is located do not
provide for the issuance of the requested endorsement such that a new mortgagee
title insurance policy would otherwise be required (or premium charges
substantially equivalent thereto would be incurred by the Borrower or any
Restricted Subsidiary in connection with any endorsement); provided, further
that, in such event, the Borrower or Restricted Subsidiary shall endeavor to
obtain an endorsement, if available, to such previously issued mortgagee title
insurance policies that insures that the title insurance coverage provided by
the original mortgagee title insurance policy is not affected by the recording
of any Mortgage Amendment, provided the cost for such endorsement is nominal.
          (d) Post-Closing Account Control Agreement Deliverables. The Borrower
will and will cause each Restricted Subsidiary to, no later than 45 days (or
such longer period as the Administrative Agent may agree in its sole and
absolute discretion) after the Effective Date, deliver to the Administrative
Agent such account control agreements as shall be reasonably requested by the
Administrative Agent with respect to the Accounts of the Borrower and its
Restricted Subsidiaries.
          (e) Certificates. The Borrower will and will cause each Restricted
Subsidiary to, no later than 45 days (or such longer period as the
Administrative Agent may agree in its sole and absolute discretion) after the
Effective Date, deliver to the Administrative Agent original stock certificates
or other certificates evidencing the capital stock or other ownership interests
with respect to the following Subsidiaries, to the extent pledged under the
Collateral Agreement, together with an undated stock power for each such
certificate so received, duly executed in blank by the registered owner thereof:
     (i) Wackenhut Corrections Corporation N.V.;
     (ii) Canadian Correctional Management, Inc.;
     (iii) Miramichi Youth Centre Management, Inc.; and
     (iv) Just Care, Inc.
Credit Agreement



--------------------------------------------------------------------------------



 



-87-

ARTICLE VI
NEGATIVE COVENANTS
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder have been
paid in full, and all Letters of Credit have expired or been terminated and all
LC Disbursements shall have been reimbursed, the Borrower covenants and agrees
with the Lenders that:
          SECTION 6.01 Indebtedness. The Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, create, incur, assume or permit to exist
any Indebtedness, except:
     (a) Indebtedness created under the Loan Documents;
     (b) Indebtedness existing on the date hereof and set forth in Part A of
Schedule 3.14 of the Disclosure Supplement (or, to the extent not meeting the
minimum thresholds for required listing on said Schedule 3.14 pursuant to
Section 3.14, in an aggregate amount not exceeding $10,000,000) and extensions,
renewals, refinancings and replacements of any such Indebtedness that does not
result in an increase of the outstanding principal amount thereof by more than
the amount required to pay any penalty, premium, accrued and unpaid interest,
and transaction fees and expenses incurred in connection with such extension,
renewal, refinancing or replacement;
     (c) Guarantees by the Borrower and its Restricted Subsidiaries of
Indebtedness of the Borrower and its Restricted Subsidiaries permitted by this
Section 6.01;
     (d) Guarantees permitted by Section 6.04 (other than paragraph (h)
thereof);
     (e) Guarantees by the Borrower and its Restricted Subsidiaries of
Unrestricted Subsidiary Debt (including the assignment of rights under any
Government Contract by the Borrower or any of its Restricted Subsidiaries to
secure Unrestricted Subsidiary Debt related to such Government Contract);
provided that the aggregate principal amount of Guarantees of Unrestricted
Subsidiary Debt permitted by this clause (e) shall not exceed $30,000,000 at any
time outstanding;
     (f) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any assets, including
Capital Leases and any Indebtedness assumed in connection with the acquisition
of any assets or secured by a Lien on any assets prior to the acquisition
thereof, Guarantees by the Borrower or any Restricted Subsidiary of any such
Indebtedness, and extensions, renewals and replacements of any such Indebtedness
and Guarantees that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause (f)
shall not exceed $20,000,000 at any time outstanding;
Credit Agreement



--------------------------------------------------------------------------------



 



-88-

     (g) Indebtedness owing by the Borrower to any Restricted Subsidiary or by
any Restricted Subsidiary to the Borrower or to any other Restricted Subsidiary,
in each case arising from intercompany loans;
     (h) unsecured Indebtedness for borrowed money, including by means of the
issuance of notes and bonds; provided that the aggregate principal amount of all
such Indebtedness incurred or issued on a date on which the Pro Forma Total
Leverage Ratio (after giving effect to such incurrence or issuance) is greater
than or equal to 3.50 to 1.00 shall not exceed $300,000,000;
     (i) Indebtedness in an aggregate principal amount not exceeding $10,000,000
at any time outstanding; and
     (j) Indebtedness of any Person that becomes a Restricted Subsidiary after
the date hereof pursuant to an acquisition made by the Borrower or any
Restricted Subsidiary; provided that (i) such Indebtedness exists at the time of
such acquisition and is not created in contemplation of or in connection with
such acquisition, (ii) such Person is acquired pursuant to the Acquisition or
any Permitted Acquisition and (iii) the aggregate principal amount of
Indebtedness permitted by this clause (j) shall not exceed $25,000,000 at any
time outstanding.
          SECTION 6.02 Liens. The Borrower will not, nor will it permit any of
its Restricted Subsidiaries to, create, incur, assume or permit to exist any
Lien on any property or asset now owned or hereafter acquired by it, except:
     (a) Liens created pursuant to the Security Documents;
     (b) Permitted Encumbrances;
     (c) any Lien on any property or asset of the Borrower or any of its
Subsidiaries existing on the date hereof and set forth in Part B of
Schedule 3.14 of the Disclosure Supplement (or, to the extent not meeting the
minimum thresholds for required listing on said Schedule 3.14 pursuant to
Section 3.14, in an aggregate amount not exceeding $5,000,000); provided that
(i) no such Lien shall extend to any other property or asset of the Borrower or
any of its Restricted Subsidiaries and (ii) any such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;
     (d) Liens on assets acquired, constructed or improved by the Borrower or
any Subsidiary; provided that (i) such Liens secure Indebtedness permitted by
clause (f) of Section 6.01, (ii) such Liens and the Indebtedness secured thereby
are incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed 100% of the cost of acquiring, constructing or improving such fixed
or capital assets and (iv) such Liens shall not apply to any other property or
assets of the Borrower or any Restricted Subsidiary;
Credit Agreement



--------------------------------------------------------------------------------



 



-89-

     (e) Liens securing Indebtedness permitted by Section 6.01(i), provided that
the aggregate principal amount of such Indebtedness so secured does not exceed
$5,000,000 at any time outstanding;
     (f) the assignment of rights under any Government Contract by the Borrower
or any of its Restricted Subsidiaries to secure Unrestricted Subsidiary Debt
related to such Government Contract; and
     (g) any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Restricted Subsidiary; provided that (i) such
Lien is not created in contemplation of or in connection with such acquisition,
(ii) such Lien shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary, (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition, and (iv) such
property or asset is acquired pursuant to the Acquisition or any Permitted
Acquisition.
          SECTION 6.03 Fundamental Changes. The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, enter into any transaction of
merger or consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution). The Borrower will not, nor
will it permit any of its Restricted Subsidiaries to, acquire any business or
property from, or capital stock of, or be a party to any acquisition of, any
Person except for purchases of inventory and other property (other than assets
and related rights constituting an ongoing business) to be sold or used in the
ordinary course of business and Investments permitted under Section 6.04. The
Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
convey, sell, lease, transfer or otherwise dispose of, in one transaction or a
series of transactions, any part of its business or property, whether now owned
or hereafter acquired (including receivables and leasehold interests, but
excluding (x) obsolete or worn-out property, tools or equipment no longer used
or useful in its business, (y) any inventory or other property sold or disposed
of in the ordinary course of business and on ordinary business terms and (z) any
Disposition resulting from a Casualty Event).
          Notwithstanding the foregoing provisions of this Section, if no
Default shall have occurred and be continuing or would result therefrom:
     (a) any Restricted Subsidiary of the Borrower may be merged or consolidated
with or into the Borrower or any other Restricted Subsidiary; provided that
(i) if any such transaction shall be between a Restricted Subsidiary and the
Borrower, the Borrower shall be the continuing or surviving entity and (ii) if
any such transaction shall be between a Restricted Subsidiary that is a
Guarantor and a Restricted Subsidiary that is not a Guarantor, such Guarantor
shall be the continuing or surviving entity;
     (b) any Restricted Subsidiary of the Borrower may merge into the Person
such Restricted Subsidiary was formed to acquire in connection with the
Acquisition or any Permitted Acquisition;
     (c) any Restricted Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its property (upon voluntary liquidation or
otherwise) to the Borrower or
Credit Agreement



--------------------------------------------------------------------------------



 



-90-

any other Restricted Subsidiary; provided that if any such transaction shall be
between a Restricted Subsidiary that is a Guarantor and a Restricted Subsidiary
that is not a Guarantor, such Guarantor shall be the recipient of such property;
     (d) the capital stock of any Subsidiary of the Borrower may be sold,
transferred or otherwise disposed of to the Borrower or any Guarantor;
     (e) the Borrower or any Restricted Subsidiary may sell to any Governmental
Authority for fair market value (as determined by an independent appraisal made
by a Person acceptable to the Administrative Agent) (or, if less, the net book
value when required by such Governmental Authority) any Facility managed or
operated by the Borrower or such Restricted Subsidiary pursuant to a Government
Contract with such Governmental Authority so long as the aggregate amount of
non-cash proceeds from all such sales do not exceed $10,000,000;
     (f) the Borrower or any Restricted Subsidiary may sell or discount without
recourse accounts receivable arising in the ordinary course of business in
connection with the compromise or collection thereof in the ordinary course of
business, provided that the aggregate face or principal amount of all such
accounts receivable sold or discounted after the date hereof may not exceed
$10,000,000;
     (g) the Borrower or any Restricted Subsidiary may sell or otherwise dispose
of assets not otherwise permitted by this Section 6.03; provided that (i) such
sale or disposition shall be for cash for fair market value (as determined in
good faith by the board of directors of the Borrower, provided that, if the
board of directors of the Borrower so determines that the fair market value of
such assets is equal to or greater than $50,000,000, then the fair market value
shall be determined by an independent appraisal made by a Person acceptable to
the Administrative Agent) and (ii) the aggregate book value of all assets sold
or disposed of pursuant to this clause (g) shall not exceed $300,000,000 in the
aggregate after the date hereof;
     (h) the Borrower or any Restricted Subsidiary may sell any property,
business or assets acquired in a Permitted Acquisition to the extent that the
same is not related to the construction, design, operation, development or
operation of any Facility;
     (i) the Borrower or any Restricted Subsidiary may sell Permitted
Investments in the ordinary course of business;
     (j) the Borrower or any Restricted Subsidiary may make the Acquisition and
Permitted Acquisitions; and
     (k) any Restricted Subsidiary of the Borrower may be merged or consolidated
into any Unrestricted Subsidiary of the Borrower provided that Borrower
designates the continuing or surviving entity as an Unrestricted Subsidiary in
compliance with Section 5.09(d) hereof.
          For purposes of this Section 6.03, all determinations of fair market
value of any Facility shall include consideration of rights under any Government
Contract transferred in connection therewith.
Credit Agreement



--------------------------------------------------------------------------------



 



-91-

          SECTION 6.04 Investments. The Borrower will not, nor will it permit
any of its Restricted Subsidiaries to, make or permit to remain outstanding any
Investments except:
     (a) Investments outstanding on the date hereof and identified in Part B of
Schedule 3.16 of the Disclosure Supplement;
     (b) the Acquisition and Permitted Acquisitions;
     (c) Permitted Investments;
     (d) intercompany loans made by the Borrower to Restricted Subsidiaries and
by Restricted Subsidiaries to the Borrower or to other Restricted Subsidiaries,
provided that intercompany loans made to Restricted Subsidiaries that are not
Guarantors (i) may not exceed $25,000,000 in the aggregate principal amount at
any time outstanding and (ii) shall be evidenced by commercially reasonable
promissory notes delivered in pledge to the Administrative Agent under the
Collateral Agreement;
     (e) Hedging Agreements entered into to hedge, manage or mitigate risks to
which the Borrower or any Restricted Subsidiary is exposed in the conduct of its
business or the management of its liabilities;
     (f) operating deposit accounts with banks;
     (g) to the extent they constitute Investments, contributions to Plans and
Multiemployer Plans;
     (h) Guarantees permitted by Section 6.01;
     (i) Investments consisting of security deposits with utilities and other
like Persons made in the ordinary course of business;
     (j) Investments in Unrestricted Subsidiaries, joint ventures and/or Other
Consolidated Persons in an aggregate amount for all such Investments made after
the date hereof not to exceed $60,000,000;
     (k) Investments in an aggregate amount (excluding Equity Interests of the
Borrower and/or its Subsidiaries but including the assumption of Indebtedness in
connection with such Investments) made after the date hereof not exceeding the
amount Net Available Proceeds from Equity Issuances after the date hereof not
required to be applied under Section 2.10(b)(ii) and not used to make Permitted
Acquisitions;
     (l) loans under the Acquisition Indemnity;
     (m) additional Investments but not exceeding $10,000,000 in the aggregate
at any time outstanding; and
Credit Agreement



--------------------------------------------------------------------------------



 



-92-

     (n) Investments in Subsidiaries of the Borrower outstanding on the date
hereof (and any refinancing thereof provided that the aggregate principal amount
thereof is not increased).
     For purposes of paragraph (m) of this Section, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (B) the aggregate amount of dividends, distributions or other
payments received in cash or property in respect of such Investment; the amount
of an Investment shall not in any event be reduced by reason of any write-off of
such Investment nor increased by any increase in the amount of earnings retained
in the Person in which such Investment is made that have not been dividended,
distributed or otherwise paid out.
          SECTION 6.05 Restricted Payments. The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except that
          (a) any Restricted Subsidiary that is a real estate investment trust
may purchase or redeem its Equity Interests for cash in an aggregate amount not
exceeding $200,000 after the date hereof;
          (b) the Borrower may declare and pay dividends with respect to its
capital stock payable solely in additional shares of its common stock, and may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans established in the ordinary course of business for
directors, management, employees or consultants of the Borrower and its
Subsidiaries;
          (c) if no Default shall have occurred and be continuing or would
result therefrom, the Borrower may declare, pay and make Restricted Payments in
an aggregate amount after the date hereof not exceeding $50,000,000; and
          (d) the Borrower may declare and make Restricted Payments in cash,
subject to the satisfaction of each of the following conditions on the date of
each such Restricted Payment and after giving effect thereto:
     (i) no Default shall have occurred and be continuing;
     (ii) the aggregate amount of Restricted Payments made since the Effective
Date (including such Restricted Payment) under this clause (d) shall not exceed
an amount equal to the aggregate of 50% of Net Income of the Borrower for the
period from and including January 4, 2010 through and including the last day of
the fiscal quarter of Borrower most recently ended prior to the date of such
Restricted Payment (treated for this purposes as a single accounting period) and
the aggregate amount of Net Available Proceeds from Equity Issuances not
required to prepay Loans pursuant to Section 2.10 hereof and not used to make
Permitted Acquisitions; and
     (iii) the Pro Forma Senior Secured Leverage Ratio on the date of such
Restricted Payment shall not exceed 2.50 to 1.00.
Credit Agreement



--------------------------------------------------------------------------------



 



-93-

     Notwithstanding the foregoing, any Restricted Payment constituting a
dividend on the capital stock of the Borrower may be made within 60 days after
the date of declaration of such dividend, if, at the date of declaration, the
dividend payment would have complied with Section 6.05(c) or Section 6.05(d).
     Nothing herein shall be deemed to prohibit the payment of dividends by any
Restricted Subsidiary ratably in accordance with its outstanding Equity
Interests, provided that the aggregate amount of such dividends paid by any real
estate investment trust may not exceed $75,000 in any calendar year.
          SECTION 6.06 Transactions with Affiliates. The Borrower will not, nor
will it permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions in the ordinary course of business at
prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and its Restricted
Subsidiaries not involving any other Affiliate, (c) transactions expressly
permitted to be undertaken with or for the benefit of Affiliates by any of
Sections 6.01, 6.03, and 6.04 and (c) Restricted Payments permitted by
Section 6.05.
          SECTION 6.07 Restrictive Agreements. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its assets, or (b) the ability of any Restricted Subsidiary to
pay dividends or other distributions with respect to any of its Equity Interests
on a pro rata basis in respect of any class of Equity Interests of such
Restricted Subsidiary; provided that:
     (i) the foregoing shall not apply to (x) restrictions and conditions
imposed by the Senior Note Indenture, by law or by any Loan Document,
(y) restrictions and conditions existing on the date hereof identified on
Schedule 6.07 of the Disclosure Supplement (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition) and (z) customary restrictions and conditions
contained in agreements relating to the sale of a Restricted Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold and such sale is permitted hereunder;
and
     (ii) clause (a) of the foregoing shall not apply to (x) restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (y) customary provisions in leases and
other contracts restricting the assignment thereof and (z) customary
restrictions imposed on any real estate investment trust by the terms of
preferred stock issued by such real estate investment trust requiring the prior
payment of dividends to its holders of such preferred stock, provided that the
aggregate amount of such dividends payable on all such preferred stock
containing such restrictions held by Persons other than the Borrower and its
Restricted Subsidiaries shall not exceed $75,000 for any calendar year.
Credit Agreement



--------------------------------------------------------------------------------



 



-94-

          SECTION 6.08 Modifications of Certain Documents. The Borrower will
not, nor will it permit any of its Restricted Subsidiaries to, consent to any
modification, supplement or waiver of any of the provisions of the Merger
Agreement without the consent of the Administrative Agent (not to be
unreasonably withheld) or any modification, supplement or waiver of any of the
provisions of the Senior Note Indenture without the consent of the
Administrative Agent (not to be unreasoanbly withheld), except for the addition
of guarantors in accordance with the terms of the Senior Note Indenture.
          SECTION 6.09 Certain Financial Covenants.
          (a) Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio on the last day of any of its fiscal quarters to exceed the ratio
set forth below opposite the period in which such last day falls:

          Period   Maximum Ratio  
 
       
Effective Date through and including the last day of the fiscal year 2011
    4.50 to 1.00  
 
       
First day of fiscal year 2012 through and including the last day of the fiscal
year 2012
    4.25 to 1.00  
 
       
Thereafter
    4.00 to 1.00  

          (b) Senior Secured Leverage Ratio. The Borrower will not permit the
Senior Secured Leverage Ratio on the last day of any of its fiscal quarters to
exceed the ratio set forth below opposite the period in which such last day
falls:

          Period   Maximum Ratio  
 
       
Effective Date through and including the last day of the fiscal year 2011
    3.25 to 1.00  
 
       
First day of fiscal year 2012 through and including the last day of the fiscal
year 2012
    3.00 to 1.00  
 
       
Thereafter
    2.75 to 1.00  

          (c) Interest Coverage Ratio. The Borrower will not permit the ratio of
(a) Adjusted EBITDA for any period of four consecutive fiscal quarters to
(b) Interest Expense minus Interest Expense attributable to Indebtedness of
Unrestricted Subsidiaries and Other Consolidated Persons that is Non-Recourse to
the Borrower and the Restricted Subsidiaries for such four quarter period, to be
less than 3.00 to 1.00.
          SECTION 6.10 Limitations on Exchange and Issuance of Equity Interests.
The Borrower will not, nor will it permit any of its Restricted Subsidiaries to,
issue, sell or otherwise dispose
Credit Agreement



--------------------------------------------------------------------------------



 



-95-

of any class or series of Equity Interests that, by its terms or by the terms of
any security into which it is convertible or exchangeable, is, or upon the
occurrence of any event or the lapse of time would be, (a) convertible or
exchangeable into Indebtedness or (b) required to be redeemed or repurchased,
including at the option of the holder, in whole or in part.
          SECTION 6.11 Nature of Business. The Borrower will not, nor will it
permit any of its Restricted Subsidiaries to, engage in any business other than
a Permitted Business.
          SECTION 6.12 Impairment of Security Interest. The Borrower will not,
nor will it permit any of its Restricted Subsidiaries to, take or omit to take
any action, which might or would have the result of materially impairing the
security interests in favor of the Administrative Agent with respect to the
collateral granted in favor of the Administrative Agent for the benefit of the
Secured Parties or grant to any Person (other than the Administrative Agent for
the benefit of itself and the other Secured Parties pursuant to the Security
Documents) any interest whatsoever in such collateral, except for Liens
permitted under Section 6.02 and asset sales permitted under Section 6.03.
          SECTION 6.13 Payments and Prepayments of Certain Debt. The Borrower
will not, nor will it permit any of its Restricted Subsidiaries to, cancel or
forgive, make any voluntary or optional payment or prepayment on, or redeem or
acquire for value (including, without limitation, by way of depositing with any
trustee with respect thereto money or securities before due for the purpose of
payment when due) any Senior Notes; provided, however, notwithstanding the
foregoing, the Senior Notes may be repurchased, redeemed, acquired or defeased
so long as the aggregate amount of the amounts paid in respect thereof does not
exceed the sum of (i) the aggregate amount of Net Available Proceeds of the
issuance of unsecured Indebtedness permitted under Section 6.01(h) hereof
(provided that the terms and conditions of such Indebtedness do not require any
payment or prepayment of any principal amount thereof before the date falling
90 days after the Term Loan Maturity Date for Tranche B Term Loans) plus (ii)
the aggregate amount of Net Available Proceeds from Equity Issuances not
required to prepay Loans pursuant to Section 2.10 hereof and not used to make
Permitted Acquisitions plus (iii) the aggregate amount of Restricted Payments
otherwise permitted to be made, but not made, under Section 6.05(c) or 6.05(d)
hereof.
ARTICLE VII
EVENTS OF DEFAULT
          SECTION 7.01 Events of Default. If any of the following events (each,
an “Event of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
Credit Agreement



--------------------------------------------------------------------------------



 



-96-

     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Section) payable under this Agreement or under any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three or more Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Restricted Subsidiaries in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or any waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, or any waiver hereunder or thereunder, shall prove to have
been incorrect when made or deemed made in any material respect; or any
representation or warranty made by or on behalf of the Target Company or any of
its Subsidiaries under the Merger Agreement or any other document delivered in
connection therewith, shall prove to have been incorrect when made or deemed
made to the extent material to the business, assets, property, condition
(financial or otherwise) or prospects of the Borrower, the Target Company and
their respective Subsidiaries taken as a whole;
     (d) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a)(i), Section 5.03 (with respect to the
Borrower’s existence), Section 5.08, Section 5.09 and Section 5.10 or in
Article VI;
     (e) the Borrower or any of its Restricted Subsidiaries shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement or any other Loan Document (other than those specified in clause (a),
(b) or (d) of this Section) and such failure shall continue unremedied for a
period of 30 or more days after notice thereof has been given to the Borrower by
the Administrative Agent;
     (f) the Borrower or any of its Restricted Subsidiaries shall fail to make
any payment of principal or interest (regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (after
giving effect to any grace, cure or notice periods as originally in effect,
without regard to any extension of any such periods);
     (g) any event or condition shall occur that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to Indebtedness that
becomes due as a result of (x) the voluntary sale or transfer of property or
assets or any casualty in respect of property or assets or (y) the furnishing of
a notice of redemption or prepayment of such Indebtedness in connection with a
refinancing or replacement thereof permitted by Section 6.01 or Section 6.13;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its
Credit Agreement



--------------------------------------------------------------------------------



 



-97-

Significant Subsidiaries or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of its Significant Subsidiaries or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for a period of 60 or more days or an order or decree approving or
ordering any of the foregoing shall be entered;
     (i) the Borrower or any of its Significant Subsidiaries shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Significant Subsidiaries or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any corporate action for the purpose of authorizing
any of the foregoing;
     (j) the Borrower or any of its Significant Subsidiaries shall admit in
writing its inability to pay its debts as they become due;
     (k) (i) one or more judgments for the payment of money in an aggregate
amount (excluding any portion thereof covered by insurance issued by a
creditworthy company that has admitted liability in respect thereof) in excess
of $7,500,000 shall be rendered against the Borrower or any of its Subsidiaries
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Borrower or any of its Subsidiaries to enforce any such
judgment, or (ii) a settlement of any shareholder litigation or shareholder
derivative action shall occur requiring the Borrower and/or any of its
Restricted Subsidiaries to make an aggregate payment of money with respect to
such shareholder litigation or such shareholder derivative action (excluding any
portion thereof covered by insurance issued by a creditworthy company that has
admitted liability in respect thereof) in excess of $25,000,000;
     (l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $5,000,000 in any year;
     (m) any one or more Environmental Liability claims shall have been asserted
against the Borrower or any of its Restricted Subsidiaries; the Borrower and its
Restricted Subsidiaries would be reasonably likely to incur liability as a
result thereof; and such Environmental Liability claims could be reasonably
expected, individually or in the aggregate, to have a Material Adverse Effect;
Credit Agreement



--------------------------------------------------------------------------------



 



-98-

     (n) a Change in Control shall occur; or
     (o) any provision of this Agreement or any other Loan Document shall for
any reason cease to be valid and binding on the Borrower or Subsidiary party
thereto or any such Person shall so state in writing or the Liens created by the
Security Documents shall at any time not constitute a valid and perfected Lien
on the collateral intended to be covered thereby (to the extent perfection by
filing, registration, recordation or possession is required herein or therein)
in favor of the Administrative Agent, free and clear of all other Liens (other
than Liens permitted under Section 6.02 or under the respective Security
Documents), or, except for expiration in accordance with its terms, any of the
Security Documents shall for whatever reason be terminated or cease to be in
full force and effect, or the enforceability thereof shall be contested by the
Borrower;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Section, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
          SECTION 7.02 Application of Payments. (a) Anything herein to the
contrary notwithstanding (but subject to Section 7.02(b)), following the
occurrence and during the continuance of an Event of Default all payments
received by the Administrative Agent (including any payments received in respect
of optional and mandatory prepayments under Section 2.10) shall be applied as
follows:
     (i) first, to the payment to the Administrative Agent of its costs and
expenses, if any, of collection including reasonable out-of-pocket expenses of
the Administrative Agent and the fees and expenses of its agents and its
counsel;
     (ii) next, to the payment in full of the principal of and interest on the
Loans and to provide cover for all LC Exposure as specified in Section 2.05(k),
in each case ratably in accordance with the respective amounts thereof; and
     (iii) finally, after the payment in full of the principal and interest on
the Loans and the provision of cover for all LC Exposure as specified in Section
2.05(k), to the Borrower, or its successors or assigns, or as a court of
competent jurisdiction may direct.
Credit Agreement



--------------------------------------------------------------------------------



 



-99-

          (b) Anything herein to the contrary notwithstanding, following the
occurrence and during the continuance of an Event of Default all amounts
received by the Administrative Agent pursuant to the Security Documents shall be
applied as follows:
     (i) first, to the payment of the costs and expenses of the collection, sale
or other realization pursuant to the Security Documents, including reasonable
out-of-pocket costs and expenses of the Administrative Agent and the fees and
expenses of its agents and counsel, and all other expenses incurred and advances
made by the Administrative Agent in connection therewith;
     (ii) next, to the payment in full of the Obligations, in each case (except
to the extent otherwise provided in Section 2.17) equally and ratably in
accordance with the respective amounts thereof then due and owing (for which
purpose it is acknowledged and agreed that any obligation then due and owing to
deposit cash cover in respect of outstanding Letters of Credit is an Obligation
then due and owing) or as the Secured Parties holding the same may otherwise
agree; and
     (iii) finally, to the payment to the Borrower, or its successors or
assigns, or as a court of competent jurisdiction may direct, of any surplus then
remaining.
     Notwithstanding the foregoing, the proceeds of any cash or other amounts
held in the Collateral Account pursuant to Section 2.05(k) shall be applied
first to the LC Exposure outstanding from time to time and second to the other
Obligations in the manner provided above in this Section 7.02(b).
ARTICLE VIII
AGENCY
          SECTION 8.01 Administrative Agent. Each of the Lenders and the Issuing
Lenders hereby irrevocably appoints BNP Paribas to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and the Borrower
shall not have rights as a third party beneficiary of any of such provisions.
          The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of
Credit Agreement



--------------------------------------------------------------------------------



 



-100-

business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02) or (ii) in the absence of its own
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Lender.
          The Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution)
Credit Agreement



--------------------------------------------------------------------------------



 



-101-

believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, amendment, renewal or extension of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Loan or the issuance, amendment,
renewal or extension of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
          The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
          The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lenders and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States of America. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Borrower and the Lenders that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each Issuing Lender directly, until such time as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any
Credit Agreement



--------------------------------------------------------------------------------



 



-102-

actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.
          Each Lender and each Issuing Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
          Except as otherwise provided in Section 9.02(b) with respect to this
Agreement, the Administrative Agent may, with the prior consent of the Required
Lenders (but not otherwise), consent to any modification, supplement or waiver
under any of the Loan Documents, provided that, without the prior consent of
each Lender, the Administrative Agent shall not (except as provided herein or in
the Security Documents) release all or substantially all of the collateral or
otherwise terminate all or substantially all of the Liens under any Security
Document, agree to additional obligations being secured by all or substantially
all of such collateral (unless the Lien for such additional obligations shall be
junior to the Lien in favor of the other obligations secured by such Security
Document, in which event the Administrative Agent may consent to such junior
Lien provided that it obtains the consent of the Required Lenders thereto),
alter the relative priorities of the obligations entitled to the benefits of the
Liens created under the Security Documents with respect to all or substantially
all of such collateral or release all or substantially all of the Guarantors
under the Loan Documents from their Guarantee obligations thereunder, except
that no such consent shall be required, and the Administrative Agent is hereby
authorized, to release any Lien covering property (and to release any such
Guarantor) that is the subject of a disposition of property permitted hereunder,
a disposition to which the Required Lenders have consented or the designation of
any such Guarantor as an Unrestricted Subsidiary pursuant to Section 5.09(d).
          SECTION 8.02 Bookrunners, Etc. Anything herein to the contrary
notwithstanding, the Lead Arranger listed on the cover page hereof shall not
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01 Notices.
          (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices
Credit Agreement



--------------------------------------------------------------------------------



 



-103-

and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier, as follows:

  (i)   if to the Borrower:

The GEO Group, Inc.
One Park Place
621 NW 53rd Street
Suite 700
Boca Raton, Florida 33487
Attention: Brian Evans
Telephone No.: 561-999-7401
Telecopy No.: 561-999-7742
with copies to:
Akerman, Senterfitt & Eidson, PA
One Southeast Third Avenue
25th Floor
Miami, Florida 33131-1714
Attention: Stephen K. Roddenberry
Telephone No.: 305-374-5600
Telecopy No.: 305-374-5095
and
The GEO Group, Inc.
One Park Place
621 NW 53rd Street
Suite 700
Boca Raton, Florida 33487
Attention: John Bulfin, Esq.
Telephone No.: 561-622-5656
Telecopy No.: 561-691-6777

  (ii)   if to the Administrative Agent:         in the case of any Borrowing
Request, notice of continuation/conversion, notice of prepayment or other
routine administrative notice, to:

Credit Agreement



--------------------------------------------------------------------------------



 



-104-

BNP Paribas
787 Seventh Avenue
New York, New York 10019
Attention: Loan Servicing Department
Telephone No.: (201) 850-6807
Telecopy No.: (201) 850-4020
in all other cases, to:
BNP Paribas
27th Floor
787 Seventh Avenue
New York, New York 10019
Attention: Duane Helkowski
Telephone No.: (212) 841-2940
Telecopy No.: (212) 841-3830
with copies to:
BNP Paribas
525 Washington Boulevard
Jersey City, New Jersey 07310
Attention: Loan Servicing Department
Telephone No.: (201) 850-6807
Telecopy No.: (201) 850-4020
     (iii) if to a Lender, to it at its address (or telecopier number) set forth
in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
          (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II if such Lender or such Issuing Lender, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
Credit Agreement



--------------------------------------------------------------------------------



 



-105-

          Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
          (c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto (or, in the case of any such change by a Lender, by
notice to the Borrower and the Administrative Agent).
          SECTION 9.02 Waivers; Amendments.
          (a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Lender or any Lender in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Lenders and the Lenders
hereunder are cumulative and are not exclusive of any rights, powers or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance, amendment, renewal or extension of
a Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent, any Lender or any Issuing Lender may have
had notice or knowledge of such Default at the time.
          (b) Amendments. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall
     (i) increase any Commitment of any Lender without the written consent of
each Lender directly affected thereby,
     (ii) reduce the principal amount of any Loan or LC Disbursement or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender directly affected thereby,
Credit Agreement



--------------------------------------------------------------------------------



 



-106-

     (iii) postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender directly affected thereby,
     (iv) change Section 2.17(c) or (d) in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby,
     (v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender,
     (vi) permit any subordination of the principal or interest on any Loan or
the obligation of the Borrower to reimburse the Issuing Lender pursuant to
Section 2.05(f) for all LC Disbursements, without the prior written consent of
each Lender,
     (vii) release the Borrower from its obligations under the Loan Documents
without the prior written consent of each Lender,
     (viii) permit any assignment (other than as specifically permitted or
contemplated in this Agreement) of any of the Borrower’s rights and obligations
hereunder without the prior written consent of each Lender,
     (ix) release all or substantially all of the collateral granted in favor of
the Administrative Agent for the benefit of the Secured Parties or release any
Security Document (other than disposition of assets permitted pursuant to
Section 6.03 and as otherwise specifically permitted or contemplated in this
Agreement or the applicable Security Document) without the prior written consent
of each Lender,
     (x) release all or substantially all of the Guarantors from their
obligations under the Guaranty Agreement without the prior written consent of
each Lender, except as expressly contemplated by any of the Loan Documents, or
     (xi) change Section 2.10(b)(vi) or 7.02 or Section 5.4 of the Collateral
Agreement in a manner that would alter the application of payments required
thereby without the written consent of each Lender,
and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any Issuing Lender or
any Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Lender or such Swingline Lender, as the case
may be.
          (c) Amend and Extend. Notwithstanding anything contained herein to the
contrary, any amendment or modification that extends the date required for the
payment of principal of any Loan of
Credit Agreement



--------------------------------------------------------------------------------



 



-107-

Class and/or the termination date for any Commitment of any Class (which
amendment or modification may but shall not be required to include increasing
the Applicable Rate for any Lender that agrees to such extension for its Loans
and/or Commitments of such Class (a “Consenting Lender”)) shall require only the
consents of (i) the Borrower and the Guarantors, (ii) such Consenting Lender,
(iii) the Required Lenders of such Class, (v) the Administrative Agent and (vi)
if such Class includes Revolving Credit Loans and/or Revolving Credit
Commitments, each Issuing Lender and Swingline Lender affected thereby. No such
extension shall apply to any Loan or any Commitment of any Lender that is not a
Consenting Lender.
          (d) Waivers of Certain Conditions. Anything in this Agreement to the
contrary notwithstanding, no waiver or modification of any provision of this
Agreement that has the effect (either immediately or at some later time) of
enabling the Borrower to satisfy a condition precedent to the making of a Loan
of any Class shall be effective against the Lenders of such Class for purposes
of the Commitments of such Class unless the Required Lenders of such Class shall
have concurred with such waiver or modification, and no waiver or modification
of any provision of this Agreement or any other Loan Document that could
reasonably be expected to adversely affect the Lenders of any Class in a manner
that does not affect all Classes equally shall be effective against the Lenders
of such Class unless the Required Lenders of such Class shall have concurred
with such waiver or modification.
          SECTION 9.03 Expenses; Indemnity; Damage Waiver.
          (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, (iii) all out-of-pocket
expenses incurred by the Administrative Agent, any Issuing Lender or any Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Lender or any Lender) in connection with the
enforcement or protection of its rights, whether in any action, work-out,
restructuring, suit or litigation, or any bankruptcy, insolvency or other
similar proceeding affecting creditors’ rights generally, (A) in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit and (iv) and all costs, expenses, taxes, assessments and other charges
incurred in connection with any filing, registration, recording or perfection of
any security interest contemplated by any Security Document or any other
document referred to therein.
          (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Lead Arranger, each
Lender, each Swingline Lender and each Issuing Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all
Credit Agreement



--------------------------------------------------------------------------------



 



-108-

losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit) and any payments that the
Administrative Agent is required to make under any indemnity issued to any bank
to which remittances in respect of Accounts, as defined in the Collateral
Agreement, are to be made, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any environmental matters related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
          (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under paragraph (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), an Issuing Lender or a Swingline Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such Issuing Lender or such Swingline Lender or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), such Issuing Lender or such Swingline Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or such
Swingline Lender in connection with such capacity.
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended
Credit Agreement



--------------------------------------------------------------------------------



 



-109-

recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
          (e) Payments. All amounts due under this Section shall be payable
promptly after demand therefor.
          SECTION 9.04 Successors and Assigns.
          (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, each Issuing Lender,
each Swingline Lender, Participants, to the extent provided in paragraph (d) of
this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, each Issuing Lender, each Swingline
Lender and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
          (b) Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it) to any Person; provided that any such assignment shall be
subject to the following conditions:
     (i) Minimum Amounts.
     (A) In the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of a Revolving Credit Commitment, or $1,000,000, in the case of any
assignment in respect of a Term Loan Commitment or an Incremental
Credit Agreement



--------------------------------------------------------------------------------



 



-110-

Loan Commitment, unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of different
Classes of Commitments on a non-pro rata basis.
     (iii) Required Consents. No consent shall be required for any assignment to
a Lender, an Affiliate of a Lender or an Approved Fund except to the extent
required by paragraph (b)(i)(B) of this Section and, in addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have given its consent ten days after the date
notice thereof has been delivered by the Administrative Agent unless such
consent is expressly refused by the Borrower prior to such tenth day;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Revolving Credit Commitment, a Term Loan Commitment or an Incremental
Loan Commitment no part of which has been utilized if such assignment is to a
Person that is not a Lender with a Commitment of such Class, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (y) a Term Loan
Commitment or an Incremental Loan Commitment which has been utilized to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund;
     (C) the consent(s) of the relevant Issuing Lender(s) shall be required for
any assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);
and
     (D) the consent of each Swingline Lender and each Issuing Lender shall be
required for any assignment in respect of the Revolving Credit Commitments.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
     (v) No Assignment to the Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
Credit Agreement



--------------------------------------------------------------------------------



 



-111-

     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be (x) entitled
to the benefits of Section 2.15, Section 2.16 and Section 9.03 and (y) obligated
pursuant to Section 2.16(g), in each case with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in New York a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice.
Neither the Borrower nor the Administrative Agent shall be required to make the
Register available for inspection by any Lender or to provide to any Lender any
information (including without limitation as to identity or amount or percentage
of credit exposure hereunder) about any other Lender.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) in all or a portion (provided that any
such portion shall not be less than $5,000,000, in the case of any participation
in respect of a Revolving Credit Commitment, or $1,000,000, in the case of any
participation in respect of a Term Loan Commitment or an Incremental Loan
Commitment) of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders, the Issuing Lenders and Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
          Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any
Credit Agreement



--------------------------------------------------------------------------------



 



-112-

amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
which would reduce the principal of or the interest rate on any Loan or the
obligation of the Borrower to reimburse any Borrowing, extend the term or
increase the amount of the Revolving Credit Commitment, Term Loan Commitment
and/or Incremental Loan Commitment of such Lender, reduce the amount of any fees
to which such Participant is entitled, extend any scheduled payment date for
principal of any Loan or, except as expressly contemplated hereby or thereby,
release substantially all of the collateral granted granted in favor of the
Administrative Agent for the benefit of the Secured Parties, in any such case in
a manner that would affect such Participant. Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Section 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided that such
Participant agrees to be subject to Section 2.17(d) as though it were a Lender.
          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.14 and Section 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with paragraphs (e) and (g) of Section 2.16
as though it were a Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          SECTION 9.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance, amendment, renewal or extension of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Lender or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or been terminated. The provisions
of Section 2.14, Section 2.15, Section 2.16 and Section 9.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.
Credit Agreement



--------------------------------------------------------------------------------



 



-113-

          SECTION 9.06 Counterparts; Integration; Effectiveness; Lender
Addendum.
          (a) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract between and among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopy or in Portable Document Format shall be effective as delivery of a
manually executed counterpart of this Agreement.
          (b) Lender Addendum. Each initial Lender shall become a party to this
Agreement by delivering to the Administrative Agent a Lender Addendum duly
executed by such Lender and the Borrower and, by executing its Lender Addendum,
each such Lender agrees to be bound by the provisions hereof with the Commitment
set forth opposite its name in such Lender Addendum.
          SECTION 9.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, each Issuing Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, such Issuing Lender or any such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Lender, irrespective of whether or not
such Lender or such Issuing Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender or such Issuing Lender different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of each Lender, each
Issuing Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Lender or their respective Affiliates may have. Each
Lender and each Issuing Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
Credit Agreement



--------------------------------------------------------------------------------



 



-114-

          SECTION 9.09 Governing Law; Jurisdiction; Etc.
          (a) Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of New York.
          (b) Submission to Jurisdiction. The Borrower irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court for the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.
          (c) Waiver of Venue. The Borrower irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
          (d) Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.
          SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Credit Agreement



--------------------------------------------------------------------------------



 



-115-

          SECTION 9.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12 Treatment of Certain Information; Confidentiality.
          (a) Treatment of Certain Information. The Borrower acknowledges that
from time to time financial advisory, investment banking and other services may
be offered or provided to the Borrower or one or more of its Subsidiaries (in
connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and the Borrower hereby authorizes
each Lender to share any information delivered to such Lender by the Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such subsidiary or affiliate receiving
such information shall be bound by the provisions of paragraph (b) of this
Section as if it were a Lender hereunder. Such authorization shall survive the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.
          (b) Confidentiality. Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners),
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (A) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(B) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (vii) with
the consent of the Borrower or (viii) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section or
(B) becomes available to the Administrative Agent, any Issuing Lender or any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower.
          For purposes of this Section, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Issuing
Lender or any Lender on a nonconfidential basis prior to disclosure by the
Borrower or any of its Subsidiaries; provided that, in the case of information
received from the Borrower or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this
Credit Agreement



--------------------------------------------------------------------------------



 



-116-

Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
          SECTION 9.13 USA PATRIOT Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), such Lender may be required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with said
Act.
          SECTION 9.14 Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate for each day to the
date of repayment, shall have been received by such Lender.
          SECTION 9.15. Judgment Currency. This is an international loan
transaction in which the specification of Dollars or any Foreign Currency, as
the case may be (the “Specified Currency”), and payment in New York City or the
country of the Specified Currency, as the case may be (the “Specified Place”),
is of the essence, and the Specified Currency shall be the currency of account
in all events relating to Loans denominated in the Specified Currency. The
payment obligations of the Borrower under this Agreement shall not be discharged
or satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by
Credit Agreement



--------------------------------------------------------------------------------



 



-117-

which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.
[Signature Pages to Follow]
Credit Agreement



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            THE GEO GROUP, INC.
      By:   /s/ George Zoley        Name:   George Zoley        Title:   CEO and
Chairman     

Credit Agreement



--------------------------------------------------------------------------------



 



 

            BNP PARIBAS,
individually, as Swingline Lender and as
Administrative Agent
      By    /s/ Brendan Heneghan        Name:   Brendan Heneghan        Title:  
Vice President              By    /s/ Scott Tricarico        Name:   Scott
Tricarico        Title:   Vice President     

Credit Agreement



--------------------------------------------------------------------------------



 



EXHIBIT A
to
Credit Agreement
dated as of August 4, 2010
by and among
The GEO Group, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
BNP Paribas,
as Administrative Agent
FORM OF ASSIGNMENT AND ASSUMPTION

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:    
 
     
 
 
       
2.
  Assignee:    
 
     
 
 
      [and is an Affiliate/Approved Fund of [identify Lender]]
 
       
3.
  Borrower:   The GEO Group, Inc.
 
       
4.
  Administrative Agent:   BNP Paribas, as the administrative agent under the
Credit Agreement.
 
       
5.
  Credit Agreement:   The Credit Agreement dated as of August 4, 2010 among The
GEO Group, Inc., the Lenders referred to therein and BNP Paribas, as
Administrative Agent.

 



--------------------------------------------------------------------------------



 



6. Assigned Interest:

                              Aggregate Amount of     Amount of            
Commitment/Loans     Commitment/Loans     Percentage Assigned of   Commitment
Assigned1   for all Lenders     Assigned     Commitment/Loans  
 
  $       $         %  
 
  $       $         %  
 
  $       $         %  

7. Wiring Instructions:
[____________]
ABA [____________]
Acct: [____________]
Acct Name: [____________]
Ref: [____________]
Attn: [____________] ([___]) [__________]
Effective Date: _______________, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
[Signature Page Follows]
 

1   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g. “Revolving Commitment,” “Tranche A Term Loan Commitment,” “Tranche B Term
Loan Commitment,” etc.)

 



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:             

Consented to and Accepted:

          BNP PARIBAS, as
   Administrative Agent
      By           Title:                    By           Title:               
[Consented to:]

THE GEO GROUP, INC.
      By           Title:                [NAME OF RELEVANT PARTY]2
      By           Title:             

 

2   To be added if the consent of other parties (e.g. Issuing Banks, Swingline
Lenders) is required under Section 9.04 of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



Annex 1
Standard Terms and Conditions
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to this Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
to
Credit Agreement
dated as of August 4, 2010
by and among
The GEO Group, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
BNP Paribas,
as Administrative Agent
FORM OF COLLATERAL AGREEMENT

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
 
COLLATERAL AGREEMENT
dated as of August 4, 2010
by and among
THE GEO GROUP, INC.,
and certain of its Subsidiaries,
as Grantors,
in favor of
BNP PARIBAS,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I DEFINED TERMS     1  
Section 1.1.
  Terms Defined in the Uniform Commercial Code     1  
Section 1.2.
  Definitions     2  
Section 1.3.
  Other Definitional Provisions     5   ARTICLE II SECURITY INTEREST     5  
Section 2.1.
  Grant of Security Interest     5  
Section 2.2.
  Grantors Remain Liable     6   ARTICLE III REPRESENTATIONS AND WARRANTIES    
6  
Section 3.1.
  Existence     6  
Section 3.2.
  Authorization of Agreement; No Conflict     6  
Section 3.3.
  Consents     7  
Section 3.4.
  Perfected First Priority Liens     7  
Section 3.5.
  Title, No Other Liens     7  
Section 3.6.
  State of Organization; Location of Inventory, Equipment and Fixtures; other
Information     7  
Section 3.7.
  Accounts and Material Government Contracts     8  
Section 3.8.
  Chattel Paper     8  
Section 3.9.
  Deposit Accounts     8  
Section 3.10.
  Intellectual Property     8  
Section 3.11.
  Inventory     8  
Section 3.12.
  Investment Property; Partnership/LLC Interests     9   ARTICLE IV COVENANTS  
  9  
Section 4.1.
  Maintenance of Perfected Security Interest; Further Information     9  
Section 4.2.
  Maintenance of Insurance     9  
Section 4.3.
  Changes in Locations; Changes in Name or Structure     10  
Section 4.4.
  Required Notifications     10  
Section 4.5.
  Delivery Covenants     10  
Section 4.6.
  Control Covenants     11  
Section 4.7.
  Filing Covenants     12  
Section 4.8.
  Accounts     13  
Section 4.9.
  Intellectual Property     13  
Section 4.10.
  Investment Property; Partnership/LLC Interests     14  
Section 4.11.
  Equipment     15  
Section 4.12.
  Vehicles     15  
Section 4.13.
  Further Assurances     15   ARTICLE V REMEDIAL PROVISIONS     15  
Section 5.1.
  General Remedies     15  
Section 5.2.
  Specific Remedies     16  
Section 5.3.
  Registration Rights     18  
Section 5.4.
  Application of Proceeds     19  
Section 5.5.
  Waiver, Deficiency     19   ARTICLE VI THE ADMINISTRATIVE AGENT     19  
Section 6.1.
  Administrative Agent’s Appointment as Attorney-In-Fact     19  
Section 6.2.
  Duty of Administrative Agent     21  
Section 6.3.
  Authority of Administrative Agent     21  

 



--------------------------------------------------------------------------------



 



                      Page ARTICLE VII MISCELLANEOUS     21  
Section 7.1.
  Amendments and Waivers     21  
Section 7.2.
  Notices     21  
Section 7.3.
  No Waiver by Course of Conduct, Cumulative Remedies     21  
Section 7.4.
  Enforcement Expenses, Indemnification     22  
Section 7.5.
  Waiver of Jury Trial     22  
Section 7.6.
  Successors and Assigns     22  
Section 7.7.
  Set-Off     23  
Section 7.8.
  Counterparts     23  
Section 7.9.
  Severability     23  
Section 7.10.
  Section Heading     23  
Section 7.11.
  Integration     23  
Section 7.12.
  Governing Law     23  
Section 7.13.
  Consent to Jurisdiction and Venue     24  
Section 7.14.
  Acknowledgements     24  
Section 7.15.
  Additional Grantors     24  
Section 7.16.
  Releases     25  

2



--------------------------------------------------------------------------------



 



EXECUTION COPY
          COLLATERAL AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of August 4, 2010, by
and between THE GEO GROUP, INC, a Florida corporation (the “Borrower”), certain
of its Subsidiaries as identified on the signature pages hereto as grantors
hereunder and any Additional Grantors (as defined below) who may become party to
this Agreement (such Subsidiaries and Additional Grantors, collectively, with
the Borrower, the “Grantors”) and certain of its Subsidiaries as identified on
the signature pages hereto as Issuers (as defined below) and any additional
Issuers who may become party to this Agreement, in favor of BNP PARIBAS, as
administrative agent (in such capacity, the “Administrative Agent”), for the
ratable benefit of the Secured Parties.
STATEMENT OF PURPOSE
          Pursuant to the Credit Agreement, of even date herewith (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among the Borrower, the banks and other financial
institutions (the “Lenders”) from time to time parties thereto and the
Administrative Agent, the Lenders have agreed to make extensions of credit to
the Borrower upon the terms and subject to the conditions set forth therein. In
addition, the Borrower and the Restricted Subsidiaries may from time to time be
obligated to the Hedge Counterparties in respect of one or more Hedging
Agreements (such Hedging Agreements being referred to herein as “Secured Hedging
Agreements”).
          Pursuant to the terms of a Guaranty Agreement of even date, certain
Subsidiaries of the Borrower who are party hereto have guaranteed payment and
performance of the Obligations of the Borrower.
          It is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties.
          For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement, to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder and to induce the Hedge Counterparties to enter into the Secured
Hedging Agreements, each Grantor has agreed to grant a security interest in the
Collateral as security for the Obligations.
          Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINED TERMS
     Section 1.1. Terms Defined in the Uniform Commercial Code
     (a) The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC (as defined in Section 1.2 below) as in effect from
time to time: “Account”, “Account Debtor”, “Authenticate”, “Certificated
Security”, “Chattel Paper”; “Commercial Tort Claim”, “Deposit Account”,
“Documents”, “Electronic Chattel Paper”, “Entitlement Holder”, “Equipment”,
“Financial Asset”, “Fixture”, “General Intangible”, “Instrument”, “Inventory”,
“Investment Property”, “Issuer”, “Letter-of-Credit Right”, “Proceeds”, “Record”,
“Securities Entitlement”, “Securities Intermediary”, “Securities Account”,
“Supporting Obligation”, “Tangible Chattel Paper”, and “Uncertificated
Security”.

3



--------------------------------------------------------------------------------



 



     (b) Terms defined in the UCC and not otherwise defined herein or in the
Credit Agreement shall have the meaning assigned in the UCC as in effect from
time to time.
     Section 1.2. Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
          “Additional Grantor” means each Subsidiary of the Borrower which
hereafter becomes a Grantor pursuant to Section 7.15 hereof and Section 5.09 of
the Credit Agreement.
          “Applicable Insolvency Laws” means all Applicable Laws governing
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 547, 548 and 550 and
other “avoidance” provisions of Title 11 of the United States Code).
          “Applicable Laws” means all applicable provisions of constitutions,
laws, statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
          “Assignment Agreement” means each Assignment Agreement executed by any
Grantor with respect to any Material Government Contract to which such Grantor
is a party, substantially in the form of Exhibit A-1 attached hereto.
          “Assignment of Claims Act” means the Assignment of Claims Act of 1940
(41 U.S.C. Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727),
including all amendments thereto and regulations promulgated thereunder.
          “Collateral” shall have the meaning assigned thereto in Section 2.1.
          “Collateral Account” shall have the meaning assigned thereto in
Section 4.6(e).
          “Collection Account” means the account of the Borrower to which the
payments and proceeds of all Material Government Contracts entered into by any
Grantor after the date hereof will be credited.
          “Control” means the manner in which “control” is achieved under the
UCC with respect to any Collateral for which the UCC specifies a method of
achieving “control”.
          “Controlled Depository” shall have the meaning assigned thereto in
Section 4.6(a).
          “Controlled Intermediary” has the meaning assigned thereto in
Section 4.6(a).
          “Copyrights” means collectively, all of the following of any Grantor:
(a) all copyrights, rights and interests in copyrights, works protectable by
copyright, copyright registrations and copyright applications anywhere in the
world, including, without limitation, those listed on Schedule 3.10 hereto,
(b) all reissues, extensions, continuations (in whole or in part) and renewals
of any of the foregoing, (c) all income, royalties, damages and payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past or
future infringements of any of the foregoing, (d) the right to sue for past,
present and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.

4



--------------------------------------------------------------------------------



 



          “Copyright Licenses” means any written agreement naming any Grantor as
licensor or licensee, including, without limitation, those listed in
Schedule 3.10, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.
          “Effective Endorsement and Assignment” means, with respect to any
specific type of Collateral, all such endorsements, assignments and other
instruments of transfer reasonably requested by the Administrative Agent with
respect to the Security Interest granted in such Collateral, and in each case,
in form and substance satisfactory to the Administrative Agent.
          “Excess Collateral” has the meaning assigned thereto in
Section 4.6(d).
          “Grantors” has the meaning set forth in the Preamble of this
Agreement.
          “Guarantors” means the collective reference to each Person executing a
Guaranty Agreement.
          “Intellectual Property” means collectively, all of the following of
any Grantor: (a) all systems software, applications software and internet
rights, including, without limitation, screen displays and formats, internet
domain names, web sites (including web links), program structures, sequence and
organization, all documentation for such software, including, without
limitation, user manuals, flowcharts, programmer’s notes, functional
specifications, and operations manuals, all formulas, processes, ideas and
know-how embodied in any of the foregoing, and all program materials,
flowcharts, notes and outlines created in connection with any of the foregoing,
whether or not patentable or copyrightable, (b) concepts, discoveries,
improvements and ideas, (c) any useful information relating to the items
described in clause (a) or (b), including know-how, technology, engineering
drawings, reports, design information, trade secrets, practices, laboratory
notebooks, specifications, test procedures, maintenance manuals, research,
development, manufacturing, marketing, merchandising, selling, purchasing and
accounting, (d) Patents and Patent Licenses, Copyrights and Copyright Licenses,
Trademarks and Trademark Licenses, and (e) other licenses to use any of the
items described in the foregoing clauses (a), (b), (c) and (d) or any other
similar items of such Grantor necessary for the conduct of its business.
          “Notice of Assignment” means each Notice of Assignment executed by any
Grantor with respect to any Material Government Contract to which such Grantor
is a party, substantially in the form of Exhibit A-2.
          “Obligations” means with respect to the Borrower, the meaning assigned
thereto in the Credit Agreement and with respect to each Guarantor, the
obligations of such Guarantor under the Guaranty Agreement executed by such
Guarantor.
          “Partnership/LLC Interests” means, with respect to any Grantor, the
entire partnership, membership interest or limited liability company interest,
as applicable, of such Grantor in each partnership, limited partnership or
limited liability company owned thereby, including, without limitation, such
Grantor’s capital account, its interest as a partner or member, as applicable,
in the net cash flow, net profit and net loss, and items of income, gain, loss,
deduction and credit of any such partnership, limited partnership or limited
liability company, as applicable, such Grantor’s interest in all distributions
made or to be made by any such partnership, limited partnership or limited
liability company, as applicable, to such Grantor and all of the other economic
rights, titles and interests of such Grantor as a partner or member, as
applicable, of any such partnership, limited partnership or limited liability
company, as applicable, whether set forth in the partnership agreement or
membership agreement, as applicable, of such partnership, limited partnership or
limited liability company, as applicable, by separate agreement or otherwise.

5



--------------------------------------------------------------------------------



 



          “Patents” means collectively, all of the following of any Grantor:
(a) all patents, rights and interests in patents, patentable inventions and
patent applications anywhere in the world, including, without limitation, those
listed on Schedule 3.10 hereto, (b) all reissues, extensions, continuations (in
whole or in part) and renewals of any of the foregoing, (c) all income,
royalties, damages or payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past or future infringements of any of the
foregoing, (d) the right to sue for past, present and future infringements of
any of the foregoing and (e) all rights corresponding to any of the foregoing
throughout the world.
          “Patent License” means all agreements now or hereafter in existence,
whether written or oral, providing for the grant by or to any Grantor of any
right to manufacture, use or sell any invention covered in whole or in part by a
Patent, including, without limitation, any of the foregoing referred to in
Schedule 3.10 hereto.
          “Restricted Securities Collateral” has the meaning assigned thereto in
Section 5.3(a).
          “Securities Act” means the Securities Act of 1933, including all
amendments thereto and regulations promulgated thereunder.
          “Security Interests” means the security interests granted pursuant to
Article II, as well as all other security interests created or assigned as
additional security for the Obligations pursuant to the provisions of the Credit
Agreement.
          “Subsidiary Issuer” means any Issuer of Investment Property or any
Partnership/LLC Interests, which such Issuer is a direct or indirect Subsidiary
of the Borrower.
          “Trademarks” means collectively, all of the following of any Grantor:
(a) all trademarks, rights and interests in trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, logos, other business identifiers, prints and labels on which any
of the foregoing have appeared or appear, all registrations and recordings
thereof, and all applications in connection therewith anywhere in the world,
including, without limitation, those listed on Schedule 3.10 hereto, (b) all
reissues, extensions, continuations (in whole or in part) and renewals of any of
the foregoing, (c) all income, royalties, damages and payments now or hereafter
due and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past or future
infringements of any of the foregoing, (d) the right to sue for past, present
and future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.
          “Trademark License” means any agreement now or hereafter in existence,
whether written or oral, providing for the grant by or to any Grantor of any
right to use any Trademark, including, without limitation, any of the foregoing
referred to in Schedule 3.10.
          “UCC” means the Uniform Commercial Code as in effect in the State of
New York, as amended or modified from time to time.

6



--------------------------------------------------------------------------------



 



          “Vehicles” means all cars, trucks, trailers, construction and earth
moving equipment and other vehicles covered by a certificate of title under the
laws of any state and all tires and all other appurtenances to any of the
foregoing.
     Section 1.3. Other Definitional Provisions
     . Capitalized terms used and not otherwise defined in this Agreement
including the preambles and Statements of Purpose hereof shall have the meanings
ascribed to them in the Credit Agreement. The words “hereof”, “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Article, Section and Schedule references are to this Agreement
unless otherwise specified. The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms. Where
the context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.
ARTICLE II
SECURITY INTEREST
     Section 2.1. Grant of Security Interest. Each Grantor hereby grants,
pledges and collaterally assigns to the Administrative Agent, for the ratable
benefit of itself and the other Secured Parties, a security interest in, all of
such Grantor’s right, title and interest in the following property now owned or
at any time hereafter acquired by such Grantor or in which such Grantor now has
or at any time in the future may acquire any right, title or interest, and
wherever located or deemed located (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations of the Borrower or such Guarantor:
     (a) all Accounts;
     (b) all Chattel Paper;
     (c) all Deposit Accounts;
     (d) all Documents;
     (e) all Equipment;
     (f) all Fixtures;
     (g) all General Intangibles;
     (h) all Instruments;
     (i) all Intellectual Property;
     (j) all Inventory;
     (k) all Investment Property;
     (l) all Letter-of-Credit Rights;

7



--------------------------------------------------------------------------------



 



     (m) all Vehicles;
     (n) all other personal property not otherwise described above;
     (o) all books and records pertaining to the Collateral; and
     (p) to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and Supporting Obligations
given by any Person with respect to any of the foregoing;
provided that (a) the Security Interest shall not cover any Excluded Property,
and provided, further, that the Security Interests are subject to the provisions
of Applicable Law (e.g., UCC Section 9-408(c)).
     Section 2.2. Grantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable under the contracts and
agreements included in the Collateral to the extent set forth therein to perform
all of its duties and obligations thereunder to the same extent as if this
Agreement had not been executed, (b) the exercise by the Administrative Agent of
any of the rights hereunder shall not release any Grantor from any of its duties
or obligations under the contracts and agreements included in the Collateral,
(c) neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall the Administrative Agent or
any other Secured Party be obligated to perform any of the obligations or duties
of any Grantor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder, and (d) neither the Administrative Agent nor any
other Secured Party shall have any liability in contract or tort for any
Grantor’s acts or omissions.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Grantor hereby represents and
warrants to the Administrative Agent and each other Secured Party that:
     Section 3.1. Existence. Each Grantor is duly organized, validly existing
and in good standing (or its equivalent) under the laws of the jurisdiction of
its incorporation or formation, has all requisite power and authority to own,
lease and operate its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization other than
in such jurisdiction where failure to so qualify could not reasonably be
expected to have a Material Adverse Effect.
     Section 3.2. Authorization of Agreement; No Conflict. Each Grantor has the
right, power and authority and has taken all necessary corporate and other
action to authorize the execution, delivery and performance of this Agreement.
This Agreement has been duly executed and delivered by the duly authorized
officers of each Grantor and this Agreement constitutes the legal, valid and
binding obligation of the Grantors enforceable in accordance with its terms,
except as such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar state or federal debtor relief laws from
time to time in effect which affect the enforcement of creditors’ rights in
general and the availability of equitable remedies. The execution, delivery and
performance by the Grantors of this Agreement will not, by the passage of time,
the giving of notice or otherwise, violate any material provision of any
Applicable Law or Material Contract and will not result in the creation or
imposition of any Lien, other than the Security Interests, upon or with respect
to any property or revenues of any Grantor.

8



--------------------------------------------------------------------------------



 



     Section 3.3. Consents.
     (a) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Grantor of this Agreement except (i) as may be
required by Applicable Law affecting the offering and sale of securities
generally, (ii) filings with the United States Copyright Office and/or the
United States Patent and Trademark Office, (iii) filings under the Uniform
Commercial Code of the applicable jurisdictions with respect to the Collateral
and (iv) those notices, consents and authorizations which have been obtained
prior to the Effective Date.
     (b) Each of the Grantors (i) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, (ii) is in compliance in all material respects with each
Governmental Approval applicable to it and is in compliance in all material
respects with all other Applicable Laws relating to it or any of its respective
properties and (iii) has timely filed all material reports, documents and other
materials required to be filed by it under all Applicable Laws with any
Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law.
     Section 3.4. Perfected First Priority Liens. Each financing statement
naming any Grantor as a debtor is in appropriate form for filing in the
appropriate filing offices of the states specified on Schedule 3.6. The Security
Interests granted pursuant to this Agreement (a) constitute valid perfected
security interests in all of the Collateral in favor of the Administrative
Agent, for the ratable benefit of itself and the other Secured Parties, as
collateral security for the Obligations, enforceable in accordance with the
terms hereof against all creditors of such Grantor and any Persons purporting to
purchase any Collateral from such Grantor and (b) are prior to all other Liens
on the Collateral in existence on the date hereof except for Liens permitted
pursuant to Section 6.02 of the Credit Agreement.
     Section 3.5. Title, No Other Liens. Except for the Security Interests, each
Grantor owns each item of the Collateral free and clear of any and all Liens or
claims other than Liens permitted pursuant to Section 6.02 of the Credit
Agreement. No financing statement under the UCC of any state which names a
Grantor as debtor or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Administrative Agent, for the ratable benefit of
itself and the other Secured Parties, pursuant to this Agreement or in
connection with Liens permitted pursuant to Section 6.02 of the Credit
Agreement. No Collateral is in the possession or Control of any Person asserting
any claim thereto or security interest therein, except that (a) the
Administrative Agent or its designee may have possession or Control of
Collateral as contemplated hereby, (b) a depositary bank may have Control of a
Deposit Account owned by a Grantor at such depositary bank and a Securities
Intermediary may have Control over a Securities Account owned by a Grantor at
such Securities Intermediary, in each case subject to the terms of any deposit
account control agreement or securities control agreement, as applicable and to
the extent required by Section 4, in favor of the Administrative Agent, and
(c) a bailee, consignee or other Person may have possession of the Collateral as
contemplated by, and so long as, the applicable Grantors have complied to the
satisfaction of the Administrative Agent with the applicable provisions of
Section 4.

9



--------------------------------------------------------------------------------



 



     Section 3.6. State of Organization; Location of Inventory, Equipment and
Fixtures; other Information.
     (a) Each Grantor was organized and remains organized under the laws of the
state identified on Schedule 3.6 under such Grantor’s name. The taxpayer
identification number and registered organization number of each Grantor is set
forth on Schedule 3.6 under such Grantor’s name.
     (b) All Collateral consisting of Inventory, Equipment and Fixtures (whether
now owned of hereafter acquired) is (or will be) located at the locations
specified on Schedule 3.6, except as otherwise permitted hereunder.
     (c) The mailing address, chief place of business, chief executive office
and office where each Grantor keeps its books and records relating to the
Accounts, Documents, General Intangibles, Instruments and Investment Property in
which it has any interest is located at the locations specified on Schedule 3.6
under such Grantor’s name. No Grantor has any other places of business except
those separately set forth on Schedule 3.6 under such Grantor’s name. No Grantor
does business nor has done business during the past five years under any trade
name or fictitious business name except as disclosed on Schedule 3.6 under such
Grantor’s name. Except as disclosed on Schedule 3.6 under such Grantor’s name,
no Grantor has acquired assets from any Person, other than assets acquired in
the ordinary course of such Grantor’s business, during the past five years.
     Section 3.7. Accounts and Material Government Contracts.
     (a) Each existing Account constitutes, and each hereafter arising Account
will constitute, the legally valid and binding obligation of the applicable
Account Debtor. The amount represented by each Grantor to the Administrative
Agent as owing by each Account Debtor is, or will be, the correct amount
actually and unconditionally owing, except for normal cash discounts and
allowances where applicable. No Account Debtor has any defense, set-off, claim
or counterclaim against any Grantor that can be asserted against the
Administrative Agent, whether in any proceeding to enforce Administrative
Agent’s rights in the Collateral or otherwise except defenses, setoffs, claims
or counterclaims that are not, in the aggregate, material to the value of the
Accounts. None of the Accounts is, nor will any hereafter arising Account be,
evidenced by a promissory note or other Instrument that has not been pledged to
the Administrative Agent in accordance with the terms hereof.
     (b) Neither the Borrower nor any of its Subsidiaries is on the date hereof
or will be on the Acquisition Date (after giving effect to the consummation of
the Acquisition) party to any Material Government Contract.
     Section 3.8. Chattel Paper. As of the date hereof, no Grantor holds any
Chattel Paper in the ordinary course of its business.
     Section 3.9. Deposit Accounts. As of the date hereof, all Deposit Accounts
(including, without limitation, cash management accounts that are Deposit
Accounts) owned by any Grantor are listed on Schedule 3.9.
     Section 3.10. Intellectual Property.
     (a) All United States Copyright registrations, Copyright applications,
issued Patents, Trademark registrations and Trademark applications owned by any
Grantor in its own name on the date hereof is listed on Schedule 3.10.

10



--------------------------------------------------------------------------------



 



     (b) Except as set forth in Schedule 3.10 on the date hereof, none of the
Intellectual Property owned by any Grantor is the subject of any written
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor, other than any such agreement that by itself or in the aggregate
with other such agreements could not reasonably be expected to have a Material
Adverse Effect.
     Section 3.11. Inventory. Collateral consisting of Inventory is of good and
merchantable quality, normal wear and tear excepted, free from any defects. To
the knowledge of each Grantor, none of such Inventory is subject to any
licensing, Patent, Trademark, trade name or Copyright with any Person that
restricts any Grantor’s ability to manufacture and/or sell such Inventory. The
completion of the manufacturing process of such Inventory by a Person other than
the applicable Grantor would be permitted under any contract to which such
Grantor is a party or to which the Inventory is subject.
     Section 3.12. Investment Property; Partnership/LLC Interests.
     (a) As of the date hereof, all Investment Property (including, without
limitation, Securities Accounts and cash management accounts that are Investment
Property) and all Partnership/LLC Interests owned by any Grantor is listed on
Schedule 3.12.
     (b) All Investment Property and all Partnership/LLC Interests issued by any
Subsidiary Issuer to any Grantor (i) have been duly and validly issued and, if
applicable, are fully paid and nonassessable, (ii) are beneficially owned of
record by such Grantor and (iii) constitute all the issued and outstanding
shares of all classes of the capital stock of such Subsidiary Issuer issued to
such Grantor except as set forth on Schedule 3.12.
ARTICLE IV
COVENANTS
          Until the Obligations (excluding Obligations not yet due and payable
under the Secured Hedging Agreements that have not been terminated) shall have
been paid in full, the Commitments have been terminated and all Letters of
Credit have been terminated, the Borrower covenants and agrees with the Lenders
that, unless consent has been obtained in the manner provided for in
Section 7.1, each Grantor covenants and agrees that:
     Section 4.1. Maintenance of Perfected Security Interest; Further
Information.
     (a) Each Grantor shall maintain the Security Interest created by this
Agreement as a perfected Security Interest having at least the priority
described in Section 3.4 and shall defend such Security Interest against the
claims and demands of all Persons whomsoever.
     (b) Each Grantor will furnish to the Administrative Agent and the Lenders
from time to time statements and schedules further identifying and describing
the assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.
     Section 4.2. Maintenance of Insurance.
     (a) Each Grantor will maintain, with financially sound and reputable
companies, insurance policies (i) insuring the Collateral against loss by fire,
explosion, theft, fraud and such other casualties, including business
interruption, as may be reasonably satisfactory to the Administrative Agent in
amounts and with deductibles as are customarily maintained by companies engaged
in the same or similar businesses operating in the same or similar locations and
(ii) insuring such Grantor and the Administrative Agent, for the ratable benefit
of the Secured Parties, against liability for hazards, risks and liability to
persons and property relating to the Collateral, in amounts and with deductibles
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations, such policies to be in
such form and having such coverage as may be reasonably satisfactory to the
Administrative Agent and the Required Lenders.

11



--------------------------------------------------------------------------------



 



     (b) All such insurance shall (i) name the Administrative Agent for the
ratable benefit of itself and the other Secured Parties as loss payee (to the
extent covering risk of loss or damage to tangible property) and as an
additional insured as its interests may appear (to the extent covering any other
risk), (ii) provide that no cancellation, material reduction in amount or
material change in coverage thereof shall be effective until at least thirty
(30) days after receipt by the Administrative Agent of written notice thereof
and (iii) be reasonably satisfactory in all other respects to the Administrative
Agent.
     (c) Upon the request of the Administrative Agent, each Grantor shall
deliver to the Administrative Agent and the Lenders periodic information from a
reputable insurance broker with respect to the insurance referred to in this
Section 4.2.
     Section 4.3. Changes in Locations; Changes in Name or Structure. No Grantor
will, except upon thirty (30) days’ prior written notice to the Administrative
Agent and delivery to the Administrative Agent of (a) all additional financing
statements (executed if necessary for any particular filing jurisdiction) and
other instruments and documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the Security Interests and
(b) if applicable, a written supplement to the Schedules of this Agreement:
     (i) permit any Deposit Account to be held by a depositary bank other than
the depositary bank that held such Deposit Account as of the date hereof as set
forth on Schedule 3.9;
     (ii) permit any of the Inventory, Equipment or Fixtures to be kept at a
location other than those listed on Schedule 3.6, except as otherwise permitted
hereunder;
     (iii) permit any Investment Property (other than Certificated Securities
delivered to the Administrative Agent pursuant to Section 4.5) to be held by a
Securities Intermediary other than the Securities Intermediary that held such
Investment Property as of the date hereof as set forth on Schedule 3.12;
     (iv) change its jurisdiction of organization or the location of its chief
executive office from that identified on Schedule 3.6; or
     (v) change its name, identity or corporate or organizational structure to
such an extent that any financing statement filed by the Administrative Agent in
connection with this Agreement would become misleading.
     Section 4.4. Required Notifications. Each Grantor shall promptly notify the
Administrative Agent, in writing, of: (a) any Lien (other than the Security
Interests or Liens permitted pursuant to Section 6.02 of the Credit Agreement)
on any of the Collateral which would adversely affect the ability of the
Administrative Agent to exercise any of its remedies hereunder, (b) the
occurrence of any other event which could reasonably be expected to have a
Material Adverse Effect on the aggregate value of the Collateral or on the
Security Interests, (c) any Collateral acquired after the date hereof which, to
the knowledge of such Grantor, constitutes a Government Contract, (d) the
acquisition by such Grantor of any (i) Commercial Tort Claim, (ii) Deposit
Account, (iii) Investment Property, in each case, after the date hereof and
(e) the occurrence of any material dispute, holdback, claim of set-off or other
claim by the applicable Governmental Authority under any Material Government
Contract or receipt by any Grantor of any notice of material suspension,
debarment, cure notice, show cause notice or notice of termination for default
issued by any Governmental Authority to any Grantor.

12



--------------------------------------------------------------------------------



 



     Section 4.5. Delivery Covenants. Each Grantor will deliver and pledge to
the Administrative Agent, for the ratable benefit of itself and the other
Secured Parties, all Certificated Securities, Partnership/LLC Interests
evidenced by a certificate, negotiable Documents, Instruments, and Tangible
Chattel Paper from time to time owned or held by such Grantor, in each case,
together with an Effective Endorsement and Assignment and all Supporting
Obligations, as applicable.
     Section 4.6. Control Covenants.
     (a) Each Grantor shall instruct (and otherwise use its reasonable efforts)
to cause (i) each depositary bank (other than the Administrative Agent) holding
a Deposit Account owned by such Grantor and (ii) each Securities Intermediary
holding any Investment Property or a Securities Account owned by such Grantor,
to execute and deliver a control agreement, sufficient to provide the
Administrative Agent with Control of such Deposit Account, Investment Property
or Securities Account, as the case may be, and otherwise in form and substance
satisfactory to the Administrative Agent (any such depositary bank executing and
delivering any such control agreement, a “Controlled Depositary”, and any such
Securities Intermediary executing and delivering any such control agreement, a
“Controlled Intermediary”), subject to Section 5.11(d) of the Credit Agreement,
within twenty (20) Business Days following any request thereof by the
Administrative Agent; provided that, notwithstanding the foregoing, no Grantor
shall be required to obtain a control agreement with respect to: (x) Deposit
Accounts established solely as prisoner trust accounts, (y) Deposit Accounts
established solely for the purpose of funding payroll and other compensation and
benefits to employees and (z) so long as no Default has occurred and is
continuing, Deposit Accounts (other than as provided in Section 4.8(d)) with
amounts on deposit that, when aggregated with the amounts on deposit in all
other Deposit Accounts for which a control agreement has not be obtained (other
than those specified in clauses (x) and (y) of this Section 4.6(a)), do not
exceed $1,000,000 at any time). In the event any such depositary bank or
Securities Intermediary refuses to execute and deliver such control agreement,
the Administrative Agent, in its sole discretion, may require the applicable
Deposit Account and Investment Property to be transferred to the Administrative
Agent or a Controlled Depositary or Controlled Intermediary, as applicable.
Following any such request and except as set forth above, all Deposit Accounts
and all Investment Property will be maintained with the Administrative Agent or
a Controlled Depository or a Controlled Intermediary, as applicable.
     (b) Each Grantor will take such actions and deliver all such agreements as
are requested by the Administrative Agent to provide the Administrative Agent
with Control of all Letter-of-Credit Rights and Electronic Chattel Paper owned
or held by such Grantor, including, without limitation, with respect to any such
Electronic Chattel Paper, by having the Administrative Agent identified as the
assignee of the Record(s) pertaining to the single authoritative copy thereof.
     (c) No Grantor will change the depositary bank or account number of the
Collection Account or permit any payments or proceeds of any Material Government
Contracts to be directed by such Governmental Authority to an account other than
the Collection Account, except upon twenty (20) Business Days’ prior written
notice to the Administrative Agent and delivery to the Administrative Agent of
(i) all additional financing statements (executed if necessary for any
particular filing jurisdiction) and other instruments and documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the Security Interests, (ii) if applicable, a written supplement to
Schedule 3.9 if any Grantor acquires ownership of a Deposit Account after the
date hereof, and (iii) a control agreement, executed by such Grantor and such
depositary bank and in form and substance satisfactory to the Administrative
Agent, granting the Administrative Agent Control of the Collection Account.

13



--------------------------------------------------------------------------------



 



     (d) If any Collateral (other than Collateral specifically subject to the
provisions of Section 4.6(a) and Section 4.6(b)) exceeding in value $150,000 in
the aggregate (such Collateral exceeding such amount, the “Excess Collateral”)
is at any time in the possession or control of any consignee, warehouseman,
bailee (other than a carrier transporting Inventory to a purchaser in the
ordinary course of business), processor, or any other third party, such Grantor
shall notify in writing such Person of the Security Interests created hereby,
shall use its reasonable efforts to obtain such Person’s agreement in writing to
hold all such Collateral for the Administrative Agent’s account subject to the
Administrative Agent’s instructions, and shall cause such Person to issue and
deliver to the Administrative Agent warehouse receipts, bills of lading or any
similar documents relating to such Collateral together with an Effective
Endorsement and Assignment; provided that if such Grantor is not able to obtain
such agreement and cause the delivery of such items, the Administrative Agent,
in its sole discretion, may require such Excess Collateral to be moved to
another location specified thereby. Further, each Grantor shall perfect and
protect such Grantor’s ownership interests in all Inventory stored with a
consignee against creditors of the consignee by filing and maintaining financing
statements against the consignee reflecting the consignment arrangement filed in
all appropriate filing offices, providing any written notices required to notify
any prior creditors of the consignee of the consignment arrangement, and taking
such other actions as may be appropriate to perfect and protect such Grantor’s
interests in such Inventory under Section 2-326, Section 9-103, Section 9-324
and Section 9-505 of the UCC or otherwise. All such financing statements filed
pursuant to this Section 4.6(d) shall be assigned, on the face thereof, to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties.
     (e) The Administrative Agent will cause to be established at a banking
institution to be selected by the Administrative Agent a cash collateral account
(the “Collateral Account”), that
     (i) to the extent of all Investment Property or Financial Assets (other
than cash) credited thereto shall be a Securities Account in respect of which
the Administrative Agent shall be the Entitlement Holder,
     (ii) to the extent of any cash credited thereto shall be a Deposit Account
in respect of which the Collateral Agent shall be the depository bank’s
customer, and
     (iii) into which each Grantor agrees to deposit from time to time the cash
proceeds of any of the Collateral (including proceeds of insurance thereon)
required to be delivered to the Administrative Agent pursuant to any of the Loan
Documents, or pursuant hereto, and into which any Grantor may from time to time
deposit any additional amounts that it wishes to provide as additional
collateral security hereunder. The Collateral Account, and any money or other
property from time to time therein, shall constitute part of the Collateral
hereunder and shall not constitute payment of the Obligations until applied as
hereinafter provided.
     Section 4.7. Filing Covenants. Pursuant to Section 9-509 of the UCC and any
other Applicable Law, each Grantor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent reasonably
determines appropriate to perfect the Security Interests of the Administrative
Agent under this Agreement. Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of Collateral that describes such property in any other manner as
the Administrative Agent may determine, in its reasonable discretion, is
necessary, advisable or prudent to ensure the perfection of the Security
Interest in the Collateral granted herein, including, without limitation,
describing such property as “all assets” or “all personal property”. Further, a
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction. Each Grantor hereby authorizes,
ratifies and confirms all financing statements and other filing or recording
documents or instruments, if any, filed by Administrative Agent prior to the
date of this Agreement.

14



--------------------------------------------------------------------------------



 



     Section 4.8. Accounts.
     (a) Other than in the ordinary course of business consistent with its past
practice, no Grantor will (i) grant any extension of the time of payment of any
Account, (ii) compromise or settle any Account for less than the full amount
thereof, (iii) release, wholly or partially, any Account Debtor, (iv) allow any
credit or discount whatsoever on any Account or (v) amend, supplement or modify
any Account in any manner that could adversely affect the value thereof.
     (b) Each Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of any material Account.
     (c) The Administrative Agent shall have the right to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications. At any time and from time to time, upon the
Administrative Agent’s request and at the expense of the relevant Grantor, such
Grantor shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts.
     (d) With respect to each Material Government Contract entered into by any
Grantor after the date hereof, such Grantor shall (i) promptly deliver,
following the date of required notice to the Administrative Agent of such new
Material Government Contract under this Agreement, the Credit Agreement or any
other Loan Document, an Assignment Agreement duly executed by such Grantor party
to such Material Government Contract in compliance with the Assignment of Claims
Act (or analogous state Applicable Law, if applicable), (ii) ensure that all
payments made to such Grantor with respect to such Material Government Contract
are paid directly (through the use of a lock box or otherwise) by such
Governmental Authority to the Collection Account, and (iii) deliver to the
Administrative Agent a control agreement, executed by such Grantor and the
applicable depositary bank and in form and substance satisfactory to the
Administrative Agent, granting the Administrative Agent Control of the
Collection Account.
     (e) Upon the occurrence of a Default, the Administrative Agent may deliver
(i) all Assignment Agreements and (ii) all Notices of Assignment to the
applicable Governmental Authority for each Material Government Contract, and the
Grantors agree to exert their best good faith efforts in having such Notices of
Assignment acknowledged in writing by the appropriate Governmental Authority
promptly after delivery thereof.
     Section 4.9. Intellectual Property.
     (a) Except as could not reasonably be expected to have a Material Adverse
Effect, each Grantor (either itself or through licensees) (i) will continue to
use each registered Trademark (owned by such Grantor) and Trademark for which an
application (owned by such Grantor) is pending, to the extent reasonably
necessary to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) will maintain products and services offered under
such Trademark at a level substantially

15



--------------------------------------------------------------------------------



 



consistent with the quality of such products and services as of the date hereof,
(iii) will not (and not permit any licensee or sublicensee thereof to) do any
act or knowingly omit to do any act whereby such Trademark could reasonably be
expected to become invalidated or impaired in any way, (iv) will not do any act,
or knowingly omit to do any act, whereby any issued Patent owned by such Grantor
would reasonably be expected to become forfeited, abandoned or dedicated to the
public, (v) will not (and will not permit any licensee or sublicensee thereof
to) do any act or knowingly omit to do any act whereby any registered Copyright
owned by such Grantor or Copyright for which an application is pending (owned by
such Grantor) could reasonably be expected to become invalidated or otherwise
impaired and (vi) will not (and will not permit any licensee or sublicensee
thereof to) do any act whereby any material portion of the Copyrights may fall
into the public domain.
     (b) Each Grantor will notify the Administrative Agent and the Lenders
promptly if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property owned by such
Grantor may become forfeited, abandoned or dedicated to the public, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, or the validity of, any material Intellectual Property owned by
such Grantor or such Grantor’s right to register the same or to own and maintain
the same.
     (c) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent within five (5) Business Days after the last
day of the fiscal quarter in which such filing occurs. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may reasonably request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in any material Copyright, Patent or
Trademark and the goodwill and General Intangibles of such Grantor relating
thereto or represented thereby.
     (d) Each Grantor will take all reasonable and necessary steps, at such
Grantor’s sole cost and expense, including, without limitation, in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of the
material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.
     (e) In the event that any material Intellectual Property owned by a Grantor
is infringed, misappropriated or diluted by a third party, the applicable
Grantor shall (i) at such Grantor’s sole cost and expense, take such actions as
such Grantor shall reasonably deem appropriate under the circumstances to
protect such Intellectual Property and (ii) if such Intellectual Property is of
material economic value, promptly notify the Administrative Agent after it
learns of such infringement, misappropriation or dilution.
     Section 4.10. Investment Property; Partnership/LLC Interests.
     (a) Without the prior written consent of the Administrative Agent, no
Grantor will (i) vote to enable, or take any other action to permit, any Issuer
to issue any Investment Property or Partnership/LLC Interests, except for such
additional Investment Property or Partnership/LLC Interests that will be subject
to the Security Interest granted herein in favor of the Administrative Agent, or
(ii) enter into any

16



--------------------------------------------------------------------------------



 



agreement or undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any Investment Property or
Partnership/LLC Interests or Proceeds thereof. The Grantors will defend the
right, title and interest of the Administrative Agent in and to any Investment
Property and Partnership/LLC Interests against the claims and demands of all
Persons whomsoever.
     (b) If any Grantor shall become entitled to receive or shall receive
(i) any Certificated Securities (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the
ownership interests of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any Investment Property, or otherwise in
respect thereof, or (ii) any sums paid upon or in respect of any Investment
Property upon the liquidation or dissolution of any Issuer, such Grantor shall
accept the same as the agent of the Administrative Agent and the other Secured
Parties, hold the same in trust for the Administrative Agent and the other
Secured Parties, segregated from other funds of such Grantor, and promptly
deliver the same to the Administrative Agent in accordance with the terms
hereof.
     Section 4.11. Equipment. Each Grantor will maintain each item of Equipment
in good working order and condition (reasonable wear and tear and obsolescence
excepted), and in accordance with any manufacturer’s manual, and will as quickly
as practicable provide all maintenance, service and repairs necessary for such
purpose and will promptly furnish to the Administrative Agent a statement
respecting any material loss or damage to any of the Equipment.
     Section 4.12. Vehicles. Upon the request of the Administrative Agent upon
the occurrence and during the continuance of an Event of Default, all
applications for certificates of title or ownership indicating the
Administrative Agent’s first priority Lien on the Vehicle covered by such
certificate, and any other necessary documentation, shall be filed in each
office in each jurisdiction which the Administrative Agent shall deem reasonably
advisable to perfect its Liens on the Vehicles. Prior thereto, each certificate
of title or ownership relating to each Vehicle shall be maintained by the
applicable Grantor in accordance with Applicable Law to reflect the ownership
interest of such Grantor.
     Section 4.13. Further Assurances. Upon the request of the Administrative
Agent and at the sole expense of the Grantors, each Grantor will promptly and
duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as the Administrative Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including,
without limitation, (i) the assignment of any Material Contract, (ii) with
respect to Government Contracts, assignment agreements and notices of
assignment, in form and substance satisfactory to the Administrative Agent, duly
executed by any Grantor party to such Government Contract in compliance with the
Assignment of Claims Act (or analogous state Applicable Law), (iii) with respect
to Material Government Contracts, Assignment Agreements and Notices of
Assignment, in form and substance the same as that set forth on Exhibit A-1 and
Exhibit A-2, respectively, duly executed by any Grantors party to such Material
Government Contract in compliance with the Assignment of Claims Act (or
analogous state Applicable Law) and acknowledged in writing by the appropriate
Governmental Authority, and (iv) all applications, certificates, instruments,
registration statements, and all other documents and papers the Administrative
Agent may reasonably request and as may be required by law in connection with
the obtaining of any consent, approval, registration, qualification, or
authorization of any Person deemed necessary or appropriate for the effective
exercise of any rights under this Agreement.

17



--------------------------------------------------------------------------------



 



ARTICLE V
REMEDIAL PROVISIONS
     Section 5.1. General Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC or any other Applicable Law. Without limiting the generality of the
foregoing, the Administrative Agent, without demand for performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give an option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any other Secured Party or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk. The Administrative
Agent may disclaim any warranties of title, possession and quiet enjoyment. The
Administrative Agent or any other Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption held by any Grantor, which right
or equity is hereby waived and released. Each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. To the
extent permitted by Applicable Law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder except to the
extent any such claims, damages, or demands result solely from the gross
negligence or willful misconduct of the Administrative Agent or any other
Secured Party, in each case against whom such claim is asserted. If any notice
of a proposed sale or other disposition of Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least ten
(10) days before such sale or other disposition.
     Section 5.2. Specific Remedies.
     (a) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Accounts, under the Administrative Agent’s direction and control;
provided that, the Administrative Agent may curtail or terminate such authority
at any time after the occurrence and during the continuance of an Event of
Default.
     (b) Upon the occurrence and during the continuance of an Event of Default:
     (i) the Administrative Agent may communicate with Account Debtors of any
Account subject to a Security Interest and upon the request of the
Administrative Agent, each Grantor shall notify (such notice to be in form and
substance reasonably satisfactory to the Administrative Agent) its Account
Debtors and parties to the Material Contracts subject to a Security Interest
that such Accounts and the Material Contracts have been assigned to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties;
     (ii) each Grantor shall forward to the Administrative Agent, on the last
Business Day of each week, deposit slips related to all cash, money, checks or
any other similar items of payment received by the Grantor during such week,
and, if requested by the Administrative Agent, copies of such checks or any
other similar items of payment, together with a statement showing the
application of all payments on the Collateral during such week and a collection
report with regard thereto, in form and substance reasonably satisfactory to the
Administrative Agent;

18



--------------------------------------------------------------------------------



 



     (iii) whenever any Grantor shall receive any cash, money, checks or any
other similar items of payment relating to any Collateral (including any
Proceeds of any Collateral), such Grantor agrees that it will, within one
(1) Business Day of such receipt, deposit all such items of payment into the
Collateral Account or in a Deposit Account at Controlled Depositary, and until
such Grantor shall deposit such cash, money, checks or any other similar items
of payment in the Collateral Account or in a Deposit Account at a Controlled
Depositary, such Grantor shall hold such cash, money, checks or any other
similar items of payment in trust for the Administrative Agent and the other
Secured Parties and as property of the Administrative Agent and the other
Secured Parties, separate from the other funds of such Grantor, and the
Administrative Agent shall have the right to transfer or direct the transfer of
the balance of each Deposit Account to the Collateral Account. All such
Collateral and Proceeds of Collateral received by the Administrative Agent
hereunder shall be held by the Administrative Agent in the Collateral Account as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 5.4;
     (iv) the Administrative Agent shall have the right to receive any and all
cash dividends, payments or distributions made in respect of any Investment
Property or Partnership/LLC Interests or other Proceeds paid in respect of any
Investment Property or Partnership/LLC Interests, and any or all of any
Investment Property or Partnership/LLC Interests shall be registered in the name
of the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (A) all voting, corporate and other rights
pertaining to such Investment Property or Partnership/LLC Interests at any
meeting of shareholders, partners or members of the relevant Issuers and (B) any
and all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Investment Property or Partnership/LLC
Interests as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property or Partnership/LLC Interests upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate,
partnership or company structure of any Issuer or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property or Partnership/LLC Interests, and in connection
therewith, the right to deposit and deliver any and all of the Investment
Property or Partnership/LLC Interests with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Administrative Agent may determine), all without liability except to account
for property actually received by it; but the Administrative Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and the
Administrative Agent and the other Secured Parties shall not be responsible for
any failure to do so or delay in so doing. In furtherance thereof, each Grantor
hereby authorizes and instructs each Issuer with respect to any Collateral
consisting of Investment Property and Partnership/LLC Interests to (i) comply
with any instruction received by it from the Administrative Agent in writing
that (A) states that an Event of Default has occurred and is continuing and
(B) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Issuer shall be fully protected in so complying, and (ii) except as
otherwise expressly permitted hereby, pay any dividends, distributions or other
payments with respect to any Investment Property or Partnership/LLC Interests
directly to the Administrative Agent; and

19



--------------------------------------------------------------------------------



 



     (v) the Administrative Agent shall be entitled to (but shall not be
required to): (A) proceed to perform any and all obligations of the applicable
Grantor under any Material Contract and exercise all rights of such Grantor
thereunder as fully as such Grantor itself could, (B) do all other acts which
the Administrative Agent may deem necessary or proper to protect its Security
Interest granted hereunder; provided that such acts are not inconsistent with or
in violation of the terms of any of the Credit Agreement or of the other Loan
Documents or Applicable Law, and (C) sell, assign or otherwise transfer any
Material Contract in accordance with the Credit Agreement, the other Loan
Documents and Applicable Law, subject, however, to the prior approval of each
other party to such Material Contract, to the extent required under the Material
Contract; and
     (c) Unless an Event of Default shall have occurred and be continuing and
the Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.2(b), each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Investment Property and
Partnership/LLC Interests, in each case paid in the normal course of business of
the relevant Issuer and consistent with past practice, to the extent permitted
in the Credit Agreement, and to exercise all voting and other corporate, company
and partnership rights with respect to any Investment Property and
Partnership/LLC Interests; provided that, no vote shall be cast or other
corporate, company and partnership right exercised or other action taken which,
in the Administrative Agent’s reasonable judgment, would impair the Collateral
or which would result in a Default under any provision of the Credit Agreement,
this Agreement, any other Loan Document or any Secured Hedging Agreement.
     Section 5.3. Registration Rights.
     (a) If, after the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall determine that in order to exercise its
right to sell any or all of the Collateral it is necessary or advisable to have
such Collateral registered under the provisions of the Securities Act (any such
Collateral, the “Restricted Securities Collateral”), the relevant Grantor will
cause each applicable Subsidiary Issuer (and the officers and directors
thereof), and will use its best efforts to cause each other applicable Issuer,
to (i) execute and deliver all such instruments and documents, and do or cause
to be done all such other acts as may be, in the reasonable opinion of the
Administrative Agent, necessary or advisable to register such Restricted
Securities Collateral, or that portion thereof to be sold, under the provisions
of the Securities Act, (ii) use its best efforts to cause the registration
statement relating thereto to become effective and to remain effective for a
period of one year from the date of the first public offering of such Restricted
Securities Collateral, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause each applicable Subsidiary Issuer (and the officers and directors
thereof), and will use its best efforts to cause each other applicable Issuer,
to comply with the provisions of the securities or “Blue Sky” laws of any and
all jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11
(a) of the Securities Act.
     (b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Restricted Securities Collateral, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers which will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a

20



--------------------------------------------------------------------------------



 



commercially reasonable manner. The Administrative Agent shall be under no
obligation to delay a sale of any of the Restricted Securities Collateral for
the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
     (c) Each Grantor agrees to use its best efforts to do or cause to be done
all such other acts as may be necessary to make such sale or sales of all or any
portion of the Restricted Securities Collateral valid and binding and in
compliance with any and all other Applicable Laws. Each Grantor further agrees
that a breach of any of the covenants contained in this Section 5.3 will cause
irreparable injury to the Administrative Agent and the other Secured Parties,
that the Administrative Agent and the other Secured Parties have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 5.3 shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default exists under the Credit Agreement.
     Section 5.4. Application of Proceeds. At such intervals as may be agreed
upon by the Borrower and the Administrative Agent, or, if an Event of Default
shall have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of the Collateral
or any Proceeds of the Collateral as provided in Section 7.02(b) of the Credit
Agreement.
     Section 5.5. Waiver, Deficiency. Except to the extent prohibited under
Applicable Law (including Section 9-602 of the UCC), each Grantor waives and
agrees not to assert any rights or privileges which it may acquire under
Sections 9-210, 9-607, 9-608, 9-610, 9-615, 9-620, 9-621, 9-623, 9-624, 9-625 or
9-627 of the UCC. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay the Obligations and the reasonable fees and disbursements of any attorneys
retained by the Administrative Agent or any other Secured Party to collect such
deficiency.
ARTICLE VI
THE ADMINISTRATIVE AGENT
     Section 6.1. Administrative Agent’s Appointment as Attorney-In-Fact.
     (a) Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following upon the occurrence and continuation of an
Event of Default:
     (i) in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account or Material
Contract subject to a Security Interest or with respect to any other Collateral
and file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any and all such moneys due under any Account or Material
Contract subject to a Security Interest or with respect to any other Collateral
whenever payable;

21



--------------------------------------------------------------------------------



 



     (ii) in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
other Secured Parties’ security interest in such Intellectual Property and the
goodwill and General Intangibles of such Grantor relating thereto or represented
thereby;
     (iii) pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
     (iv) execute, in connection with any sale provided for in this Agreement,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
     (v) (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (B) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (C) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; and (H) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary or desirable to
protect, preserve or realize upon the Collateral and the Administrative Agent’s
and the other Secured Parties’ Security Interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.
     (b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement in accordance with the provisions of
Section 6.1(a).
     (c) The expenses of the Administrative Agent incurred in connection with
actions taken pursuant to the terms of this Agreement, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

22



--------------------------------------------------------------------------------



 



     (d) Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof in accordance with Section 6.1(a). All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable until this Agreement is terminated and the
Security Interests created hereby are released.
     Section 6.2. Duty of Administrative Agent. The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent nor any
other Secured Party or any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the other Secured Parties hereunder are solely to protect the Administrative
Agent’s and the other Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Administrative Agent or any other Secured Party to
exercise any such powers. The Administrative Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.
     Section 6.3. Authority of Administrative Agent. Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement to make any
inquiry respecting such authority.
ARTICLE VII
MISCELLANEOUS
     Section 7.1. Amendments and Waivers. The terms and provisions of this
Agreement may be waived, amended, supplemented or otherwise modified only by an
instrument in writing duly executed by each Grantor and the Administrative Agent
(with the consent of Lenders, to the extent required by Section 9.02 of the
Credit Agreement). Any such amendment or waiver shall be binding upon the
Secured Parties and the Grantors.
     Section 7.2. Notices. All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be given to the addresses
and otherwise made in accordance with Section 9.01 of the Credit Agreement and
shall be deemed to have been given at the times specified in said Section 9.01;
provided that notices and communications to the Grantors shall be directed to
the Grantors, at the address of the Borrower set forth in Section 9.01 of the
Credit Agreement.

23



--------------------------------------------------------------------------------



 



     Section 7.3. No Waiver by Course of Conduct, Cumulative Remedies. Neither
the Administrative Agent nor any other Secured Party shall by any act (except by
a written instrument pursuant to Section 7.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default. No failure to exercise, nor any delay in exercising
on the part of the Administrative Agent or any other Secured Party, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any other Secured Party of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Administrative Agent or such other Secured
Party would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.
     Section 7.4. Enforcement Expenses, Indemnification.
     (a) Each Grantor agrees to pay or reimburse each Secured Party and the
Administrative Agent for all its reasonable costs and expenses incurred in
connection with enforcing or preserving any rights under this Agreement, the
other Loan Documents and the Secured Hedging Agreements to which such Grantor is
a party (including, without limitation, in connection with any workout,
restructuring, bankruptcy or other similar proceeding and the reasonable fees
and disbursements of counsel to each Secured Party and of counsel to the
Administrative Agent).
     (b) Each Grantor agrees to pay, and to save the Administrative Agent and
the other Secured Parties harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all stamp, excise, sales or
other taxes (in each case, subject to Section 2.16 of the Credit Agreement)
which may be payable or determined to be payable with respect to any of the
Collateral or in connection with any of the transactions contemplated by this
Agreement.
     (c) Each Grantor agrees to pay, and to save the Administrative Agent and
the other Secured Parties harmless from any and all liabilities, obligations,
losses, damages, penalties, costs and expenses in connection with actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent any Grantor would be required to
do so pursuant to Section 9.03 of the Credit Agreement.
     (d) The agreements in this Section 7.4 shall survive termination of the
Commitments, repayment of the Obligations, termination of the Letters of Credit
and repayment of the LC Disbursements, and all other amounts payable under the
Credit Agreement, the other Loan Documents and the Secured Hedging Agreements.
     Section 7.5. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

24



--------------------------------------------------------------------------------



 



     Section 7.6. Successors and Assigns. This Agreement shall be binding upon
the successors and assigns of each Grantor and shall inure to the benefit of
each Grantor (and shall bind all Persons who become bound as a Grantor to this
Collateral Agreement), the Administrative Agent and the other Secured Parties
and their successors and assigns; provided that no Grantor may assign, transfer
or delegate any of its rights or obligations under this Agreement without the
prior written consent of the Administrative Agent (given in accordance with
Section 7.1).
     Section 7.7. Set-Off. Each Grantor hereby irrevocably authorizes the
Administrative Agent and each other Secured Party at any time and from time to
time pursuant to Section 9.08 of the Credit Agreement, without notice to such
Grantor or any other Grantor, any such notice being expressly waived by each
Grantor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such other Secured Party to or for the
credit or the account of such Grantor, or any part thereof in such amounts as
the Administrative Agent or such other Secured Party may elect, against and on
account of the obligations and liabilities of such Grantor to the Administrative
Agent or such other Secured Party hereunder and claims of every nature and
description of the Administrative Agent or such other Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document, any Secured Hedging Agreement or otherwise, as the
Administrative Agent or such other Secured Party may elect, whether or not the
Administrative Agent or any other Secured Party has made any demand for payment
and although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each other Secured Party shall notify
such Grantor promptly of any such set-off and the application made by the
Administrative Agent or such other Secured Party of the proceeds thereof;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent and each
other Secured Party under this Section 7.7 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the
Administrative Agent or such other Secured Party may have.
     Section 7.8. Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy or by electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
     Section 7.9. Severability. Any provision of this Agreement or any other
Loan Agreement which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective only to the extent of such prohibition
or unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
     Section 7.10. Section Heading. The Section headings used in this Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.
     Section 7.11. Integration. This Agreement, the other Loan Documents and the
Secured Hedging Agreements represent the agreement of the Grantors, the
Administrative Agent and the other Secured Parties with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any other Secured
Party relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents or Secured Hedging Agreements.

25



--------------------------------------------------------------------------------



 



     Section 7.12. Governing Law. This Agreement shall be governed by, construed
and enforced in accordance with the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York), without regard to the conflicts of law provisions of such state.
     Section 7.13. Consent to Jurisdiction and Venue.
     (a) Each Grantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement
against any Grantor or its properties in the courts of any jurisdiction.
     (b) Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(a) of this Section. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by applicable law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 7.02. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by applicable law.
     Section 7.14. Acknowledgements.
     (a) Each Grantor hereby acknowledges that: (i) it has been advised by
counsel in the negotiation, execution and delivery of this Agreement and the
other Loan Documents and Secured Hedging Agreements to which it is a party,
(ii) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement, any of the other Loan Documents or any of the
Secured Hedging Agreements, and the relationship among the Grantors, on the one
hand, and the Administrative Agent and the other Secured Parties, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor,
and (iii) no joint venture is created hereby or by the other Loan Documents or
Secured Hedging Agreements or otherwise exists by virtue of the transactions
contemplated hereby or thereby among the Secured Parties or among the Grantors
and the Secured Parties.
     (b) Each Issuer party to this Agreement acknowledges receipt of a copy of
this Agreement and agrees to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it. Each Issuer agrees to
provide such notices to the Administrative Agent as may be necessary to give
full effect to the provisions of this Agreement.

26



--------------------------------------------------------------------------------



 



     Section 7.15. Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 5.09 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a Joinder Agreement.
     Section 7.16. Releases.
     (a) At such time as the Obligations (excluding Obligations not yet due and
payable under the Secured Hedging Agreements that have not been terminated)
shall have been paid in full, the Commitments shall have been terminated and all
Letters of Credit shall have been terminated, the Collateral shall be released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to such Grantor any Collateral held by the Administrative Agent hereunder, and
execute and deliver to such Grantor such documents as such Grantor shall
reasonably request to evidence such termination.
     (b) If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Grantor,
shall execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral. In the event that all the capital stock of any Grantor shall be
sold, transferred or otherwise disposed of in its entirety in a transaction
permitted by the Credit Agreement, then, at the request of the Borrower and at
the expense of the Grantors, such Grantor shall be released from its obligations
hereunder; provided that the Borrower shall have delivered to the Administrative
Agent, at least ten (10) Business Days prior to the date of the proposed
release, a written request for release identifying the relevant Grantor and the
terms of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Borrower stating that such transaction is in compliance with the Credit
Agreement, the other Loan Documents and the Secured Hedging Agreements.
[Signature Pages to Follow]

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Collateral
Agreement to be executed under seal by their duly authorized officers, all as of
the day and year first written above.

            THE GEO GROUP, INC., as a Grantor
      By:           Name:           Title:        

            CORRECTIONAL SERVICES CORPORATION, as a Grantor and
as an Issuer
      By:           Name:           Title:        

            GEO ACQUISITION II, INC., as a Grantor and as an
Issuer
      By:           Name:           Title:        

            GEO CARE, INC., as a Grantor and an Issuer
      By:           Name:           Title:        

            GEO DESIGN SERVICES, INC., as an Issuer
      By:           Name:           Title:        

            WCC DEVELOPMENT, INC., as an Issuer
      By:           Name:           Title:        

Collateral Agreement

                                 

28



--------------------------------------------------------------------------------



 



         

            WCC FINANCIAL, INC., as an Issuer
      By:           Name:           Title:        

            GEO INTERNATIONAL HOLDINGS, INC, as an Issuer
      By:           Name:           Title:        

            GEO RE HOLDINGS LLC, as a Grantor and an Issuer
      By:           Name:           Title:        

            GEO HOLDINGS I, INC., as a Grantor and an Issuer
      By:           Name:           Title:        

            PREMIER CUSTODIAL DEVELOPMENT LTD., as an Issuer
      By:           Name:           Title:        

            WACKENHUT CORRECTIONS PUERTO RICO,

INC., as an Issuer
      By:           Name:           Title:        

Collateral Agreement

            WCC/FL/01, INC., as an Issuer
      By:           Name:           Title:        

            WCC/FL/02, INC., as an Issuer
      By:           Name:           Title:        

            GEO ACQUISITION III, INC., as a Grantor and an Issuer
      By:           Name:           Title:        

            GEO TRANSPORT, INC., as a Grantor and an Issuer
      By:           Name:           Title:        

            JUST CARE, INC., as a Grantor and an Issuer
      By:           Name:           Title:        

            CPT OPERATING PARTNERSHIP L.P. , as a Grantor and an
Issuer
      By:           Name:           Title:        

Collateral Agreement

         

29



--------------------------------------------------------------------------------



 



                                   

            CPT LIMITED PARTNER, LLC, as a Grantor and an Issuer
      By:           Name:           Title:        

            CORRECTIONAL PROPERTIES PRISON FINANCE LLC, as a
Grantor and an Issuer
      By:           Name:           Title:        

            PUBLIC PROPERTIES DEVELOPMENT AND LEASING LLC, as a
Grantor and an Issuer
      By:           Name:           Title:        

Collateral Agreement

         

30



--------------------------------------------------------------------------------



 



            BNP PARIBAS,

as Administrative Agent,
      By:           Name:           Title:        

                  By:           Name:           Title:        

lateral Agreement

31



--------------------------------------------------------------------------------



 



EXHIBIT C
to
Credit Agreement
dated as of August 4, 2010
by and among
The GEO Group, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
BNP Paribas,
as Administrative Agent
FORM OF GUARANTY AGREEMENT

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
GUARANTY AGREEMENT
          GUARANTY AGREEMENT (as amended, restated, supplemented or otherwise
modified, this “Guaranty”), dated as of August 4, 2010, is made by THE GEO
GROUP, INC., a Florida corporation (the “Borrower”), certain subsidiaries of the
Borrower identified under the caption “SUBSIDIARY GUARANTORS” on the signature
pages hereto (collectively, the “Guarantors” and, together with the Borrower,
the “Obligors”), in favor of BNP PARIBAS, as Administrative Agent (the
“Administrative Agent”), for the ratable benefit of itself and the other Secured
Parties.
STATEMENT OF PURPOSE
          Pursuant to the terms of the Credit Agreement of even date herewith
(as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among the Borrower, the financial institutions (the
“Lenders”) from time to time parties thereto and the Administrative Agent, the
Lenders have agreed to make extensions of credit to the Borrower upon the terms
and subject to the conditions set forth therein. In addition, the Borrower and
the Restricted Subsidiaries may from time to time be obligated to the Hedge
Counterparties in respect of one or more Hedging Agreements (such Hedging
Agreements being referred to herein as “Secured Hedging Agreements”).
          The Obligors, though separate legal entities, comprise one integrated
financial enterprise, and all extensions of credit to the Obligors under the
Credit Agreement and all Secured Hedging Agreements will inure, directly or
indirectly, to the benefit of each of the Obligors.
          It is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Obligors shall have executed and delivered this Guaranty to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties.
          For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit thereunder and
to induce the Hedge Counterparties to enter into the Secured Hedging Agreements,
the Obligors have agreed to guarantee the Obligations.
          Accordingly, the parties hereto agree as follows:
     SECTION 1. Definitions.
     (a) The following terms when used in this Guaranty shall have the meanings
assigned to them below:
          “Additional Obligor” means each Domestic Subsidiary of the Borrower
which hereafter becomes a Guarantor and an Obligor pursuant to Section 28 hereof
and Section 5.09 of the Credit Agreement.
          “Applicable Insolvency Laws” means all Applicable Laws governing
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 547, 548 and 550 and
other “avoidance” provisions of Title 11 of the United States Code).

 



--------------------------------------------------------------------------------



 



          “Applicable Laws” means all applicable provisions of constitutions,
laws, statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
          “Collateral” means the collateral security for the Obligations pledged
or granted pursuant to the Security Documents.
          “Guaranteed Obligations” has the meaning set forth in Section 2(a)
hereof.
     (b) Capitalized terms used and not otherwise defined in this Guaranty
including the preambles and Statements of Purpose hereof shall have the meanings
ascribed to them in the Credit Agreement. In the event of a conflict between
capitalized terms defined herein and in the Credit Agreement, the Credit
Agreement shall control.
     (c) The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Guaranty shall refer to this Guaranty as a
whole and not to any particular provision of this Guaranty, and Section
references are to this Guaranty unless otherwise specified. The meanings given
to terms defined herein shall be equally applicable to both the singular and
plural forms of such terms. Where the context requires, terms relating to the
Collateral or any part thereof, when used in relation to a Obligor, shall refer
to such Obligor’s Collateral or the relevant part thereof.
     SECTION 2. Guaranty of Obligations of Obligors.
     (a) Nature of Guaranty. Each Obligor hereby, jointly and severally with the
other Obligors, unconditionally guarantees to the Administrative Agent for the
ratable benefit of itself and the other Secured Parties, and their respective
permitted successors, endorsees, transferees and assigns, the prompt payment and
performance of all Obligations of the Obligors, whether primary or secondary
(whether by way of endorsement or otherwise), whether now existing or hereafter
arising, whether or not from time to time reduced or extinguished (except by
payment thereof) or hereafter increased or incurred, whether enforceable or
unenforceable as against any of the Obligors, whether or not discharged, stayed
or otherwise affected by any Applicable Insolvency Law or proceeding thereunder,
whether created directly with the Administrative Agent or any other Secured
Party or acquired by the Administrative Agent or any other Secured Party through
assignment or endorsement, whether matured or unmatured, whether joint or
several, as and when the same become due and payable (whether at maturity or
earlier, by reason of acceleration, mandatory repayment or otherwise), in
accordance with the terms of any such instruments evidencing any such
obligations, including all renewals, extensions or modifications thereof (all
Obligations of the Obligors, including all of the foregoing, being hereinafter
collectively referred to as the “Guaranteed Obligations”).
     (b) General Limitation on Guaranteed Obligations. In any action or
proceeding involving any state corporate law, or any state or Federal
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Obligor under Section 2(a) would
otherwise, taking into account the provisions of Section 2(c), be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under
Section 2(a), then, notwithstanding any other provision hereof to the contrary,
the amount of such liability shall, without any further action by such Obligor,
any Secured Party or any other Person, be automatically limited and reduced to
the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

2



--------------------------------------------------------------------------------



 



     (c) Rights of Contribution. The Obligors hereby agree, as between
themselves, that if any Guarantor shall become an Excess Funding Guarantor (as
defined below) by reason of the payment by such Guarantor of any Guaranteed
Obligations, then each other Guarantor shall, on demand of such Excess Funding
Guarantor (but subject to the next sentence), pay to such Excess Funding
Guarantor an amount equal to such Guarantor’s Pro Rata Share (as defined below
and determined, for this purpose, without reference to the properties, debts and
liabilities of such Excess Funding Guarantor) of the Excess Payment (as defined
below) in respect of such Guaranteed Obligations. The payment obligation of a
Guarantor to any Excess Funding Guarantor under this Section 2(c) shall be
subordinate and subject in right of payment to the prior payment in full of the
obligations of such Guarantor under the other provisions of this Section 2 and
such Excess Funding Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations.
     For purposes of this Section 2(c), (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) “Excess
Payment” means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) “Pro Rata Share” means, for any Guarantor, the ratio
(expressed as a percentage) of (x) the amount by which the aggregate fair
saleable value of all properties of such Guarantor (excluding any shares of
stock or other equity interest of any other Guarantor) exceeds the amount of all
the debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder and any obligations of any other Guarantor that have been
Guaranteed by such Guarantor) to (y) the amount by which the aggregate fair
saleable value of all properties of the Obligors exceeds the amount of all the
debts and liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of the Obligors
hereunder and under the other Loan Documents and Secured Hedging Agreements) of
all of the Guarantors, determined (A) with respect to any Guarantor that is a
party hereto on the Effective Date, as of the Effective Date, and (B) with
respect to any other Guarantor, as of the date such Guarantor becomes a
Guarantor hereunder.
     (d) Indemnity by Obligors. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 2(e)), each Obligor agrees that (i) in the event a payment shall be made
by any Guarantor under this Agreement to satisfy in whole or in part the
Guaranteed Obligation of any Obligor, such Obligor shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the Person to whom such payment shall have been made
to the extent of such payment and (ii) in the event any assets of any Guarantor
shall be sold pursuant to this Agreement or any other Security Document to
satisfy in whole or in part the Guaranteed Obligations of any Obligor, such
Obligor shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.
     (e) Subrogation. The Guarantors hereby jointly and severally agree that
until the payment and performance, in full, of the Guaranteed Obligations, the
termination of the Commitments, the Letters of Credit and the Secured Hedging
Agreements they shall not exercise any right or remedy arising by reason of any
performance by them of their guarantee in Section 2(a), whether by subrogation
or otherwise, against any Obligor or any other guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
     SECTION 3. Taxes.
     (a) Each Obligor agrees to pay, and to save the Administrative Agent and
the other Secured Parties harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all stamp, excise, sales or
other taxes which may be payable or determined to be payable with respect to any
of the Collateral or in connection with any of the transactions contemplated by
this Guaranty.

3



--------------------------------------------------------------------------------



 



     (b) Each Obligor agrees to pay, and to save the Administrative Agent and
the other Secured Parties harmless from any and all liabilities, obligations,
losses, damages, penalties, costs and expenses in connection with actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Guaranty to the extent the Borrower would be required to
do so pursuant to Section 9.03 of the Credit Agreement.
     (c) The agreements in this Section 3 shall survive the termination of the
Commitments, the Letters of Credit and the Secured Hedging Agreements and the
repayment of the Guaranteed Obligations and all other amounts payable under the
Credit Agreement and the other Loan Documents.
     SECTION 4. Nature of Guaranty.
     (a) Each Obligor agrees that this Guaranty is a continuing, unconditional
guaranty of payment and performance and not of collection, and that its
obligations under this Guaranty shall be primary, absolute and unconditional,
irrespective of, and unaffected by:
     (i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, the Credit Agreement, any other Loan Document or any
Secured Hedging Agreement or any other agreement, document or instrument to
which the Borrower or any Subsidiary thereof is or may become a party;
     (ii) the absence of any action to enforce this Guaranty, the Credit
Agreement, any other Loan Document or any Secured Hedging Agreement or the
waiver or consent by the Administrative Agent or any other Secured Party with
respect to any of the provisions of this Guaranty, the Credit Agreement, any
other Loan Document or any Secured Hedging Agreement;
     (iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Guaranteed Obligations or any
action, or the absence of any action, by the Administrative Agent or any other
Secured Party in respect of such security or guaranty (including, without
limitation, the release of any such security or guaranty); or
     (iv) any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor; it being
agreed by each Obligor that, subject to the first sentence in Section 2(b)
hereof, its obligations under this Guaranty shall not be discharged until the
final indefeasible payment and performance, in full, of the Guaranteed
Obligations, the termination of the Commitments, the Letters of Credit and the
Secured Hedging Agreements and the payment in full of all LC Disbursements.
     (b) Each Obligor represents, warrants and agrees that its obligations under
this Guaranty are not and shall not be subject to any counterclaims, offsets or
defenses of any kind against the Administrative Agent, the other Secured
Parties, the Borrower or the other Obligors whether now existing or which may
arise in the future.
     (c) Each Obligor hereby agrees and acknowledges that the Guaranteed
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon this Guaranty, and all dealings between the Borrower and any of the other
Obligors, on the one hand, and the Administrative Agent and the other Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon this Guaranty.

4



--------------------------------------------------------------------------------



 



     SECTION 5. Waivers. To the extent permitted by law, each Obligor expressly
waives all of the following rights and defenses (and agrees not to take
advantage of or assert any such right or defense):
     (a) any rights it may now or in the future have under any statute, or at
law or in equity, or otherwise, to compel the Administrative Agent or any other
Secured Party to proceed in respect of the Guaranteed Obligations against the
Borrower, any other Obligor or any other party or against any security for or
other guaranty of the payment and performance of the Guaranteed Obligations
before proceeding against, or as a condition to proceeding against, such
Obligor;
     (b) any defense based upon the failure of the Administrative Agent or any
other Secured Party to commence an action in respect of the Guaranteed
Obligations against the Borrower, such Obligor, any other guarantor or any other
party or any security for the payment and performance of the Guaranteed
Obligations;
     (c) any right to insist upon, plead or in any manner whatever claim or take
the benefit or advantage of, any appraisal, valuation, stay, extension,
marshalling of assets or redemption laws, or exemption, whether now or at any
time hereafter in force, which may delay, prevent or otherwise affect the
performance by such Obligor of its obligations under, or the enforcement by the
Administrative Agent or the other Secured Parties of, this Guaranty;
     (d) any right of diligence, presentment, demand, protest and notice (except
as specifically required herein) of whatever kind or nature with respect to any
of the Guaranteed Obligations and waives, to the extent permitted by Applicable
Laws, the benefit of all provisions of law which are or might be in conflict
with the terms of this Guaranty; and
     (e) any and all right to notice of the creation, renewal, extension, or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by the Administrative Agent or any other Secured Party upon, or acceptance of,
this Guaranty.
Each Obligor agrees that any notice or directive given at any time to the
Administrative Agent or any other Secured Party which is inconsistent with any
of the foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such other Secured Party, and, in addition, may not be
pleaded or introduced as evidence in any litigation relating to this Guaranty
for the reason that such pleading or introduction would be at variance with the
written terms of this Guaranty, unless the Administrative Agent and the Required
Lenders have specifically agreed otherwise in writing. The foregoing waivers are
of the essence of the transaction contemplated by the Credit Agreement, the
other Loan Documents and the Secured Hedging Agreements and, but for this
Guaranty and such waivers, the Administrative Agent and the other Secured
Parties would decline to enter into the Credit Agreement, the other Loan
Documents and the Secured Hedging Agreements.
     SECTION 6. Modification of Loan Documents etc. Neither the Administrative
Agent nor any other Secured Party shall incur any liability to any Obligor as a
result of any of the following, and none of the following shall impair or
release this Guaranty or any of the obligations of any Obligor under this
Guaranty:
     (a) any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Guaranteed Obligations;
     (b) any action under or in respect of the Credit Agreement, the other Loan
Documents or any Secured Hedging Agreement in the exercise of any remedy, power
or privilege contained therein or available to any of them at law, in equity or
otherwise, or waiver or refrain from exercising any such remedies, powers or
privileges;

5



--------------------------------------------------------------------------------



 



     (c) any amendment or modification, in any manner whatsoever, of the Credit
Agreement, the other Loan Documents or any Secured Hedging Agreement;
     (d) any extension or waiver of the time for performance by the Borrower,
any other Obligor or any other Person of, or compliance with, any term, covenant
or agreement on its part to be performed or observed under the Credit Agreement,
any other Loan Document or any Secured Hedging Agreement, or waiver of such
performance or compliance or consent to a failure of, or departure from, such
performance or compliance;
     (e) any taking and holding security or collateral for the payment of the
Guaranteed Obligations or any sale, exchange, release, disposal of, or other
dealing with, any property pledged, mortgaged or conveyed, or in which the
Administrative Agent or any other Secured Party has been granted a Lien, to
secure any Indebtedness of the Borrower, any other Obligor or any other Person
to the Administrative Agent or the other Secured Parties;
     (f) any release of anyone who may be liable in any manner for the payment
of any amounts owed by the Borrower, any other Obligor or any other Person to
the Administrative Agent or any other Secured Party;
     (g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of the
Borrower, any other Obligor or any other Person are subordinated to the claims
of the Administrative Agent or any other Secured Party; or
     (h) any application of any sums by whomever paid or however realized to any
amounts owing by the Borrower, any other Obligor or any other Person to the
Administrative Agent or any other Secured Party on account of the Guaranteed
Obligations in such manner as the Administrative Agent or any other Secured
Party shall determine in its reasonable discretion.
     SECTION 7. Demand by the Administrative Agent. In addition to the terms set
forth in Section 2, and in no manner imposing any limitation on such terms, if
all or any portion of the then outstanding Guaranteed Obligations are declared
to be immediately due and payable, then the Obligors shall, upon demand in
writing therefor by the Administrative Agent to the Obligors, pay all or such
portion of the outstanding Guaranteed Obligations then declared due and payable.
Notwithstanding the foregoing, each Obligor agrees that, in the event of the
dissolution or insolvency of the Borrower or any other Obligor, or the inability
or failure of the Borrower or any other Obligor to pay debts as they become due,
or an assignment by the Borrower or any other Obligor for the benefit of
creditors, or the commencement of any case or proceeding in respect of the
Borrower or any other Obligor under bankruptcy, insolvency or similar laws, and
if such event shall occur at a time when any of the Guaranteed Obligations may
not then be due and payable, each Obligor will pay to the Administrative Agent,
for the ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns, forthwith the full amount which would be
payable hereunder by each Obligor if all such Guaranteed Obligations were then
due and payable.
     SECTION 8. Remedies. Upon the occurrence and during the continuance of any
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, enforce against the Obligors their respective obligations and liabilities
hereunder and exercise such other rights and remedies as may be available to the
Administrative Agent hereunder, under the Loan Documents or otherwise.

6



--------------------------------------------------------------------------------



 



     SECTION 9. Benefits of Guaranty. The provisions of this Guaranty are for
the benefit of the Administrative Agent, the Lenders and the other Secured
Parties and their respective permitted successors, transferees, endorsees and
assigns, and nothing herein contained shall impair, as between the Borrower, the
Administrative Agent, the Lenders and the other Secured Parties, the obligations
of the Borrower under the Loan Documents and the obligations of the Obligors
under the Secured Hedging Agreements. In the event all or any part of the
Guaranteed Obligations are transferred, endorsed or assigned by the
Administrative Agent, any Lender or any other Secured Party to any Person or
Persons as permitted under the Credit Agreement, any reference to an
“Administrative Agent”, “Lender” or “Secured Party” herein shall be deemed to
refer equally to such Person or Persons.
     SECTION 10. Termination.
     (a) Subject to clause (c) below, this Guaranty shall remain in full force
and effect until all the Guaranteed Obligations and all the Obligations
(excluding Obligations not yet due and payable under the Secured Hedging
Agreements that have not been terminated) of the Obligors shall have been paid
in full, the Commitments shall have been terminated and all Letters of Credit
shall have been terminated.
     (b) No payment made by the Borrower, any other Obligor or any other Person
received or collected by the Administrative Agent or any other Secured Party
from the Borrower, any other Obligor or any other Person by virtue of any action
or proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Obligor hereunder which shall, notwithstanding any such payment (other than any
payment made by such Obligor in respect of the obligations of the Obligors
hereunder or any payment received or collected from such Obligor in respect of
the obligations of the Obligors hereunder), remain liable for the obligations of
the Obligors up to the maximum liability of such Obligor hereunder until the
Guaranteed Obligations and all the Obligations of the Obligors shall have been
paid in full, all of the Commitments shall have been terminated, all Letters of
Credit shall have been terminated and all LC Disbursements shall have been paid
in full.
     (c) Each Obligor agrees that, if any payment made by the Borrower, any
other Obligor or any other Person applied to the Obligations is at any time
annulled, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid or the proceeds of
any Collateral are required to be refunded by the Administrative Agent or any
other Secured Party to the Borrower, its estate, trustee, receiver or any other
party, including, without limitation, any Obligor, under any Applicable Law or
equitable cause, then, to the extent of such payment or repayment, each
Obligor’s liability hereunder (and any Lien securing such liability) shall be
and remain in full force and effect, as fully as if such payment had never been
made, and, if prior thereto, this Guaranty shall have been canceled or
surrendered (and if any Lien or Collateral securing such Obligor’s liability
hereunder shall have been released or terminated by virtue of such cancellation
or surrender), this Guaranty (and such Lien) shall be reinstated in full force
and effect, and such prior cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of such Obligor
in respect of the amount of such payment (or any Lien or Collateral securing
such obligation).
     SECTION 11. Payments. Payments by the Obligors shall be made to the
Administrative Agent, to be credited and applied upon the Guaranteed
Obligations, in immediately available funds (in the same currency as the
relevant Guaranteed Obligations) to an account designated by the Administrative
Agent or at the office of the Administrative Agent specified in Section 9.01 of
the Credit Agreement or at any other address that may be specified in writing
from time to time by the Administrative Agent.

7



--------------------------------------------------------------------------------



 



     SECTION 12. Representations and Warranties. Each Obligor hereby represents
and warrants to the Secured Parties and the Administrative Agent for the benefit
of the Secured Parties that:
     (a) each Obligor is duly organized, validly existing and in good standing
(or its equivalent) under the laws of the jurisdiction of its incorporation or
formation, has the requisite corporate, limited liability company or other
organizational power and authority to own, lease and operate its properties and
to carry on its business as now being and hereafter proposed to be conducted and
is duly qualified and authorized to do business in each jurisdiction in which
the character of its properties or the nature of its business requires such
qualification and authorization other than in such jurisdiction where failure to
so qualify would not have a Material Adverse Effect;
     (b) such Obligor has the right, power and authority to execute, deliver and
perform this Guaranty and has taken all necessary corporate, limited liability
company or other organizational action to authorize its execution, delivery and
performance of this Guaranty;
     (c) this Guaranty has been duly executed and delivered by the duly
authorized officers of each Obligor and constitutes the legal, valid and binding
obligation of such Obligor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by the availability of equitable remedies;
     (d) the execution, delivery and performance of this Guaranty will not
violate any Applicable Law or contractual obligation of such Obligor and will
not result in the creation or imposition of any Lien upon or with respect to any
property or revenues of such Obligor;
     (e) no consent or authorization of, filing with, or other act by or in
respect of, any arbitrator or Governmental Authority and no consent of any other
Person (including, without limitation, any stockholder or creditor of such
Obligor), is required in connection with the execution, delivery, performance,
validity or enforceability of this Guaranty, except such consents,
authorizations or filings as may have been obtained or made on or before the
Effective Date (or such later date upon which such Obligor became a party
hereto);
     (f) as of the Effective Date (or such later date upon which such Obligor
became a party hereto), such Obligor (i) has capital sufficient to carry on its
business and transactions and all business and transactions in which it engages
and is able to pay its debts as they mature, (ii) owns property having a value,
both at fair valuation on a going concern basis and at present fair saleable
value on a going concern basis, greater than the amount required to pay its
probable liabilities (including contingencies) and (iii) does not believe that
it will incur debts or liabilities beyond its ability to pay such debts or
liabilities as they mature, subject in each case to the first sentence of
Section 2(b) hereof; and
     (g) in executing and delivering this Guaranty, such Obligor has (i) without
reliance on the Administrative Agent or any other Secured Party, or any
information received from the Administrative Agent or any other Secured Party,
and based upon such documents and information it deems appropriate, made an
independent investigation of the transactions contemplated hereby and of the
Borrower and each other Obligor, the Borrower’s and each other Obligor’s
business, assets, operations, prospects and condition, financial or otherwise,
and any circumstances which may bear upon such transactions, the Borrower, any
other Obligor or the obligations and risks undertaken herein with respect to the
Guaranteed Obligations; (ii) adequate means to obtain from the Borrower and each
other Obligor on a continuing basis information concerning the Borrower and such
Obligor; (iii) full and complete access to the Loan Documents, any other
documents executed in connection with the Loan Documents and the Secured Hedging
Agreements; and (iv) not relied and will not rely upon any representations or
warranties of the Administrative Agent or any other Secured Party not embodied
herein or any acts heretofore or hereafter taken by the Administrative Agent or
any other Secured Party (including but not limited to any review by the
Administrative Agent or any other Secured Party of the affairs of the Borrower
or any other Obligor).

8



--------------------------------------------------------------------------------



 



     SECTION 13. Amendments. The terms and provisions of this Guaranty may be
amended, waived or otherwise modified only by an instrument in writing duly
executed by each Obligor and the Administrative Agent (with the consent of
Lenders, to the extent required by Section 9.02 of the Credit Agreement). Any
such amendment or waiver shall be binding upon the Secured Parties and the
Obligors.
     SECTION 14. Notices. All notices and communications hereunder shall be
given to the addresses and otherwise made in accordance with Section 9.01 of the
Credit Agreement and shall be deemed to have been given at the times specified
in said Section 9.01; provided that notices and communications to the Subsidiary
Obligors shall be directed to the Subsidiary Obligors, at the address of the
Borrower set forth in Section 9.01 of the Credit Agreement.
     SECTION 15. Enforcement Expenses, Indemnification.
     (a) Each Obligor agrees to pay or reimburse each Secured Party and the
Administrative Agent for all its reasonable costs and expenses incurred in
connection with enforcing or preserving any rights under this Guaranty and the
other Loan Documents to which such Obligor is a party, including, without
limitation, the reasonable fees and disbursements of counsel to each Secured
Party and of counsel to the Administrative Agent.
     (b) Each Obligor agrees to pay, and to save the Administrative Agent and
the other Secured Parties harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all stamp, excise, sales or
other non-income taxes which may be payable or determined to be payable with
respect to any of the Collateral or in connection with any of the transactions
contemplated by this Guaranty.
     (c) Each Obligor agrees to pay, and to save the Administrative Agent and
the other Secured Parties harmless from any and all liabilities, obligations,
losses, damages, penalties, costs and expenses in connection with actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Guaranty to the extent the Borrower would be required to
do so pursuant to Section 9.03 of the Credit Agreement.
     (d) The agreements in this Section 15 shall survive the termination of the
Commitments, the Letters of Credit and the Secured Hedging Agreements and the
repayment of the Guaranteed Obligations and all other amounts payable under the
Credit Agreement and the other Loan Documents.
     SECTION 16. Governing Law. This Guaranty shall be governed by, construed
and enforced in accordance with the laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York), without regard to the conflicts of law provisions of such state.
     SECTION 17. Consent to Jurisdiction and Venue.
     (a) Each Obligor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Guaranty, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding

9



--------------------------------------------------------------------------------



 



shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guaranty shall
affect any right that any Secured Party may otherwise have to bring any action
or proceeding relating to this Guaranty against any Obligor or its properties in
the courts of any jurisdiction.
     (b) Each Obligor hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty in any court referred to in paragraph (a) of
this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
     (c) Each party to this Guaranty irrevocably consents to service of process
in the manner provided for notices in Section 14. Nothing in this Guaranty will
affect the right of any party to this Guaranty to serve process in any other
manner permitted by applicable law.
     SECTION 18. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 19. No Waiver by Course of Conduct, Cumulative Remedies. Neither
the Administrative Agent nor any other Secured Party shall by any act (except by
a written instrument pursuant to Section 13), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default. No failure to exercise, nor any delay in exercising
on the part of the Administrative Agent or any other Secured Party, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any other Secured Party of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Administrative Agent or such other Secured
Party would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.
     SECTION 20. Successors and Assigns. This Guaranty shall be binding upon the
successors and assigns of each Obligor and shall inure to the benefit of each
Obligor (and shall bind all Persons who become bound as a Obligor under this
Guaranty), the Administrative Agent and the other Secured Parties and their
successors and assigns; provided that no Obligor may assign, transfer or
delegate any of its rights or obligations under this Guaranty without the prior
written consent of the Administrative Agent (with the consent of Lenders, to the
extent required by Section 9.02 of the Credit Agreement).
     SECTION 21. Severability. If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(a) the other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be construed in order to carry out the intentions of the
parties hereto as nearly as may be possible; and (b) the invalidity or
unenforceability of any provisions hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.

10



--------------------------------------------------------------------------------



 



     SECTION 22. Headings. The various headings of this Guaranty are inserted
for convenience only and shall not affect the meaning or interpretation of this
Guaranty or any provisions hereof.
     SECTION 23. Counterparts. This Guaranty may be executed by the parties
hereto in several counterparts (including by telecopy), each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement.
     SECTION 24. Set-Off. Each Obligor hereby irrevocably authorizes the
Administrative Agent and each other Secured Party at any time and from time to
time pursuant to Section 9.08 of the Credit Agreement, without notice to such
Obligor or any other Obligor, any such notice being expressly waived by each
Obligor, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such other Secured Party to or for the
credit or the account of such Obligor, or any part thereof in such amounts as
the Administrative Agent or such other Secured Party may elect, against and on
account of the obligations and liabilities of such Obligor to the Administrative
Agent or such other Secured Party hereunder and claims of every nature and
description of the Administrative Agent or such other Secured Party against such
Obligor, in any currency, whether arising hereunder, under the Credit Agreement,
any other Loan Document or otherwise, as the Administrative Agent or such other
Secured Party may elect, whether or not the Administrative Agent or any other
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured. The Administrative Agent
and each other Secured Party shall notify such Obligor promptly of any such
set-off and the application made by the Administrative Agent or such other
Secured Party of the proceeds thereof; provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of the Administrative Agent and each other Secured Party under this Section 24
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which the Administrative Agent or such other Secured
Party may have.
     SECTION 25. Integration. This Guaranty, the other Loan Documents and the
Secured Hedging Agreements represent the agreement of the Obligors, the
Administrative Agent and the other Secured Parties with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any other Secured
Party relative to subject matter hereof and thereof not expressly set forth or
referred to herein, in the other Loan Documents or in the Secured Hedging
Agreements .
     SECTION 26. Acknowledgements. Each Obligor hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Guaranty and the other Loan Documents to which it is a party;
     (b) neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Obligor arising out of or in
connection with this Guaranty or any of the other Loan Documents, and the
relationship between the Obligors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

11



--------------------------------------------------------------------------------



 



     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Obligors and the Secured Parties.
     SECTION 27. Powers Coupled with an Interest. All authorizations and
agencies herein contained with respect to the Collateral are irrevocable and are
powers coupled with an interest.
     SECTION 28. Additional Obligors. Each Subsidiary of the Borrower that is
required to become a party to this Guaranty pursuant to Section 5.09 of the
Credit Agreement shall become a Guarantor and an Obligor for all purposes of
this Guaranty upon execution and delivery by such Subsidiary of a supplement in
form substantially in the form of Exhibit A hereto.
     SECTION 29. Releases. At such time as the Guaranteed Obligations and all
the Obligations (excluding Obligations not yet due and payable under the Secured
Hedging Agreements that have not been terminated) of the Obligors shall have
been paid in full, the Commitments shall have been terminated and all Letters of
Credit shall have been terminated, this Guaranty and all obligations (other than
those expressly stated to survive such termination) of the Administrative Agent
and each Obligor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party.
[Signature Pages to Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Obligors has executed and delivered this
Guaranty under seal by their duly authorized officers, all as of the day and
year first above written.

            THE GEO GROUP, INC.
      By:           Name:           Title:        

            SUBSIDIARY GUARANTORS


CORRECTIONAL SERVICES CORPORATION
      By:           Name:           Title:        

            GEO ACQUISITION II, INC.
      By:           Name:           Title:        

            GEO CARE, INC.
      By:           Name:           Title:        

            GEO RE HOLDINGS LLC
      By:           Name:           Title:        

Guaranty Agreement

                                 

 



--------------------------------------------------------------------------------



 



         

            GEO HOLDINGS I, INC.
      By:           Name:           Title:        

            CPT OPERATING PARTNERSHIP L.P.
      By:           Name:           Title:        

            CPT LIMITED PARTNER, LLC
      By:           Name:           Title:        

            CORRECTIONAL PROPERTIES PRISON FINANCE LLC
      By:           Name:           Title:        

            PUBLIC PROPERTIES DEVELOPMENT AND LEASING LLC
      By:           Name:           Title:        

            GEO ACQUISITION III, INC.
      By:           Name:           Title:        

Guaranty Agreement

                                 

 



--------------------------------------------------------------------------------



 



         

            GEO TRANSPORT, INC.
      By:           Name:           Title:        

            JUST CARE, INC.
      By:           Name:           Title:        

Guaranty Agreement

                                 

 



--------------------------------------------------------------------------------



 



         

            BNP PARIBAS,

as Administrative Agent,
      By:           Name:           Title:        

                  By:           Name:           Title:        

Guaranty Agreement

                                   

 



--------------------------------------------------------------------------------



 



EXHIBIT D
to
Credit Agreement
dated as of August 4, 2010
by and among
The GEO Group, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
BNP Paribas,
as Administrative Agent
FORM OF COLLATERAL ASSIGNMENT

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
 
COLLATERAL ASSIGNMENT AGREEMENT
dated as of August 4, 2010
by and among
THE GEO GROUP, INC.
and certain of its Subsidiaries,
as Grantors,
in favor of
BNP PARIBAS,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



COLLATERAL ASSIGNMENT AGREEMENT
     This COLLATERAL ASSIGNMENT AGREEMENT (this “Assignment”), dated as of
August 4, 2010 by and among THE GEO GROUP, INC., a Florida corporation (the
“Borrower”), certain Subsidiaries of the Borrower as identified on the signature
pages hereto (collectively, the “Subsidiary Guarantors”) and each additional
Subsidiary who becomes a party to this Assignment pursuant to Section 13 hereof
(each, an “Additional Grantor” and, together with the Borrower and the
Subsidiary Guarantors, the “Grantors”) in favor of BNP PARIBAS, as
administrative agent (the “Administrative Agent”) for the ratable benefit of the
Secured Parties.
STATEMENT OF PURPOSE
     Pursuant to the Credit Agreement dated as of August 4, 2010 (the “Credit
Agreement”), by and among the Borrower, the financial institutions who are or
may become a party thereto (the “Lenders”) and the Administrative Agent, the
Lenders have agreed to provide certain credit facilities to the Borrower as more
specifically described in the Credit Agreement. In addition, the Borrower and
the Restricted Subsidiaries may from time to time be obligated to the Hedge
Counterparties in respect of one or more Hedging Agreements (such Hedging
Agreements being referred to herein as “Secured Hedging Agreements”).
     The Borrower and the Grantors, though separate legal entities, comprise one
integrated financial enterprise, and all extensions of credit to the Borrower
under the Credit Agreement will inure, directly or indirectly, to the benefit of
each of the Grantors.
     Each of the Grantors is party to the applicable agreements listed on
Schedule A hereto (all of which agreements, together with any and all renewals,
extensions, amendments, restatements, schedules, lease supplements and other
supplements thereto, are collectively referred to in this Assignment as the
“Agreements”) with the other party or parties thereto (each, a “Counterparty”).
     In connection with the transactions contemplated by the Credit Agreement
and as a condition precedent thereto, the Administrative Agent and the Lenders
have requested that the Grantors execute this Assignment, and the Grantors have
agreed to do so pursuant to the terms hereof.
     NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into and make available Loans
pursuant to the Credit Agreement and to induce the Hedge Counterparties to enter
into the Secured Hedging Agreements, each of the Grantors hereby agrees with the
Administrative Agent for the ratable benefit of the Administrative Agent and the
other Secured Parties as follows:
     SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
in this Assignment, including in the preambles and statement of purpose hereof,
shall have the meaning assigned in the Credit Agreement. In the event of a
conflict between capitalized terms defined herein and in the Credit Agreement,
the Credit Agreement shall control.
     SECTION 2. Assignment of Agreements. As collateral security for the payment
and performance of the Obligations, each of the Grantors hereby grants,
collaterally assigns, transfers and sets over to the Administrative Agent, for
the ratable benefit of itself and the other Secured Parties, a security interest
in:
     (a) all of such Grantor’s right, title and interest, powers, privileges and
other benefits under the Agreements, and the right to make all waivers and
agreements, to give all notices, consents and releases, to take all action upon
the happening of any default giving rise to a right in favor of such Grantor
under the Agreements, and to do any and all other things whatsoever which such
Grantor is or may become entitled to do under the Agreements; and

 



--------------------------------------------------------------------------------



 



     (b) such Grantor’s renewal and extension options, if any, under the
Agreements or any other agreement to extend the term of the Agreements;
provided, that the security interest granted under this agreement shall not
cover any rights under any Agreement that contains a valid and enforceable
prohibition on assignment of such rights (except to the extent that any such
prohibition would be rendered ineffective pursuant to Section 9-406, 9-407,
9-408 or 9-409 of the UCC of any relevant jurisdiction or any other applicable
law or principles of equity), but only for so long as such prohibition exists
and is effective and valid.
     SECTION 3. No Transfer of Agreements. This Assignment is executed as
partial security for the Obligations and, therefore, the execution and delivery
of this Assignment shall not subject the Administrative Agent or any other
Secured Party to, or transfer or pass to the Administrative Agent or any other
Secured Party, or in any way affect or modify, the liability of any Grantor
under the Agreements, it being understood and agreed that, notwithstanding this
Assignment or any subsequent assignment, and subject to the provisions of
Section 2 hereof, all of the obligations of such Grantor to each Counterparty
under the Agreements shall be and remain enforceable by such other party, its
successors and assigns, against, but only against, such Grantor and not the
Administrative Agent or the other Secured Parties or any of their successors and
assigns.
     SECTION 4. Representations and Warranties. Each of the Grantors represents
and warrants as follows:
     (a) there are no other assignments or conveyances of any of such Grantor’s
rights under the Agreements to any other person or entity, and such Grantor will
not grant any such assignment or conveyance;
     (b) such Grantor has not done any act or failed to do any act which might
prevent the Administrative Agent or any other Secured Party from, or limit the
Administrative Agent or any other Secured Party in, acting under any of the
provisions contained herein;
     (c) no default exists under the terms of the Agreements, and no prohibition
exists in any instrument or other agreement to which such Grantor is a party or
by which such Grantor is otherwise bound relating to such Grantor’s right to
execute this Assignment and perform all of such Grantor’s obligations contained
herein;
     (d) except as set forth on Schedule I hereto, to the extent required under
the Agreements, each Counterparty has consented to this Assignment, in form and
substance satisfactory to the Administrative Agent;
     (e) the Agreements are valid and enforceable, and, except as disclosed in
writing to the Administrative Agent, have not been altered, modified or amended
in any manner; and
     (f) the material economic terms of the Agreements will not be modified,
amended or otherwise altered without the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed.

2



--------------------------------------------------------------------------------



 



     SECTION 5. Remedies. So long as no Default has occurred and is continuing,
each Grantor shall perform all of its obligations, and receive all of the
benefits accruing thereto, under the Agreements, except that such Grantor may
not modify, terminate or waive the performance by any party under the Agreements
without the prior written consent of the Administrative Agent in any instance
where such consent is required under the provisions hereof. Upon the occurrence
and continuance of any Default, at the option of the Administrative Agent (and
which option may be exercised independently and from time to time with respect
to each of the Agreements), such Grantor’s rights described above will terminate
with respect to the applicable Agreements, and the Administrative Agent shall be
entitled to (but shall not be required to):
     (a) proceed to perform any and all obligations of such Grantor under the
applicable Agreements and exercise all rights of such Grantor thereunder as
fully as such Grantor itself could;
     (b) do all other acts which the Administrative Agent may deem necessary or
proper to protect its security interest granted hereunder, provided such acts
are not inconsistent with or in violation of the terms of any of the Credit
Agreement, the other Loan Documents or Applicable Law; and
     (c) sell, assign or otherwise transfer the applicable Agreements in
accordance with the Credit Agreement, the other Loan Documents and Applicable
Law, subject, however, to the prior approval of each Counterparty, to the extent
required under the applicable Agreements.
     SECTION 6. Covenants; Right to Cure. Each Grantor agrees that it will
timely perform all of its obligations under the Agreements and that should it
fail to perform or observe any covenant or comply with any condition contained
in the Agreements, the Administrative Agent may (but is not obligated to), but
without releasing such Grantor from its obligation to perform such covenant or
comply with such condition, perform such covenant or comply with such condition.
To the extent that the Administrative Agent or any other Secured Party shall
incur any costs or pay any monies in connection with such performance or
compliance, including attorneys’ fees and expenses, such costs and expenses
shall be included in the Obligations and secured hereby and by all other
collateral securing the Obligations.
     SECTION 7. Indemnification. The Administrative Agent may pursue any rights
assigned to it hereunder and shall not be liable for any loss sustained by any
Grantor as a result of any action taken by the Administrative Agent unless such
loss is caused solely by the gross negligence or willful misconduct of the
Administrative Agent. The Administrative Agent shall not be obligated to perform
or discharge, nor does the Administrative Agent hereby undertake to perform or
discharge, any obligation, duty or liability of any Grantor under the
Agreements. The Grantors shall, jointly and severally, indemnify the
Administrative Agent and the other Secured Parties for, and hold the
Administrative Agent and the other Secured Parties harmless from, any and all
liability, loss or damage which may, or might, be incurred by it under the
Agreements (or under any one of them) or under or by reason of this Assignment,
or from any and all claims and demands whatsoever which may be asserted against
the Administrative Agent or any other Secured Party by reason of any alleged
obligations or undertakings on its part to perform any Grantor’s obligations
under the Agreements (or under any one of them). Should the Administrative Agent
or any other Secured Party incur any liability under any of the Agreements, or
under or by reason of this Assignment, or in defense of any such claims or
demands, the amount thereof including costs, expenses and reasonable attorneys’
fees shall be secured hereby and by all other collateral securing the
Obligations and the Grantors shall, jointly and severally, reimburse the
Administrative Agent or such Secured Party therefor promptly after demand. The
foregoing indemnity shall be in addition to any indemnification obligations
contained in the Credit Agreement, any other Loan Document or any Secured
Hedging Agreement.

3



--------------------------------------------------------------------------------



 



     SECTION 8. Termination. At such time as the Obligations (excluding
Obligations not yet due and payable under the Secured Hedging Agreements that
have not been terminated) shall have been paid in full, the Commitments shall
have been terminated and all Letters of Credit shall have been terminated, this
Assignment shall automatically terminate and be of no further force and effect.
     SECTION 9. Successors. This Assignment shall be binding upon and inure to
the benefit of the Grantors, the Administrative Agent, the other Secured Parties
and their respective successors and assigns. The Grantors and Administrative
Agent agree that any Counterparty consenting to this Assignment shall not be
deemed to be a party hereto for purposes of Section 11 hereof.
     SECTION 10. Governing Law. This Assignment shall be deemed to be a contract
entered into pursuant to the laws of the State of New York and shall in all
respects be governed by, construed and enforced in accordance with the laws of
the State of New York (including Section 5-1401 and Section 5-1402 of the
General Obligations Law of the State of New York), without reference to the
conflicts of law principles thereof.
     SECTION 11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS ASSIGNMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS ASSIGNMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
     SECTION 12. Other Loan Documents. This Assignment shall supplement the
other Loan Documents and does not and shall not be deemed to limit or otherwise
restrict any rights or remedies of the Administrative Agent or other Secured
Parties under the Credit Agreement, any other Security Document, any other Loan
Document or any Secured Hedging Agreement.
     SECTION 13. Additional Grantors. Each Additional Grantor that is required
to become a party to this Assignment pursuant to Section 5.09 of the Credit
Agreement shall become a Grantor for all purposes of this Assignment upon
execution and delivery by such Additional Grantor of a supplement to this
Assignment substantially in the form of Schedule B attached hereto.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Grantors and the Borrower has caused this
Assignment to be executed under seal by its duly authorized representative, all
as of the day and year first written above.

            THE GEO GROUP, INC.
      By:           Its:              

Address for Notices:
One Park Place
621 NW 53rd Street
Suite 700
Boca Raton, Florida 33487
Attention: Brian Evans
Telephone No.: 561-999-7401
Telecopy No.: 561-999-7742

            GEO RE HOLDINGS LLC
      By:           Name:           Title:        

Address for Notices:

One Park Place
621 NW 53rd Street
Suite 700
Boca Raton, Florida 33487
Attention: Brian Evans
Telephone No.: 561-999-7401
Telecopy No.: 561-999-7742
Collateral Assignment Agreement

 



--------------------------------------------------------------------------------



 



            JUST CARE, INC.
      By:           Name:           Title:        

Address for Notices:
One Park Place
621 NW 53rd Street
Suite 700
Boca Raton, Florida 33487
Attention: Brian Evans
Telephone No.: 561-999-7401
Telecopy No.: 561-999-7742

            CORRECTIONAL SERVICES CORPORATION
      By:           Name:           Title:        

Address for Notices:

One Park Place
621 NW 53rd Street
Suite 700
Boca Raton, Florida 33487
Attention: Brian Evans
Telephone No.: 561-999-7401
Telecopy No.: 561-999-7742
Collateral Assignment Agreement

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS,
as Administrative Agent
      By:           Name:           Title:        

                  By:           Name:           Title:        

Address for Notices:

BNP Paribas
787 Seventh Avenue
New York, NY 10019
Attention: Duane Helkowski
Telephone No.: (212) 841-2940
Telecopy No.: (212) 841-3830
Collateral Assignment Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT E
to
Credit Agreement
dated as of August 4, 2010
by and among
The GEO Group, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
BNP Paribas,
as Administrative Agent
FORM OF MORTGAGE

 



--------------------------------------------------------------------------------



 



     [County], [State/Commonwealth]
 
 
[LEASEHOLD]3 MORTGAGE, ASSIGNMENT OF RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
BY
[INSERT MORTGAGOR NAME],
as Mortgagor
TO
BNP PARIBAS, as Administrative Agent,
as Mortgagee
Relating to Premises in:
                                                            ,            
                                                 
DATED: As of [                          ], 2010
 
 
This instrument was prepared
by and after recording should be returned to:
Milbank, Tweed, Hadley & McCloy LLP
1 Chase Manhattan Plaza
New York, New York 10005
Attn: Lisa A. Brabant, Esq.
 

3   Insert if mortgage is a leasehold mortgage

Mortgage



--------------------------------------------------------------------------------



 



 

[LEASEHOLD ]4 MORTGAGE, ASSIGNMENT OF RENTS,
SECURITY AGREEMENT AND FIXTURE FILING
KNOW ALL PERSONS BY THESE PRESENTS:
          THIS [LEASEHOLD]5 MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT
AND FIXTURE FILING (this “Mortgage”) is made as of                      ___,
2010 by [                                                             ], a
[                    ] duly organized and validly existing under the laws of the
[State/Commonwealth] of [                    ] and having an office at
[                                        ] (the “Mortgagor”), in favor of BNP
PARIBAS, having an office at 787 Seventh Avenue, 31st Floor, New York, New York
10019, as administrative agent for the lenders party to the Credit Agreement
referred to below (in such capacity, together with its successors in such
capacity, the “Mortgagee”).
WITNESSETH:
          WHEREAS, [The Geo Group, Inc. (the “Borrower"]6, [Mortgagor]7, certain
lenders (collectively, the “Lenders”) and the Mortgagee are parties to a Credit
Agreement dated as of [                    ], 2010 (said Credit Agreement, as
modified, supplemented, amended and amended and restated and in effect from time
to time, being herein called the “Credit Agreement”; except as otherwise herein
expressly provided, all terms defined in the Credit Agreement being used herein
as defined therein), which Credit Agreement provides for extensions of term
credit to be made by the Lenders to the [Borrower]8[Mortgagor]9 in an aggregate
principal amount up to but not exceeding $350,000,000 and for extensions of
revolving credit (by means of the making of Revolving Credit Loans, the issuance
of, or participations in, Letters of Credit and Swingline Loans) to be made by
the Lenders to the [Borrower]8[Mortgagor]9 in an aggregate principal amount at
any one time outstanding up to but not exceeding $400,000,000;
 

4   Insert if mortgage is a leasehold mortgage   5   Insert if mortgage is a
leasehold mortgage   6   Use if Mortgagor is a Guarantor   7   Use if Mortgagor
is the Borrower   8   Use if Mortgagor is a Guarantor   9   Use if Mortgagor is
the Borrower   10   Use if Mortgagor is a Guarantor   11   Use if Mortgagor is
the Borrower

Mortgage



--------------------------------------------------------------------------------



 



-2-

          WHEREAS, the Credit Agreement provides for additional extensions of
credit to be made by the Lenders to the [Borrower]12[Mortgagor]13 as Incremental
Loans and increases of the Revolving Credit Commitments in a combined aggregate
principal amount up to but not exceeding $250,000,000;
          WHEREAS, the [Borrower]14[Mortgagor]15 and the Restricted Subsidiaries
may from time to time be obligated to the Hedge Counterparties in respect of one
or more Hedging Agreements;
          WHEREAS, pursuant to the Guaranty Agreement (said Guaranty Agreement,
as modified, supplemented, amended and amended and restated and in effect from
time to time, being herein called the “Guaranty”), the Mortgagor has
unconditionally guaranteed [the principal of and interest on the Loans made by
the Lenders to the Borrower and all other amounts from time to time owing to the
Lenders by the Borrower or any Restricted Subsidiary under the Credit Agreement
and under any Hedging Agreement permitted under the Credit Agreement or
outstanding as of the Effective Date, in each case with any Hedge
Counterparty;]16[all amounts from time to time owing by the Mortgagor or any
Restricted Subsidiary under any Hedging Agreement permitted under the Credit
Agreement or outstanding as of the Effective Date, in each case with any Hedge
Counterparty;]17
          WHEREAS, it is a condition to the obligation of the Lenders to extend
credit to the [Borrower]18[Mortgagor]19 pursuant to the Credit Agreement that
the Mortgagor execute and deliver this Mortgage;
          NOW, THEREFORE, for good and valuable consideration, the receipt of
which is hereby acknowledged, and FOR THE PURPOSE OF SECURING the following
(collectively, the “Obligations”):
     (a) [the Guaranteed Obligations (as defined in the Guaranty) in respect of
its guarantee under the Guaranty,]20[the Guaranteed Obligations (as defined in
the Guaranty) in respect of its guarantee under the Guaranty and the payment of
all Obligations (as
 

12   Use if Mortgagor is Guarantor   13   Use if Borrower is Mortgagor   14  
Use if Mortgagor is Guarantor   15   Use if Borrower is Mortgagor   16   Use if
Mortgagor is a Guarantor   17   Use if Borrower is Mortgagor   18   Use if
Mortgagor is a Guarantor   19   Use if Mortgagor is the Borrower   20   Use if
Mortgagor is a Guarantor

Mortgage



--------------------------------------------------------------------------------



 



-3-

defined in the Credit Agreement) under the Credit Agreement, including the
initial Loans and any and all reborrowings, future advances and readvances
thereunder and modifications, extensions, substitutions, exchanges and renewals
of the Credit Agreement (each of which reborrowings, future advances,
readvances, modifications, extensions, substitutions, exchanges and renewals
shall enjoy the same priority as the initial Loans thereunder),]21
     (b) the performance and payment of the covenants, agreements and
obligations hereinafter contained and contained in the Credit Agreement and the
other Loan Instruments (as defined below) and all other monies secured hereby,
including, without limitation, any and all sums expended by the Mortgagee
pursuant to Section 1.06, together with interest thereon, and
     (c) the payment of all other obligations of [the Borrower and]22 the
Mortgagor to the Lenders under the Loan Instruments (as defined below),
the Mortgagor hereby irrevocably grants, bargains, sells, releases, conveys,
warrants, assigns, transfers, mortgages, pledges, sets over and confirms unto
the Mortgagee, under and subject to the terms and conditions hereinafter set
forth, [all of its right, title and interest in and to the lease/lease agreement
(the “Lease”) more particularly described in Schedule I affecting]23 the land
and premises (collectively, the “Property”) described in Schedule I;
          TOGETHER WITH all interests, estates or other claims, both in law and
in equity, that the Mortgagor now has or may hereafter acquire in (a) the
Property, (b) all easements, rights-of-way and rights used in connection
therewith or as a means of access thereto and (c) all tenements, hereditaments
and appurtenances in any manner belonging, relating or appertaining thereto (all
of the foregoing interests, estates and other claims being hereinafter
collectively called “Easements and Rights of Way”); and
          TOGETHER WITH all estate, right, title and interest of the Mortgagor,
now owned or hereafter acquired, in and to any land lying within the
right-of-way of any streets, open or proposed, adjoining the Property, and any
and all sidewalks, alleys and strips and gores of land adjacent to or used in
connection therewith (all of the foregoing estate, right, title and interest
being hereinafter called “Adjacent Rights”); and
          TOGETHER WITH all estate, right, title and interest of the Mortgagor,
now owned or hereafter acquired, in and to any and all buildings and other
improvements now or
 

21   Use if Mortgagor is the borrower   22   Use if Mortgagor is a Guarantor  
23   Insert if mortgage is a leasehold mortgage

Mortgage



--------------------------------------------------------------------------------



 



-4-

hereafter located on the Property and all building materials, building equipment
and fixtures of every kind and nature located on the Property or, attached to,
contained in or used in any such buildings and other improvements, and all
appurtenances and additions thereto and betterments, substitutions and
replacements thereof (all of the foregoing estate, right, title and interest
being hereinafter collectively called “Improvements”); and
          TOGETHER WITH all estate, right, title and interest of the Mortgagor
in and to all such tangible property now owned or hereafter acquired by the
Mortgagor (including all machinery, apparatus, equipment, fittings and articles
of personal property) and now or hereafter located on or at or attached to the
Property such that an interest in such tangible property arises under applicable
real estate law, and any and all products and accessions to any such property
that may exist at any time (all of the foregoing estate, right, title and
interest, and products and accessions being hereinafter called “Fixtures”); and
          TOGETHER WITH all estate, right, title and interest of the Mortgagor
in and to all rights, royalties and profits in connection with all minerals, oil
and gas and other hydrocarbon substances on or in the Property, development
rights or credits, air rights, water, water rights (whether riparian,
appropriative, or otherwise and whether or not appurtenant) and water stock (all
of the foregoing estate, right, title and interest being hereinafter
collectively called “Mineral and Related Rights”); and
          TOGETHER WITH all reversion or reversions and remainder or remainders
of the Property and Improvements and all estate, right, title and interest of
the Mortgagor in and to any and all present and future leases of space in the
Property and Improvements, and all rents, revenues, proceeds, issues, profits,
royalties, income and other benefits now or hereafter derived from the Property,
the Improvements and the Fixtures, subject to the right, power and authority
hereinafter given to the Mortgagor to collect and apply the same (all of the
foregoing reversions, remainders, leases of space, rents, revenues, proceeds,
issues, profits, royalties, income and other benefits being hereinafter
collectively called “Rents”); and
          TOGETHER WITH all estate, right, title and interest and other claim or
demand that the Mortgagor now has or may hereafter acquire with respect to any
damage to the Property, the Improvements or the Fixtures and any and all
proceeds of insurance in effect with respect to the Improvements or the
Fixtures, including, without limitation, any title insurance, and any and all
awards made for the taking by eminent domain, or by any proceeding or purchase
in lieu thereof, of the Property, the Improvements or the Fixtures, including
without limitation any awards resulting from a change of grade of streets or as
the result of any other damage to the Property, the Improvements or the Fixtures
for which compensation shall be given by any governmental authority (all of the
foregoing estate, right, title and interest and other claims or
Mortgage



--------------------------------------------------------------------------------



 



-5-

demand, and any such proceeds or awards being hereinafter collectively called
“Damage Rights”); and
          TOGETHER WITH all estate, right, title, interest and other claim of
the Mortgagor with respect to any parking facilities located other than on the
Property and used or intended to be used in connection with the operation,
ownership or use of the Property, any and all replacements and substitutions for
the same, and any other parking rights, easements, covenants and other interests
in parking facilities acquired by the Mortgagor for the use of tenants or
occupants of the Improvements (all of the foregoing estate, right, title,
interest and other claim being hereinafter collectively called “Parking
Rights”); and
          TOGETHER WITH all estate, right, title and interest of the Mortgagor
in respect of any and all air rights, development rights, zoning rights or other
similar rights or interests that benefit or are appurtenant to the Property or
the Improvements (all of the foregoing estate, right, title and interest being
hereinafter collectively called “Air and Development Rights”);
          All of the foregoing Easements and Rights of Way, Adjacent Rights,
Improvements, Fixtures, Mineral and Related Rights, Rents, Damage Rights,
Parking Rights and Air and Development Rights being sometimes hereinafter
referred to collectively as the “Ancillary Rights and Properties” and [the
Lease,]24 the Property and Ancillary Rights and Properties being sometimes
hereinafter referred to collectively as the “Mortgage Estate”;
          TO HAVE AND TO HOLD the Mortgage Estate with all privileges and
appurtenances thereunto belonging, to the Mortgagee and its successors and
assigns, forever, upon the terms and conditions and for the uses hereinafter set
forth;
          PROVIDED ALWAYS, that if the principal of and interest on the Loans
under the Credit Agreement and all of the other Obligations shall be paid in
full, and the Mortgagor shall abide by and comply with each and every covenant
contained herein and in the Loan Instruments, then this Mortgage and the Lien
and estate hereby granted shall cease, terminate and become void.
          This Mortgage, [the Guaranty,] the Credit Agreement, the Loan
Documents and any other instrument given to evidence or further secure the
payment and performance of any Obligation are sometimes hereinafter collectively
referred to as the “Loan Instruments”.
          TO PROTECT THE SECURITY OF THIS MORTGAGE, THE MORTGAGOR HEREBY
COVENANTS AND AGREES AS FOLLOWS:
 

24   Insert if mortgage is a leasehold mortgage

Mortgage



--------------------------------------------------------------------------------



 



-6-

ARTICLE 1
Particular Covenants and Agreements of the Mortgagor
          Section 1.01. Title, Etc. The Mortgagor represents and warrants that
[(a) the Lease is in full force and effect and there are no defaults thereunder
and, to the knowledge of the Mortgagor, no event has occurred and is continuing
that with notice or lapse of time or both will result in such a default and
(b) the Mortgagor is lawfully seized and possessed of a valid and subsisting
leasehold estate in and to the Property and is the owner of the related
Ancillary Rights and Properties with respect to the Lease,]25 [it has good and
marketable fee simple title in and to the Property and the related Ancillary
Rights and Properties,]26 in each case subject to no mortgage, deed of trust,
lien, pledge, charge, security interest or other encumbrance or adverse claim of
any nature, except those permitted under the Credit Agreement.
          The Mortgagor represents and warrants that it has the full power and
lawful authority to grant, bargain, sell, release, convey, warrant, assign,
transfer, mortgage, pledge, set over and confirm unto the Mortgagee the Mortgage
Estate as hereinabove provided and warrants that it will forever defend the
title to the Mortgage Estate and the validity and priority of the Lien or estate
hereof against the claims and demands of all persons whomsoever.
          Section 1.02. Further Assurances; Filing; Re-Filing; Etc.
          (a) Further Instruments. The Mortgagor shall execute, acknowledge and
deliver, from time to time, such further instruments as the Mortgagee may
require to accomplish the purposes of this Mortgage.
          (b) Filing and Re-Filing. The Mortgagor, immediately upon the
execution and delivery of this Mortgage, and thereafter from time to time, shall
cause this Mortgage, any security agreement or mortgage supplemental hereto and
each instrument of further assurance to be filed, registered or recorded and
re-filed, re-registered or re-recorded in such manner and in such places as may
be required by any present or future law in order to publish notice of and
perfect the Lien or estate of this Mortgage upon the Mortgage Estate.
          (c) Fees and Expenses. The Mortgagor shall pay all filing,
registration and recording fees, all re-filing, re-registration and re-recording
fees, and all expenses incident to the
 

25   Insert if mortgage is a leasehold mortgage   26   Insert if mortgage is a
fee mortgage

Mortgage



--------------------------------------------------------------------------------



 



-7-

execution, filing, recording and acknowledgment of this Mortgage, any security
agreement or mortgage supplemental hereto and any instrument of further
assurance, and all Federal, state, county and municipal stamp taxes and other
taxes, duties, imposts, assessments and charges arising out of or in connection
with the execution, delivery, filing and recording of this Mortgage or any of
the other Loan Instruments, any security agreement or mortgage supplemental
hereto or any instruments of further assurance.
          Section 1.03. Insurance; Foreclosure. In the event of foreclosure of
the Lien of this Mortgage or other transfer of title or assignment of the
Mortgage Estate in extinguishment, in whole or in part, of the Obligations, all
right, title and interest of the Mortgagor in and to all policies of casualty
insurance covering all or any part of the Mortgage Estate shall [, subject to
the rights of the lessor under the Lease,]25 inure to the benefit of and pass to
the successors in interest to the Mortgagor or the purchaser or grantee of the
Mortgage Estate or any part thereof.
          Section 1.04. Impositions.
          (a) Payment of Impositions. The Mortgagor shall pay or cause to be
paid, before any fine, penalty, interest or cost attaches thereto, all taxes,
assessments, water and sewer rates, utility charges and all other governmental
or non-governmental charges or levies now or hereafter assessed or levied
against any part of the Mortgage Estate (including, without limitation,
non-governmental levies or assessments such as maintenance charges, owner
association dues or charges or fees, levies or charges resulting from covenants,
conditions and restrictions affecting the Mortgage Estate) or upon the Lien or
estate of the Mortgagee therein (collectively, “Impositions”), as well as all
claims for labor, materials or supplies that, if unpaid, might by law become a
prior Lien thereon, and within 10 days after request by the Mortgagee will
exhibit receipts showing payment of any of the foregoing; provided, however,
that if by law any such Imposition may be paid in installments (whether or not
interest shall accrue on the unpaid balance thereof), the Mortgagor may pay the
same in installments (together with accrued interest on the unpaid balance
thereof) as the same respectively become due, before any fine, penalty or cost
attaches thereto.
          (b) Right to Contest Impositions. Notwithstanding anything contained
in Section 1.04(a) to the contrary, the Mortgagor at its expense may, after
prior notice to the Mortgagee, contest the amount or validity or application, in
whole or in part, of any Imposition or Lien therefor or any claims of mechanics,
materialmen, suppliers or vendors or Lien thereof, and may withhold payment of
the same pending such proceedings if permitted by law and if in accordance with
the Credit Agreement.
 

27   Insert if mortgage is a leasehold mortgage

Mortgage



--------------------------------------------------------------------------------



 



-8-

          Section 1.05. Limitations of Use. The Mortgagor shall not initiate,
join in or consent to any change in any private restrictive covenant, zoning
ordinance or other public or private restrictions limiting or defining the uses
that may be made of the Property and the Improvements or any part thereof that
would have a material adverse effect on the value of the Property or the
Improvements. Except as otherwise permitted under the Loan Instruments, the
Mortgagor shall comply in all material respects with the provisions of all
leases, licenses, agreements and private covenants, conditions and restrictions
that at any time are applicable to the Mortgage Estate.
          Section 1.06. Actions to Protect Mortgage Estate. If the Mortgagor
shall fail to (a) [perform and observe any of the terms, covenants or conditions
required to be performed or observed by it under the Lease,]28 (b) effect the
insurance required by and as provided in Section 5.05 of the Credit Agreement,
(c) make the payments required by Section 1.04 or (d) perform or observe any of
its other covenants or agreements hereunder, the Mortgagee may, without
obligation to do so, and upon notice to the Mortgagor (except in an emergency)
effect or pay the same. To the maximum extent permitted by law, all sums,
including reasonable attorneys’ fees and disbursements, so expended or expended
to sustain the Lien or estate of this Mortgage or its priority, or to protect or
enforce any of the rights hereunder, or to recover any of the Obligations, shall
be a Lien on the Mortgage Estate, shall be deemed to be added to the Obligations
secured hereby, and shall be paid by the Mortgagor within 10 days after demand
therefor, together with interest thereon at the default rate provided for in the
Credit Agreement.
          Section 1.07. Estoppel Certificates. The Mortgagor, within ten days
after written request therefor, shall furnish the Mortgagee a written statement,
duly acknowledged, of the amount of the Obligations then secured by this
Mortgage and whether to their knowledge any offsets or defenses exist against
any such Obligations.
          Section 1.08. Notice Regarding Special Flood Hazards. The Mortgagor
hereby acknowledges that it realizes that the Property [is][is not][is
partially] in a zone identified by the Director of the Federal Emergency
Management Agency as a special flood hazard zone described in 12 C.F.R. § 22.2
and that it has received, prior to the making of the Loans and the incurrence of
any other indebtedness constituting part of the Obligations secured by this
Mortgage, the notice regarding Federal disaster relief assistance referred to in
the Appendix to 12 C.F.R. Part 22.
          [Section 1.09. Leasehold Interests.
 

28   Insert if mortgage is a leasehold mortgage.

Mortgage



--------------------------------------------------------------------------------



 



-9-

          (a) Leasehold Interests Generally. The Mortgagor shall (i) promptly
perform and observe all of the terms, covenants and conditions required to be
performed and observed by the Mortgagor under the Lease and do all things
necessary to preserve and to keep unimpaired its rights thereunder,
(ii) promptly notify the Mortgagee of any default by the Mortgagor under the
Lease in the performance of any of the terms, covenants or conditions on the
part of the Mortgagor to be performed or observed thereunder or of the giving of
any notice by the lessor to the Mortgagor of any default under the Lease or of
the lessor’s intention to exercise any remedy reserved to the lessor thereunder
and (iii) promptly cause a copy of each such notice given by the lessor under
the Lease to the Mortgagor to be delivered to the Mortgagee.
          (b) Right to Cure Defaults. If the Mortgagor shall fail promptly to
perform or observe any of the terms, covenants or conditions required to be
performed by it under the Lease, including, without limitation, payment of all
rent and other charges due thereunder, the Mortgagee may, without obligation to
do so, and upon notice to the Mortgagor (except in an emergency), take such
action as is appropriate to cause such terms, covenants or conditions to be
promptly performed or observed on behalf of the Mortgagor but no such action by
the Mortgagee shall release the Mortgagor from any of its obligations under this
Mortgage. Upon receipt by the Mortgagee from the lessor under the Lease of any
notice of default by the Mortgagor thereunder, the Mortgagee may rely thereon
and take any action as aforesaid to cure such default even though the existence
of such default or the nature thereof be questioned or denied by the Mortgagor
or by any party on behalf of the Mortgagor.
          (c) No Modification Without Consent. The Mortgagor shall not surrender
its leasehold estate and interests under the Lease, nor terminate or cancel the
Lease, and the Mortgagor shall not materially modify, change, supplement, alter
or amend the Lease orally or in writing, and the Mortgagor does hereby expressly
release, relinquish and surrender unto the Mortgagee all its right, power and
authority, if any, to materially modify, change, supplement, alter or amend the
Lease in any way, and any attempt on the part of the Mortgagor to exercise any
such right without the consent of the Mortgagee shall be null and void.
          (d) Release or Forbearance. No release or forbearance of any of the
Mortgagor’s obligations under the Lease, pursuant to the terms thereof or
otherwise, shall release the Mortgagor from any of its obligations under this
Mortgage.
          (e) No Merger of Interests. Neither the fee title to the property
demised by the Lease nor the leasehold estate created by the Lease shall merge,
but shall always remain separate and distinct, notwithstanding the union of the
aforesaid estates either in the lessor or the Mortgagor under the Lease or in a
third party by purchase or otherwise, unless the Mortgagee shall, at its option,
execute and record a document evidencing its intent to merge such estates. If
the Mortgagor acquires the fee title or any other estate, title or interest in
any Property covered
Mortgage



--------------------------------------------------------------------------------



 



-10-

by the Lease, this Mortgage shall attach to, be a Lien upon and spread to the
fee title or such other estate so acquired, and such fee title or other estate
shall, without further assignment, mortgage or conveyance, become and be subject
to the Lien of this Mortgage. The Mortgagor shall notify the Mortgagee of any
such acquisition by the Mortgagor and, on written request by the Mortgagee,
shall cause to be executed and recorded all such other and further assurances or
other instruments in writing as may in the opinion of the Mortgagee be required
to carry out the intent and meaning hereof.
          (f) Obligations of Lessor. The Mortgagor shall enforce the obligations
of the lessor under the Lease to the end that the Mortgagor may enjoy all of the
rights granted to it under the Lease and shall promptly notify the Mortgagee of
any material default by the lessor under the Lease, in the performance or
observance of any of the terms, covenants and conditions on the part of the
lessor to be performed or observed under the Lease and the Mortgagor shall
promptly advise the Mortgagee of the occurrence of any event of default under
the Lease.
          (g) No-Default Certificates. The Mortgagor shall use commercially
reasonable efforts to obtain from the lessor under the Lease and deliver to the
Mortgagee, within 20 days after demand from the Mortgagee, a statement in
writing certifying that the Lease is unmodified (or, if modified, how modified)
and in full force and effect and the dates to which the rent and other charges,
if any, have been paid in advance, and stating whether or not, to the best
knowledge of the signer of such certificate, the Mortgagor is in default in the
performance of any covenant, agreement or condition contained in the Lease, and,
if so, specifying each such default of which the signer may have knowledge.
          (h) Renewals and Extensions. Unless the exercise of any option, now
existing or hereafter created, to renew or extend the term of the Lease would,
in the Mortgagor’s reasonable business judgment, be inadvisable, the Mortgagor
shall, at least six months, or such lesser period as may be permitted in the
Lease, prior to the last day upon which the Mortgagor may validly exercise such
option, (i) exercise such option in such manner as will cause the term of the
Lease to be effectively renewed or extended for the period provided by such
option and (ii) give immediate notice thereof to the Mortgagee, it being
understood that in the event of the failure of the Mortgagor to do so, the
Mortgagee shall have, and is hereby granted, the irrevocable right to exercise
any such option, either in its own name and behalf, or in the name and behalf of
the Mortgagor, as the Mortgagee shall in its sole discretion determine.
          (i) Notifications of Changes in Rent. The Mortgagor shall promptly
notify the Mortgagee of any change in the rent or other charges payable under
the Lease, except for changes made pursuant to the provisions of the Lease.
Mortgage



--------------------------------------------------------------------------------



 



-11-

          (j) Notifications Concerning Proceeds. In the event that any proceeds
of insurance on any part of the Mortgage Estate, or any condemnation proceeds,
shall be deposited with any person pursuant to the requirements of the Lease,
the Mortgagor shall promptly notify the Mortgagee of the name and address of the
person with whom such proceeds have been deposited and of the amount so
deposited.]29
ARTICLE 2
Assignment of Rents, Issues and Profits
          Section 2.01. Assignment of Rents, Issues and Profits. The Mortgagor
hereby assigns and transfers to the Mortgagee, FOR THE PURPOSE OF SECURING the
Obligations, all Rents, and hereby gives to and confers upon the Mortgagee the
right, power and authority to collect the same. The Mortgagor irrevocably
appoints the Mortgagee its true and lawful attorney-in-fact, at its option at
any time and from time to time following the occurrence and during the
continuance of a Default, to demand, receive and enforce payment, to give
receipts, releases and satisfactions, and to sue, in the name of the Mortgagor
or otherwise, for Rents and apply the same to the Obligations as provided in
paragraph (a) of Section 4.03; provided, however, that the Mortgagor shall have
the right to collect Rents at any time prior to the occurrence of a Default (but
not more than one month in advance, except in the case of security deposits).
          Section 2.02. Collection Upon Default. To the extent permitted by law,
upon the occurrence of any Default, the Mortgagee may, at any time without
notice, either in person, by agent or by a receiver appointed by a court, and
without regard to the adequacy of any security for the Obligations or the
solvency of the Mortgagor, enter upon and take possession of the Property, the
Improvements and the Fixtures or any part thereof, in its own name, sue for or
otherwise collect Rents including those past due and unpaid, and, apply the
same, less costs and expenses of operation and collection, including attorneys’
fees and disbursements, to the payment of the Obligations as provided in
paragraph (a) of Section 4.03, and in such order as the Mortgagee may determine.
The collection of Rents or the entering upon and taking possession of the
Property, the Improvements or the Fixtures or any part thereof, or the
application thereof as aforesaid, shall not cure or waive any Default or notice
thereof or invalidate any act done in response to such Default or pursuant to
notice thereof.
 

29   Insert if mortgage is a leasehold mortgage

Mortgage



--------------------------------------------------------------------------------



 



-12-

ARTICLE 3
Security Agreement
          Section 3.01. Creation of Security Interest. The Mortgagor hereby
grants to the Mortgagee a security interest in the Fixtures for the purpose of
securing the Obligations. The Mortgagee shall have, in addition to all rights
and remedies provided herein and in the other Loan Instruments, all the rights
and remedies of a secured party under the Uniform Commercial Code of the state
in which the applicable portion of the Fixtures is located. A statement
describing the portion of the Mortgage Estate comprising the fixtures hereby
secured is set forth in the granting clauses of this Mortgage. The Mortgagor
represents and warrants to the Mortgagee that the Mortgagor is the record owner
of the Mortgage Estate, the employer identification number of the Mortgagor is
[                         ] and the organizational identification number of the
Mortgagor is [                         ].
          Section 3.02. Warranties, Representations and Covenants. The Mortgagor
hereby warrants, represents and covenants that: (a) the Fixtures will be kept on
or at the Property and the Mortgagor will not remove any Fixtures from the
Property, except as permitted under the Loan Instruments and except such
portions or items of the Fixtures that are consumed or worn out in ordinary
usage, all of which shall be promptly replaced by the Mortgagor, except as
otherwise expressly provided in the Loan Instruments, (b)all covenants and
obligations of the Mortgagor contained herein relating to the Mortgage Estate
shall be deemed to apply to the Fixtures whether or not expressly referred to
herein and (c) this Mortgage constitutes a security agreement and “fixture
filing” as those terms are used in the applicable Uniform Commercial Code. The
Mortgagor is the “Debtor” and its name and mailing address are set forth on Page
1 hereof. The Mortgagee is the “Secured Party” and its name and mailing address
from which information relative to the security interest created hereby are also
set forth on Page 1 hereof. The information provided in this Section 3.02 is
provided so that this Mortgage shall comply with the requirements of the Uniform
Commercial Code as in effect in the state in which the Mortgage Estate is
located for a mortgage instrument to be filed as a financing statement.
ARTICLE 4
Defaults; Remedies
          Section 4.01. Defaults. If any Event of Default (herein, a “Default”)
under the Credit Agreement shall occur and be continuing and, as more
particularly provided in the Credit Agreement, the principal of and accrued
interest on the extensions of credit and all other Obligations under the Credit
Agreement shall be declared, or become, due and payable, then the
Mortgage



--------------------------------------------------------------------------------



 



-13-

obligations of the Mortgagor [in respect of its guarantee under the Guaranty]30
[in respect of its guarantee under the Guaranty and under the Credit
Agreement]31 shall become due and payable, without presentment, demand, protest
or other formalities of any kind, all of which have been waived pursuant to the
Credit Agreement.
          Section 4.02. Default Remedies.
          (a) Remedies Generally. If a Default shall have occurred and be
continuing, this Mortgage may, to the maximum extent permitted by law, be
enforced, and the Mortgagee may exercise any right, power or remedy permitted to
it hereunder, under the Credit Agreement or under any of the other Loan
Instruments or by law, and, without limiting the generality of the foregoing,
the Mortgagee may, personally or by its agents, to the maximum extent permitted
by law:
          (i) enter into and take possession of the Mortgage Estate or any part
thereof, exclude the Mortgagor and all persons claiming under the Mortgagor
whose claims are junior to this Mortgage, wholly or partly therefrom, and use,
operate, manage and control the same either in the name of the Mortgagor or
otherwise as the Mortgagee shall deem best, and upon such entry, from time to
time at the expense of the Mortgagor and the Mortgage Estate, make all such
repairs, replacements, alterations, additions or improvements to the Mortgage
Estate or any part thereof as the Mortgagee may deem proper and, whether or not
the Mortgagee has so entered and taken possession of the Mortgage Estate or any
part thereof, collect and receive all Rents and apply the same to the payment of
all expenses that the Mortgagee may be authorized to make under this Mortgage,
the remainder to be applied to the payment of the Obligations until the same
shall have been repaid in full; if the Mortgagee demands or attempts to take
possession of the Mortgage Estate or any portion thereof in the exercise of any
rights hereunder, the Mortgagor shall promptly turn over and deliver complete
possession thereof to the Mortgagee; and
          (ii) personally or by agents, with or without entry, if the Mortgagee
shall deem it advisable:
     (x) sell the Mortgage Estate at a sale or sales held at such place or
places and time or times and upon such notice and otherwise in such manner as
may be required by law, or, in the absence of any such requirement, as the
Mortgagee may deem appropriate, and from time to time adjourn any such sale by
 

30   Use if Mortgagor is a Guarantor   31   Use if Borrower is Mortgagor

Mortgage



--------------------------------------------------------------------------------



 



-14-

announcement at the time and place specified for such sale or for such adjourned
sale without further notice, except such as may be required by law;
     (y) proceed to protect and enforce its rights under this Mortgage, by suit
for specific performance of any covenant contained herein or in the Loan
Instruments or in aid of the execution of any power granted herein or in the
Loan Instruments, or for the foreclosure of this Mortgage (as a mortgage or
otherwise) and the sale of the Mortgage Estate under the judgment or decree of a
court of competent jurisdiction, or for the enforcement of any other right as
the Mortgagee shall deem most effectual for such purpose, provided, that in the
event of a sale, by foreclosure or otherwise, of less than all of the Mortgage
Estate, this Mortgage shall continue as a Lien on, and security interest in, the
remaining portion of the Mortgage Estate; or
     (z) exercise any or all of the remedies available to a secured party under
the applicable Uniform Commercial Code, including, without limitation:
     (1) either personally or by means of a court appointed receiver, take
possession of all or any of the Fixtures and exclude therefrom the Mortgagor and
all persons claiming under the Mortgagor, and thereafter hold, store, use,
operate, manage, maintain and control, make repairs, replacements, alterations,
additions and improvements to and exercise all rights and powers of the
Mortgagor in respect of the Fixtures or any part thereof; if the Mortgagee
demands or attempts to take possession of the Fixtures in the exercise of any
rights hereunder, the Mortgagor shall promptly turn over and deliver complete
possession thereof to the Mortgagee;
     (2) without notice to or demand upon the Mortgagor, make such payments and
do such acts as the Mortgagee may deem necessary to protect its security
interest in the Fixtures, including, without limitation, paying, purchasing,
contesting or compromising any encumbrance that is prior to or superior to the
security interest granted hereunder, and in exercising any such powers or
authority paying all expenses incurred in connection therewith;
     (3) require the Mortgagor to assemble the Fixtures or any portion thereof,
at a place designated by the Mortgagee and reasonably convenient to both
parties, and promptly to deliver the Fixtures to the Mortgagee, or an agent or
representative designated by it; the Mortgagee, and its agents
Mortgage



--------------------------------------------------------------------------------



 



-15-

and representatives, shall have the right to enter upon the premises and
property of the Mortgagor to exercise the Mortgagee’s rights hereunder; and
     (4) sell, lease or otherwise dispose of the Fixtures, with or without
having the Fixtures at the place of sale, and upon such terms and in such manner
as the Mortgagee may determine (and the Mortgagee or any Lender may be a
purchaser at any such sale).
          (b) Appointment of Receiver. If a Default shall have occurred and be
continuing, the Mortgagee, to the maximum extent permitted by law, shall be
entitled, as a matter of right, to the appointment of a receiver of the Mortgage
Estate, without notice or demand, and without regard to the adequacy of the
security for the Obligations or the solvency of the Mortgagor. The Mortgagor
hereby irrevocably consents to such appointment and waives notice of any
application therefor. Any such receiver or receivers shall have all the usual
powers and duties of receivers in like or similar cases and all the powers and
duties of the Mortgagee in case of entry and shall continue as such and exercise
all such powers until the date of confirmation of sale of the Mortgage Estate,
unless such receivership is sooner terminated.
          (c) Rents. If a Default shall have occurred and be continuing, the
Mortgagor shall, to the maximum extent permitted by law, pay monthly in advance
to the Mortgagee, or to any receiver appointed at the request of the Mortgagee
to collect Rents, the fair and reasonable rental value for the use and occupancy
of the Property, the Improvements and the Fixtures or of such part thereof as
may be in the possession of the Mortgagor. Upon default in the payment thereof,
the Mortgagor shall vacate and surrender possession of the Property, the
Improvements and the Fixtures to the Mortgagee or such receiver, and upon a
failure so to do may be evicted by summary proceedings.
          (d) Sale. In any sale under any provision of this Mortgage or pursuant
to any judgment or decree of court, the Mortgage Estate, to the maximum extent
permitted by law, may be sold in one or more parcels or as an entirety and in
such order as the Mortgagee may elect, without regard to the right of the
Mortgagor or any person claiming under the Mortgagor to the marshalling of
assets. The purchaser at any such sale shall take title to the Mortgage Estate
or the part thereof so sold free and discharged of the estate of the Mortgagor
therein, the purchaser being hereby discharged from all liability to see to the
application of the purchase money. Any person, including Mortgagee or any
Lender, may purchase at any such sale. Upon the completion of any such sale by
virtue of this Section 4.02 the Mortgagee shall execute and deliver to the
purchaser an appropriate instrument that shall effectively transfer all of the
Mortgagor’s estate, right, title, interest, property, claim and demand in and to
the Mortgage Estate or portion thereof so sold, but without any covenant or
warranty, express or implied. The
Mortgage



--------------------------------------------------------------------------------



 



-16-

Mortgagee is hereby irrevocably appointed the attorney-in-fact of the Mortgagor
in its name and stead to make all appropriate transfers and deliveries of the
Mortgage Estate or any portions thereof so sold and, for that purpose, the
Mortgagee may execute all appropriate instruments of transfer, and may
substitute one or more persons with like power, the Mortgagor hereby ratifying
and confirming all that said attorneys or such substitute or substitutes shall
lawfully do by virtue hereof. Nevertheless, the Mortgagor shall ratify and
confirm, or cause to be ratified and confirmed, any such sale or sales by
executing and delivering, or by causing to be executed and delivered, to the
Mortgagee or to such purchaser or purchasers all such instruments as may be
advisable, in the judgment of the Mortgagee, for such purpose, and as may be
designated in such request. Any sale or sales made under or by virtue of this
Mortgage, to the extent not prohibited by law, shall operate to divest all the
estate, right, title, interest, property, claim and demand whatsoever, whether
at law or in equity, of the Mortgagor in, to and under the Mortgage Estate, or
any portions thereof so sold, and shall be a perpetual bar both at law and in
equity against the Mortgagor and against any and all persons claiming or who may
claim the same, or any part thereof, by, through or under the Mortgagor. The
powers and agency herein granted are coupled with an interest and are
irrevocable.
          (e) Possession of Loan Instruments Not Necessary. All rights of action
under the Loan Instruments and this Mortgage may be enforced by the Mortgagee
without the possession of the Loan Instruments and without the production
thereof at any trial or other proceeding relative thereto.
          Section 4.03. Application of Proceeds.
          (a) Application of Proceeds Generally. The proceeds of any sale made
either under the power of sale hereby given or under a judgment, order or decree
made in any action to foreclose or to enforce this Mortgage, or of any monies
held by the Mortgagee hereunder shall, to the maximum extent permitted by law,
be applied as provided in Section 7.02(b) of the Credit Agreement.
          (b) Liability for Deficiencies. No sale or other disposition of all or
any part of the Mortgage Estate pursuant to Section 4.02 shall be deemed to
relieve the Mortgagor of its obligations under the Credit Agreement or any other
Loan Instrument except to the extent the proceeds thereof are applied to the
payment of such obligations. Except as otherwise provided in the Loan
Instruments, if the proceeds of sale, collection or other realization of or upon
the Mortgage Estate are insufficient to cover the costs and expenses of such
realization and the payment in full of the Obligations, the Mortgagor shall
remain liable for any deficiency.
          Section 4.04. Right to Sue. The Mortgagee shall have the right from
time to time to sue for any sums required to be paid by the Mortgagor under the
terms of this Mortgage as the
Mortgage



--------------------------------------------------------------------------------



 



-17-

same become due, without regard to whether or not the Obligations shall be, or
have become, due and without prejudice to the right of the Mortgagee thereafter
to bring any action or proceeding of foreclosure or any other action upon the
occurrence of any Default existing at the time such earlier action was
commenced.
          Section 4.05. Powers of the Mortgagee. The Mortgagee may at any time
or from time to time renew or extend this Mortgage or (with the agreement of the
Mortgagor) alter or modify the same in any way, or waive any of the terms,
covenants or conditions hereof or thereof, in whole or in part, and may release
any portion of the Mortgage Estate or any other security, and grant such
extensions and indulgences in relation to the Obligations, or release any person
liable therefor as the Mortgagee may determine without the consent of any junior
lienor or encumbrancer, without any obligation to give notice of any kind
thereto, without in any manner affecting the priority of the Lien and estate of
this Mortgage on or in any part of the Mortgage Estate, and without affecting
the liability of any other person liable for any of the Obligations.
          Section 4.06. Remedies Cumulative.
          (a) Remedies Cumulative. No right or remedy herein conferred upon or
reserved to the Mortgagee is intended to be exclusive of any other right or
remedy, and each and every right and remedy shall be cumulative and in addition
to any other right or remedy under this Mortgage, or under applicable law,
whether now or hereafter existing; the failure of the Mortgagee to insist at any
time upon the strict observance or performance of any of the provisions of this
Mortgage or to exercise any right or remedy provided for herein or under
applicable law, shall not impair any such right or remedy nor be construed as a
waiver or relinquishment thereof.
          (b) Other Security. The Mortgagee shall be entitled to enforce payment
and performance of any of the obligations of the Mortgagor and to exercise all
rights and powers under this Mortgage or under any Loan Instrument or any laws
now or hereafter in force, notwithstanding that some or all of the Obligations
may now or hereafter be otherwise secured, whether by mortgage, deed of trust,
pledge, Lien, assignment or otherwise; neither the acceptance of this Mortgage
nor its enforcement, whether by court action or pursuant to the power of sale or
other powers herein contained, shall prejudice or in any manner affect the
Mortgagee’s right to realize upon or enforce any other security now or hereafter
held by the Mortgagee, it being stipulated that the Mortgagee shall be entitled
to enforce this Mortgage and any other security now or hereafter held by the
Mortgagee in such order and manner as the Mortgagee, in its sole discretion, may
determine; every power or remedy given by the Credit Agreement, this Mortgage or
any of the other Loan Instruments to the Mortgagee, or to which the Mortgagee is
otherwise entitled, may be exercised, concurrently or independently, from time
Mortgage



--------------------------------------------------------------------------------



 



-18-

to time and as often as may be deemed expedient by the Mortgagee, and the
Mortgagee may pursue inconsistent remedies.
          Section 4.07. Waiver of Stay, Extension, Moratorium Laws; Equity of
Redemption. To the maximum extent permitted by law, the Mortgagor shall not at
any time insist upon, or plead, or in any manner whatever claim or take any
benefit or advantage of any applicable present or future stay, extension or
moratorium law, that may affect observance or performance of the provisions of
this Mortgage; nor claim, take or insist upon any benefit or advantage of any
present or future law providing for the valuation or appraisal of the Mortgage
Estate or any portion thereof prior to any sale or sales thereof that may be
made under or by virtue of Section 4.02; and the Mortgagor, to the extent that
it lawfully may, hereby waives all benefit or advantage of any such law or laws.
The Mortgagor for itself and all who may claim under it, hereby waives, to the
maximum extent permitted by applicable law, any and all rights and equities of
redemption from sale under the power of sale created hereunder or from sale
under any order or decree of foreclosure of this Mortgage and (if a Default
shall have occurred) all notice or notices of seizure, and all right to have the
Mortgage Estate marshalled upon any foreclosure hereof. The Mortgagee shall not
be obligated to pursue or exhaust its rights or remedies as against any other
part of the Mortgage Estate and the Mortgagor hereby waives any right or claim
of right to have the Mortgagee proceed in any particular order.
ARTICLE 5
Miscellaneous
          Section 5.01. Release by Mortgagee. Upon the termination of the
Commitments under and as defined in the Credit Agreement and the payment in full
of the Obligations, the Mortgagee shall release the Lien of this Mortgage, or
upon the request of the Mortgagor, and at the Mortgagor’s expense, assign this
Mortgage without recourse to the Mortgagor’s designee, or to the person or
persons legally entitled thereto, by an instrument duly acknowledged in form for
recording.
          Section 5.02. Notices. All notices, demands, consents, requests or
other communications (collectively, “notices”) that are permitted or required to
be given by any party to the other hereunder shall be in writing and given in
the manner specified in the Credit Agreement.
          Section 5.03. Amendments; Waivers; Etc. This Mortgage cannot be
modified, changed or discharged except by an agreement in writing, duly
acknowledged in form for recording, signed by the Mortgagor and the Mortgagee
with the consent of the Lenders as
Mortgage



--------------------------------------------------------------------------------



 



-19-

provided in the Credit Agreement. For purposes hereof, a statement by the
Mortgagee in any modification or supplement to this Mortgage to the effect that
such modification or supplement has been consented to by the Lenders as provided
in the Credit Agreement shall be conclusive evidence of such consent and it
shall not be necessary for a copy of such consent to be recorded with such
modification or supplement as a condition to such modification or supplement
being recorded in the appropriate real estate records.
          Section 5.04. Successors and Assigns. This Mortgage applies to, inures
to the benefit of and binds the Mortgagor and the Mortgagee and their respective
successors and assigns and shall run with the Property.
          Section 5.05. Captions. The captions or headings at the beginning of
Articles, Sections and paragraphs hereof are for convenience of reference and
are not a part of this Mortgage.
          Section 5.06. Severability. If any term or provision of this Mortgage
or the application thereof to any person or circumstance shall to any extent be
invalid or unenforceable, the remainder of this Mortgage, or the application of
such term or provision to persons or circumstances other than those as to which
it is invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Mortgage shall be valid and enforceable to the maximum extent
permitted by law. If any portion of the Obligations shall for any reason not be
secured by a valid and enforceable Lien upon any part of the Mortgage Estate,
then any payments made in respect of the Obligations (whether voluntary or under
foreclosure or other enforcement action or procedure or otherwise) shall, for
purposes of this Mortgage (except to the extent otherwise required by applicable
law) be deemed to be made (i) first, in respect of the portion of the
Obligations not secured by the Lien of this Mortgage, (ii) second, in respect of
the portion of the Obligations secured by the Lien of this Mortgage, but which
Lien is on less than all of the Mortgage Estate, and (iii) last, to the portion
of the Obligations secured by the Lien of this Mortgage, and which Lien is on
all of the Mortgage Estate.
          Section 5.07. Repayment of Secured Amount. The secured amount under
this Mortgage shall be reduced only by the last and final sums that the
Mortgagor repays with respect to the Obligations and shall not be reduced by any
intervening repayments of the Obligations by the Mortgagor. So long as the
balance of the Obligations exceeds the secured amount under this Mortgage, any
payments and repayments of the Obligations by the Mortgagor shall not be deemed
to be applied against, or to reduce, the portion of the Obligations secured by
this Mortgage.
Mortgage



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, this Mortgage has been duly executed by the
Mortgagor as of the day and year first above written.

            [NAME OF MORTGAGOR]
      By:           Name:           Title:        

Mortgage



--------------------------------------------------------------------------------



 



 

[STATE/COMMONWEALTH] OF                               )
: ss.:
COUNTY OF                      )
On the       day of                     , 2010, before me, the undersigned, a
notary public in and for said [state/commonwealth], personally appeared
                                                            , personally known
to me or proved to me on the basis of satisfactory evidence to be the individual
whose name is subscribed to the within instrument, and acknowledged to me that
he/she executed the same in his/her capacity and that by his/her signature on
the instrument the individual or the person upon behalf of which the individual
acted executed the instrument.

                        Notary Public           

[SEAL]
Mortgage



--------------------------------------------------------------------------------



 



 

SCHEDULE I
DESCRIPTION OF [LEASE AND]32
PROPERTY
[That certain [lease/lease agreement] dated as of                      ___,
      between the Mortgagor, as lessee, and                     , as lessor, [a
memorandum of which is] recorded in volume       at page       of the
                     Records of                      County,
                     on                                         ,           ,
and the leasehold estate created thereby affecting the following land and
premises located in                           County,                     :]33
[See attached legal description]
 

32   Insert if mortgage is a leasehold mortgage   33   Insert if mortgage is a
leasehold mortgage

Mortgage

 



--------------------------------------------------------------------------------



 



EXHIBIT F
to
Credit Agreement
dated as of August 4, 2010
by and among
The GEO Group, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
BNP Paribas,
as Administrative Agent
FORM OF JOINDER AGREEMENT
Mortgage

 



--------------------------------------------------------------------------------



 



FORM OF JOINDER AGREEMENT
     THIS JOINDER AGREEMENT, dated as of the       day of                     ,
20      (the “Agreement”), to the Collateral Agreement referred to below is
entered into by and among                     , a corporation organized under
the laws of                      (the “New Subsidiary”),                     , a
corporation organized under the laws of                      (the “Pledgor”),
and BNP PARIBAS, as administrative agent (the “Administrative Agent”). All
capitalized terms used and not defined herein shall have the meanings given
thereto in the Credit Agreement or the applicable Security Document referred
therein.
Statement of Purpose
     The GEO Group, Inc., the Lenders and the Administrative Agent are parties
to the Credit Agreement dated as of August 4, 2010 (as supplemented hereby and
as further amended, restated, supplemented or otherwise modified, the “Credit
Agreement”). In connection with the Credit Agreement, the Borrower, certain of
its Subsidiaries and the Administrative Agent have also entered into the
Collateral Agreement referred to therein. In addition, the Borrower and the
Restricted Subsidiaries may from time to time be obligated to the Hedge
Counterparties in respect of one or more Hedging Agreements.
     Pursuant to                     .34 In connection with the Credit
Agreement, the New Subsidiary is required to execute, among other documents, a
joinder agreement in order to become a Grantor under the Collateral Agreement
and the Pledgor is required to execute, among other things, a joinder agreement,
in order to pledge                      percent (     %) of the capital stock or
other equity interests of the New Subsidiary.
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:
     1.01 Collateral Agreement Joinder.
          (a) Joinder to the Collateral Agreement.
     i) In order to secure the Credit Agreement in accordance with the terms
thereof, and to secure the payment and performance of all of the Obligations,
the New Subsidiary hereby grants to the Administrative Agent, for the ratable
benefit of itself and the other Secured Parties, a continuing security interest
in and to all of the New Subsidiary’s right, title and interest in and to all
Collateral whether now or hereafter owned or acquired by the New Subsidiary or
in which the New Subsidiary now has or hereafter has or acquires any rights, and
wherever located (the “New Collateral”).
     ii) The security interests are granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or transfer to
the Administrative Agent or any other Secured Party any obligation or liability,
or in any
 

34   Insert description of agreement or transaction relating to creation of New
Subsidiary.

Mortgage

 



--------------------------------------------------------------------------------



 



way affect or modify, any obligation or liability of the New Subsidiary with
respect to any of the New Collateral or any transaction in connection therewith.
     iii) The New Subsidiary hereby agrees that it is a party to the Collateral
Agreement as if a signatory thereof on the Effective Date of the Credit
Agreement, and the New Subsidiary shall comply with all of the terms, covenants,
conditions and agreements and hereby makes each representation and warranty, in
each case set forth therein. The New Subsidiary hereby agrees that each
reference to a “Grantor” or the “Grantors” in the Collateral Agreement and other
Loan Documents shall include the New Subsidiary. The New Subsidiary agrees that
“Collateral” as used therein shall include all New Collateral pledged pursuant
hereto and the Collateral Agreement and “Collateral Agreement” or “Agreement” as
used therein shall mean the Collateral Agreement as supplemented hereby.
          b) Filing Information and Perfection.
     i) Attached hereto as Annex A are updated Schedules to the Collateral
Agreement revised to include all required information with respect to the New
Subsidiary.
     ii) The New Subsidiary hereby agrees that it shall deliver to the
Administrative Agent such certificates or other documents and take such action
as the Administrative Agent shall reasonably request in order to effectuate the
terms hereof and the Collateral Agreement.
          c) Additional Pledge.
     i) [The Pledgor hereby confirms and reaffirms the security interest in the
Collateral granted to the Administrative Agent, for the ratable benefit of
itself and the other Secured Parties, under the Collateral Agreement and, as
additional collateral security for the prompt and complete payment when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations
and in order to induce the Lenders to make their extensions of credit under the
Credit Agreement and to induce the Hedge Counterparties to make their extensions
of credit under the Hedging Agreements, the Pledgor hereby delivers to the
Administrative Agent, for the ratable benefit of itself and the other Secured
Parties, all of the issued and outstanding shares of capital stock of the New
Subsidiary listed on Annex B, together with all stock certificates, options, or
rights of any nature whatsoever which may be issued or granted by the New
Subsidiary in respect of such stock (the “Additional Investment Property”; as
used in the Collateral Agreement as supplemented hereby, “Investment Property”
shall be deemed to include the Additional Investment Property) and hereby grants
to the Administrative Agent, for the ratable benefit of itself and the other
Secured Parties, a first priority security interest in the Additional Investment
Property and all Proceeds thereof.] [The Pledgor hereby confirms and reaffirms
the security interest in the Collateral granted to the Administrative Agent, for
the ratable benefit of itself and the other Secured Parties, under the
Collateral Agreement and, as additional collateral security for the prompt and
complete payment when due (whether at stated maturity, by acceleration or
otherwise) of the Obligations and in order to induce the Lenders to make their
extensions of credit under the Credit Agreement and to induce the Hedge
Counterparties to make their extensions of credit under the Hedging Agreements,
the
Mortgage

 



--------------------------------------------------------------------------------



 



Pledgor hereby grants to the Administrative Agent, for the ratable benefit of
itself and the other Secured Parties, a first priority security interest in the
entire partnership or membership interest of Pledgor (the “Additional
Partnership/LLC Interest”) in the New Subsidiary listed on Annex B and all
Proceeds thereof; as used in the Collateral Agreement as supplemented hereby,
“Partnership/LLC Interests” shall be deemed to include the Additional
Partnership/LLC Interest.]
     ii) The Pledgor hereby represents and warrants, with respect to itself,
that the representations and warranties contained in Article III of the
Collateral Agreement are true and correct on the date of this Agreement with
references therein to the [“Investment Property” to include the Additional
Investment Property] or [“Partnership/LLC Interests” to include the Additional
Partnership/LLC Interest], with references therein to the “Subsidiary Issuer” to
include the New Subsidiary, and with references to the “Grantor” to mean the
Pledgor.
          d) Perfection. The Pledgor hereby agrees to deliver to the
Administrative Agent such certificates and other documents and take such other
action as shall be reasonably requested by the Administrative Agent in order to
effectuate the terms hereof and the Collateral Agreement.
     2.01 Effectiveness. This Agreement shall become effective upon receipt by
the Administrative Agent of (i) an executed counterpart hereof, (ii) the
Additional Investment Property or the Additional Partnership/LLC Interest, as
applicable, and the other agreements and documents required to be delivered
pursuant to Section 1.01 and (iii) any other agreement or document required to
be delivered in accordance with Section 5.09 of the Credit Agreement (including,
without limitation, any other agreement or document required to be delivered in
connection with any Security Document).
     3.01 General Provisions.
          (a) Acknowledgement. The New Subsidiary hereby acknowledges that it
has received a copy of the Loan Documents and that it has read and understands
the terms thereof.
          (b) Limited Effect. Except as supplemented hereby, each Loan Document
shall continue to be, and shall remain, in full force and effect. This Agreement
shall not be deemed (i) to be a waiver of, or consent to, or a modification or
amendment of, any other term or condition of the Credit Agreement or any other
Loan Document or (ii) to prejudice any right or rights which the Administrative
Agent or any other Secured Party may now have or may have in the future under or
in connection with the Credit Agreement or the other Loan Documents or any of
the instruments or agreements referred to therein, as the same may be amended or
modified from time to time.
          (c) Costs and Expenses. The New Subsidiary hereby agrees that it shall
pay or cause to be paid all of its reasonable and customary out-of-pocket costs
and expenses incurred by the Administrative Agent in connection with the
preparation, negotiation and execution of this Agreement including, without
limitation, the reasonable fees and disbursements of counsel.
          (d) Counterparts. This Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts (including by telecopy)
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.
          (e) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
Mortgage

 



--------------------------------------------------------------------------------



 



NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 AND SECTION 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.
[Signature Page Follows]
Mortgage

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the undersigned hereby causes this Agreement to be
executed and delivered as of the date first above written.

            NEW SUBSIDIARY:

[NEW SUBSIDIARY]
      By:           Name:           Title:           PLEDGOR:

[PLEDGOR]
      By:           Name:           Title:           ADMINISTRATIVE AGENT:

BNP PARIBAS,
as Administrative Agent
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT G
to
Credit Agreement
dated as of August 4, 2010
by and among
The GEO Group, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
BNP Paribas,
as Administrative Agent
FORM OF OPINION OF COUNSEL TO THE BORROWER

 



--------------------------------------------------------------------------------



 



EXHIBIT H
to
Credit Agreement
dated as of August 4, 2010
by and among
The GEO Group, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
BNP Paribas,
as Administrative Agent
FORM OF OPINION OF SPECIAL COUNSEL

 



--------------------------------------------------------------------------------



 



EXHIBIT I
to
Credit Agreement
dated as of August 4, 2010
by and among
The GEO Group, Inc.,
as Borrower,
the lenders party thereto,
as Lenders,
and
BNP Paribas,
as Administrative Agent
FORM OF LENDER ADDENDUM

 



--------------------------------------------------------------------------------



 



Form of Lender Addendum
          Reference is made to the Credit Agreement dated as of August 4, 2010
(as amended, restated or otherwise modified, the “Credit Agreement”), by and
among THE GEO GROUP, INC., a Florida corporation (the “Borrower”), the lenders
who are or may become a party thereto, as Lenders, and BNP PARIBAS, as
Administrative Agent. Capitalized terms used and not otherwise defined herein
shall have the meaning assigned thereto in the Credit Agreement.
          The undersigned Person by executing this Lender Addendum shall be
deemed to have executed a counterpart of the Credit Agreement.
          By executing this Lender Addendum, the undersigned Person hereby
agrees (a) to the terms of the Credit Agreement and (b) to become a party
thereto as a [                    ] Lender with a [                    ] Loan
Commitment in the amount set forth below.
          This Lender Addendum shall be construed in accordance with and
governed by the law of the State of New York. This Lender Addendum may be
executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
hereof by facsimile transmission shall be effective as delivery of a manually
executed counterpart hereof.
          IN WITNESS WHEREOF, the parties hereto have caused this Lender
Addendum to be duly executed and delivered by their proper and duly authorized
officers as of this [                    ] day of August, 2010.
[                    ] Commitment          $[                    ]
[Signature pages to follow]

 



--------------------------------------------------------------------------------



 



            [                                        ], as Lender
      By:           Name:           Title:                 By:           Name:  
        Title:        

          Accepted and agreed:

THE GEO GROUP, INC.
      By:           Name:           Title:           BNP PARIBAS,
as Administrative Agent
      By:           Name:           Title:                 By:           Name:  
        Title:          

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.06
to
Disclosure Supplement
Dated as of August 4, 2010
Litigation
The Borrower and its Subsidiaries are currently involved in various actions,
suits and/or proceedings. Except for the matters listed below, none of the
actions, suits and/or proceedings in which the Borrower or its Subsidiaries are
currently involved could, individually, as of the Closing Date, result in a
Material Adverse Effect:
1. In June 2004, the Borrower received notice of a third-party claim for
property damage incurred during 2002 and 2001 at several detention facilities
that the Borrower’s Australian subsidiary formerly operated pursuant to its
discontinued operation. The claim relates to property damage caused by detainees
at the detention facilities. The notice was given by the Australian government’s
insurance provider and did not specify the amount of damages being sought. In
May 2005, the Borrower received additional correspondence indicating that the
insurance provider still intends to pursue the claim against the Borrower’s
Australian subsidiary. Although the claim is in the initial stages and the
Borrower is still in the process of fully evaluating its merits, the Borrower
believes that it has defenses to the allegations underlying the claim and
intends to vigorously defend the Borrower’s rights with respect to this matter.
While the insurance provider has not quantified its damage claim and the outcome
of this matter discussed above cannot be predicted with certainty, based on
information known to date, and management’s preliminary review of the claim, the
Borrower believes that, if settled unfavorably, this matter could have a
material adverse effect on the Borrower’s financial condition, results of
operations and cash flows. The Borrower is uninsured for any damages or costs
that it may incur as a result of this claim, including the expenses of defending
the claim. The Borrower has accrued a reserve related to this claim based on its
estimate of the most probable costs that may be incurred based on the facts and
circumstances known to date, and the advice of its legal counsel.
2. During the fourth fiscal quarter of 2009, the Internal Revenue Service
(IRS) completed its examination of our U.S. federal income tax returns for the
years 2002 through 2005. Following the examination, the IRS notified us that it
proposes to disallow a deduction that we realized during the 2005 tax year. Due
to our receipt of the proposed IRS audit adjustment for the disallowed
deduction, we have reassessed the probability of potential settlement outcomes
with respect to the proposed adjustment, which is now under review by the IRS’s
appeals division. Based on this reassessment, we have provided an additional
accrual of $4.9 million during the fourth quarter of 2009. We have appealed this
proposed disallowed deduction with the IRS’s appeals division and believe we
have

 



--------------------------------------------------------------------------------



 



valid defenses to the IRS’s position. However, if the disallowed deduction were
to be sustained in full on appeal, it could result in a potential tax exposure
to us of $15.4 million. We believe in the merits of our position and intend to
defend our rights vigorously, including our rights to litigate the matter if it
cannot be resolved favorably at the IRS’s appeals level. If this matter is
resolved unfavorably, it may have a material adverse effect on our financial
position, results of operations and cash flows.
     3. We are currently under examination by the Internal Revenue Service for
our U.S. income tax returns for fiscal years 2006 through 2008 and currently
expect this examination to be concluded in 2010. Based on the status of the
audit to date, we do not currently expect the outcome of the audit to have a
material adverse impact on our financial condition, results of operation or cash
flows.
     4. On April 27, 2010, a putative stockholder class action was filed in the
District Court for Harris County, Texas by Todd Shelby against Cornell, members
of the Cornell board of directors, individually, and GEO. The plaintiff filed an
amended complaint on May 28, 2010. The amended complaint alleges, among other
things, that the Cornell directors, aided and abetted by Cornell and GEO,
breached their fiduciary duties in connection with the merger. Among other
things, the amended complaint seeks to enjoin Cornell, its directors and GEO
from completing the merger and seeks a constructive trust over any benefits
improperly received by the defendants as a result of their alleged wrongful
conduct. The parties have reached a settlement in principle, subject to
confirmatory discovery, preparation and execution of a formal stipulation of
settlement, final court approval of the settlement and dismissal of the action
with prejudice.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.14 PART A

to
Disclosure Supplement
Dated as of August 4, 2010
Material Agreements
1995 Registered Long Term FRN Note Program Instrument Australasian Correctional
Investment Limited, as the Issuer, and AMP Investment Services Pty Limited, as
FRN Trustee, and AMP Investment Services Pty Limited, as Security Trustee, for
up to A$55,500,000
Revolving Credit Facility, dated July 17 2009, between Australasian Correctional
Investment Limited and Australia and New Zealand Banking Group Limited, for up
to A$3,000,000
Revolving Credit Facility, dated October 20, 2009, between The GEO Group
Australia Pty Limited and Australia and New Zealand Banking Group Limited, for
up to A$8,029,000
2000 Common Terms Agreement between BoE Merchant Bank (a division of BoE Bank
Limited), Firstrand Bank Limited, Kensani Consortium (Proprietary) Limited,
South African Custodial Services (Louis Trichardt) (Proprietary) Limited, and
Rand Merchant Bank Limited, for up to R 398,426,478.00
Guarantee & Put Agreement Between The Geo Group, Inc. (formerly Wackenhut
Corrections Corporation) & South African Custodial Holdings, Ltd. (formerly
Wackenhut Corrections Corp. South Africa Pty Limited) & BOE Merchant Bank &
South African Custodial Services (Pty) Limited for up to R 30,000,000.00
Guarantee & Put Agreement Between The Geo Group, Inc. & South African Custodial
Holdings, Ltd. & Firstrand Bank Limited & South African Custodial Services (Pty)
Limited for up to R 30,000,000.00
Guarantee By South African Custodial Holdings, Ltd. in favor of Rand Merchant
Bank Limited representing a performance guarantee
Corporate Guarantee by The Geo Group, Inc. in favor of South African Custodial
Services (Pty) Limited, for up to R 20,000,000
Corporate Guarantee entered into by The Geo Group, Inc. in favor of the Trustee
for the time being of the South African Custodial Services Security Trust for R
8,422,404 subject to indexed annual increases

 



--------------------------------------------------------------------------------



 



Indemnification Agreement, dated June 20, 1996, between Miramichi Youth Centre
Management Inc. as Trustee for the New Brunswick Youth Centre Trust and Canadian
Correctional Management Inc., (fka. Wackenhut Corrections Canada Inc.) for up to
Canadian $2,500,000
Letter of Credit of Australasian Correctional Investment Ltd. in favor of
Department of Justice of Victoria issued by ANZ Banking Group Ltd in the amount
of A$3,000,000.00
Letter of Credit of The GEO Group Australia Pty Ltd. in favor of Department of
Corrective Services NSW issued by ANZ Banking Group Ltd in the amount of
A$4,000,000
Letter of Credit of The GEO Group Australia Pty Ltd in favor of The Department
of Corrective Services (Qld) issued by ANZ Banking Group Ltd in the amount of
A$2,000,000
Loan by The GEO Group Inc. to South African Custodial Holdings Pty. Ltd., in the
amount of R23,725,000
The GEO Group, Inc. 7 3/4 Senior Notes due 2017 issued on October 7, 2009 in the
amount of $250,000,000
Loan by Canadian Correctional Management, Inc. to The GEO Group, Inc., in the
amount of C$1,800,000
Loan by Correctional Services Corporation to CSC of Tacoma, LLC, in the amount
of $8,000,000
Loan by Correctional Services Corporation to South Texas Local Development
Corporation, in the amount of $5,000,000
Loan by The GEO Group, Inc. to Just Care, Inc., in the amount of $14,500,000
South Texas Detention Complex Local Development Corporation Taxable Revenue
Bonds issued August 1, 2004, with $32,105,000 outstanding
CSC of Tacoma, LLC Taxable Revenue Bonds issued October 1, 2003 with $31,605,000
outstanding
The GEO Group Capital Lease of Arizona State Prison Phoenix-West from
Correctional Services Corporation commencing November 4, 2005 with $7,738,750
outstanding
The GEO Group Capital Lease of Arizona State Prison Florence-West from
Correctional Services Corporation commencing November 4, 2005 with $9,483,333
outstanding

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.14 PART B
to
Disclosure Supplement
Dated as of August 4, 2010
Liens
Form UCC-1 Financing Statement, filed September 15, 2005, File No. 52865492 by
GEO RE Holdings LLC as Debtor, in favor of BNP Paribas as Secured Party.
Form UCC-1 Financing Statement, filed June 27, 2003, File No. 31645160 by
Correctional Services Corporation as Debtor, in favor of U.S. Bank National
Association as Bond Trustee under Indenture of Trust dated as of June 1, 2003 as
Secured Party.
Form UCC-1 Financing Statement, filed September 24, 2004, File No. 42688978 by
Correctional Services Corporation as Debtor, in favor of U.S. Bank National
Association as Secured Party.
Form UCC-1 Financing Statement, filed April 17, 2006, File No. 61388693 by
Correctional Services Corporation as Debtor, in favor of U.S. Bank National
Association and ACA Financial Guaranty Corporation as Secured Parties.
Form UCC-1 Financing Statement, filed September 15, 2005, File No. 52865468 by
Correctional Services Corporation as Debtor, in favor of BNP Paribas as Secured
Party.
Form UCC-1 Financing Statement, filed January 24, 2007, File No. 20070314558 by
GEO Holdings I, Inc. as Debtor, in favor of BNP Paribas as Secured Party.
Form UCC-1 Financing Statement, filed January 24, 2007, File No. 20070316405 by
CPT Operating Partnership L.P. as Debtor, in favor of BNP Paribas as Secured
Party.
Form UCC-1 Financing Statement, filed January 24, 2007, File No. 20070316561 by
CPT Limited Partner LLC as Debtor, in favor of BNP Paribas as Secured Party.
Form UCC-1 Financing Statement, filed January 24, 2007, File No. 20070316348 by
Correctional Properties Prison Finance LLC as Debtor, in favor of BNP Paribas as
Secured Party.
Form UCC-1 Financing Statement, filed January 24, 2007, File No. 20070314368 by
Public Properties Development and Leasing LLC as Debtor, in favor of BNP Paribas
as Secured Party.

 



--------------------------------------------------------------------------------



 



Form UCC-1 Financing Statement, filed January 24, 2007, File No. 20070316298 by
GEO Acquisition II, Inc. as Debtor, in favor of BNP Paribas as Secured Party.
Mortgage of Land of Australasian Correctional Investment Ltd., created
October 12, 1995, in favor of AMP Investment Services Pty. Ltd.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.16 PART A
to
Disclosure Supplement
Dated as of August 4, 2010
Subsidiaries

              Jurisdiction of   Jurisdiction(s) in Which Qualified Entity Name  
Organization   to do Business
The GEO Group, Inc.
  Florida   All 50 States, Washington D.C. and Puerto Rico
GEO International Holdings, Inc.
  Delaware   Delaware
GEO RE Holdings LLC
  Delaware   Delaware
WCC Financial, Inc.
  Delaware   Delaware
WCC Development, Inc.
  Florida   Florida, Utah, Massachusetts, New Mexico, New Jersey, Wisconsin, New
Hampshire, Tennessee, Arizona, Minnesota
WCC/FL/01, Inc.
  Florida   Florida
WCC/FL/02, Inc.
  Florida   Florida
GEO Design Services, Inc.
  Florida   Florida
GEO Care, Inc.
  Florida   All 50 States except New York and Michigan
The GEO Group UK Ltd.
  United Kingdom   United Kingdom
Premier Custodial Development Ltd.
  United Kingdom   United Kingdom
South African Custodial Holdings Pty Ltd.
  South Africa   South Africa
GEO NZ Limited
  New Zealand   New Zealand
The GEO Group Australasia Pty, Ltd.
  Australia   Australia
GEO Australasia Pty, Ltd.
  Australia   Australia
The GEO Group Australia Pty, Ltd.
  Australia   Australia
Premier Employment Services, Ltd.
  Australia   Australia
Australasian Correctional Investments, Ltd.
  Australia   Australia
Pacific Rim Employment Pty, Ltd.
  Australia   Australia
Strategic Healthcare Solutions Pty, Ltd.
  Australia   Australia
Wackenhut Corrections Corporation N.V.
  Curacao   Curacao
Canadian Correctional Management, Inc.
  Canada   Canada
Miramichi Youth Centre Management, Inc.
  Canada   Canada
Wackenhut Corrections Puerto Rico, Inc.
  Puerto Rico   Puerto Rico
Correctional Services Corporation
  Delaware   Delaware, Florida, Mississippi, New York, Texas, Washington,
Wyoming, Georgia, Maryland, Virginia, Oklahoma, Arkansas, Illinois and Louisiana
CSC of Tacoma, LLC
  Delaware   Delaware and Washington, D.C.
GEO Acquisition II, Inc.
  Delaware   Delaware
CPT Limited Partner, LLC
  Delaware   Delaware
CPT Operating Partnership L.P.
  Delaware   California, Colorado, Delaware, Florida, Louisiana, New Jersey, New
Mexico, New York, Oklahoma and Texas

 



--------------------------------------------------------------------------------



 



              Jurisdiction of   Jurisdiction(s) in Which Qualified Entity Name  
Organization   to do Business
Correctional Properties Prison Finance LLC
  Delaware   Delaware
Public Properties Development and Leasing LLC
  Delaware   Delaware, Colorado
GEO Holdings I, Inc.
  Delaware   Delaware
Just Care, Inc.
  Delaware   Delaware, South Carolina
GEO Transport, Inc.
  Florida   Florida, Arizona, California, Colorado, Illinois, Louisiana, Texas,
Washington, New York
GEO Acquisition III, Inc.
  Delaware   Delaware

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.16 PART A
to
Disclosure Supplement
Dated as of August 4, 2010
Subsidiaries and Ownership

                  Shareholders and/or         Members and Shares         and/or
Percentage Entity Name   Capitalization   Interests Owned
The GEO Group, Inc. (“GEO”)
  90,000,000 shares of common stock, par value $.01 per share, 68,917,253 shares
issued, 48,963,425 shares outstanding at 7/29/10. 19,953,828 shares are held in
treasury; 30,000,000 shares of preferred stock, par value $.01 per share, no
shares issued and outstanding at 7/29/10; Stock options to purchase 1,560,262
shares of common stock issued and outstanding at 7/29/10.   See Proxy Statement,
dated July 4, 2010.
 
       
GEO International Holdings, Inc.
  100 shares of common stock authorized, 100 shares issued; 100 shares of
preferred stock authorized, 100 shares issued   GEO owns 100%
 
       
GEO RE Holdings LLC(*)
  N/A   GEO owns 100%
 
       
WCC Financial, Inc.
  3,000 shares of common stock authorized/1,000 shares issued   GEO owns 100%
 
       
WCC Development, Inc.
  100,000 shares of common stock authorized/100,000 shares issued   GEO owns
100%
 
       
WCC/FL/01, Inc.
  100,000 shares of common stock authorized/100,000 shares issued   GEO owns
100%
 
       
WCC/FL/02, Inc.
  100,000 shares of common stock authorized/100,000 shares issued   GEO owns
100%
 
       
GEO Design Services, Inc.
  100,000 shares of common stock authorized/100,000 shares issued   GEO owns
100%
 
       
GEO Care, Inc. (*)
  100,000 shares of common stock authorized/100,000 shares issued   GEO owns
100%
 
       
The GEO Group UK Ltd.
  1,000,000 shares of common stock authorized/125,002 shares issued   GEO owns
100%
 
       
South African Custodial Holdings Pty Ltd.
  1 share of common stock authorized/1 share issued   GEO owns 100%
 
       
The GEO Group Australasia Pty, Ltd.
  100,000,000 shares of common stock authorized/6,840,056 shares issued   GEO
owns 100%
 
       
GEO Australasia Pty, Ltd.
  1,000,000 shares of common stock   The GEO Group

 



--------------------------------------------------------------------------------



 



                  Shareholders and/or         Members and Shares         and/or
Percentage Entity Name   Capitalization   Interests Owned
 
  authorized/2 shares issued   Australasia — 100%
 
       
The GEO Group Australia Pty, Ltd.
  1,000,000 shares of common stock authorized/100,000 shares issued   GEO
Australasia — 100%
 
       
Premier Employment Services, Ltd.
  1 share of common stock authorized/1 share issued   The GEO Group Australia —
100%
 
       
Australasian Correctional Investments, Ltd.
  100,000,000 shares of common stock authorized/5,440,504 shares issued   The
GEO Group Australasia — 100%
 
       
Pacific Rim Employment Pty, Ltd.
  1 share of common stock authorized/1 share issued   The GEO Group Australasia
— 100%
 
       
Strategic Healthcare Solutions Pty, Ltd.
  1 share of common stock authorized/1 share issued   The GEO Group Australia —
100%
 
       
Wackenhut Corrections Corporation N.V.
  100 shares of common stock authorized/20 shares issued at the time of
incorporation on 11/8/99   GEO owns 100%
 
       
Canadian Correctional Management, Inc.
  Unlimited shares of common stock authorized/100 shares issued   GEO owns 100%
 
       
Miramichi Youth Centre Management, Inc.
  Unlimited shares of common stock authorized/100 shares issued   GEO owns 100%
 
       
Wackenhut Corrections Puerto Rico, Inc.
  65,000 shares of common stock authorized/65,000 shares issued   GEO owns 100%
 
       
Correctional Services Corporation (“CSC”) (*)
  1,000 shares of common stock authorized/100 shares issued   GEO owns 100%
 
       
CSC of Tacoma, LLC
  N/A   CSC owns 100%
 
       
GEO Acquisition II, Inc. (*)
  1,000 shares of common stock authorized/1,000 shares issued   GEO Holdings I,
Inc. owns 100%
 
       
CPT Limited Partner, LLC (*)
  N/A   GEO Acquisition II, Inc. owns 100%
 
       
CPT Operating Partnership L.P. (*)
  N/A   CPT Limited Partner, LLC 1% limited partner; GEO Acquisition II, Inc.
98% limited partner and 1% general partner
 
       
Correctional Properties Prison Finance LLC (*)
  N/A   CPT Operating Partnership L.P. owns 100%
 
       
Public Properties Development and Leasing LLC (*)
  N/A   CPT Operating Partnership L.P. owns 100%
 
       
GEO Holdings I, Inc. (*)
  3,000 shares of common stock authorized/3,000 shares issued   GEO owns 100%
 
       
Just Care, Inc. (*)
  10,000,000 shares of common stock authorized/6,195,592 shares issued   GEO
Care: 6,193,592
shares
*

 

      *   Confidential terms omitted and provided separately to the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------



 



                  Shareholders and/or         Members and Shares         and/or
Percentage Entity Name   Capitalization   Interests Owned
GEO Transport, Inc. (*)
  1,000 shares of common stock authorized/1,000 shares issued   GEO owns 100%
 
       
GEO Acquisition III, Inc. (*)
  1,000 shares of common stock authorized/1,000 shares issued   GEO owns 100%

 

(*)   Restricted Subsidiary

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.16 PART B
to
Disclosure Supplement
Dated as of August 4, 2010
Investments
Investment in Just Care, Inc by GEO Care, Inc in the amount of *
Investment by The GEO Group, Inc. in South African Custodial Services, Pty.
Ltd., in the amount of *
Investment by The GEO Group, Inc. in Australian Correctional Management, in the
amount of *
Investment by The GEO Group, Inc. in Canadian Correctional Management, in the
amount of *
Investment by The GEO Group, Inc. in Correctional Services Corporation, in the
amount of *
Investment in CentraCore Properties Trust *
Investment by The GEO Group, Inc. in The GEO Group UK Ltd. in the amount of *
Advance by The GEO Group, Inc. to WCC Financial, Inc., in the amount of *
Loan by Correctional Services Corporation to CSC of Tacoma, LLC, in the amount
of *
Loan by Correctional Services Corporation to South Texas Local Development
Corporation, in the amount of *
Loan by The GEO Group, Inc. to Just Care, Inc., in the amount of *
Loan by The GEO Group, Inc. to South Africa Custodial Holdings Pty. Ltd., in the
amount of *
Loan by Canadian Correctional Management, Inc. to The GEO Group, Inc., in the
amount of CAN *
Investment in Kensami Corrections (Pty) Ltd., in the amount of *
Certified Securities Held by Grantors
Securities Accounts (including cash management accounts that are Investment
Property) and Uncertified Securities Held by Grantors:
 

      *   Confidential terms omitted and provided separately to the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------



 



              Financial Institution   Account Number   Address of Financial
Institution   Account Purpose
*
  *   *   Investment Account
 
           
*
  *   *   Investment Account

 

      *   Confidential terms omitted and provided separately to the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.17
to
Credit Agreement
Dated as of August 4, 2010
Real Estate Owned
Guadalupe County Correctional Facility
P.O. Box 520
South Highway 54
Santa Rosa, NM 88435
Estimated Value *
Owner: The GEO Group, Inc.
*Subject to Mortgage
**Located within Flood Zone
North Lake Correctional Facility
1805 West 32nd Street
Baldwin, MI 49304
Estimated Value *
Owner: The GEO Group, Inc.
*Subject to Mortgage
**Located within Flood Zone
Rivers Correctional Institution
145 Parkers Fishers Road
Winton, NC 27986
Estimated Value *
Owner: The GEO Group, Inc.
*Subject to Mortgage
**Located within Flood Zone
Val Verde Correctional Facility
253 FM 2523 Hamilton Lane
Del Rio, TX 78840
Estimated Value *
Owner: The GEO Group, Inc.
*Subject to Mortgage
**Located within Flood Zone
 

      *   Confidential terms omitted and provided separately to the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Central Valley Modified Community Correctional Facility
254 Taylor Avenue
McFarland, CA 93250
Estimated Value *
Owner: CPT Operating Partnership, L.P.
**Located within Flood Zone
Golden State Modified Community Correctional Facility
611 Frontage Road
McFarland, CA 93250
Estimated Value *
Owner: CPT Operating Partnership, L.P.
*Subject to Mortgage
**Located within Flood Zone
Desert View Modified Community Correctional Facility
P.O. Box 3000
10450 Rancho Road
Adelanto, CA 92301
Estimated Value *
Owner: CPT Operating Partnership, L.P.
*Subject to Mortgage
**Located within Flood Zone
Mesa Verde Modified Community Correctional Facility
425 Golden State Highway
Bakersfield, CA
Estimated Value *
Owner: CPT Operating Partnership, L.P.
McFarland Community Correctional Facility
Mailing:
  Site:
P.O. Box 637
  120 Taylor Avenue
McFarland, CA 93250-0637
  McFarland, CA 93250

Estimated Value *
Owner: CPT Operating Partnership, L.P.
**Located within Flood Zone
Karnes County Correctional Center
810 Commerce Street
Karnes City, TX 78118
Estimated Value *
Owner: CPT Operating Partnership, L.P.
*Subject to Mortgage
**Located within Flood Zone
 

      *   Confidential terms omitted and provided separately to the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Lawton Correctional Facility
8607 South East Flower Mound Road
Lawton, OK 73501
Estimated Value *
Owner: CPT Operating Partnership, L.P.
*Subject to Mortgage
**Located within Flood Zone
Aurora/I.C.E. Processing Center
11901 East 30th Avenue
Aurora, CO 80010
Estimated Value *
Owner: CPT Operating Partnership, L.P.
*Subject to Mortgage
**Located within Flood Zone
Queens Private Correctional Facility
182-22 150th Avenue
Jamaica, NY 11413
Estimated Value *
Owner: CPT Operating Partnership, L.P.
*Subject to Mortgage
**Located within Flood Zone
LaSalle Correctional Facility
830 Pine Hill Road
Jena, LA
Estimated Value *
Owner: CPT Operating Partnership, L.P.
*Subject to Mortgage
**Located within Flood Zone
Broward Transitional Center
3900 North Powerline Road
Pompano Beach, FL 33073
Estimated Value *
Owner: The GEO Group, Inc.
*Subject to Mortgage
**Located within Flood Zone
Rio Grande Detention Center
1001 San Rio Blvd.
Laredo, TX 78046
Estimated Value *
Owners: The GEO Group, Inc.
*Subject to Mortgage
 

      *   Confidential terms omitted and provided separately to the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------



 



Dessert Sands Correctional Facility
Adelanto, CA
Owner: The GEO Group, Inc.
*Subject to Mortgage
Delaney Hall
451-479 Doremus Avenue
Newark, NJ
Estimated Value * (as is without addition)
Owner: CPT Operating Partnership, L.P.
*Subject to Mortgage
OTHER REAL ESTATE:
Industrial Building
182-11 150th Road
Springfield Gardens, NY 11413
Estimated Value *
Owner: The GEO Group, Inc.
**Located within Flood Zone
VACANT LAND:
*
160 Acres
*
Estimated Value *
Owner: The GEO Group, Inc.

23 Acres
*
Estimated Value *
Owner: The GEO Group, Inc.
*
*
Estimated Value *
Owner: The GEO Group, Inc.
6 Acres
*
*
Estimated Value *
Owner: The GEO Group, Inc.
 

      *   Confidential terms omitted and provided separately to the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------



 



California
40-Acre Land Purchase
*
Assessors Parcel *
Estimated Value *
Owner: The GEO Group, Inc.
4.4 Acres
*
*
Estimated Value *
Owner: The GEO Group, Inc.
4.3 Acres
*
*
Estimated Value *
Owner: The GEO Group, Inc.
11.1 Acres
*
*
Estimated Value *
Owner: The GEO Group, Inc.
10.9 Acres
*
*
Estimated Value *
Owner: The GEO Group, Inc.
*
34 Acres
*
*
Estimated Value *
Owner: The GEO Group, Inc.
70 Acres
*
*
Estimated Value *
Owner: CPT Operating Partnership, L.P.
 

      *   Confidential terms omitted and provided separately to the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------



 



*
40 Acres
*
Estimated Value *
Owner: The GEO Group, Inc.
51 Acres
*
Estimated Value *
Owner: The GEO Group, Inc.
70 Acres
*
Estimated Value *
Owner: The GEO Group, Inc.
Vacant Land Owned
*
*
Estimated Value
Owner: The GEO Group, Inc.
*
440 Acres
*
*
Estimated Value *
Owner: The GEO Group, Inc.
68 Acres
*
Estimated Value *
Owner: The GEO Group, Inc.
*
Vacant Lot *
*
*
Estimated Value *
Owner: The GEO Group, Inc.
 

      *   Confidential terms omitted and provided separately to the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------



 



*
250 Acres
* Estimated Value *
Owner: The GEO Group, Inc.
*
*
160 Acres
Estimated Value *
Owner: The GEO Group, Inc.
200 Acres
Estimated Value *
Owner: The GEO Group, Inc.
40 Acres
Estimated Value *
Owner: The GEO Group, Inc.
*
21 Acres
*
Estimated Value *
Owner: The GEO Group, Inc.
29 Acres
*
Karnes City, Tx
Estimated Value *
Owner: The GEO Group, Inc.
*
108 Acres
*
Estimated Value *
Owner: The GEO Group, Inc.
 

      *   Confidential terms omitted and provided separately to the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------



 



*
*
*
*
Estimated Value *
Owner: Correctional Services Corporation
200 Acres
*
*
Estimated Value *
Owner: The GEO Group, Inc.
Leased Property
     1. (CPT Master Lease) That certain Master Agreement to Lease between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated April 28, 1998 (the “CPT
Master Lease”) including the following agreements that are subject to the CPT
Master Lease:
     (a) (Central Valley, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings
LLC), as Tenant, dated April 28, 1998 for the Central Valley Correctional
Facility located in McFarland, Kerns County, California. *Subject to Mortgage
     (i) (Central Valley, CA) That certain First Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and GEO RE Holdings LLC
(f.k.a. WCC RE Holdings LLC), as Tenant, dated April 28, 2008 for the Central
Valley Correctional Facility located in McFarland, Kerns County, California.
     (ii) (Central Valley, CA) That certain Second Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and GEO RE Holdings LLC
(f.k.a. WCC RE Holdings LLC), as Tenant, dated June 20, 2008 for the Central
Valley Correctional Facility located in McFarland, Kerns County, California.
     (b) (Desert View, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings
LLC), as Tenant, dated April 28, 1998 for the Desert View Correctional Facility
located in Adelanto, San Bernardino County, California. *Subject to Mortgage
 

      *  Confidential terms omitted and provided separately to the Securities
and Exchange Commission.

 



--------------------------------------------------------------------------------



 



     (i) (Desert View, CA) That certain First Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and GEO RE Holdings LLC
(f.k.a. WCC RE Holdings LLC), as Tenant, dated April 28, 2008 for the Desert
View Correctional Facility located in Adelanto, San Bernardino County,
California.
     (ii) (Desert View, CA) That certain Second Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and GEO RE Holdings LLC
(f.k.a. WCC RE Holdings LLC), as Tenant, dated June 20, 2008 for the Desert View
Correctional Facility located in Adelanto, San Bernardino County, California.
     (c) (Golden State, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings
LLC), as Tenant, dated April 28, 1998 for the Golden State Correctional Facility
located in McFarland, Kerns County, California. *Subject to Mortgage
     (i) (Golden State, CA) That certain First Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and GEO RE Holdings LLC
(f.k.a. WCC RE Holdings LLC), as Tenant, dated April 28, 2008 for the Golden
State Correctional Facility located in McFarland, Kerns County, California.
     (ii) (Golden State, CA) That certain Second Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and GEO RE Holdings LLC
(f.k.a. WCC RE Holdings LLC), as Tenant, dated June 20, 2008 for the Golden
State Correctional Facility located in McFarland, Kerns County, California.
     (d) (McFarland, CA) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC RE Holdings
LLC), as Tenant, dated April 28, 1998 for the McFarland Community Correctional
Facility located in McFarland, Kerns County, California. *Subject to Mortgage
     (i) (McFarland, CA) That certain Third Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and GEO RE Holdings LLC (f.k.a. WCC
RE Holdings LLC), as Tenant, dated November 2008 for the McFarland Community
Correctional Facility located in McFarland, Kerns County, California.
     (e) (Aurora, CO) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated April 28, 1998 for the Aurora INS
Processing Center located in Aurora, Adams County, Colorado. *Subject to
Mortgage
     (i) (Aurora, CO) That certain First Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc.

 



--------------------------------------------------------------------------------



 



(f.k.a. Wackenhut Corrections Corporation), as Tenant, dated April 28, 2008 for
the Aurora INS Processing Center located in Aurora, Adams County, Colorado.
     (ii) (Aurora, CO) That certain Second Amendment toLease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated June 30, 2008 for the
Aurora INS Processing Center located in Aurora, Adams County, Colorado.
     (f) (Lea County, NM) That certain Lease Agreement as amended by that
certain First Amendment to Lease Agreement and Memorandum of Lease between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated January 15, 1999 for the
Hobbs, New Mexico Correctional and Detention Facility. *Subject to
Mortgage**Located within Flood Zone
     (i) (Lea County, NM) That certain First Amendment to Lease Agreement as
amended by that certain First Amendment to Lease Agreement and Memorandum of
Lease between CPT Operating Partnership L.P., as Landlord, and The GEO Group,
Inc. (f.k.a. Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008
for the Hobbs, New Mexico Correctional and Detention Facility.
     (g) (Queens, NY) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated April 28, 1998 for the Queens Private
Correctional Facility, New York, Queens County, New York. *Subject to Mortgage
     (i) (Queens, NY) That certain First Amendment Lease Agreement between CPT
Operating Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated June 20, 2008 for the
Queens Private Correctional Facility, New York, Queens County, New York.
     (h) (Karnes County, TX) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated April 28, 1998 for the Karnes County
Correctional Facility, Karnes County, Texas. *Subject to Mortgage
     (i) (Karnes County, TX) That certain First Amendment to Lease Agreement
between CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc.
(f.k.a. Wackenhut Corrections Corporation), as Tenant, dated June 20 2008 for
the Karnes County Correctional Facility, Karnes County, Texas.
     (i) (Lawton, OK) That certain Lease Agreement between CPT Operating
Partnership L.P., as Landlord, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Tenant, dated January 15, 1999 for the Lawton,
Oklahoma Correction and Detention Facility. *Subject to Mortgage

 



--------------------------------------------------------------------------------



 



     (i) (Lawton, OK) That certain First Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc., as Tenant,
dated May 27, 2005 for the Lawton, Oklahoma Correction and Detention Facility.
     (ii) (Lawton, OK) That certain Third Amendment to Lease Agreement between
CPT Operating Partnership L.P., as Landlord, and The GEO Group, Inc., as Tenant,
dated November 2008 for the Lawton, Oklahoma Correction and Detention Facility.
     2. (Western Region Detention Facility) That certain Standard Form Lease
Agreement (Ground Lease of Undeveloped Property), as may be amended, between the
County of San Diego, as Lessor, and The GEO Group, Inc. (f.k.a. Wackenhut
Corrections Corporation), as Lessee, dated March 19, 1999 for the Central Jail
Detention Facility, San Diego County, California.
     3. (North Texas) That certain Lease Agreement, as may be amended, between
Fort Worth Industrial Development, Inc., as Lessor, and The GEO Group, Inc.
(f.k.a. Wackenhut Corrections Corporation), as Lessee, effective as of
October 1, 1996 for that certain premises located in Tarrant County, Texas, as
more particularly described in the Lease Agreement.
     4. (Central, Texas) That certain Lease Agreement, as may be amended,
between Bexar County, Texas, as Landlord, and The GEO Group, Inc. (f.k.a.
Wackenhut Corrections Corporation), as Tenant, dated October 1, 1996 for that
certain premises located in Bexar County, Texas, as more particularly described
in the Lease Agreement.
     5. (Bronx, NY) That certain Lease Agreement, as may be amended, between
Creston Realty Associates, as Landlord, and Correctional Services Corporation,
as Tenant, dated October 1, 1996 for that certain premises located in Bronx, New
York, as more particularly described in the Lease Agreement.
     (a) (Bronx, NY) That certain First Amendment to Lease Agreement between
Creston Realty Associates, as Landlord, and Correctional Services Corporation,
as Tenant, dated October 1, 2001 for that certain premises located in Bronx, New
York, as more particularly described in the Lease Agreement.
     (b) (Bronx, NY) That certain Second Amendment to Lease Agreement between
Creston Realty Associates, as Landlord, and Correctional Services Corporation,
as Tenant, dated October 1, 2006 for that certain premises located in Bronx, New
York, as more particularly described in the Lease Agreement.
     6. (Brooklyn, NY) That certain Lease Agreement, as may be amended, between
Myrtle Avenue Family Center, Inc., as Owner, and Correctional Services
Corporation, as Tenant, dated January 1, 1994 for that certain premises located
in Brooklyn, New York, as more particularly described in the Lease Agreement.
     (a) (Brooklyn, NY) That certain First Amendment to Lease Agreement between
Myrtle Avenue Family Center, Inc., as Owner, and Correctional Services

 



--------------------------------------------------------------------------------



 



Corporation, as Tenant, dated December 31, 2003 for that certain premises
located in Brooklyn, New York, as more particularly described in the Lease
Agreement.
     7. (Ft. Worth, TX) That certain Lease Agreement, as may be amended, between
Regions Enterprises, Inc., as Landlord, and Correctional Services Corporation,
as Tenant, dated May 16, 1994 for that certain premises located in Ft. Worth,
Texas, as more particularly described in the Lease Agreement.
     8. (Frio County, TX) That certain Lease Agreement, as may be amended,
between Frio County as Lessor, and Correctional Services Corporation, as Lessee,
dated November 26, 1997 for that certain premises located in Pearsall, Texas, as
more particularly described in the Lease Agreement.
     (a) (Frio County, TX) That certain First Amendment to Lease Agreement, as
may be amended, between Frio County, as Lessor, and Correctional Services
Corporation, as Lessee, dated January 1, 2001 for that certain premises located
in Pearsall, Texas, as more particularly described in the Lease Agreement.
     (b) (Frio County, TX) That certain Second Amendment to Lease Agreement, as
may be amended, between Frio County, as Lessor, and Correctional Services
Corporation, as Lessse, dated February 22, 2001 for that certain premises
located in Pearsall, Texas, as more particularly described in the Lease
Agreement.
     10. (Florence West) That certain Management Agreement, as may be amended,
between Florence West Prison LLC, as Owner, and Correctional Services
Corporation, as Manager, dated December 1, 2002 for that certain premises
located in Florence, Arizona, as more particularly described in the Management
Agreement.
     11. (Phoenix West) That certain Operating Agreement, as may be amended,
between Phoenix West Prison, LLC, as Owner, and Correctional Services
Corporation, as Manager, dated July 1, 2002 for that certain premises located in
West Phoenix, AZ, as more particularly described in the Lease Agreement.
     12. (Val Verde, TX) That certain Novated Lease Agreement, as may be
amended, between Val Verde County, as Lessor, and Wackenhut Corrections
Corporation, as Lessee, dated May 24, 1999 for that certain premises located in
Pearsall, Texas, as more particularly described in the Lease Agreement. (Note:
In 2003 Wackenhut Corrections Corporation filed articles of amendment in the
State of Florida to change its name to The GEO Group, Inc., however, we are not
certain if the Val Verde public records reflect the name change). *Subject to
Mortgage
     13. (R. A. Deyton) That certain Lease Agreement, as may be amended, between
Clayton County, as Lessor, and The GEO Group Inc., as Lessee, dated April 23,
2007 for that certain premises located in Jonesboro, Georgia as more
particularly described in the Lease Agreement.
     14. (Just Care) That certain Lease Agreement, as may be amended, between
South Carolina Department of Mental Health, as Lessor, and Just Care Inc., as
Lessee, dated May 2,

 



--------------------------------------------------------------------------------



 



1997 for that certain premises located in Columbia, South Carolina, as more
particularly described in the Lease Agreement. *Subject to Mortgage
     (i) (Just Care) That certain Tenth Amendment to Lease Agreement, as may be
amended, between South Carolina Department of Mental Health, as Lessor, and Just
Care Inc., as Lessee, dated June 26, 2010 for that certain premises located in
Columbia, South Carolina, as more particularly described in the Lease Agreement.
     15. (Hobbs, NM — Lea County Correctional Facility) Lease Agreement Dated
December 2, 1997 by and between Lea County, New Mexico, a Political Subdivision,
as Lessor, and First Security Bank, National Association not individually but
solely as Owner Trustee under Wackenhut Corrections Trust 1997-1, as Lessee, as
amended by that certain Amended and Restated Lease Agreement dated October 19,
1998, as further assigned in that certain Assignment and Conveyance of Leasehold
Interest Under 98 Year Lease dated October 30, 1998, by and between First
Security Bank, National Association, not individually but solely as Owner
Trustee under the Wackenhut Corrections Trust 1997-1, as Assignor and CPT
Operating Partnership L.P., as Assignee. *Subject to Mortgage
     16. (Tacoma, WA — Northwest Detention Center) That certain Use Agreement,
as may be amended, between CSC of Tacoma, LLC, as Owner / Lessor, and
Correctional Services Corporation., as Lessee / Operator, dated June 30, 2003
for that certain premises located in Tacoma, Washington as more particularly
described in the Lease Agreement.
     17. (Central Arizona) That certain Management Agreement, as may be amended,
between Florence West Prison Expansion, LLC, as Owner / Lessor, and Correctional
Services Corporation., as Lessee / Operator, dated August 1, 2004 for that
certain premises located in Florence, Arizona as more particularly described in
the Lease Agreement.
     18. (South Texas Detention) That certain Operating Agreement, as may be
amended, between South Texas Detention Complex Local Corporation, as Borrower /
Owner / Lessor, and Correctional Services Corporation., as Lessee / Manager,
dated February 10, 2006 for that certain premises located in Pearsall, Texas as
more particularly described in the Lease Agreement.
     19. (Western Region Office) That certain Lease Agreement, as may be
amended, between TRIZEC 6100 HHC, LLC, as Lessor, and The GEO Group Inc., as
Lessee, dated March, 2010 for that certain premises located in Los Angeles,
California as more particularly described in the Lease Agreement.
     20. (Eastern Office) That certain Lease Agreement, as may be amended,
between Ballantyne Two, LLC., as Lessor, and The GEO Group Inc., as Lessee,
dated April 1, 2007 for that certain premises located in Charlotte, North
Carolina as more particularly described in the Lease Agreement.
     21. (Central Region Office) That certain Lease Agreement, as may be
amended, between NB Dental / Med Bldg GP LLC, as Lessor, and The GEO Group Inc.,
as Lessee, dated

 



--------------------------------------------------------------------------------



 



August 1, 2006 for that certain premises located in New Braunfels, Texas as more
particularly described in the Lease Agreement.
     (a) (Central Region Office) That certain First Amendment to Lease
Agreement, as may be amended, between NB Dental / Med Bldg GP LLC as Lessor, and
The GEO Group Inc., as Lessee, dated August 1, 2009 for that certain premises
located in New Braunfels, Texas as more particularly described in the Lease
Agreement.
     23. (Central Region Office — New) That certain Lease Agreement, as may be
amended, between EQUASTONE 1777 TOWER, LP, as Lessor, and The GEO Group Inc., as
Lessee, dated July 26, 2010 for that certain premises located in San Antonio,
Texas as more particularly described in the Lease Agreement.
     23. (Corporate Office) That certain Lease Agreement, as may be amended,
between Campro Investments, Ltd., as Lessor, and The GEO Group Inc., as Lessee,
dated September 12, 2002 for that certain premises located in Boca Raton,
Florida as more particularly described in the Lease Agreement.
     (a) (Corporate Office) That certain Ninth Amendment to Lease Agreement, as
may be amended, between Campro Investments, Ltd., as Lessor, and The GEO Group
Inc., as Lessee, dated October 27, 2010 for that certain premises located in
Boca Raton, Florida as more particularly described in the Lease Agreement.

 



--------------------------------------------------------------------------------



 



Schedule 3.19
to
Disclosure Supplement
Dated as of August 4, 2010
Employee Relations
Collective Bargaining Agreement, dated February 28, 2008, between International
Union Security, Police and Fire Professionals of America (SPFPA) and its
Amalgamated Local 151 and The GEO Group, Inc. (Desert View Facility)
Collective Bargaining Agreement, dated April 1, 2009, between United Federation
of Security Officers, Inc. and its Local 500 Correctional Officers Queens, New
York and The GEO Group, Inc. (Queens Facility)
Collective Bargaining Agreement, dated June 1, 2010, between International Union
Security, Police and Fire Professionals of America (SPFPA) and its Amalgamated
Local 903 and The GEO Group, Inc. (Aurora/ICE Processing Center)
Collective Bargaining Agreement, dated June 2, 2008, between International Union
Security, Police and Fire Professionals of America (SPFPA) and its Amalgamated
Local 304 and The GEO Group, Inc. (South Texas Detention Complex)
Collective Bargaining Agreement, dated July 1, 2007, between the Federation of
Physicians and Dentists, NUHHCE, AFSCME, AFL-CIO and GEO Care, Inc. (South
Florida State Hospital)
Fulham Correctional Officers Certified Agreement 2005, dated December 29, 2005,
between The GEO Group Australia Pty Ltd & CPSU, Community and Public Sector
Union
Fulham Correctional Centre, Catering Officers Certified Agreement 2005, dated 31
August 2005
Pacific Rim Employment Pty Ltd Healthcare Employees (Nurses) Certified Agreement
2004, dated 25 January 2005
Liquor Hospitality & Miscellaneous Union & The GEO Group Australia Pty Ltd NSW
Non-Custodial Employees Certified Agreement 2004 (Junee Correctional Centre)
LHMU Junee Correctional Centre Correctional Officers 2006 Enterprise Agreement,
between The GEO Group Australia Pty Ltd & Liquor Hospitality & Miscellaneous
Union
Arthur Gorrie Correctional Centre — Correctional Officers-Certified Agreement
2006, between GEO and The Liquor Hospitality and Miscellaneous Union of
Employees, dated March 17, 2006

 



--------------------------------------------------------------------------------



 



Arthur Gorrie Correctional Centre — Non Custodial Interim-Certified Agreement
2006, between The GEO Group Australia Pty Ltd & The Liquor Hospitality &
Miscellaneous Union of Employees, dated March 22, 2006
Arthur Gorrie Correctional Centre — Nurses-Certified Agreement 2005, between The
GEO Group Australia Pty Ltd & Queensland Nurses Union of Employees, dated
June 2005
Pacific Rim Labour Arrangement, dated April 10, 2001, between Australasian
Correctional Management Pty. Ltd. and Pacific Rim Employment Pty. Ltd.
Kutama Sinthumule Correctional Centre — Organizational Rights Agreement between
South African Custodial Management (PTY) Limited and Police, Prisons and Civil
Riths Union (POPCRU) dated September 11, 2009.
Campsfield House Immigration Removal Centre — General Municipal Boiler Workers
Union (GMB) — Collective Bargaining Agreement (wages and conditions) —
January 2010
Harmondsworth Immigration Removal Centre — Prison Service Union (PSU) —
Collective Bargaining Agreement (wages and conditions) — January 2010
LMHU Junee Correctional Centre — Correctional Officers — 2006 Collective
Agreement (2008 Variation), expiring 31 August 2011. (Negotiating Parties The
GEO Group Australia Pty Ltd & Liquor Hospitality & Miscellaneous Union)
Junee Correctional Centre Non-Custodial Employee Enterprise Agreement 2010
(Please note this new agreement is yet to be approved by the relevant tribunal),
expiring 31 March 2013. (Negotiating Parties The GEO Group Australia Pty Ltd &
Employees)
Arthur Gorrie Correctional Centre — Non Custodial (Cooks and Catering)
Employees’ Enterprise Agreement 2009, expiring 1 January 2013. (Negotiating
Parties The GEO Group Australia Pty Ltd & Liquor Hospitality & Miscellaneous
Union)
Arthur Gorrie — Nurses Enterprise Agreement 2010, expiring 31 December 2012.
(Negotiating Parties The GEO Group Australia Pty Ltd and Queensland Nurses Union
of Employees)
Arthur Gorrie Correctional Centre — Correctional Officers — Certified Agreement
2006 (Extend and Varied Version), expiring 31 December 2011. (Negotiating
Parties The GEO Group Australia Pty Ltd & Liquor Hospitality & Miscellaneous
Union)

 



--------------------------------------------------------------------------------



 



Arthur Gorrie Correctional Centre, Non — Custodial (Psychologist and Counsellor)
Employees’ Enterprise Agreement 2010, expiring 1 January 2011. (Negotiating
Parties The GEO Group Australia Pty Ltd and Liquor Hospitality & Miscellaneous
Union)
Arthur Gorrie Correctional Centre — Non Custodial (Administration, Ground and
Maintenance) Employees’ Collective Agreement 2007, dated 10 May. (Please note
that this agreement has expired. New agreement subject to Fairwork Australia
stamp approval). (Negotiating Parties The GEO Group Australia Pty Ltd and Liquor
Hospitality & Miscellaneous Union)
Fulham Correctional Centre Catering Officers Collective Agreement 2008, expiring
23 October 2011. (Negotiating Parties The GEO Group Australia Pty Ltd and
Employees)
Fulham Correctional Officers’ Certified Agreement 2005 (Extended and Varied
Version), expiring 20 December 2011. (Negotiating Parties The GEO Group
Australia Pty Ltd & CPSU, Community and Public Sector Union)
Pacific Rim (Nurses) Collective Agreement 2009, expiring 16 June 2012.
(Negotiating Parties The GEO Group Australia Pty Ltd and The Australian Nursing
Federation)
Parklea Correctional Centre — Correctional Officers Enterprise Agreement 2010,
expiring 31 December 2010. (Negotiating Parties The GEO Group Australia Pty Ltd
and Employees)
Parklea Correctional Centre Non — Custodial Individual Transitional Employment
Agreement 2009, expiring 31 December 2010. (Negotiating Parties The GEO Group
Australia Pty Ltd and Employees)

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.07
to
Disclosure Supplement
Dated as of August 4, 2010
Restrictive Agreements
None

 